Execution Copy
LEASE
AMONG
CCP/MS SSIII DENVER TABOR CENTER I PROPERTY OWNER LLC,
“LANDLORD”




AND
BRIDGEPOINT EDUCATION, INC.
“TENANT”
1200 17TH STREET
1201 16TH STREET
Denver, Colorado 80202



--------------------------------------------------------------------------------







Table of Contents


Page


1.
LEASE OF PREMISES; COMMON AREAS; LANDLORD'S WORK AND ALLOWANCES; PARKING
1


2.
TERM OF LEASE; EARLY ACCESS
3


3.
RENT; LETTER OF CREDIT
6


4.
EXPENSE AND TAX ADJUSTMENTS
9


5.
CHARACTER OF OCCUPANCY
16


6.
SERVICES AND UTILITIES
17


7.
QUIET ENJOYMENT
21


8.
MAINTENANCE AND REPAIRS
21


9.
ALTERATIONS AND ADDITIONS
21


10.
MECHANICS' LIENS
22


11.
ENTRY BY LANDLORD
23


12.
INSURANCE
23


13.
WAIVER OF CLAIMS; INDEMNITY; LIMITATIONS ON LIABILITY
24


14.
DAMAGE BY FIRE OR OTHER CASUALTY
25


15.
CONDEMNATION
27


16.
ASSIGNMENT AND SUBLETTING
27


17.
DEFAULT; REMEDIES
30


18.
HOLDING OVER
33


19.
SURRENDER AND NOTICE
33


20.
ESTOPPEL CERTIFICATES; SUBORDINATION AND ATTORNMENT; SNDA
33


21.
AUTHORITIES FOR ACTION AND NOTICES
35


22.
RULES AND REGULATIONS
36


23.
[INTENTIONALLY OMITTED]
36


24.
BROKERAGE
36


25.
GENERAL PROVISIONS
36


26.
RIDER 1
1


27.
ABATED RENT; CAP ON CONTROLLABLE OPERATING EXPENSES
1


28.
OPTION TO RENEW
2


29.
EXPANSION OPTION
4


30.
RIGHT OF FIRST REFUSAL
5


31.
SIGNAGE
7


32.
Telecommunications and roof rights
8


33.
Tenant's license property; the license areas
11


34.
ACCESS BY SUITE 120 TENANT
11










-i-



--------------------------------------------------------------------------------

ATTACHMENTS
RIDER 1
 
—
 
ADDITIONAL PROVISIONS
EXHIBIT “A-1” through “A-4”
 
—
 
DEPICTIONS OF THE PREMISES
EXHIBIT “A-5” through “A-6”
 
—
 
DEPICTIONS OF THE EXPANSION PREMISES
EXHIBIT “A-7” through “A-12”
 
—
 
DEPICTIONS OF THE REFUSAL PREMISES
EXHIBIT “B-1”
 
—
 
LANDLORD BASE BUILDING WORK
EXHIBIT “B-2”
 
—
 
WORK LETTER
EXHIBIT “B-3”
 
—
 
TENANT STANDARDS
EXHIBIT “C”
 
—
 
PARKING RULES AND REGULATIONS
EXHIBIT “D”
 
—
 
COMMENCEMENT DATE LETTER
EXHIBIT “E”
 
—
 
JANITORIAL SPECIFICATIONS
EXHIBIT “F-1”
 
—
 
LENDER'S FORM OF SNDA
EXHIBIT “F-2”
 
 
 
TENANT'S COMMENTS ON LENDER'S FORM OF SNDA
EXHIBIT “G”
 
—
 
RULES AND REGULATIONS
EXHIBIT “H”
 
—
 
THE SIGNAGE PLAN
EXHIBIT “I”
 
—
 
ACCESS BY SUITE 120 TENANT
EXHIBIT “J”
 
—
 
PROHIBITED USES






-ii-



--------------------------------------------------------------------------------




LEASE
THIS LEASE (this “Lease”) is made this 8th day of August, 2011 (the “Effective
Date”), by and between CCP/MS SSIII DENVER TABOR CENTER I PROPERTY OWNER LLC, a
Delaware limited liability company (“Landlord”), and BRIDGEPOINT EDUCATION,
INC., a Delaware corporation (“Tenant”).
1.    LEASE OF PREMISES; COMMON AREAS; LANDLORD'S WORK AND ALLOWANCES; PARKING.
1.1    The Premises.
(a)    In consideration of the payment of Rent (as defined below) and the
keeping and performance by Tenant of the covenants and agreements hereinafter
set forth, Landlord hereby leases to Tenant, and Tenant hereby rents from
Landlord, the following premises (collectively, the “Premises”) in the building
located at 1200 17th Street and commonly known as Tabor Center Office Building
(“Tabor Center Tower”) and in the building located at 1201 16th Street and
commonly known as Tabor Center Mall (“Tabor Center Mall”), Denver, Colorado
80202 (collectively, the “Buildings” and individually, a “Building”):
BUILDING
 
SUITE NUMBER
 
RENTABLE SQUARE FEET
 
Tabor Center Mall
 
110
 
8,037
 
Tabor Center Mall
 
200
 
20,763
 
Tabor Center Mall
 
350
 
29,685
 
Tabor Center Tower
 
500
 
21,192
 
 
 
 
 
 
 
 
 
TOTAL:
 
79,677
 



(b)    The Premises are more particularly depicted on Exhibits “A-1” through
“A-4”, inclusive, attached hereto and incorporated herein. The Buildings,
plazas, Common Areas (as defined below), other areas and appurtenances, plus the
land upon which the same are situated, are hereinafter collectively sometimes
called the “Building Complex”. The portion of the Premises located in the Tabor
Center Mall shall be herein sometimes referred to as the “Mall Premises” and the
portion of the Premises located in the Tabor Center Tower shall be herein
sometimes referred to as the “Tower Premises”. The Building Complex may be
expanded in the future to include an additional office building that may be
known as Two Tabor Center.
(c)    The Premises will be delivered to Tenant in two (2) phases. Each such
area will be added to and become a part of the Premises from and after the
applicable Commencement Date as set forth in Section 2.1 below. The first areas
to be delivered to Tenant (“Phase 1”) shall be Suite 110 in Tabor Center Mall
and Suite 350 in Tabor Center Mall. The second areas to be delivered to Tenant
(“Phase 2”) shall be Suite 200 in Tabor Center Mall and Suite 500 in Tabor
Center Tower.
1.2    Condition of Premises.
(a)    Tenant acknowledges that except as may be expressly provided herein, if
at all, neither Landlord nor any agent of Landlord has made any representation
or warranty with respect to the Premises or the Building Complex or with respect
to the suitability of any part of the same for the conduct of Tenant's business.
Except as expressly set forth in Section 1.2(b) below, the taking of possession
of the Premises by Tenant shall conclusively establish that the Premises and the
Building Complex were at such time in a good and sanitary order, condition and
repair acceptable to Tenant.
(b)    Tenant shall notify Landlord in writing within thirty (30) days after the
later of Substantial Completion (as defined below) of the “Landlord Work” (as
defined in Exhibit “B-2”) or when Tenant first takes possession of the Premises
of any defects in the materials or workmanship furnished by Landlord in
completing the Landlord Work. Except for defects stated in such notice
(collectively, “Defects”), Tenant shall be conclusively deemed to have accepted
the Premises “AS IS” in the condition existing on the date Tenant first takes
possession, and to have waived all claims relating to the condition of the
Premises. Landlord shall proceed diligently to correct the Defects unless
Landlord disputes the existence of any such Defects. Landlord shall not have any
obligation to construct or install any improvements or alterations or to pay for
any such construction or installation in or on the Premises or the Building
Complex, except as may be specifically stated in this Lease.

--------------------------------------------------------------------------------




1.3    Landlord's Base Building Work. Landlord agrees to do the work set forth
on the list attached hereto as Exhibit “B-1” and made a part hereof (“Landlord's
Base Building Work”). The Landlord's Base Building Work shall be performed in
accordance with all Laws. Landlord shall, subject to Force Majeure and Tenant
Delay (as defined in Section 2.4(b)), cause the Landlord's Base Building Work to
be substantially completed on or before the date of Substantial Completion of
Phase 1 or Phase 2, as applicable.
1.4    Area of Premises. The aggregate rentable area of the Premises (the
“Rentable Area of the Premises”) following the respective Commencement Dates of
Phase 1 and Phase 2 is 79,677 rentable square feet, of which 21,192 rentable
square feet is located in the Tabor Center Tower and 58,485 rentable square feet
is located in Tabor Center Mall. Landlord and Tenant agree that, for all
purposes of this Lease, the Rentable Area of the Premises and the Rentable Area
of the Building Complex (as set forth in Section 4.1 below) are controlling and
are not subject to revision after the Effective Date, except as otherwise
provided herein. If the area of the Premises is modified in the future from the
area set forth in this Section 1.4, the affected portions(s) of the Premises
shall be remeasured in accordance with ANSI/BOMA Z65.1-1996 Standard Method for
Measuring Floor Area in Office Buildings (“BOMA”) using a load factor of 1.10%
for space in Tabor Center Mall and 1.1539% for space in Tabor Center Tower, and
Base Rent and other amounts that vary by the size of the Premises (including,
without limitation, Tenant's Pro Rata Share (as defined below)) shall be
appropriately adjusted.
1.5    Common Areas. Tenant shall have, as appurtenant to the Premises,
non-exclusive rights to use in common with others entitled thereto, subject to
the terms and conditions of this Lease, (a) all areas of the Building Complex
made available by Landlord from time to time for the general common use or
benefit of the tenants of the Building Complex, and their employees and
invitees, or the public, as such areas may exist and may be changed from time to
time (collectively, the “Common Areas”) and (b) common walkways necessary for
access to the Building Complex, and no other appurtenant rights or easements. If
the Premises include less than the entire rentable area of any floor, the Common
Areas shall include the common toilets and other common facilities of such
floor. The Common Areas shall be at all times subject to the exclusive control
and management of Landlord, and Landlord shall have the right at any time and
from time to time to establish, modify and enforce reasonable,
non-discriminatory rules and regulations with respect to all the Common Areas.
Landlord shall have the right (i) to change at any time and from time to time
the area, level, location and arrangement of the Common Areas and/or (ii) to
close all or any portion of the Common Areas to such extent as may, in
Landlord's reasonable judgment, be legally sufficient to prevent a public
dedication thereof or the accrual of any rights therein to any person or the
public. To the extent the Common Areas include parking areas, such reference
shall in no way be construed as giving Tenant any rights or privileges in
connection with such parking areas unless such rights or privileges are
expressly set forth herein. To the extent allowed under Section 4 below, all
expenses incurred by Landlord in the maintenance and operation of the Common
Areas shall be permitted Operating Expenses (as defined below).
1.6    Parking.
(a)    Grant of Parking Privileges. Tenant shall be entitled to utilize the
following parking spaces (collectively, the “Parking Spaces”) in the Building
Complex's parking garage (the “Parking Garage”), in accordance with and subject
to the terms of this Lease: (i) one (1) unassigned, unreserved parking space per
1000 rentable square feet of the Premises for parking at the Prevailing Rates
(as defined below), and (ii) at Tenant's request, up to ten (10) additional
unassigned, unreserved parking spaces on a month-to-month basis for parking at
the Prevailing Rates (collectively, the spaces in the foregoing clauses (i) and
(ii), the “Unreserved Parking Spaces”).
(b)    Prevailing Rates. The “Prevailing Rates” mean base rates being charged
from time to time by Landlord or the Parking Garage's parking operator to other
tenants for similar parking rights without consideration of any discounts, not
to exceed prevailing market rates; provided, however, prior to the second (2nd)
anniversary of the Commencement Date, the Prevailing Rates shall not exceed
[***] per month per Unreserved Parking Space. As of the date hereof, Landlord
represents that the Prevailing Rates equal [***] per month per Unreserved
Parking Space.
(c)    General. During the Lease Term, Tenant shall have the right, subject to
the terms and conditions of this Lease, to use the Parking Spaces set forth in
Section 1.6(a) above for parking at the Prevailing Rates. The locations and type
of parking shall be designated by Landlord or Landlord's parking operator from
time to time. Tenant agrees for itself and for its Responsible Parties (as
defined below) to comply with the parking rules and regulations listed on
Exhibit “C” attached hereto and with all reasonable and non-discriminatory
modifications, additions and replacements thereto which Landlord or Landlord's
parking operator may make from time to time (collectively, the “Parking Rules
and Regulations”). If, and only if, Landlord determines that additional spaces
are available from time to time, Tenant shall have the right to use such spaces
at the Prevailing Rates on a month-to-month basis. If from time to time Tenant
requests and Landlord agrees to mark any of the Parking Spaces as reserved for
Tenant's use, Landlord shall use its


[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

-2-



--------------------------------------------------------------------------------




commercially reasonable efforts to enforce Tenant's rights. All of the parking
payments and charges provided in this Lease and under the Parking Rules and
Regulations shall be collectable as Additional Rent under this Lease.
(d)    Surrender and Re-Use of Parking Spaces. Tenant may, on not less than
thirty (30) days notice to Landlord, surrender the use of all or any of the
Parking Spaces (each, a “Surrendered Parking Space”). If, following Tenant's
surrender of any Surrendered Parking Space, Tenant desires to again use such
Surrendered Parking Space, Landlord shall, on not less than thirty (30) days
written notice from Tenant, make such Surrendered Parking Space available for
Tenant's use at the Prevailing Rates on a month-to-month basis. There is no
limit on the number of times Tenant may surrender Parking Spaces hereunder. The
intent is to allow Tenant to utilize, at its election, up to the full number of
allowable Parking Spaces in any given month.
(e)    Tenant's Reserved Parking. So long as an Event of Default is not
continuing, Tenant shall have the right to convert, on a month-to-month basis,
up to ten (10) of Tenant's Parking Spaces from unreserved to reserved parking
spaces. All such reserved Parking Spaces shall be within close proximity of the
parking garage elevators, and shall be at a premium rate of [***] per month in
excess of the then-current Prevailing Rates for Unreserved Parking Spaces.
(f)    Restrictions on Reserved Parking Spaces. So long as an Event of Default
is not continuing, Landlord shall not designate reserved parking spaces in the
Parking Garage (for any party other than Tenant) in a manner that would
materially and adversely impact Tenant's parking privileges hereunder.
2.    TERM OF LEASE; EARLY ACCESS.
2.1    Commencement Date. The “Commencement Date” of this Lease shall be the
later of (a) January 1, 2012; and (b) the day after the date of Substantial
Completion of Phase 1. It is currently estimated that the Commencement Date will
be January 1, 2012 (the “Scheduled Commencement Date”). The commencement date of
this Lease with respect to Phase 2 (the “Phase 2 Commencement Date”) shall be
the day after the date of Substantial Completion of Phase 2. It is currently
estimated that the Phase 2 Commencement Date will be July 1, 2012 (the
“Scheduled Phase 2 Commencement Date”). “Substantial Completion” (or any
variation thereof) shall mean (i) the substantial completion of Landlord's Base
Building Work for Phase 1 or Phase 2, as applicable, as evidenced by an AIA form
of Certificate of Substantial Completion from the Architect (as defined in
Exhibit “B-2” or a comparable certificate from a representative of Landlord in
charge of supervising completion of the Premises, and (ii) the substantial
completion of the Landlord Work for Phase 1 or Phase 2, as applicable, as
evidenced by an AIA form of Certificate of Substantial Completion from the
Architect or a comparable certificate from a representative of Landlord in
charge of supervising completion of the Premises and (iii) the issuance of a
temporary or permanent certificate of occupancy or the closing or signoff on the
building permit for Phase 1 or Phase 2, as applicable, by appropriate
governmental officials. Substantial Completion shall be deemed to have occurred
notwithstanding a requirement to complete “punch list” or similar corrective
work. The Landlord's Base Building Work and the Landlord Work for Phase 1 or
Phase 2, as applicable, shall be deemed to be Substantially Complete on the date
that Landlord could reasonably have been expected to Substantially Complete the
applicable Landlord's Base Building Work and the applicable Landlord Work absent
any Tenant Delay and Force Majeure.
2.2    Lease Term. The term of this Lease (the “Lease Term”) shall commence at
12:01 a.m. on the Commencement Date and terminate at 11:59 p.m. on the last day
of the 129th full calendar month following the Phase 2 Commencement Date
(“Expiration Date”), unless sooner terminated pursuant to this Lease or extended
pursuant to Section 2.1 above (accordingly, the Expiration Date is anticipated
to be on the last day of the 135th full calendar month following the
Commencement Date). The term “Lease Term” shall include any renewal term
expressly set forth in this Lease, if any, if the renewal option is validly
exercised in accordance with the terms and conditions of this Lease. The
adjustments to Base Rent made pursuant to Section 3.1 below shall be made on the
first (1st) day of the month following the end of the applicable full calendar
month of the Lease Term set forth in said Section 3.1.
2.3    Commencement Date Letters. Promptly following the Commencement Date and
the Phase 2 Commencement Date, Landlord and Tenant shall execute a commencement
date letter, in the form of Exhibit “D” attached hereto (each, a “Commencement
Date Letter”), acknowledging that Tenant has accepted possession of Phase 1 or
Phase 2, as applicable, and reciting, as applicable, the exact Commencement
Date, the Phase 2 Commencement Date and Expiration Date of this Lease. The
failure by either party, or both parties, to execute any Commencement Date
Letter shall not affect the rights or obligations of either party hereunder. Any
Commencement Date Letter, when so executed and delivered, shall be deemed to be
a part of this Lease.


[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

-3-



--------------------------------------------------------------------------------

2.4    Failure to Give Possession; Tenant Delay.
(a)    If Landlord shall be unable to give possession of Phase 1 on the
Scheduled Commencement Date or Phase 2 on the Scheduled Phase 2 Commencement
Date by reason of the following: (i) Landlord's Base Building Work or the
Landlord Work with respect to Phase 1 or Phase 2, as applicable, is not
Substantially Complete, (ii) the holding over or retention of possession of any
tenant, tenants or occupants, or (iii) for any other reason, then, except as
otherwise expressly set forth in Section 2.4(b) below, Landlord shall not be
subject to any liability for the failure to give possession on said date. Except
as provided in Section 2.4(b) below, under such circumstances the Rent reserved
and covenanted to be paid herein with respect to Phase 1 or Phase 2, as
applicable, shall not commence until Phase 1 or Phase 2, as applicable, is made
available to Tenant by Landlord, and no such failure to give possession of Phase
1 on the Scheduled Commencement Date or to give possession of Phase 2 on the
Scheduled Phase 2 Commencement Date, as applicable, shall affect the validity of
this Lease or the obligations of Tenant hereunder. At the option of Landlord to
be exercised within thirty (30) days of the delayed delivery of possession to
Tenant, this Lease shall be amended so that the Lease Term shall be extended by
the period of time possession is delayed.
(b)    If Landlord is unable to Substantially Complete a portion of Phase 1 on
or before January 1, 2012 (the “Phase 1 Delivery Deadline”) for any reason other
than Force Majeure or Tenant Delays, then Tenant's obligation to commence paying
Base Rent and Operating Expenses for the portion of Phase 1 not so completed
shall be delayed on a day-for-day basis for each day beyond the Phase 1 Delivery
Deadline that Landlord has not Substantially Completed such portion of Phase 1.
If Landlord is unable to Substantially Complete a portion of Phase 2 on or
before July 1, 2012 (the “Phase 2 Delivery Deadline”) for any reason other than
Force Majeure or Tenant Delays, then Tenant's obligation to commence paying Base
Rent and Operating Expenses for the portion of Phase 2 not so Substantially
Completed shall be delayed on a day-for-day basis for each day beyond the Phase
2 Delivery Deadline that Landlord has not Substantially Completed such portion
of Phase 2.
(c)    Phase 1 shall be deemed to be ready for Tenant's occupancy in the event
Landlord's Base Building Work and the Landlord Work with respect to Phase 1 is
Substantially Complete in fact, or if the delay in the availability of Phase 1
for occupancy shall be due to any Tenant Delay and/or default on the part of
Tenant and/or its subtenant or subtenants. Phase 2 shall be deemed to be ready
for Tenant's occupancy in the event Landlord's Base Building Work and the
Landlord Work with respect to Phase 2 is Substantially Complete in fact, or if
the delay in the availability of Phase 2 for occupancy shall be due to any
Tenant Delay and/or default on the part of Tenant and/or its subtenant or
subtenants. In the event of any dispute as to whether Landlord's Base Building
Work or the Landlord Work with respect to either Phase 1 or Phase 2 is
Substantially Complete, the reasonable decision of Landlord's architect shall be
final and binding on the parties.
(d)    “Tenant Delay” means any event, occurrence or omission causes by Tenant
or any employee, agent, consultant or contractor of Tenant which actually delays
the Substantial Completion of Landlord's Base Building Work or the Landlord
Work, including, without limitation, any of the following:
(i)    Tenant's delay in approving the general contractor or any subcontractors,
selecting the Architect (as defined in the Work Letter), submitting the Space
Plans or any revised Space Plans within the time frames set forth in the Work
Letter, supplying information or specifications promptly when requested,
approving Plans or any revisions of the Plans within the time frames set forth
in the Work Letter, or giving authorizations or otherwise;
(ii)    change orders;
(iii)    Tenant's request for or use of materials, finishes or installations or
construction procedures which require long lead times that or which result in
the Landlord Work required by Approved Plans (as same may be revised from time
to time) taking longer to complete under standard construction procedures (e.g.,
without use of overtime or additional shifts and without necessitating other
measures to expedite long lead time items) than originally projected by Landlord
at the execution of the Lease and this Work Letter (i.e., when Landlord
developed its schedule for construction of the Work without the benefit of the
Plans);
(iv)    Tenant's failure to agree to Landlord's estimate of Excess Costs (as
defined on Exhibit “B-2”) within ten (10) days, or Tenant's failure to pay
within ten (10) days of billing for Excess Costs;
(v)    the performance or completion by Tenant or any person engaged by Tenant
of any work in or about the Premises;



-4-



--------------------------------------------------------------------------------

(vi)    failure to perform or comply with any obligation or condition binding
upon Tenant pursuant to the Work Letter; or
(vii)    delays in obtaining a certificate of occupancy, temporary certificate
of occupancy, or other appropriate sign-off (each, a “C/O”) permitting occupancy
of any portion of the Premises for the conduct of Tenant's business by the local
building authority, by reason of Tenant's failure to complete the installation
of any personal property (including, without limitation, Tenant's workstations)
that is required in order to obtain a C/O for any portion of the Premises.
(e)    If the Substantial Completion of Landlord's Base Building Work or the
Landlord Work is actually and directly delayed due to Tenant Delay, then Tenant
shall be responsible for all actual, reasonable third party costs and any
expenses occasioned by such delay, including any actual, reasonable third party
costs and expenses attributable to increases in labor or materials, and the
provisions of Section 2.4(a), (b) and (c) shall apply. Notwithstanding anything
to the contrary contained in the Lease, a delay shall not be deemed a “Tenant
Delay” unless Landlord shall provide written notice (each, a “Tenant Delay
Notice”) to Tenant identifying the nature of a matter which could become a
Tenant Delay, and which Tenant does not cure within two (2) business days after
such Tenant Delay Notice.
(f)    In the event that Landlord fails to Substantially Complete the Landlord's
Base Building Work and the Landlord Work with respect to Phase 1 on or before
the date that is seven (7) months after the date that the building permit for
the construction of the Landlord Work with respect to Phase 1 is issued by the
appropriate governmental authorities except to the extent due to Tenant Delay or
Force Majeure, Tenant shall so notify Landlord in writing of such failure, which
notice shall provide with specificity the details of construction that Landlord
has failed to perform. If Landlord fails to cure such failure within ninety (90)
days after receipt of such written notice, Tenant shall have the right to
perform such work as detailed in Tenant's written notice as Landlord has failed
to perform and to offset Tenant's documented actual, reasonable out-of-pocket
third party costs for such performance together with interest thereon at the
rate of five percent (5%) per annum from payment until credited against Rent.
Within 10 days after request, Tenant shall furnish evidence of such costs so
incurred by Tenant, including, including paid receipts and waivers of liens.
(g)    In the event that Landlord fails to Substantially Complete the Landlord's
Base Building Work and the Landlord Work with respect to Phase 2 on or before
the later of (i) July 1, 2012, or (ii) the date that is seven (7) months after
the date that the building permit for the construction of the Landlord Work with
respect to Phase 2 is issued by the appropriate governmental authorities, except
to the extent due to Tenant Delay or Force Majeure, Tenant shall so notify
Landlord in writing of such failure, which notice shall provide with specificity
the details of construction that Landlord has failed to perform. If Landlord
fails to cure such failure within ninety (90) days after receipt of such written
notice, Tenant shall have the right to perform such work as detailed in Tenant's
written notice as Landlord has failed to perform and to offset Tenant's
documented actual, reasonable out-of-pocket third party costs for such
performance together with interest thereon at the rate of five percent (5%) per
annum from payment until credited against Rent. Within 10 days after request,
Tenant shall furnish evidence of such costs so incurred by Tenant, including,
including paid receipts and waivers of liens.
2.5    Phase 1 Early Entry. Subject to the terms and conditions of this Section
2.5, Tenant shall have the right, during the three (3) week period prior to the
Commencement Date, to enter Phase 1 for the purpose of installing furniture,
fixtures and other equipment. Tenant's right to enter Phase 1 for such purpose
shall continue until the Commencement Date (the “Phase 1 Early Entry Period”).
Tenant acknowledges and agrees that, during the Phase 1 Early Entry Period, (a)
any such early entry by Tenant shall be at Tenant's sole risk, (b) Tenant shall
not unreasonably interfere with Landlord (including without limitation in
performing the Landlord Work) or other tenants in the Building Complex, (c)
Tenant shall comply with and be bound by all provisions of this Lease during the
Phase 1 Early Entry Period, except for the payment of Base Rent and Operating
Expenses, and (d) Tenant and its Responsible Parties (as defined below) shall
comply with all Laws (as defined below) required to perform its work during the
early entry on Phase 1. Prior to entry upon Phase 1, Tenant agrees to pay for
and provide to Landlord certificates evidencing the existence and amounts of
liability insurance carried by Tenant, which coverage must comply with the
provisions of this Lease relating to insurance. Tenant agrees to indemnify,
protect, defend (with counsel selected by Landlord) and save the Landlord
Parties (as defined below) harmless from and against any and all Claims (as
defined below) arising out of the early entry, use, construction, or occupancy
of Phase 1 by Tenant or its Responsible Parties. Notwithstanding anything in
this Section 2.5 to the contrary, if, at any time during the Phase 1 Early Entry
Period, Landlord reasonably determines that Tenant's early access to any part of
Phase 1 will unreasonably interfere with the completion of Landlord's Base
Building Work or the Landlord Work, then (i) Landlord may limit or otherwise
restrict Tenant's early access rights and (ii) Tenant shall not, in connection
with any early access, interfere with the completion of Landlord's Base Building
Work or the Landlord Work.



-5-



--------------------------------------------------------------------------------

2.6    Phase 2 Early Entry. Subject to the terms and conditions of this Section
2.6, Tenant shall have the right, during the three (3) week period prior to the
Phase 2 Commencement Date, to enter Phase 2 for the purpose of installing
furniture, fixtures and other equipment. Tenant's right to enter Phase 2 for
such purpose shall continue until the Phase 2 Commencement Date (the “Phase 2
Early Entry Period”). Tenant acknowledges and agrees that, during the Phase 2
Early Entry Period, (a) any such early entry by Tenant shall be at Tenant's sole
risk, (b) Tenant shall not unreasonably interfere with Landlord (including
without limitation in performing the Landlord Work) or other tenants in the
Building Complex, (c) Tenant shall comply with and be bound by all provisions of
this Lease during the Phase 2 Early Entry Period, except for the payment of Base
Rent and Operating Expenses with respect to Phase 2, and (d) Tenant and its
Responsible Parties (as defined below) shall comply with all Laws (as defined
below) required to perform its work during the early entry on Phase 2. Prior to
entry upon Phase 2, Tenant agrees to pay for and provide to Landlord
certificates evidencing the existence and amounts of liability insurance carried
by Tenant, which coverage must comply with the provisions of this Lease relating
to insurance. Tenant agrees to indemnify, protect, defend (with counsel selected
by Landlord) and save the Landlord Parties (as defined below) harmless from and
against any and all Claims (as defined below) arising out of the early entry,
use, construction, or occupancy of Phase 2 by Tenant or its Responsible Parties.
Notwithstanding anything in this Section 2.6 to the contrary, if, at any time
during the Phase 2 Early Entry Period, Landlord reasonably determines that
Tenant's early access to any part of Phase 2 will unreasonably interfere with
the completion of Landlord's Base Building Work or the Landlord Work, then (i)
Landlord may limit or otherwise restrict Tenant's early access rights and (ii)
Tenant shall not, in connection with any early access, interfere with the
completion of Landlord's Base Building Work or the Landlord Work.
3.    RENT; LETTER OF CREDIT.
3.1    Base Rent. Tenant shall pay to Landlord, as base rent for the Mall
Premises and the Tower Premises for the Lease Term (“Base Rent”), as follows:
Base Rent for Phase 1:
Months of the Lease
Term
 
Annual Rate per
Rentable Square Foot
For Phase 1
(“Phase 1 Mall Premises Base Rental Rates”)
 
Annual Base Rent
 
Monthly Installment
of Base Rent
 
Commencement Date - the last day of the 6th full calendar month following
Commencement Date**
 
[***]**
 
[***]**
 
[***]**
 
7 - 9
 
[***]
 
[***]
 
[***]
 
10 - 21
 
[***]
 
[***]
 
[***]
 
22 - 33
 
[***]
 
[***]
 
[***]
 
34 - 45
 
[***]
 
[***]
 
[***]
 
46 - 57
 
[***]
 
[***]
 
[***]
 
58 - 69
 
[***]
 
[***]
 
[***]
 
70 - 81
 
[***]
 
[***]
 
[***]
 
82 - 93
 
[***]
 
[***]
 
[***]
 
94 - 105
 
[***]
 
[***]
 
[***]
 
106 - 117
 
[***]
 
[***]
 
[***]
 
118 - 129
 
[***]
 
[***]
 
[***]
 
130-135
 
[***]
 
[***]
 
[***]
 

Base Rent for Suite 200 of the Mall Premises (a portion of Phase 2):
Months of the Lease
Term
 
Annual Rate per
Rentable Square Foot
For Suite 200 of Phase 2
(“Phase 2 Mall Premises Base Rental Rates”)
 
Annual Base Rent
 
Monthly Installment
of Base Rent
Phase 2 Commencement Date - the last day of the 6th full calendar month
 
[***]**
 
[***]**
 
[***]**

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

-6-



--------------------------------------------------------------------------------

following Phase 2 Commencement Date**
 
 
 
 
 
 
 
7 - 9
 
[***]
 
[***]
 
[***]
 
10 - 21
 
[***]
 
[***]
 
[***]
 
22 - 33
 
[***]
 
[***]
 
[***]
 
34 - 45
 
[***]
 
[***]
 
[***]
 
46 - 57
 
[***]
 
[***]
 
[***]
 
58 - 69
 
[***]
 
[***]
 
[***]
 
70 - 81
 
[***]
 
[***]
 
[***]
 
82 - 93
 
[***]
 
[***]
 
[***]
 
94 - 105
 
[***]
 
[***]
 
[***]
 
106 - 117
 
[***]
 
[***]
 
[***]
 
118 - 129
 
[***]
 
[***]
 
[***]
 

Base Rent for the Tower Premises (a portion of Phase 2):
Months of the Lease
Term
 
Annual Rate per
Rentable Square Foot
For Tower Premises
(“Tower Premises Base Rental Rates”)
 
Annual Base Rent
 
Monthly Installment
of Base Rent
 
Phase 2 Commencement Date - the last day of the 6th  full calendar month
following Phase 2 Commencement Date**
 
[***]**
 
[***]**
 
[***]**
 
7 - 9**
 
[***]**
 
[***]**
 
[***]**
 
10 - 21
 
[***]
 
[***]
 
[***]
 
22 - 33
 
[***]
 
[***]
 
[***]
 
34 - 45
 
[***]
 
[***]
 
[***]
 
46 - 57
 
[***]
 
[***]
 
[***]
 
58 - 69
 
[***]
 
[***]
 
[***]
 
70 - 81
 
[***]
 
[***]
 
[***]
 
82 - 93
 
[***]
 
[***]
 
[***]
 
94 - 105
 
[***]
 
[***]
 
[***]
 
106 - 117
 
[***]
 
[***]
 
[***]
 
118 - 129
 
[***]
 
[***]
 
[***]
 



** Subject to abatement in accordance with the terms and conditions set forth in
Rider 1 attached hereto.


3.2    Additional Rent. Tenant shall pay all other sums due under this Lease to
Landlord (collectively, “Additional Rent”), including, without limitation,
Tenant's Pro Rata Share of Operating Expenses as set forth in Section 4 below.
3.3    Covenant to Pay Rent. Tenant agrees to pay to Landlord at Landlord's Rent
Address specified in Section 3.5 below, or to such other persons, or at such
other places designated by Landlord, without any prior demand therefor in
immediately available funds and without any deduction or offset whatsoever, Base
Rent and Additional Rent due under this Lease (collectively, “Rent”). Base Rent
shall be paid monthly in advance on the first day of each month of the Lease
Term, except that the first installment of Base Rent shall be paid by Tenant to
Landlord on or before the Effective Date. Base Rent shall be prorated for
partial months within the Lease Term. Unpaid Rent shall accrue interest at the
Default Rate (as defined below) from the date due until paid. Tenant's covenant
to pay Rent shall be independent of every other covenant in this Lease.
3.4    Default Rate; Late Charge. Any Rent or other amounts owing hereunder
which are not paid within five (5) days of the date due shall accrue interest at
the rate of five percent (5%) per annum (the “Default Rate”), from the date due
until received by Landlord. In addition, in the event Landlord does not receive
any installment of Rent due under this Lease within five (5) days of the date
due, Tenant shall pay Landlord a late charge equal to two and one half percent

-7-



--------------------------------------------------------------------------------

(2.5%) of the delinquent installment of Rent (“Late Charge”). The parties agree
that the amount of such late charge represents a reasonable estimate of the cost
and expense that will be incurred by Landlord in processing each delinquent
payment of Rent by Tenant and that such late charge shall be paid to Landlord
for each delinquent payment in addition to all Rent otherwise due hereunder. The
parties further agree that the payment of late charges and the payment of
interest provided for herein are distinct and separate from one another in that
the payment of interest is to compensate Landlord for its inability to use the
money improperly withheld by Tenant, while the payment of late charges is to
compensate Landlord for its additional administrative expenses in handling and
processing delinquent payments. Notwithstanding anything in this Lease to
contrary, Rent shall not accrue interest at the Default Rate nor be subject to a
Late Charge for the first two (2) late payments in each calendar year of the
Lease Term so long as Tenant pays such amount within five (5) business days
after Tenant's receipt of written notice that such amount has not been paid.
3.5    Landlord's Rent Address. Landlord's address for the payment of Rent shall
be (“Landlord's Rent Address”):
If by check:
c/o CCP Tabor Center I
3203 Paysphere Circle
Chicago, IL 60674
If by wire transfer:
BANK NAME:
Bank of America
540 W. Madison Street
16th Floor
Chicago, Illinois 60661
Customer Service: 888-400-9009
ABA NO.:
026009593
ACCOUNT NAME:
CCP/MS SSIII Denver Tabor Center I CCP US Bank CCP Tabor 1
ACCOUNT NO.:
5801058784
REFERENCE:
Bridgepoint Education, Inc.
or at such other place(s) as Landlord shall designate in writing.



3.6    Letter of Credit. Within five (5) days after full execution of the Lease,
Tenant shall, at Tenant's sole cost and expense, deliver to Landlord an
unconditional, irrevocable, standby letter of credit (the “Letter of Credit”),
in an amount equal to [***] (the “Letter of Credit Amount”), with an expiration
date no earlier than one year after the Effective Date, in a form approved, in
advance, by Landlord. Provided that no Event of Default by Tenant hereunder has
occurred and is then continuing, Tenant may reduce the Letter of Credit Amount
in accordance with the following schedule: on the third (3rd) anniversary of the
Commencement Date, the Letter of Credit Amount shall be reduced to equal to
[***]; on the fifth (5th) anniversary of the Commencement Date, the Letter of
Credit Amount shall be reduced to equal to [***]; and on the eighth (8th)
anniversary of the Commencement Date, the Letter of Credit Amount shall be
reduced to equal to [***]. In the event that there has occurred a monetary Event
of Default by Tenant hereunder and Landlord reasonably determines that there has
occurred a material adverse change in the financial condition of Tenant, Tenant
shall not be entitled to any further reduction in the Letter of Credit Amount
and the Letter of Credit Amount shall remain at the amount thereof as of the
date of such Event of Default for the remainder of the Lease Term. Any reduction
in the Letter of Credit Amount shall be accomplished by Tenant providing
Landlord with a substitute letter of credit in the reduced amount or an
amendment to the existing Letter of Credit reflecting the reduced amount.
(a)    The Letter of Credit shall secure the full and faithful performance of
each provision of this Lease to be performed by Tenant. The Letter of Credit
shall state on its face that, notwithstanding the stated expiration date, the
term of the Letter of Credit shall be automatically renewed for successive,
additional 1-year periods unless, at least forty-five (45) days prior to any
such date of expiration, the issuing bank shall have given written notice to
Landlord, by certified mail, return receipt requested at Landlord's notice
addresses stated in this Lease or such other addresses as Landlord shall have
given to the issuing bank, that the Letter of Credit will not be renewed. The
failure of Tenant to cause the Letter of Credit to be renewed (or reissued by
another financial institution), or replaced with cash or a cash equivalent
reasonably acceptable to Landlord, at least thirty (30) days prior to the
expiration thereof, shall constitute an Event of Default under this Lease if not
cured within five (5) days' notice of such default. The Letter of Credit shall
be issued by a financial institution acceptable to Landlord in its reasonable
discretion, which financial institution shall be a bank that accepts deposits,
maintains accounts, will negotiate letters of credit and whose deposits are
insured by the FDIC. The Letter of Credit must be presentable in Denver,
Colorado, or, alternatively, must state on its face that it is presentable via
facsimile . If there is an Event of Default by Tenant, including, without
limitation, Tenant's failure to renew or replace the Letter of Credit at least
thirty (30) days prior to the expiration thereof (following notice and
applicable cure period), or if Tenant (or any Tenant Party (as defined in
Section 25.11 below)) has filed a voluntary petition under the Federal
Bankruptcy Code or an involuntary petition has been filed against Tenant or any
Tenant Party under the Federal Bankruptcy Code that is not dismissed within
sixty (60) days, Landlord may, without notice to Tenant, execute one or
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

-8-



--------------------------------------------------------------------------------

more drafts on the Letter of Credit and apply all or any portion of the Letter
of Credit toward fulfillment of Tenant's unperformed covenants and/or
obligations, including any Rent payable by Tenant that is not paid when due. If,
as a result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
Letter of Credit Amount, Tenant shall, within ten (10) business days thereafter,
provide Landlord with additional letter(s) of credit or cash deposits in an
amount equal to the deficiency, and any such additional (or replacement) letter
of credit shall comply with all of the provisions of this Section 3.6, and if
Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in Section 17 below, the same shall constitute an Event of
Default by Tenant. After Tenant vacates the Premises, upon the expiration or
sooner termination of this Lease, Landlord shall return to Tenant the Letter of
Credit (and any unapplied cash balance of the Letter of Credit that had been
previously drawn upon) provided that Landlord may retain the Letter of Credit
(or previously drawn proceeds therefrom) until such time as any Rent due from
Tenant in accordance with this Lease has been determined and paid in full by
Tenant.
(b)    Tenant hereby waives the provisions of any Law, now or hereafter in
effect, which establish the time frame by which Landlord must refund collateral
or security for performance of a tenant's obligations under a lease. Tenant
agrees and acknowledges that Tenant has no property interest whatsoever in the
Letter of Credit or the proceeds thereof and that, in the event Tenant becomes a
debtor under any chapter of the Federal Bankruptcy Code, neither Tenant, any
trustee, nor Tenant's bankruptcy estate shall have any right to restrict or
limit Landlord's claim and/or rights to the Letter of Credit and/or the proceeds
thereof by application of Section 502(b)(6) of the Federal Bankruptcy Code.
(c)    Tenant acknowledges that Landlord has the right to sell, mortgage or
otherwise convey its interests in the Building Complex and in this Lease. Tenant
agrees that in the event of any such sale, mortgage or other transfer, Landlord
shall have the right to transfer, assign and/or endorse the Letter of Credit to
a Superior Rights Holder or other transferee or assignee, provided the Superior
Rights Holder or other transferee has agreed in writing to be bound by the terms
of this Section 3.6 and, if Landlord transfers all rights to the Buildings,
Tenant shall look solely to the transferee for the return of the Letter of
Credit in accordance with the terms of this Lease. Tenant agrees further that,
upon Landlord's written request, it shall have the Letter of Credit issued in
favor of a Superior Rights Holder or other transferee or assignee to be held by
any such party in accordance with the terms of this Lease.
3.7    Tenant- or Lease-Specific Taxes. Tenant shall pay, or cause to be paid,
before delinquency, any and all taxes levied or assessed and which become
payable during the Lease Term upon any of Tenant's income, leasehold
improvements, equipment, furniture, fixtures and personal property located at
the Building Complex (including, without limitation, the License Areas (as
defined in Rider 1 attached hereto)). In the event that any or all of Tenant's
leasehold improvements, equipment, furniture, fixtures and personal property
shall be assessed and taxed with the Building Complex, Tenant shall pay to
Landlord, as Additional Rent, Tenant's share of such taxes within thirty (30)
days after delivery to Tenant by Landlord of a written statement setting forth
the amount of such taxes applicable to Tenant's property.
4.    EXPENSE AND TAX ADJUSTMENTS.
4.1    Definitions. In addition to the terms elsewhere defined in this Lease,
the following terms shall have the following meanings with respect to the
provisions of this Lease:
(a)    “Base Operating Expenses” shall mean an amount equal to the actual
Operating Expenses for the applicable Building for calendar year 2012.
(b)    “Rentable Area of the Building” shall mean all rentable space available
for lease in the applicable Building, which the parties agree is, as of the
Effective Date, 168,990 square feet for Tabor Center Mall and 571,772 square
feet for Tabor Center Tower. If there is a change in the aggregate Rentable Area
of the Premises, by mutual agreement, and/or square footage of either Building,
as a result of an addition to such Building, partial destruction thereof,
modification to building design, or similar circumstance which causes a
reduction or increase thereto on a permanent basis, the affected area shall be
measured in accordance with BOMA using a load factor of 1.10% for space in Tabor
Center Mall and 1.1539% for space in Tabor Center Tower. Within thirty (30) days
after the completion of the modification of the space due to any such changes,
Landlord's space planner/architect shall measure the revised rentable and usable
square feet of the space in accordance with the provisions of this Section
4.1(b) and the results thereof shall be presented to Tenant in writing. Tenant's
space planner/architect may review Landlord's space planner/architect's
determination of the number of rentable square feet and usable square feet of
such Building and Tenant may, within thirty (30) days after Tenant's receipt of
Landlord's space planner/architect's written determination, object to such
determination by written notice to Landlord. Tenant's failure to deliver written
notice of such objection within said 30-day period shall be deemed to constitute
Tenant's acceptance of Landlord's space planner/architect's determination. If
Tenant objects to

-9-



--------------------------------------------------------------------------------

such determination, Landlord's space planner/architect and Tenant's space
planner/architect shall promptly meet and attempt to agree upon the rentable and
usable square footage of such Building. If Landlord's space planner/architect
and Tenant's space planner/architect cannot agree on the rentable and useable
square footage of such Building within thirty (30) days after Tenant's objection
thereto, Landlord and Tenant shall mutually select an independent third party
space measurement professional to field measure such Building pursuant to BOMA
using a load factor of 1.10% for space in Tabor Center Mall and 1.1539% for
space in Tabor Center Tower. Such third party independent measurement
professional's determination shall be conclusive and binding on Landlord and
Tenant. Landlord and Tenant shall each pay one-half (½) of the fees and expenses
of the independent third party space measurement professional. If the Lease Term
commences prior to such final determination, Landlord's determination shall be
utilized until a final determination is made, whereupon an appropriate
adjustment, if necessary, shall be made retroactively, and Landlord shall make
appropriate payment (if applicable) to Tenant. In the event that pursuant to the
procedure described in this Section 4.1(b), it is determined that the square
footage amounts shall be different from those set forth in this Lease, all
amounts, percentages and figures appearing or referred to in this Lease based
upon such incorrect amount shall be modified in accordance with such
determination. If such determination is made, it will be confirmed in writing by
Landlord to Tenant. Landlord's Accountants, as said term is hereinafter defined,
shall make such adjustments in the computations as shall be necessary to provide
for any such change.
(c)    The term “Property” with respect to a Building, means the Building and
the parcel(s) of land on which it is located and, at Landlord's discretion, the
parking facilities and other improvement, if any serving the Building and the
parcel(s) of land on which they are located.
(d)    “Tenant's Pro Rata Share” shall mean, as applicable, (i) with respect to
the Mall Premises, that fraction, the numerator of which is the Rentable Area of
the Premises located in Tabor Center Mall at any given time (i.e., 37,722 square
feet from and after the Commencement Date but prior to the Phase 2 Commencement
Date and 58,485 square feet from and after the Phase 2 Commencement Date) and
the denominator of which is the Rentable Area of Tabor Center Mall (i.e.,
168,990 square feet), and is equal to (A) [***] from and after the Commencement
Date but prior to the Phase 2 Commencement Date, and (B) [***] from and after
the Phase 2 Commencement Date, and (ii) with respect to the Tower Premises, that
fraction, the numerator of which is the Rentable Area of the Premises located in
Tabor Center Tower (i.e., 21,192 square feet) and the denominator of which is
the Rentable Area of Tabor Center Tower (i.e., 571,772 square feet), and is
equal to [***]. At such time, if ever, as any space is added to or subtracted
from the Premises, the applicable Tenant's Pro Rata Share shall be increased or
decreased accordingly.
(e)    “Lease Year” shall mean each calendar year during the Lease Term, except
that the first Lease Year and the last Lease Year of the Lease Term may be a
partial calendar year.
(f)    “Operating Expenses” shall mean all operating expenses of any kind or
nature which incurred or accrued in connection with the ownership, operation,
maintenance, management, repair and protection of the applicable Building and/or
Property. Operating Expenses shall include, but not be limited to:
(i)    All Taxes levied against such Building and/or Property or otherwise
incurred by Landlord. “Taxes” means (A) all ad valorem real property taxes and
assessments levied against such Building and/or Property by any governmental or
quasi-governmental authority, including, without limitation, any taxes,
assessments, surcharges, or service or other fees of a nature not presently in
effect which shall hereafter be levied on such Building and/or Property as a
result of the use, ownership or operation of such Building and/or Property or
for any other reason, whether in lieu of or in addition to any current real
estate taxes and assessments (provided, however, that any Taxes which shall be
levied on the rentals of such Building shall be determined as if such Building
were Landlord's only property) and (B) any and all so-called special
assessments, license tax, business license fee, business license tax, commercial
rental tax, levy, charge or tax, imposed by any authority having the direct
power to tax, including any city, county, state or federal government, or any
school, agricultural, lighting, water, drainage or other improvement or special
district thereof, against the Premises, such Building and/or Property, or
against any legal or equitable interest of Landlord therein. Any expenses
incurred by Landlord in obtaining or attempting to obtain or negotiating a
reduction of any Taxes (including any interest due on such Taxes or on monies
used to pay such Taxes) shall be added to and included in the amount of any such
Taxes. Landlord shall have no obligation to contest, object to or litigate the
levying or imposition of any Taxes and may settle, compromise, consent to, waive
or otherwise determine in its discretion any Taxes without the consent or
approval of Tenant. Notwithstanding anything in this Lease to the contrary, in
no event shall Taxes include (1) gross taxes on rentals or (2) any federal,
state or local income taxes levied or assessed on Landlord, unless such taxes
are a specific substitute for real property taxes. For the purposes of this
Lease, all Taxes shall be deemed payable in such number of installments as is
permitted by Law, whether or not actually so paid;
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

-10-



--------------------------------------------------------------------------------

(ii)    Costs of supplies, including, but not limited to, the cost of all
building-standard lighting as the same may be required from time to time;
(iii)    Costs incurred in connection with obtaining and providing energy for
such Building and Property, including but not limited to costs of propane,
butane, natural gas, steam, electricity, solar energy and fuel oils, coal or any
other energy sources (collectively, “Energy Expenses”);
(iv)    Costs of water and sanitary and storm drainage services;
(v)    Costs of janitorial and security services;
(vi)    Costs of general maintenance and repairs, including costs under HVAC and
other mechanical maintenance contracts; and repairs and replacements of
equipment used in connection with such maintenance and repair work;
(vii)    Costs of maintenance and replacement of landscaping; and costs of
maintenance of parking areas (including, without limitation, the Parking
Garage), Common Areas, plazas and other areas used by tenants of such Building;
(viii)    Insurance premiums, including fire and Special Form coverage, together
with loss of rent endorsement, public liability insurance, and any other
insurance carried by Landlord on such Building and/or Property or any component
parts thereof (all of such insurance shall be in such amounts as may be required
by any Superior Rights Holder or as Landlord may reasonably determine)
(collectively, “Insurance Expenses”);
(ix)    Labor costs, including wages and other payments, costs to Landlord of
workmen's compensation and disability insurance, payroll taxes, welfare fringe
benefits and all legal fees and other costs or expenses incurred in resolving
any labor disputes;
(x)    Professional building management fees which shall in no event exceed
three and one-half percent (3.5%) of Landlord's gross revenue derived from such
Building and/or Property (collectively, “Management Fees”);
(xi)    Legal, accounting, inspection, and other consultation fees (including,
without limitation, fees charged by consultants retained by Landlord for
services that are designed to produce a reduction in Operating Expenses or to
reasonably improve the operation, maintenance or state of repair of such
Building and/or Property) incurred in the ordinary course of operating such
Building and/or Property;
(xii)    The costs of capital improvements and structural repairs and
replacements made in or to such Building and/or Property in order to conform to
changes in any Laws (“Required Capital Improvements”); and the costs of any
capital improvements and structural repairs and replacements designed primarily
to reduce Operating Expenses (“Cost Savings Improvements”). The expenditures for
Required Capital Improvements shall be recovered by Landlord over the useful
life of such capital improvements, structural repairs or replacements (as
reasonably determined by Landlord's Accountants). The expenditures for Cost
Savings Improvements shall be recovered by Landlord over the shorter of: (A) the
useful life of such Cost Savings Improvements (as determined by Landlord's
Accountants), or (B) a period based upon the savings realized in each such Lease
Year as the result of such Cost Savings Improvements, together with interest
thereon at the rate of eight percent (8%) per annum; and
(xiii)    Costs incurred by Landlord or Landlord's Accountants in engaging
experts or other consultants to assist them in making the computations required
hereunder.
(g)    “Operating Expenses” shall not include:
(i)    Costs of repairs or other work occasioned by fire, windstorm or other
casualty, condemnation or eminent domain (other than the commercially reasonable
deductible for applicable insurance). Operating Expenses will in any event
exclude the deductible under any earthquake insurance policy carried by
Landlord.
(ii)    Except for Management Fees, costs of Landlord's general corporate
overhead and general administrative expenses and costs associated with the
operation of the business of the ownership of such Building and/or Property or
entities which constitute “Landlord,” Landlord's managing agent or any vendors
or contractors,

-11-



--------------------------------------------------------------------------------

as distinguished from the costs of Building and/or Property operations,
including, but not limited to, costs of corporate accounting and legal matters,
costs of defending any lawsuits with any mortgagee, lender, ground lessor,
broker, tenant, occupant or prospective tenant or occupant, costs of selling,
syndicating, financing, mortgaging or hypothecating any of the Landlord's
interest in such Building, costs of disputes between Landlord and its employees
and costs of disputes of Landlord with Building management.
(iii)    Attorneys' fees, costs and disbursements and other expenses associated
with the defense of Landlord's title to or interest in such Building or any part
thereof or legal or other professional fees incurred in connection with any real
estate tax or assessment proceeding or contest, except to the extent Landlord
prevails in such proceeding or contest to the economic benefit of Tenant and/or
the other tenants of such Building, and then only to the extent Landlord
receives such award and contributes it to the reduction of Operating Expenses.
(iv)    Costs of constructing such Building or any part thereof or
reconstructing, modifying, altering or repairing any portions of such Building
due to faulty construction (other than by Tenant) or latent defects, or costs of
correcting defects in such Building (including the fixtures and equipment
appurtenant thereto or used therein). Costs for replacements or repairs
resulting from inferior or deficient workmanship, materials or equipment in the
initial construction or equipping of such Building or alterations thereto, or
which is covered by insurance. Costs of repair or replacement for any item to
the extent covered by a warranty.
(v)    All costs (including permit, license and inspection fees) incurred or
cash consideration paid in renovating or otherwise improving or decorating,
painting or redecorating vacant space, storage space or space used by Landlord,
its agents, employees, vendors or contractors.
(vi)    Landlord's costs of electricity and other utilities, items, benefits and
services sold or provided to other tenants, occupants, guests, clients,
employees, vendors, contractors, invitees or other third parties, which
utilities, items, benefits and services are not standard for such Building or
are not available to Tenant.
(vii)    Except for Required Capital Improvements, all costs incurred due to a
violation by Landlord or any tenant or occupant of the terms and conditions of
any lease pertaining to such Building or any part thereof or due to such
Building or any part thereof (except the Premises), being in violation of any
valid, applicable building code, regulation or law, whether now or hereafter
enacted or in force. Such exclusion shall include, without limitation, fines,
penalties, interest, cost of repairs, replacement, alterations or improvements
necessary to make such Building (except the Premises) comply with applicable
past or present laws, such as, without limitation, sprinkler installation or
requirements under the Americans with Disabilities Act, as in effect on the
Effective Date.
(viii)    Except for Management Fees, the costs of contract services or overhead
and profit increment for services provided by Landlord, or paid to subsidiaries
or affiliates of Landlord for services on or to such Building shall not be borne
by Tenant, to the extent that the costs of such services exceed competitive
costs for such services rendered by persons or entities of similar skill,
competence and experience, other than a subsidiary or affiliate of Landlord.
(ix)    Any compensation paid to clerks, attendants or other persons in
concierge or commercial concessions, if any, operated for profit by Landlord or
its affiliates or agents.
(x)    Rentals and other related expenses, if any, incurred in leasing air
conditioning systems, elevators or other equipment, ordinarily considered to be
of a capital nature, except for (A) equipment used temporarily in connection
with repairs and/or reasonable costs savings in leasing of equipment which is
used in providing janitorial services exclusively to such Building, and which
equipment is not affixed to such Building and (B) Cost Savings Improvements.
(xi)    Costs incurred in installing, operating and maintaining any specialty
service which is not necessary for Landlord's operation, repairs, maintenance,
and providing of required services for such Building and/or any associated
parking facilities, including but not limited to: an observatory, broadcasting
facilities (other than such Building's life support and security systems),
luncheon club, sundry shop, cafeteria, retail store, newsstand, flower service,
dry cleaning service, auto detailing service, shoe shine service, athletic or
recreational club or helicopter pad.
(xii)    Any ground lease rental.

-12-



--------------------------------------------------------------------------------

(xiii)    Costs of (A) insurance not typically carried by a reasonably prudent
commercial office building or retail building landlord, as applicable,
comparable to Landlord and its Affiliates owning a commercial office building
portfolio or retail building portfolio, as applicable, comparable to that owned
by Landlord and its Affiliates in quantity, size, type, quality and location (a
“Comparable Landlord”), (B) insurance premiums to the extent of any refunds
thereof and (C) insurance deductibles in excess of those not typically
maintained by a Comparable Landlord.
(xiv)    Except for Management Fees, any costs representing an amount paid to
any person, firm, corporation or other entity as a result of a non-competitive
selection process, which is in excess of the fair market value of such materials
or services if said material or services had been rendered by an unrelated
comparably qualified third party on a competitive basis.
(xv)    Any bad debt loss or expense, rent loss, or reserves for bad debt or
rent loss.
(xvi)    Fines, penalties, late payment charges, principal and interest, except
to the extent such costs are attributable to Tenant's breach under this Lease.
(xvii)    All costs incurred due to a breach, default or violation by Landlord,
Landlord's managing agent or any tenants of the terms and conditions of any
agreement, contract, license, note, mortgage, deed of trust or ground lease
affecting all or any part of such Building.
(xviii)    The cost of acquiring, leasing, installing or moving sculptures,
paintings and other objects of art, but excluding plants or trees located in the
Common Areas.
(xix)    Any general or special assessment or assessment bonds to the extent
voluntarily prepaid by Landlord more than sixty (60) days in advance of the
date(s) such assessment are due, provided that the same shall then be included
within Operating Expenses at such time as is 60 days in advance of their
respective due dates.
(xx)    Costs necessitated by or resulting from the negligence or misconduct of
Landlord, its agents, employees, vendors and/or contractors.
(xxi)    Costs of any “tap fees” or any sewer or water connection fees for the
benefit of any particular tenant in such Building.
(xxii)    Intentionally omitted.
(xxiii)    Costs incurred (other than those for which Tenant is responsible
under this Lease) in connection with any environmental clean-up, response
action, or remediation on, in, under or about the Premises or such Building,
except for costs customarily incurred in connection with the disposal of any
materials used in connection with repairs, maintenance or replacements made to
such Building (e.g., battery and paint disposal, etc.).
(xxiv)    Costs incurred in removing the property of former tenants or other
occupants of such Building.
(xxv)    Any expenses incurred by Landlord for use of any portions of such
Building to accommodate events including, but not limited to shows, promotions,
kiosks, displays, filming, photography, private events or parties, ceremonies,
and advertising beyond the normal expenses otherwise attributable to providing
Building services, such as lighting and HVAC to such public portions of such
Building in normal Building operations during standard Building hours of
operation.
(xxvi)    Any entertainment, dining or travel expenses for any purpose and the
costs of any flowers, gifts, balloons, etc., provided to any entity whatsoever,
to include, but not limited to, Tenant, other tenants, employees, vendors,
contractors, prospective tenants and agents, except for seasonal parties and
promotions that are made available to all tenants of such Building (“Seasonal
Tenant Parties”).
(xxvii)    Any “validated” parking for any entity.
(xxviii)    Any “above-standard” cleaning, including, but not limited to,
construction clean-up or special cleaning associated with parties/events and
specific tenant requirements in excess of service provided to Tenant. This
exclusion applies to associated trash collection, removal, hauling and dumping.

-13-



--------------------------------------------------------------------------------

(xxix)    Any unreasonable interior cleaning of vacant or unoccupied office
space or unfinished space.
(xxx)    Any painting of areas which are not Common Areas or which are visible
from Common Areas or any public streets.
(xxxi)    The cost of providing additional cabling/wiring to such Building,
except as required by Laws enacted after the Effective Date.
(xxxii)    Costs attributable to any new or modified items or categories of
maintenance, operation or repair to the extent such new or modified items are
not included in the Base Year Operating Expenses. Any new or modified items
incurred in the introductory year (grossed up to a full twelve (12) month period
in accordance with Section 4.4 below) shall be included in the Base Year
Operating Expenses (grossed up in accordance with Section 4.4 below) for the
purpose of calculating Operating Expenses in subsequent years.
(xxxiii)    Operating Expenses shall be “net” only and for that purpose shall be
deemed reduced by the amounts of any insurance reimbursement, other
reimbursement, recoupment, payment, discount, credit, reduction, allowance or
the like received by Landlord (other than through payments of Operating
Expenses) in connection with such Operating Expenses.
(xxxiv)    Costs of capital improvements, alterations and equipment, except for
Required Capital Improvements and Cost Savings Improvements.
(xxxv)    Marketing costs including leasing commissions, attorneys' fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of such Building.
(xxxvi)    Advertising and promotional expenditures (other than Seasonal Tenant
Parties), and costs of signs in or on such Building identifying the owner of
such Building or other tenants' signs (other than the cost of ordinary, routine
maintenance of non-tenant signs).
(h)    “Landlord's Accountants” shall mean that individual or firm employed by
Landlord from time to time to keep the books and records for such Building, and
to prepare the federal and state income tax returns for Landlord with respect to
such Building, all of which books and records shall be certified to by an
appropriate representative of Landlord.
4.2    Mechanism. During each Lease Year, Tenant shall pay to Landlord, as
Additional Rent, Tenant's Pro Rata Share of Operating Expenses for such Lease
Year in excess of the Base Operating Expenses, payable monthly, in advance, at
the rate of one-twelfth (1/12) of Landlord's estimate thereof, on the same date
and at the same place Base Rent is payable, with an adjustment to be made
between the parties at a later date as hereinafter provided. As soon as
practicable following the end of any Lease Year, Landlord shall submit to Tenant
a statement (“Landlord's Statement”) setting forth the exact amount of the
Operating Expenses for the Lease Year just completed and the difference, if any,
between the actual Tenant's Pro Rata Share of the Operating Expenses for the
Lease Year just completed in excess of the Base Operating Expenses and the total
amount of the estimated payments of Tenant's Pro Rata Share of Operating
Expenses which was paid in accordance with this Section 4.2 for such Lease Year.
Landlord's Statement may also set forth the amount of the estimated Operating
Expenses reimbursement for the new Lease Year or Landlord may provide such
information in a separate statement issued to Tenant. To the extent that the
actual Tenant's Pro Rata Share of Operating Expenses in excess of the Base
Operating Expenses for any period covered by Landlord's Statement is greater
than the estimated amounts previously paid by Tenant during the same period,
Tenant shall pay to Landlord the difference within thirty (30) days following
receipt of Landlord's Statement. To the extent that the actual Tenant's Pro Rata
Share of Operating Expenses for the period covered by Landlord's Statement is
less than the estimated amount which Tenant previously paid during such period,
Landlord shall credit the excess against any sums then owing or next coming due
from Tenant to Landlord. In addition, until Tenant receives a statement
indicating otherwise, Tenant's monthly reimbursement for the new Lease Year
shall continue to be paid at the rate for the previous Lease Year, but Tenant
shall commence payment to Landlord of the monthly installments of reimbursement
on the basis of the new statement beginning on the first day of the month
following the month in which Tenant receives such statement. If the statement
reflects a change in the monthly reimbursement amount such difference shall be
adjusted by increasing or decreasing the first monthly reimbursement payment
after the statement is given in order to bring the reimbursement amount for the
new

-14-



--------------------------------------------------------------------------------

Lease Year current as of such date. Tenant's obligation with respect to Tenant's
Pro Rata Share of Operating Expenses shall survive the expiration or early
termination of this Lease, and subsequent to such expiration or termination
Tenant shall pay Tenant's Pro Rata Share of the actual Operating Expenses for
the portion of the final Lease Year of this Lease during which Tenant was
obligated to pay such expenses. If Tenant occupies the demised Premises for less
than a full calendar year during the first or last Lease Years of the term
hereof, Tenant's Pro Rata Share for such partial year shall be prorated based
upon the number of calendar months and days during which Tenant occupied the
Premises. Tenant shall pay its Pro Rata Share of any such increases within
thirty (30) days following receipt of notice thereof.
4.3    Books and Records; Audit. Landlord shall maintain books and records
showing Operating Expenses in accordance with sound accounting and management
practices, consistently applied. Subject to the terms and conditions of this
Section 4.3, Tenant or its representative (which representative shall be a
certified public accountant licensed to do business in the state in which the
Property is located and whose primary business is certified public accounting)
shall have the right, for a period of two (2) years following the date upon
which Landlord's Statement is delivered to Tenant, to examine and audit (each,
an “Audit”) Landlord's books and records with respect to the items in such
Landlord's Statements during normal business hours, upon written notice,
delivered at least three (3) business days in advance. If Tenant does not object
in writing to Landlord's Statement within the earlier to occur of (i) two (2)
years after Landlord's delivery thereof or (ii) sixty (60) days after the
conclusion of an Audit relating to such Landlord's Statement, specifying the
nature of the item in dispute and the reasons therefor, then Landlord's
Statement shall be considered final and accepted by Tenant. Tenant shall not be
entitled to perform more than one Audit with respect to any Landlord Statement
and once an Audit is performed Tenant may not review Landlord's books and
records relating to the calendar year that was the subject of the Audit or raise
any objection relating to such Landlord Statement in a later year even if within
the two (2) year period. Any amount due to Landlord as shown on Landlord's
Statement, whether or not disputed by Tenant as provided herein, shall be paid
by Tenant when due as provided above, without prejudice to any such written
exception. Each Audit must be performed (a) at the location(s) where Landlord's
books and records are maintained, (b) during normal business hours and (c) in a
manner that will not unreasonably interfere with Landlord's business activities.
Unless Landlord, in good faith, disputes the results of such Audit, an
appropriate adjustment shall be made between Landlord and Tenant to reflect any
overpayment of Operating Expenses for the Lease Year in question within thirty
(30) days. Tenant agrees to pay the cost of any Audit; provided, however, that
if the Audit reveals that Landlord's determination of the total Operating
Expenses for the applicable Building that was used as the basis of the relevant
Landlord Statement was in error in Landlord's favor by more than four percent
(4%), then Landlord agrees to pay the actual, out-of-pocket costs of such Audit
incurred by Tenant (which costs must be determined on a reasonable hourly basis,
and not a percentage or contingent fee basis). Tenant's rights under this
Section 4.3 are subject to the following additional conditions:
(a)    There is no uncured Event of Default under this Lease then in existence;
(b)    Each Audit shall be prepared by an independent certified public
accounting firm of recognized national or regional standing using Generally
Accepted Auditing Standards;
(c)    Each Audit shall commence within forty-five (45) days after Landlord
makes Landlord's books and records available to Tenant's auditor and shall
conclude within seventy-five (75) days after commencement;
(d)    Tenant and its accounting firm shall treat any Audit in a confidential
manner and shall each execute a commercially reasonable confidentiality
agreement for Landlord's benefit prior to commencing the Audit;
(e)    The accounting firm's audit report shall, at no charge to Landlord, be
submitted in draft form for Landlord's review and comment before the final
approved audit report is delivered to Landlord for consideration by the
accounting firm prior to submittal of the final audit report; and
(f)    At the conclusion of any Audit, Tenant and its employees, auditors and
agents shall return all copies of supporting documentation made in connection
with such Audit.
4.4    Partial Occupancy; Adjustments. For purposes of determining Operating
Expenses (including, Base Operating Expenses), Landlord shall make appropriate
adjustments to the Operating Expenses for such Lease Year to determine the
amount of Operating Expenses that would have been paid or incurred by Landlord
had the applicable Building been 95% occupied, and the amount so determined
shall be deemed to have been the amount of Operating Expenses for such Lease
Year. In the event that such Building is not fully assessed for all or a portion
of any Lease Year, then Taxes shall be adjusted to an amount which would have
been payable in such year if such Building had been fully assessed.
Notwithstanding anything in this Lease to the contrary, if another tenant within
such Building pays an expense category directly to a
supplier/vendor/municipality/provider, or reimburses Landlord for an entire
expense category, the

-15-



--------------------------------------------------------------------------------

denominator utilized in Tenant's Pro Rata Share calculation for that expense
category shall, in Landlord's reasonable judgment, be adjusted by deducting the
other tenant's square footage from the applicable Rentable Area of the Building
for that expense category. Furthermore, in making any computations contemplated
hereby, Landlord's Accountants shall also be permitted to make such adjustments
and modifications to the provisions of this Section 4 as shall be reasonably
necessary to achieve the intention of the parties hereto.
5.    CHARACTER OF OCCUPANCY.
5.1    Permitted Use.
(a)    The Permitted Use. The Premises are to be used for general office use
(the “Permitted Use”), and for no other use whatsoever, except as set forth in
Section 5.1(b) below. Except as expressly set forth in Section 5.1(b) below, the
following uses are expressly prohibited in the Premises: schools, government
offices or agencies; personnel agencies; collection agencies; credit unions;
data processing, telemarketing or reservation centers; medical treatment and
health care; radio, television or other telecommunications broadcasting;
restaurants and any type of retail use; customer service offices of a public
utility company; or any other purpose which would, in Landlord's reasonable
opinion, impair the reputation or quality of the applicable Building, overburden
any of the Building systems, Common Areas or parking facilities (including any
use which would create a population density in the Premises which is in excess
of the density which is standard for such Building), impair Landlord's efforts
to lease space or otherwise interfere with the operation of such Building.
(b)    Permitted Ancillary Use. Notwithstanding the foregoing, the following
ancillary uses are permitted in the Premises, or the applicable portion thereof
(each, an “Ancillary Use”)
(i)    Tenant may use portions of the Mall Premises as classrooms and for
student use to support Tenant's post secondary education and graduate programs
(the “Limited School Use”); provided, however, in no event shall the Limited
School Use be permitted in any portion of the Tower Premises); and
(ii)    Tenant may use portions of the Premises for telemarketing and other
similar support services that directly and exclusively support Tenant's business
(“Telemarketing Use”); provided, however, in no event shall Telemarketing Use
occupy, in aggregate, more than fifteen (15%) of the Rentable Area of the
Premises or more than fifty percent (50%) of any single floor. As used herein,
the term telemarketing shall refer to the placement of cold, unsolicited
outgoing business solicitation telephone calls, as opposed to the type of
calling utilized in Tenant's business, where Tenant's employees place and
receive telephone calls with prospective students, which use shall be unlimited;
and
(iii)    Tenant may use a portion of the Mall Premises for a retail student
store incidental to and in support of Tenant's Limited School Use selling items
such as books, school supplies and other school related items customarily sold
in such types of university school stores.
This Section 5.1(b) is personal to Original Tenant (as defined in Rider 1) and
is not assignable.
5.2    Prohibited Uses. Tenant shall not occupy or use the Premises (or permit
the use or occupancy of the Premises) for any purpose or in any manner which (a)
is unlawful or in violation of any Law (as defined below), (b) may be dangerous
to persons or property or which may increase the cost of, or invalidate, any
policy of insurance carried on the applicable Building or covering its
operations, (c) is contrary to or prohibited by the terms and conditions of this
Lease or the Rules and Regulations (as defined below), (d) would create or
continue a nuisance or (e) for any of the uses set forth on Exhibit “J”. As used
in this Lease, “Law” or “Laws” shall mean, collectively, all laws (including
Environmental Laws), ordinances, rules, regulations, other requirements, orders,
rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Building Complex
or any portion thereof, including, without limitation, the Premises, or Tenant's
activities at the Premises and any covenants, conditions or restrictions of
record which affect all or any portion of the Building Complex.
5.3    Environmental Laws.
(a)    Definitions. As used in this Lease, (i) “Environmental Laws” shall mean
all Laws governing the use, storage, disposal or generation of any Hazardous
Material, including the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, and the Resource Conservation and Recovery
Act of 1976, as amended, and (ii) “Hazardous Material” shall mean (A) such
substances, materials and wastes which are or become

-16-



--------------------------------------------------------------------------------



regulated under any Environmental Law, which are classified as hazardous or
toxic under any Environmental Law and (B) explosives and firearms, radioactive
material, asbestos and polychlorinated biphenyls.
(b)    Tenant's Obligations. Tenant shall comply with all Environmental Laws
pertaining to Tenant's occupancy and use of the Premises and the License Areas,
and concerning the proper storage, handling and disposal of any Hazardous
Material introduced to the Premises, the Common Areas or the Building Complex by
Tenant or other occupants of the Premises, or any of their respective agents,
contractors, employees, customers or invitees (collectively, “Responsible
Parties”). Tenant shall not generate, store, handle or dispose of any Hazardous
Material in, on, or about the Building Complex without the prior written consent
of Landlord, which may be withheld in Landlord's sole discretion, except that
such consent shall not be required to the extent of Hazardous Material packaged
and contained in office products for consumer use in general business offices in
quantities for ordinary day-to-day use provided such use does not give rise to,
or pose a risk of, exposure to or release of Hazardous Material.
(c)    Landlord's Obligations. Landlord shall comply with all Environmental Laws
applicable to the Buildings other than those to be complied with by Tenant
pursuant to Section 5.3(b) above. Landlord shall indemnify, protect, defend and
hold Tenant harmless from and against any and all orders, penalties, fines,
administrative actions, or other proceedings (collectively, a “Compliance
Obligation”) commenced by any governmental agency including, without limitation,
the United States Environmental Protection Agency, as a result of the existence
of any environmental condition in violation of an Environmental Law that exists
as of the Effective Date, on, under or at the Premises and/or the Buildings (a
“Pre-existing Condition”), except to the extent that such Pre-existing Condition
is caused or aggravated by the act or omission of Tenant or any of Tenant's
Responsible Parties. The indemnity obligation of Landlord set forth in this
Section 5.3(c) is limited to the Compliance Obligations only and shall not
include any damages or consequential damages including, without limitation, loss
of revenue or other losses incurred by any party.
(d)    Casualty Provisions. If any Hazardous Material is released, discharged or
disposed of on or about the Building Complex and such release, discharge or
disposal is not caused by Tenant or its Responsible Parties, or a Pre-existing
Condition, such release, discharge or disposal shall be deemed a casualty damage
under Section 14 to the extent that the Premises are affected thereby.
5.4    ADA. Landlord and Tenant acknowledge and agree that the Americans With
Disabilities Act of 1990 (42 U.S.C §12101 et seq.) and regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time (collectively, the “ADA”), establish requirements
for business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises and the Building Complex
depending on, among other things: (a) whether Tenant's business is deemed a
“public accommodation” or a “commercial facility”, (b) whether such requirements
are “readily achievable”, and (c) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. The parties hereby
agree that (i) Landlord shall be responsible for ADA Title III compliance in the
Common Areas, except as otherwise provided below, (ii) Tenant shall be
responsible for ADA Title III compliance in the Premises, including any
leasehold improvements or other work to be performed in the Premises under or in
connection with this Lease (other than Landlord's Base Building Work, for which
Landlord shall be responsible), (iii) Landlord may perform, or require that
Tenant perform, and Tenant shall be responsible for the cost of, ADA Title III
“path of travel” requirements triggered by Tenant Alterations in the Premises,
and (iv) Landlord may perform, or require Tenant to perform, and Tenant shall be
responsible for the cost of, ADA Title III compliance in the Common Areas
necessitated by the Building Complex being deemed to be a “public accommodation”
instead of a “commercial facility” as a result of Tenant's use of the Premises.
Tenant shall be solely responsible for requirements under Title I of the ADA
relating to Tenant's employees.
6.    SERVICES AND UTILITIES.
6.1    Definitions. The following terms shall have the following meanings:
(a)    “After Hours Usage” means any use of HVAC services during hours other
than Ordinary Business Hours. Charges for After Hours Usage are, (i) with
respect to the Tower Premises, currently $100 per hour for HVAC, but may be
adjusted from time to time by Landlord in its reasonable discretion, but shall
not exceed the actual costs incurred by Landlord as a result of After Hours
Usage, as reasonably determined by Landlord's engineer, including, without
limitation, (A) all costs of supplementing the Building's HVAC system and/or
extending or supplementing any electrical service, as Landlord determines is
necessary, as a result of such After Hours Usage and (B) any actual additional
and incremental wages paid to personnel required for the operation and
management of the After Hours Usage, and, (ii) with respect to the Mall
Premises, the actual cost of supplying such HVAC services from the rooftop units
on the Tabor Center Mall, including, without limitation, costs of electricity
and the cost of the central plant chilled water.

-17-



--------------------------------------------------------------------------------



(b)    “Excess Usage” means any usage by Tenant of electricity (i) in an amount
in excess of Standard Electrical Usage and (ii) for Special Equipment.
(c)    “Holidays” means, collectively, New Year's Day, Presidents' Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.
(d)    “HVAC” means heating, ventilation and air conditioning.
(e)    “Ordinary Business Hours” means 6:00 a.m. to 6:00 p.m. Monday through
Friday and 7:00 a.m. to 1:00 p.m. on Saturdays, Holidays excepted.
(f)    “Special Equipment” mean, collectively, (i) any equipment with power
requirements in excess of the Standard Electrical Capacity, (ii) self-contained
HVAC equipment, and (iii) equipment that requires the use of self-contained HVAC
units.
(g)    “Standard Electrical Capacity” means electrical service to the Premises
for Tenant's standard office equipment (excluding Special Equipment) and
overhead lighting not to exceed five (5) watts per square foot of the Rentable
Area of the Premises per hour during Ordinary Business Hours.
6.2    Landlord's General Services. Landlord shall, subject to the terms and
conditions of this Lease, and in accordance with standards from time to time
prevailing for first-class office or retail buildings, as applicable, in the
greater Denver, Colorado area:
(a)    furnish water to the applicable Building for use in lavatories and
drinking fountains (and to the points of supply in the Premises if the tenant
finish plans for the Premises so provide);
(b)    furnish, during Ordinary Business Hours, such heated or cooled air to the
Premises as may, in the judgment of Landlord, be reasonably required for the
comfortable use and occupancy of the Premises, but not less than current ASHRAE
standards;
(c)    provide general office janitorial service for the Premises on Monday
through Friday, excluding Holidays, substantially in accordance with the
janitorial specifications attached hereto as Exhibit “E”, as may be reasonably
revised by Landlord from time to time so long as Landlord maintains a scope of
work consistent with the scope of work in other comparable office building
properties of the same class, age and in the geographic vicinity of the
Buildings.
(d)    provide such window washing as may, in the judgment of Landlord, be
reasonably required which shall in no event be less than two (2) times per year
for exterior window washing and not less than one (1) time per year for interior
window washing;
(e)    provide, during Ordinary Business Hours, passenger elevators for ingress
to and egress from the Premises (at least one elevator shall be available at all
times); and
(f)    cause, twenty-four (24) hours a day, seven (7) days a week, electric
current to be supplied to the Premises for all of Tenant's Standard Electrical
Usage.
6.3    Excess & After Hours Usage. Tenant shall reimburse Landlord, as
Additional Rent, for costs incurred by Landlord for Excess Usage and for After
Hours Usage. At any time and from time to time during the Lease Term, Landlord
may in its sole discretion install meters or other similar devices in the
Premises or any Building for the purpose of measuring the electricity or other
utilities supplied to the Premises. If such meter or other device shows at any
time that utilities have been supplied to the Premises for which Landlord may
impose a charge as provided in this Section 6, then the cost of such meter or
similar device and the cost of installation thereof shall be borne by Tenant and
Tenant shall reimburse Landlord for such costs within thirty (30) days of
receipt of Landlord's invoice thereof. It is understood and agreed that After
Hours Usage shall be charged in one-hour increments with a minimum charge of two
(2) hours. Tenant agrees to give Landlord at least one (1) hour notice during
Ordinary Business Hours (and at least four (4) hours notice outside Ordinary
Business Hours) prior to any After Hours Usage, and agrees that after hours HVAC
cannot be supplied to less than one full floor at a time. Notwithstanding the
foregoing, and with respect to the portions of the Premises in the Tabor Center
Mall only, Landlord acknowledges that Tenant's specific classroom requirements
may result in Tenant incurring After Hours Usage charges for HVAC usage beyond
Ordinary Business Hours. In order to assist Tenant in

-18-



--------------------------------------------------------------------------------

minimizing its After Hours Usage charges for the Mall Premises, Landlord and
Tenant shall determine, in good faith, prior to the Commencement Date the
standard operating hours for Tenant's classroom areas located in the Mall
Premises (not to exceed 66 hours per week), and such hours shall be considered
Ordinary Business Hours with the Mall Premises so long as Tenant agrees to the
following: (i) Tenant, as part of the Landlord Work, shall cause the Architect,
as part of the Plans to separate the HVAC serving the classrooms areas from the
remaining portions of the Mall Premises; (ii) Landlord shall not be required to
provide the HVAC standards as set forth in Paragraph 6.7 below in the classroom
areas except during the classroom area hours determined above; (iii) Tenant
acknowledges that temperature complaints emanating from Tenant's Mall Premises
which are immediately adjacent to the classrooms areas and are a result of the
classroom areas not being conditioned shall not be the responsibility of
Landlord; (iv) Tenant will use reasonable efforts to design the Premises and to
cause the Architect to design as part of the Landlord Work a physical separation
between the classroom areas and the remaining areas of the Mall Premises such to
minimize temperature complaints contemplated in subsection (iii) immediately
above.
6.4    Tenant's Extra Janitorial Services. If Tenant requires janitorial
services other than those required to be provided to other tenants of the
applicable Building generally, or requires performing of cleaning in any portion
of the Mall Premises outside Normal Cleaning Hours (as defined in Section 22.2),
Tenant shall separately pay for such services, or the incremental cost of such
services in the case of cleaning outside Normal Cleaning Hours, monthly as
Additional Rent upon billing by Landlord, or Tenant shall, at Landlord's option,
separately contract for such services with the same company furnishing
janitorial services to Landlord. Notwithstanding the foregoing, Tenant shall
have the right, subject to Landlord's prior written consent and to such rules,
regulations and requirements as Landlord may impose (including but not limited
to the requirement that such janitors belong to a trade union), to employ
Tenant's own janitors to perform such additional services. Landlord shall be in
no way responsible to Tenant for any loss of property from the Premises, however
occurring, or for any damage done to Tenant's furniture or equipment by the
janitor or any of the janitor's staff, or by any other person or persons
whomsoever.
6.5    Telecommunication Services. All telegraph, telephone, and communication
connections which Tenant may desire shall be subject to Landlord's prior written
approval, in Landlord's sole discretion, and the location of all wires and the
work in connection therewith shall be performed by contractors approved by
Landlord and shall be subject to the direction of Landlord, except that such
approval is not required as to Tenant's telephone equipment (including cabling)
within the Premises and from the Premises in a route designated by Landlord to
any telephone cabinet or panel provided (as existing or as installed as part of
Landlord's Base Building Work, if any) on Tenant's floor for Tenant's connection
to the telephone cable serving the applicable Building, so long as Tenant's
equipment does not require connections different than or additional to those to
the telephone cabinet or panel provided. Tenant shall be responsible for and
shall pay all costs incurred in connection with the installation of telephone
cables and communication wiring in the Premises, including any hook-up, access
and maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the applicable Building all installation, removal, hook-up or maintenance costs
incurred by Landlord in connection with telephone cables and communication
wiring serving such Building which are not allocable to any individual users of
such service but are allocable to such Building generally. If Tenant fails to
maintain all telephone cables and communication wiring in the Premises and such
failure affects or interferes with the operation or maintenance of any other
telephone cables or communication wiring serving the applicable Building,
Landlord or any vendor hired by Landlord may enter into and upon the Premises
forthwith and perform such repairs, restorations or alterations as Landlord
deems necessary in order to eliminate any such interference (and Landlord may
recover from Tenant all of Landlord's costs in connection therewith). At least
sixty (60) days prior to the Expiration Date, Landlord shall notify Tenant of
those telecommunications cables and other wiring installed by or on behalf of
Tenant that Landlord will require be removed (collectively, “Designated
Cabling”). No later than ten (10) days after the Expiration Date, Tenant shall
remove all Designated Cabling. If Tenant timely removes all Designated Cabling,
Landlord shall, within thirty (30) days after Landlord's receipt of evidence
that Tenant has paid all out-of-pocket costs and expenses in connection with the
removal of the Designated Cabling (collectively, “Cabling Removal Costs”),
reimburse Tenant for fifty percent (50%) of such Cabling Removal Costs. If
Tenant fails to timely remove all Designated Cabling, Tenant shall, within
thirty (30) days after Tenant's receipt of evidence that Landlord has paid all
Cabling Removal Costs, reimburse Landlord for fifty percent (50%) of such
Cabling Removal Costs. Tenant may elect to leave the Designated Cabling in
place, in which event, upon Landlord's incurring of the Cabling Removal Costs,
Tenant will reimburse Landlord for fifty percent (50%) thereof. Except as
expressly set forth in Section 6.6 below, Tenant agrees that neither Landlord
nor any of its agents or employees shall be liable to Tenant, or any of its
Responsible Parties, for any Claims because of any interruption, diminution,
delay or discontinuance at any time for any reason in the furnishing of any
telephone or other communication service to the Premises or any Building. This
Section 6.5 shall survive the expiration or earlier termination of this Lease.
6.6    Delays in Furnishing Services. Except as provided in this Section 6.6,
the failure by Landlord to any extent to furnish, or the interruption or the
termination of utilities and Building services identified in this Section 6, in
whole

-19-



--------------------------------------------------------------------------------

or in part, resulting from adherence to Laws, wear, use, repairs, improvements,
alterations or any other causes shall not render Landlord liable in any respect
nor be construed as an actual or constructive eviction of Tenant, nor give rise
to an abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement hereof. Notwithstanding anything in this Section 6.6 to
the contrary, if (a) the Premises, or a material portion of the Premises, is
made untenantable for a period in excess of three (3) consecutive business days
as a result of an interruption of essential utility services, such as
electricity, telephone/telecommunication service, fire protection or water, that
is a result of Landlord's negligence or willful misconduct or is otherwise
within Landlord's reasonable control and (b) Tenant is unable to, and does not,
conduct its normal business operations in all or any material portion of the
Premises as a result thereof, then Tenant shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the fourth
(4th) consecutive business day of the service failure and ending on the day the
service has been restored; provided, however, that (i) the foregoing conditional
abatement of Rent shall not apply if the interruption of such utility service is
a result of Tenant's negligence, willful misconduct or breach of this Lease and
(ii) such abatement shall be in proportion to the portion of the Premises which
Tenant is unable to use. In no event, however, shall Landlord be liable to
Tenant for any loss or damage, direct or indirect, special or consequential,
including loss of business, arising out of or in connection with the failure of
any such utility services. The foregoing provisions regarding interruption of
utility services shall not apply in case of damage to or destruction of the
Premises, which shall be governed by Section 14 of this Lease.
6.7    Air Conditioning.
(a)    In connection with HVAC operation, the below standards will be met by
Landlord:
(i)    The ventilation air provided by the base building HVAC system, rooftop
HVAC units, and fan-powered boxes shall be delivered at a discharge air
temperature of 55 degrees Fahrenheit plus/minus 2 Fahrenheit, at the ceiling
diffusers;
(ii)    During summer, not more than 75 degrees Fahrenheit dry bulb inside, when
outside temperature reaches a heat up to 95 degrees Fahrenheit dry bulb, 74
degrees wet bulb, with 50% relative humidity;
(iii)    During winter, not less than 70 degrees Fahrenheit dry bulb inside,
when outside temperature reaches a low, up to -10 degrees Fahrenheit dry bulb.
(b)    Whenever machines or equipment which generate heat either as a prime
purpose or as an incidental effect and which affect the temperature otherwise
maintained by the air conditioning system are used by Tenant in the Premises,
Landlord reserves the right to install supplementary air conditioning units in
the Premises, and the costs therefor, including the costs of installation,
operation and maintenance thereof, shall be paid by Tenant as Additional Rent
upon demand by Landlord.
6.8    Conservation Programs. Notwithstanding anything in this Lease to the
contrary, Landlord may reasonably institute, and Tenant shall comply with, such
policies, programs and measures as may be necessary or required for the
conservation and/or preservation of energy or energy services, or as may be
necessary or required to comply with applicable codes, rules regulations or
standards.
6.9    Lighting Availability. Subject to the terms and conditions of this Lease
(including, without limitation, Section 6.6 above), lighting shall be available
within all portions of the Premises twenty-four (24) hours a day, seven (7) days
a week throughout the Lease Term.
6.10    Building Automation System. Landlord shall, at its sole cost and
expense, extend the building automation system backbone to each of the floors of
the Buildings on which the Premises are located, and make connection points to
such system backbone on each such floor available to Tenant. Tenant shall be
responsibility, at its sole cost and expense, for all connections to such system
backbone.
6.11    Performance By Affiliate. For so long as CCP/MS SSIII Denver Tabor
Center I Property Owner LLC, a Delaware limited liability company (or an
affiliate or REIT-qualified successor in interest of such entity) shall be the
Landlord under this Lease, any services required to be provided to Tenant under
this Lease that may result in the actual or constructive receipt by Landlord (or
any member of Landlord) of impermissible tenant service income as described in
Section 856(d)(7) of the Internal Revenue Code may be performed by an affiliate
of Landlord (or its designated successors or assigns) at Landlord's election,
provided that no such performance shall result in a reduction of the quality of
work performed or in any increased cost to Tenant.

-20-



--------------------------------------------------------------------------------

7.    QUIET ENJOYMENT. Landlord covenants, in lieu of any implied covenant of
quiet possession or quiet enjoyment, that so long as Tenant is in compliance
with the covenants and conditions set forth in this Lease, Tenant shall have the
right to quiet enjoyment of the Premises without hindrance or interference from
Landlord or those claiming through Landlord, and subject to the rights of each
of the Building's mortgagee(s) and/or ground lessor(s) (collectively, “Superior
Rights Holder”).
8.    MAINTENANCE AND REPAIRS.
8.1    Landlord's Maintenance. Subject to the provisions of Section 14 below,
Landlord shall maintain in good order and condition and in accordance with
standards prevailing from time-to-time with Comparable Landlords, and make
necessary repairs and/or replacement to, the foundations, roofs and related
membrane, exterior walls, and the structural elements of the Buildings, the
electrical, plumbing, HVAC, mechanical, communication, security and the fire and
life safety systems of the Buildings and those corridors, washrooms and lobbies
in the Common Areas; provided, however, that (a) Landlord shall not be
responsible for the maintenance or repair of any floor or wall coverings in the
Premises or any of such systems which are located within the Premises and are
supplemental or special to the applicable Building's standard systems and (b)
the cost of performing any of said maintenance or repairs whether to the
Premises or to the applicable Building caused by the negligence of Tenant or its
Responsible Parties shall be paid by Tenant, subject to the waivers set forth in
Section 12 below. Landlord shall not be liable to Tenant for any expense,
injury, loss or damage resulting from work done in or upon, or in connection
with the use of, any other nearby building, land, street or alley.
8.2    Tenant's Maintenance. Subject to the provisions of Section 14 below,
Tenant, at its sole cost and expense, shall make all necessary repairs to the
Premises and shall keep the Premises, all Tenant Additions (as defined below)
and Tenant's License Property (as defined in Rider 1 attached hereto) in good
order, first-class condition and repair and in accordance with all Laws. Tenant
shall not permit waste and shall promptly and adequately repair all damages to
the Premises and replace or repair all damaged or broken glass in the interior
of the Premises, fixtures or appurtenances. Any repairs or maintenance shall be
completed with materials of similar quality to the original materials and all
such work shall be completed under the supervision of Landlord. Any such repairs
or maintenance shall be performed only by contractors or mechanics approved by
Landlord, which approval shall not be unreasonably withheld, and whose work will
not unreasonably cause or threaten to cause disharmony or interference with
Landlord or other tenants in the applicable Building and their respective agents
and contractors performing work in or about such Building. If Tenant fails to
perform any of its obligations set forth in this Section 8.2, Landlord may, in
its sole discretion and upon two (2) business days prior notice to Tenant
(except without notice in the case of emergencies), perform the same, and Tenant
shall pay to Landlord any actual, reasonable third party costs or expenses
incurred by Landlord upon demand.
9.    ALTERATIONS AND ADDITIONS.
9.1    Definitions. As used in this Lease, the following terms shall have the
following meanings:
(a)    “Minor Alterations” shall mean Tenant Alterations which do not require a
building permit and which do not involve any of the structural elements of the
Building Complex, or any of the Building Complex's systems, including its
electrical, mechanical, plumbing, security, HVAC, communication, and fire and
life safety systems.
(b)    “Tenant Additions” shall mean, collectively, Landlord's Base Building
Work, the Landlord Work and Tenant Alterations.
(c)    “Tenant Alterations” shall mean all alterations, improvements, additions,
installations or construction in or to the Premises or any Building systems
serving the Premises (excluding Landlord's Base Building Work).
9.2    Tenant Alterations.
(a)    Tenant shall not make or cause to be made any Tenant Alterations in or to
the Premises or any Building systems serving the Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld;
provided, however, Tenant may, without Landlord's prior written consent,
undertake Minor Alterations to the Premises so long as all other requirements of
this Section 9 are satisfied. Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days prior written notice (or such earlier notice
as would be necessary pursuant to applicable Law) to permit Landlord sufficient
time to post appropriate notices of non-responsibility. All Tenant Alterations
(but specifically excluding Minor Alterations) shall be completed at such time
and in such manner as Landlord may from time to time reasonably designate, and
only by contractors or mechanics approved by Landlord, which approval

-21-



--------------------------------------------------------------------------------

shall not be unreasonably withheld; provided, however, that Landlord may, in its
sole discretion, specify the engineers and contractors to perform all work
relating to the applicable Building's systems (including the mechanical,
plumbing, security, HVAC, electrical, communication and the fire and life safety
systems in such Building). Tenant shall pay the cost of all Tenant Alterations
and the cost of decorating the Premises and any work to such Building occasioned
thereby. In connection with completion of any Tenant Alterations, Tenant shall
pay Landlord a construction fee at Landlord's then standard rate; provided,
however, in no event shall Landlord's construction fee exceed five percent (5%)
of the total hard construction cost of any Landlord-contracted Tenant Alteration
(or two percent (2%) of the total hard construction cost of any
Tenant-contracted Tenant Alteration), and Tenant shall not be required to pay
any construction fee in connection with Minor Alterations. Upon completion of
Tenant Alterations other than Minor Alterations, Tenant shall furnish Landlord
with (i) contractors' affidavits and full and final waivers of lien and
receipted bills covering all labor and materials expended and used in connection
therewith and such other documentation reasonably requested by Landlord or any
Superior Rights Holder and (ii) a digitized set of plans and specifications for
the Tenant Alterations.
(b)    Tenant agrees to complete all Tenant Alterations (i) in accordance with
all Laws and in accordance with Landlord's standard construction rules and
regulations, and (ii) in a good and workmanlike manner, free of liens or
defects, and with the use of good grades of materials. Prior to the commencement
of any Tenant Alterations (but specifically excluding Minor Alterations), Tenant
shall submit architectural plans and specifications and such other documents in
such form reasonably requested by Landlord, for Landlord's prior approval, which
shall not be unreasonably withheld, delayed or conditioned. In no event shall
such supervision or right to supervise by Landlord nor shall any approvals given
by Landlord under this Lease constitute any warranty by Landlord to Tenant of
the adequacy of the design, workmanship or quality of such work or materials for
Tenant's intended use or of compliance with the requirements of this Section 9
or impose any liability upon Landlord in connection with the performance of such
work. Landlord's approval is solely given for the benefit of Landlord and
neither Tenant nor any third party shall have the right to rely upon Landlord's
approval of Tenant's plans for any purpose whatsoever. Without limiting the
foregoing, Tenant shall be responsible for all elements of the design of
Tenant's plans (including, without limitation, compliance with Laws,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant's furniture,
appliances and equipment), and Landlord's approval of Tenant's plans shall in no
event relieve Tenant of the responsibility for such design. Landlord shall have
no liability or responsibility for any Claims alleged to have been caused by the
particular materials, whether building standard or non-building standard,
appliances or equipment selected by Tenant in connection with any work performed
by or on behalf of Tenant in the Premises.
9.3    Part of the Premises. All Tenant Additions (whether installed by Landlord
or Tenant) shall, without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless, pursuant to Section 19 below, Tenant may
remove them or is required to remove them at Landlord's request.
9.4    Other Conditions. Tenant shall, upon request, furnish Landlord with the
names and addresses of all contractors and subcontractors and copies of all
contracts. Landlord may, in the exercise of reasonable judgment, request that
Tenant provide Landlord with appropriate evidence of Tenant's ability to
complete and pay for the completion of the Tenant Alterations. If Landlord
authorizes persons requested by Tenant to perform any Tenant Alterations, then,
prior to the commencement of any such work, Tenant shall, upon request, deliver
to Landlord certificates issued by insurance companies qualified to do business
in the State of Colorado, evidencing that Workmen's Compensation, public
liability insurance and property damage insurance, all in amounts, with
companies and on forms satisfactory to Landlord, are in force and effect and
maintained by all contractors and subcontractors engaged by Tenant to perform
such work. All Tenant Alterations, repair and maintenance work shall be
performed in such a manner as not to interfere with, delay, or impose any
additional expense upon Landlord in the maintenance or operation of the
applicable Building or upon other tenants' use of their premises. Tenant agrees
that it will not, either directly or indirectly, use any contractors and/or
materials if their use will create any difficulty, whether in the nature of a
labor dispute or otherwise, with other contractors and/or labor engaged by
Tenant or Landlord or others in the construction, maintenance and/or operation
of the applicable Building or any part thereof.
10.    MECHANICS' LIENS. Tenant shall pay or cause to be paid all costs for work
done by Tenant or caused to be done by Tenant on the Premises of a character
which will or may result in liens on Landlord's interest therein. Tenant will
keep the Premises and the Building Complex free and clear of all mechanics'
liens and other liens on account of work done or claimed to have been done for
Tenant or persons claiming under it. Tenant shall give Landlord notice at least
ten (10) days prior to the commencement of any work to be performed by third
party contractors in the Premises to afford Landlord the opportunity, where
applicable, to post and record notices of non-responsibility. Tenant hereby
agrees to indemnify, defend and hold the Landlord Parties harmless from and
against all Claims incurred on account of any liens of any nature whatsoever,
including lien claims of laborers, materialmen, or others for work actually or
allegedly performed for, or for materials or supplies actually or allegedly
furnished to Tenant or persons claiming under Tenant. If Tenant shall

-22-



--------------------------------------------------------------------------------

be in default in paying any charge for which a mechanics' lien or suit to
foreclose the lien has been recorded or filed, and Tenant shall not have caused
the same to be bonded over or released of record within fifteen (15) days after
Landlord's written demand, Landlord may (but without being required to do so)
pay such lien or claim and any costs, and the amount so paid, together with
reasonable attorney's fees incurred in connection therewith, shall be
immediately due from Tenant to Landlord as Additional Rent.
11.    ENTRY BY LANDLORD. Landlord and its agents shall have the right to enter
the Premises for the purpose of (a) examining or inspecting the same, (b)
supplying janitorial services and any other services to be provided by Landlord
or Tenant hereunder (each, a “Service Obligation”), (c) showing the same to
prospective purchasers or, during the last eighteen (18) months of the Lease
Term, prospective tenants of the applicable Building, and (d) making such
alterations, repairs, improvements or additions to the Premises or to the
Building Complex of which they are a part as Landlord may deem necessary or
desirable. Except in the event of emergency or for the purpose of providing a
Service Obligation, all such entries shall be at reasonable times upon
reasonable advance notice to Tenant. If Tenant elects not be personally present
to open and permit an entry into the Premises at any time when such entry by
Landlord is necessary or permitted hereunder, Landlord may enter by means of a
master key, without liability to Tenant, except for any failure to exercise due
care for Tenant's property and without affecting this Lease. Any entry by
Landlord shall not be construed as a manifestation by Landlord of an intent to
terminate this Lease.
12.    INSURANCE.
12.1    Tenant's Insurance. Tenant shall, at Tenant's expense, maintain in force
during the Lease Term, the following insurance:
(a)    Commercial General Liability Insurance on a primary per location basis
and without any right of contribution from any insurance carried by Landlord
covering the Premises on an occurrence basis against all claims for personal
injury, bodily injury, death and property damage, including defense costs and
contractual liability covering the indemnification provisions in this Lease,
with coverage amounts in a combined single limit of Two Million and No/100
Dollars ($2,000,000.00) per occurrence and in the aggregate;
(b)    Workers' Compensation and Employers' Liability Insurance for an amount of
not less than One Million and No/100 Dollars ($1,000,000.00), both in accordance
with the Laws of the State of Colorado;
(c)    Special Form property insurance (including standard extended coverage
endorsement perils, leakage from fire protective devices and other water damage)
in an amount adequate to cover the full replacement cost of all Tenant
Additions, Tenant's License Property, and all improvements, betterments,
equipment, installations, fixtures and contents of the Premises in the event of
loss;
(d)    Special Form causes of loss insurance covering business income in an
amount equal to twelve months of Rent;
(e)    In the event a motor vehicle is to be used by Tenant in connection with
its business operation from the Premises, Commercial Automobile Liability
Insurance coverage with limits of not less than One Million and No/100 Dollars
($1,000,000.00) combined single limit coverage against bodily injury liability
and property damage liability arising out of the use by or on behalf of Tenant,
its agents and employees in connection with this Lease, of any owned, non-owned
or hired motor vehicles;
(f)    Umbrella liability limits above Commercial General Liability, Employers
Liability and Commercial Automobile Liability (as applicable) providing a total
liability limit of $5,000,000 through the combination of primary Commercial
General Liability and Umbrella Liability (any combination of Commercial General
Liability and Umbrella Liability to reach a total limit of $5,000,000 is
acceptable); and
(g)    such other insurance or coverages (“Additional Insurance”) as Landlord
reasonably requires (provided, however, Landlord may only elect to require
Additional Insurance (i) twice during the Lease Term and (ii) if such Additional
Insurance is being required by other Comparable Landlords and is available at
commercially reasonable rates).
12.2    Form of Policies. Each policy required to be maintained pursuant to
Section 12.1 shall (a) name Landlord (or its successors and assignees), each
Superior Rights Holder, the Building's property manager, Callahan Management,
LLC and Jones Lang LaSalle Americas, Inc. (or any successor) as additional
insureds (except for business

-23-



--------------------------------------------------------------------------------

income, business vehicle, Workers' Compensation and Employers' Liability
Insurance), as the interests of such designees shall appear, (b) be issued by
one or more responsible insurance companies licensed to do business in the State
of Colorado with an A.M. Best rating of not less A-VIII and shall otherwise be
reasonably satisfactory to Landlord, (c) provide for deductible amounts which,
in no event, shall exceed $25,000 and (d) shall contain endorsements that the
insurer(s) shall give Landlord and its designees at least thirty (30) days'
advance written notice of any cancellation, termination, material change or
lapse of insurance. In addition, Landlord shall be named as a loss payee with
respect to Property Insurance on the Tenant Additions. Each policy of property
insurance required to be maintained pursuant to Section 12.1 shall provide that
the policy shall not be invalidated should the insured waive in writing prior to
a loss, any or all rights of recovery against any other party for losses covered
by such policies. Tenant shall deliver to Landlord certificates of insurance of
all policies and renewals thereof to be maintained by Tenant hereunder (i) not
less than ten (10) days prior to the Commencement Date, (ii) not less than ten
(10) days prior to the expiration date of each policy and (iii) within a
reasonable time after Landlord's written request. In addition to the foregoing
insurance coverage, if any boiler or machinery is operated solely to provide
service to the Premises (including without limitation any supplemental HVAC
equipment), Tenant shall maintain boiler and machinery coverage with a limit of
at least $1,000,000 per occurrence.
12.3    Landlord's Insurance. Landlord agrees to purchase and keep in full force
and effect during the Lease Term, as an Operating Expense, (a) insurance on the
Buildings in amounts not less than one hundred percent (100%) of the then full
replacement cost (without depreciation) of the Buildings (above foundations and
excluding Tenant Additions) as reasonably estimated by Landlord against fire and
such other risks as may be included in standard forms of Special Form coverage
insurance reasonably available from time to time and (b) Commercial General
Liability Insurance covering the Buildings on an occurrence basis against all
claims for personal injury, bodily injury, death and property damage with
coverage amounts in a combined single limit of Two Million and No/100 Dollars
($2,000,000.00) per occurrence and in the aggregate. Neither Landlord's
obligation to carry such insurance nor the carrying of such insurance shall be
deemed to be an indemnity by Landlord with respect to any claim, liability,
loss, cost or expense due, in whole or in part, to Tenant's negligent acts or
omissions or willful misconduct. Without obligation to do so, Landlord may, in
its sole discretion from time to time, carry insurance in amounts greater and/or
for coverage additional to the coverage and amounts set forth in this Section
12.3.
12.4    Waiver of Subrogation. Landlord and Tenant each hereby waive (to the
extent of insurance proceeds collected (or collectible, had the insurance
required by this Lease been maintained)) any and all rights of recovery, claim,
action or cause of action against the other, its agents, officers, or employees
for any damage that may occur to the Premises, Common Areas, the Building
Complex (including improvements) and/or any personal property of such party
therein by reason of any cause which is insured against (or would be insured
against had the insurance required by this Lease been carried) under the terms
of any insurance policies referred to herein or self-insured, regardless of
cause or origin, including negligence. The parties agree that no insurer shall
hold any rights of subrogation against such other party. The parties agree that
their respective insurance policies shall be endorsed or otherwise written to
provide that no insurer shall hold any rights of subrogation against such other
party.
13.    WAIVER OF CLAIMS; INDEMNITY; LIMITATIONS ON LIABILITY.
13.1    Waiver of Claims.
(a)    By Tenant. Tenant releases Landlord, each Building's property manager,
each Superior Rights Holder and each of their respective officers, directors,
members, managers, partners, affiliates, employees, agents and representatives
(together with Landlord, collectively, the “Landlord Parties”) from, and waives
all Claims for, damage to persons or property sustained by Tenant resulting
directly or indirectly from any existing or future condition, defect, matter or
thing in and about the Building Complex or the Premises or any part of either or
any equipment or appurtenance therein, or resulting from any accident in or
about the Building Complex, or resulting directly or indirectly from any act or
neglect of any tenant or occupant of the Building Complex, except to the extent
caused by the grossly negligent or willful and wrongful act of any of the
Landlord Parties. If any such damage, whether to the Premises or the Property or
any part of either, or whether to Landlord or to other tenants in the Building
Complex, results from any act or neglect of Tenant or its Responsible Parties,
Tenant shall be liable therefor and Landlord may, at Landlord's option, repair
such damage and Tenant shall, upon demand by Landlord, as payment of Additional
Rent hereunder, reimburse Landlord within ten (10) days of demand for the total
cost of such repairs, in excess of amounts, if any, paid to Landlord under
insurance covering such damages.
(b)    By Landlord. Notwithstanding anything in this Lease to the contrary,
Tenant shall not be liable to Landlord for Claims for damage to persons or
property sustained by Landlord, however caused, to the extent of insurance
proceeds that Landlord has recovered for such damage.

-24-



--------------------------------------------------------------------------------

13.2    Indemnity.
(a)    By Tenant. To the extent permitted by Law, Tenant hereby indemnifies, and
agrees to protect, defend and hold the Landlord Parties harmless from and
against any and all actions, claims, demands, liability, costs and expenses,
including attorneys' fees and expenses for the defense thereof (collectively,
“Claims”), to the extent arising from (a) Tenant's occupancy of the Premises
and/or Tenant's use of the License Areas, (b) the undertaking by Tenant of any
Tenant Alterations or repairs to the Premises, (c) the conduct of Tenant's
business on the Premises, (d) any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of Tenant to be performed
pursuant to the terms of this Lease, (e) the presence of any Hazardous Material
introduced to the Premises or the Building Complex by Tenant or its Responsible
Parties or (f) any negligence or willful act of Tenant or its Responsible
Parties, in or about the Premises or the Building Complex or any part of either.
In case of any action or proceeding brought against the Landlord Parties by
reason of any such Claim, upon notice from Landlord, Tenant covenants to defend
such action or proceeding by counsel chosen by Landlord, in Landlord's sole
discretion. Landlord reserves the right to settle, compromise or dispose of any
and all actions, claims and demands related to the foregoing indemnity.
(b)    By Landlord. To the extent permitted by Law and except to the extent
caused by the negligence or willful misconduct of Tenant or any of Tenant's
Responsible Parties, Landlord hereby indemnifies, and agrees to protect, defend
and hold Tenant harmless from and against any and all Claims occurring in the
Premises caused by Landlord or its employees or agents or occurring in the
Common Areas to the extent covered by Landlord's Commercial General Liability
Insurance, provided however that Landlord shall not be liable to Tenant for any
damage by or from any act or negligence of any tenant or other occupant of the
Building Complex, or by any owner or occupant of adjoining or contiguous
property.
(c)    General. The indemnifications in this Section 13.2 (i) shall survive the
expiration or earlier termination of this Lease, (ii) shall not operate to
relieve the indemnified party of liability to the extent such liability is
caused by the negligence or willful and wrongful act of the indemnified party
and (iii) are subject to and shall not diminish any waivers in effect in
accordance with Section 13.1 above. Further, the foregoing indemnity is subject
to and shall not diminish any waivers in effect in accordance with Section 12.4
by Landlord, Tenant or either of their respective insurers.
13.3    Landlord's Obligations on Sale of Buildings. Tenant hereby agrees,
allows and permits Landlord to assign this Lease without Tenant's consent. The
term “Landlord”, as used in this Lease, so far as covenants or obligations on
the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners of the applicable Building at the time in question. In the
event of any transfer or transfers of the title to any Building, the Landlord
herein named (and in the case of any subsequent transfers or conveyances, the
then-grantor) shall be automatically released, from and after the date of such
transfer or conveyance, from all liability with respect to the performance of
any covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed; provided, however, that the grantee assumes, in
writing, the duty to perform Landlord's covenants and obligations hereunder from
and after the date of such transfer or conveyance. In the event that each
Building is owned by a different landlord, each landlord shall be severally
liable only with respect to matters relating to the applicable Building owned by
it.
13.4    Limitation on Liability. Notwithstanding anything in this Lease to the
contrary, any liability of Landlord under this Lease shall be limited solely to
its interest in the Buildings, and in no event shall any personal liability be
asserted against the Landlord Parties in connection with this Lease nor shall
any recourse be had to any other property or assets of the Landlord Parties.
Tenant hereby waives any consequential damages, compensation or claims for
inconvenience or loss of business, rents, or profits as a result of such injury
or damage, whether or not caused by the willful and wrongful act of any of the
Landlord Parties.
14.    DAMAGE BY FIRE OR OTHER CASUALTY.
14.1    Substantial Untenantability.
(a)    If any fire or other casualty (whether insured or uninsured) renders all
or a substantial portion of the Premises or either Building untenantable,
Landlord shall, with reasonable promptness after the occurrence of such damage,
estimate the length of time that will be required to substantially complete the
repair and restoration and shall, by notice (“Landlord's Notice”), advise Tenant
(i) of such estimate and (ii) whether or not Landlord anticipates that insurance
proceeds will be sufficient to repair and restore such damage. If Landlord
estimates that the amount of time required to substantially complete such repair
and restoration will exceed one hundred eighty (180) days from the date such
damage occurred (or that insurance proceeds will be insufficient to repair and
restore such damage), then Landlord, or Tenant if all or a substantial portion
of the Premises is rendered untenantable, shall have the right to terminate this

-25-



--------------------------------------------------------------------------------

Lease as of the date of such damage upon giving written notice to the other at
any time within twenty (20) days after delivery of Landlord's Notice (the
“Election Deadline”), provided that if Landlord so chooses, Landlord's Notice
may also constitute such notice of termination.
(b)    Unless this Lease is terminated as provided in the preceding
subparagraph, Landlord shall, subject to Zoning laws and building codes then in
effect, proceed with reasonable promptness to repair and restore the Premises to
its condition as existed prior to such casualty. Except as otherwise expressly
set forth in this Section 14.1, Landlord shall have no liability to Tenant, and
Tenant shall not be entitled to terminate this Lease if such repairs and
restoration are not in fact completed within the time period estimated by
Landlord so long as Landlord shall proceed with reasonable diligence to complete
such repairs and restoration. Notwithstanding the foregoing, if such repairs are
initially estimated to take over two hundred seventy (270) days after the
Election Deadline to complete or if Landlord fails to substantially complete the
repairs and restoration within two hundred seventy (270) days after the Election
Deadline (subject to Force Majeure and reasonable delays for insurance
adjustments), then Tenant may, at any time prior to the substantial completion
of such repairs, terminate this Lease upon notice to Landlord.
(c)    Tenant acknowledges that Landlord shall be entitled to the full proceeds
of any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant's insurance of its own
personal property and equipment which would be removable by Tenant at the
Expiration Date. All such insurance proceeds shall be payable to Landlord
whether or not the Premises are to be repaired and restored; provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant's cost, to the extent Landlord received proceeds of
Tenant's insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.
(d)    Notwithstanding anything to the contrary herein set forth: (i) Landlord
shall have no duty pursuant to this Section 14 to repair or restore any portion
of any Tenant Additions or to expend for any repair or restoration of the
Premises or Buildings amounts in excess of insurance proceeds paid to Landlord
and available for repair or restoration; and (ii) Tenant shall not have the
right to terminate this Lease pursuant to this Section if any damage or
destruction was caused by the act or neglect of Tenant or its Responsible
Parties. Whether or not this Lease is terminated pursuant to this Section 14, in
no event shall Tenant be entitled to any compensation or damages for loss of the
use of the whole or any part of the Premises or for any inconvenience or
annoyance occasioned by any such damage, destruction, rebuilding or restoration
of the Premises or the Buildings or access thereto.
(e)    Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Section 9 hereof.
14.2    Insubstantial Untenantability. If the Premises or either of the
Buildings is damaged by a casualty but neither is rendered substantially
untenantable and Landlord estimates that the time to substantially complete the
repair or restoration will not exceed one hundred eighty (180) days from the
date such damage occurred, then Landlord shall proceed to repair and restore the
applicable Building or the Premises other than Tenant Additions, with reasonable
promptness, unless such damage is to the Premises and occurs during the last
fifteen (15) months of the Term, in which event either Tenant or Landlord shall
have the right to terminate this Lease as of the date of such casualty by giving
written notice thereof to the other within twenty (20) days after the date of
such casualty. Notwithstanding the foregoing, Landlord's obligation to repair
shall be limited in accordance with the provisions of Section 14.1 above.
14.3    Rent Abatement. Except for the negligence or willful act of Tenant or
its Responsible Parties, if all or any part of the Premises are rendered
untenantable by fire or other casualty and this Lease is not terminated, Base
Rent and Operating Expenses shall abate for that part of the Premises which is
untenantable on a per diem basis from the date of the casualty until Landlord
has Substantially Completed the repair and restoration work in the Premises
which it is required to perform, provided, that as a result of such casualty,
Tenant does not occupy the portion of the Premises which is untenantable during
such period.
14.4    Waiver of Statutory Remedies. The provisions of this Lease, including
this Section 14, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, the Premises or the
Building Complex or any part of either, and any Law with respect to any rights
or obligations concerning damage or destruction shall have no application to
this Lease or to any damage to or destruction of all or any part of the Premises
or the Building Complex or any part of either, and are hereby waived.

-26-



--------------------------------------------------------------------------------

15.    CONDEMNATION.
15.1    Taking of Whole or Substantial Part. In the event the whole or any
substantial part of either Building or of the Premises is taken or condemned by
any competent authority for any public use or purpose (including a deed given in
lieu of condemnation) and a substantial portion of the Premises is thereby
rendered untenantable, this Lease shall terminate as of the date title vests in
such authority, and Base Rent and Additional Rent shall be apportioned as of the
Expiration Date. Notwithstanding anything to the contrary herein set forth, in
the event the taking is temporary (for less than the remaining term of this
Lease), Landlord may elect either (a) to terminate this Lease or (b) permit
Tenant to receive the entire award attributable to the Premises in which case
Tenant shall continue to pay Rent and this Lease shall not terminate.
15.2    Taking of Part. In the event a part of either Building or the Premises
is taken or condemned by any competent authority (or a deed is delivered in lieu
of condemnation) and this Lease is not terminated, this Lease shall be amended
to reduce or increase, as the case may be, the Base Rent and Tenant's Pro Rata
Share to reflect the Rentable Area of the Premises or applicable Building, as
the case may be, remaining after any such taking or condemnation. Landlord, upon
receipt and to the extent of the award in condemnation (or proceeds of sale)
shall make necessary repairs and restorations to the Premises (exclusive of
Tenant Additions) and to the applicable Building to the extent necessary to
constitute the portion of the applicable Building not so taken or condemned as a
complete architectural and economically efficient unit. Notwithstanding the
foregoing, if as a result of any taking, or a governmental order that the grade
of any street or alley adjacent to either Building is to be changed and such
taking or change of grade makes it necessary or desirable to substantially
remodel or restore such Building or prevents the economical operation of such
Building, Landlord shall have the right to terminate this Lease upon ninety (90)
days prior written notice to Tenant.
15.3    Compensation. Except as provided in Section 15.1, Landlord shall be
entitled to receive the entire award (or sale proceeds) from any such taking,
condemnation or sale without any payment to Tenant, and Tenant hereby assigns to
Landlord Tenant's interest, if any, in such award; provided, however, Tenant
shall have the right separately to pursue against the condemning authority a
separate award in respect of the loss, if any, to Tenant Additions paid for by
Tenant without any credit or allowance from Landlord so long as there is no
diminution of Landlord's award as a result.
16.    ASSIGNMENT AND SUBLETTING.
16.1    Assignment and Subletting.
(a)    Tenant shall not sublease, assign, mortgage, pledge, hypothecate or
otherwise transfer or permit the transfer of this Lease or the encumbering of
Tenant's interest therein in whole or in part, by operation of Law or otherwise
or permit the use or occupancy of the Premises, or any part thereof, by anyone
other than Tenant, without the prior written consent of Landlord, which consent
shall not be unreasonably conditioned, delayed or withheld. If Tenant desires to
enter into any sublease of the Premises or assignment of this Lease, Tenant
shall deliver written notice thereof to Landlord (“Tenant's Notice”), together
with the identity of the proposed subtenant or assignee and the proposed
principal terms thereof and financial and other information sufficient for
Landlord to make an informed judgment with respect to such proposed subtenant or
assignee at least thirty (30) days prior to the commencement date of the term of
the proposed sublease or assignment. If Tenant proposes to sublease less than
all of the Rentable Area of the Premises, the space proposed to be sublet and
the space retained by Tenant must each be a marketable unit as reasonably
determined by Landlord and otherwise in compliance with all Laws. Landlord shall
notify Tenant in writing of its approval or disapproval of the proposed sublease
or assignment or its decision to exercise its rights under Section 16.2 below
within ten (10) business days after receipt of Tenant's Notice (and all required
information).
(b)    Tenant agrees that the provisions governing sublease and assignment set
forth in this Section 16 shall be deemed to be reasonable. In evaluating any
assignment or sublease request, Landlord may take into consideration any factors
which Landlord may deem relevant, and the reasons for which Landlord's denial
shall be deemed to be reasonable shall include, without limitation, the
following:
(i)    the creditworthiness of any proposed subtenant or assignee indicates a
reasonable probability that said party will be unable to perform its obligations
under the proposed assignment or sublease;
(ii)    the business reputation of a proposed subtenant or assignee is not
acceptable to Landlord, in Landlord's reasonable judgment;

-27-



--------------------------------------------------------------------------------



(iii)    in Landlord's reasonable judgment, the proposed assignee or subtenant
would diminish the value or reputation of the Buildings or Landlord;
(iv)    any proposed assignee's or subtenant's use of the Premises would (A)
violate Section 5 of this Lease, (B) violate the provisions of any other leases
of tenants in the Building Complex or (C) continue any Ancillary Use;
(v)    the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice;
(vi)    the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Building Complex as demonstrated by a written proposal dated
within ninety (90) days prior to the date of Tenant's request; or
(vii)    the proposed subtenant or assignee would materially increase the
estimated pedestrian and vehicular traffic to and from the Premises or the
Building Complex.
(c)    In no event shall Landlord be obligated to consider a consent to any
proposed assignment of this Lease which would assign less than the entire
Premises. In the event Landlord wrongfully withholds its consent to any proposed
sublease of the Premises or assignment of this Lease, Tenant's sole and
exclusive remedy therefor shall be to seek specific performance of Landlord's
obligations to consent to such sublease or assignment.
(d)    The dissolution or direct or indirect transfer of a majority of the
ownership interests in, or control of, Tenant (however accomplished including,
by way of example, the admission of new partners or members or withdrawal of
existing partners or members, or transfers of interests in distributions of
profits or losses of Tenant, issuance of additional stock, redemption of stock,
stock voting agreement, or change in classes of stock) shall be deemed an
assignment of this Lease regardless of whether the transfer is made by one or
more transactions, or whether one or more persons or entities hold the
controlling interest prior to the transfer or afterwards; provided however, the
foregoing transfer in this subsection (d) shall not be considered to constitute
an assignment of this Lease if they pertain to stock or other ownership
interests that are publicly traded. An agreement under which another person or
entity becomes responsible for all or a portion of Tenant's obligations under
this Lease shall be deemed an assignment of this Lease.
(e)    Any attempt to assign this Lease or sublet all or any portion of the
Premises in violation of this Section 16 shall be null and void.
16.2    Recapture. As used herein, “Recapture Space” means (a) if Tenant
proposes to assign this Lease (except in connection with a Permitted Transfer
(as defined below)), the entire Premises, (b) if Tenant proposes a sublease with
a term for all or substantially all of the then-remaining Lease Term, the
portion of the Premises proposed to be subleased, or (c) if Tenant proposes to
sublease any of the following blocks of space: (i) Suites 110 and 350, (ii)
Suite 200 or (iii) one full floor in Tabor Center Tower during any period
following the sixtieth (60th) month of the Lease Term, the portion of the
Premises proposed to be subleased. Landlord shall have the option, in Landlord's
sole discretion, to terminate this Lease as to the Recapture Space
(“Recapture”), effective as of the proposed commencement date of the applicable
sublease or assignment (“Recapture Date”). If Landlord elects to Recapture,
Tenant shall surrender possession of the Recapture Space on the Recapture Date.
Effective as of the Recapture Date, Base Rent and Tenant's Pro Rata Share shall
be adjusted accordingly. Notwithstanding anything in this Section 16.2 to the
contrary, if Landlord elects to Recapture, Tenant may rescind and withdraw its
request for consent to assignment or subletting by delivering written notice of
such rescission and withdrawal within five (5) business days after receipt of
Landlord's election to Recapture, in which event this Lease shall remain in full
force and effect.
16.3    Excess Rent. Tenant shall pay Landlord on the first day of each month
during the term of the sublease or assignment, fifty percent (50%) of the amount
by which the sum of all rent and other consideration (direct or indirect) due
from the subtenant or assignee for such month exceeds: (a) that portion of the
Rent due under this Lease for said month which is allocable to the space sublet
or assigned; and (b) the following costs and expenses for the subletting or
assignment of such space: (i) brokerage commissions and attorneys' fees and
expenses, (ii) the actual costs paid in making any improvements or substitutions
in the Premises required by any sublease or assignment; and (iii) “free rent”
periods, costs of any inducements or concessions given to subtenant or assignee,
moving costs, and other amounts in respect of such subtenant's or assignee's
other leases or occupancy arrangements. All such costs and expenses shall be
amortized over the term of the sublease or assignment pursuant to sound
accounting principles.

-28-



--------------------------------------------------------------------------------

16.4    Tenant Liability. In the event of any sublease or assignment, whether or
not with Landlord's consent (including, without limitation, a Permitted
Transfer), Tenant shall not be released or discharged from any liability,
whether past, present or future, under this Lease, including any liability
arising from the exercise of any renewal or expansion option, to the extent such
exercise is expressly permitted by Landlord. Tenant's liability shall remain
primary, and in the event of default by any subtenant, assignee or successor of
Tenant in performance or observance of any of the covenants or conditions of
this Lease, Landlord may proceed directly against Tenant without the necessity
of exhausting remedies against said subtenant, assignee or successor. After any
assignment, Landlord may consent to subsequent assignments or subletting of this
Lease, or amendments or modifications of this Lease with assignees of Tenant,
without notifying Tenant, or any successor of Tenant, and without obtaining its
or their consent thereto, and such action shall not relieve Tenant or any
successor of Tenant of liability under this Lease. Whether or not Landlord
grants consent to such sublease or assignment, Tenant shall pay all reasonable
attorneys' fees and expenses incurred by Landlord with respect to such
assignment or sublease. In addition, if Tenant has any options to extend the
term of this Lease or to add other space to the Premises, such options shall not
be available to any subtenant or assignee, directly or indirectly without
Landlord's express written consent, which may be withheld in Landlord's sole
discretion.
16.5    Assumption and Attornment. If Tenant shall assign this Lease as
permitted herein, the assignee shall expressly assume all of the obligations of
Tenant hereunder in a written instrument satisfactory to Landlord and furnished
to Landlord not later than fifteen (15) days prior to the effective date of the
assignment. If Tenant shall sublease the Premises as permitted herein, Tenant
shall, at Landlord's option, within fifteen (15) days following any request by
Landlord, obtain and furnish to Landlord the written agreement of such subtenant
to the effect that the subtenant will attorn to Landlord and will pay all
subrent directly to Landlord.
16.6    Permitted Transfer.
(a)    Permitted Transfer. Notwithstanding anything in this Section 16 to the
contrary, and provided there is no uncured Event of Default under this Lease,
Tenant shall have the right, without the prior written consent of Landlord, (i)
to assign the Lease to an Affiliate (as defined below), (ii) to assign the Lease
to an entity created by merger, reorganization or recapitalization of or with
Tenant or to a purchaser of all or substantially all of Tenant's assets or (iii)
sublease the Premises or any part thereof to an Affiliate (each, a “Permitted
Transfer”); provided, however, that (A) such Permitted Transfer is for a valid
business purpose and not to avoid any obligations under this Lease, (B) the
assignee is a reputable entity of good character and shall have, immediately
after giving effect to such assignment, an aggregate tangible net worth
(computed in accordance with GAAP and exclusive of goodwill) at least equal to
the aggregate tangible net worth (as so computed) of Tenant immediately prior to
such assignment or on the Effective Date, whichever is greater, (C) in
connection with an assignment referred to in Subsection 16.6(a)(ii), the
assignee shall own all or substantially all of the assets of Tenant, (D) no
later than thirty (30) days prior to the effective date of the Permitted
Transfer, Tenant shall give notice to Landlord which notice shall include the
full name and address of the assignee or subtenant, and a copy of all agreements
executed between Tenant and the assignee with respect to the Premises or part
thereof, as may be the case, (E) no later than thirty (30) days after the
effective date of the Permitted Transfer, the assignee or sublessee shall
provide the documentation required pursuant to Section 16.5 above, and (F)
within ten (10) days after Landlord's written request, provide such reasonable
documents or information which Landlord reasonably requests for the purpose of
substantiating whether or not the Permitted Transfer is to an Affiliate or is
otherwise in accordance with the terms and conditions of this Section 16.6.
Tenant shall not have the right to perform a Permitted Transfer, if, as of the
date of the effective date of the Permitted Transfer, an Event of Default is
then continuing.
(b)    Definitions. In addition to the terms elsewhere defined in this Lease,
the following terms shall have the following meanings with respect to the
provisions of the Lease:
(i)    “Affiliate” shall mean any Person (as defined below) which is currently
owned or controlled by, owns or controls, or is under common ownership or
control with Tenant.
(ii)    “control” means, with respect to a Person that is a corporation, the
right to exercise, directly or indirectly, more than fifty percent (50%) of the
voting rights attributable to the shares of the controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power at all times to direct or cause the direction of the
management and policies of the controlled Person.
(iii)    “Person” means an individual, partnership, trust, corporation, firm or
other entity.
(c)    No Recapture or Excess Rent Rights. Landlord acknowledges and agrees that
the terms and conditions of Sections 16.2 and 16.3 above shall not apply to any
Permitted Transfer.

-29-



--------------------------------------------------------------------------------

17.    DEFAULT; REMEDIES.
17.1    Event of Default. The happening of any one or more of the following
events shall constitute an “Event of Default”:
(a)    Tenant shall fail to pay when due any installment of Rent, and such
default shall continue for five (5) business days after receipt of written
notice from Landlord;
(b)    Tenant shall abandon the Premises coupled with a failure to pay rent;
(c)    This Lease or the interest of Tenant shall be transferred to or shall
pass to any other person or party except in accordance with Section 16 above and
such transfer is not terminated or rescinded within ten (10) business days after
notice thereof;
(d)    This Lease or the Premises (or any part) shall be taken by execution or
other process directed against Tenant (or any Tenant Party), or shall be taken
by any attachment by any creditor of or claimant against Tenant and is not be
discharged or disposed of within 15 days after its levy;
(e)    The filing of any petition or the commencement of any case or proceeding
by Tenant, any Tenant Party or any guarantor of this Lease (if any, each, a
“Guarantor”) under any provision or chapter of any federal or state bankruptcy
law or any other federal or state law relating to insolvency or reorganization,
the adjudication that Tenant, any Tenant Party or Guarantor is insolvent or
bankrupt, or the entry of an order for relief under any federal or state
bankruptcy law with respect to Tenant, any Tenant Party or Guarantor;
(f)    The filing of any petition or the commencement of any case or proceeding
described in Section 17.1(e) against Tenant, any Tenant Party or Guarantor,
unless such petition and all related proceedings are dismissed within 30 days
from the filing, the filing of an answer by Tenant, any Tenant Party or
Guarantor admitting the allegations of any such petition, or the appointment of
or taking possession by a custodian, trustee or receiver for all or any assets
of Tenant, any Tenant Party or Guarantor, unless such appointment is vacated or
dismissed within 30 days from the date of such appointment;
(g)    The insolvency of Tenant, any Tenant Party or Guarantor or the execution
by Tenant, any Tenant Party or Guarantor of an assignment for the benefit of
creditors, the convening by Tenant, any Tenant Party or Guarantor of a meeting
of its creditors, or any class thereof, for purposes of effecting a moratorium
upon or extension or composition of its debts, or the failure of Tenant, any
Tenant Party of Guarantor generally to pay its debts as they mature;
(h)    The admission in writing by Tenant (or, if Tenant is a partnership, any
partner of Tenant), any Tenant Party or Guarantor that Tenant, any Tenant Party
or Guarantor is unable to pay its debts as they mature or it is generally not
paying its debts as they mature; or
(i)    Tenant shall fail to perform any of the other provision of this Lease on
Tenant's part to be performed, and such failure shall continue for a period of
30 days after written notice to Tenant, or if such failure cannot be reasonably
be cured within the 30-day period, Tenant shall not in good faith have commenced
such cure within such 30-day period and shall not diligently proceed to
completion within one hundred and eighty (180) days thereafter.
17.2    Landlord's Remedies.
(a)    An Event of Default shall constitute a breach of this Lease for which
Landlord shall have the rights and remedies set forth in this Section 17.2 and
all other rights and remedies set forth in this Lease or now or hereafter
allowed by Law, whether legal or equitable, and all rights and remedies of
Landlord shall be cumulative and none shall exclude any other right or remedy.
(b)    Landlord may, at any time after the happening of an Event of Default,
terminate Tenant's right to possession by written notice to Tenant stating such
election. Any written notice required pursuant to Section 17.1 shall constitute
notice of unlawful detainer pursuant to Colo. Rev. Stat. §13-40-104 if, at
Landlord's sole discretion, it states Landlord's election that Tenant's right to
possession is terminated after expiration of any period required by Law or any
longer period required by Section 17.1. Upon the expiration of the period stated
in Landlord's written notice of termination (and unless such notice provides an
option to cure within such period and Tenant cures the default within such
period), Tenant's right to possession shall terminate and this Lease shall
terminate, and Tenant shall remain liable as hereinafter

-30-



--------------------------------------------------------------------------------

provided. Upon such termination in writing of Tenant's right to possession,
Landlord shall have the right, subject to applicable Law, to re-enter the
Premises and dispossess Tenant and the legal representatives of Tenant and all
other occupants of the Premises by unlawful detainer or other summary
proceedings, regain possession of the Premises and remove their property
(including their trade fixtures, personal property and those Tenant Additions
which Tenant is required or permitted to remove under Section 19), but Landlord
shall not be obligated to effect such removal, and such property may, at
Landlord's option, be stored elsewhere, sold or otherwise dealt with as
permitted by Law, at the risk of, expense of and for the account of Tenant, and
the proceeds of any sale shall be applied pursuant to Law. Landlord shall in no
event be responsible for the value, preservation or safekeeping of any such
property. Tenant hereby waives all claims for damages that may be caused by the
removal or storage of Tenant's personal property pursuant to this Section 17.2
or Section 19, and Tenant hereby indemnifies, and agrees to defend, protect and
hold harmless the Landlord Parties from any and all Claims arising out of or in
any way related to such removal or storage. Upon such written termination of
Tenant's right to possession and this Lease, Landlord shall have the right to
recover damages for Tenant's default as provided herein or by Law, including the
following damages:
(i)    the worth at the time of award of the unpaid Rent which had been earned
at the time of termination;
(ii)    the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant proves could reasonably have been
avoided;
(iii)    the worth at the time of award of the amount by which the unpaid Rent
for the balance of the term of this Lease after the time of award exceeds the
amount of such Rent loss that Tenant proves could be reasonably avoided; and
(iv)    any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.
The word “Rent” as used in this Section 17.2 shall have the same meaning as the
defined term Rent in this Lease. The “worth at the time of award” of the amount
referred to in clauses (i) and (ii) above is computed by allowing interest at
the Default Rate. The worth at the time of award of the amount referred to in
clause (iii) above is computed by discounting such amount at the discount rate
of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%). For the purpose of determining unpaid Rent under clause (iii)
above, the monthly Rent reserved in this Lease shall be deemed to be the sum of
the Base Rent and Operating Expenses last payable by Tenant for the Lease Year
in which Landlord terminated this Lease as provided hereinabove.
(c)    Even if Event of Default is continuing and/or Tenant has abandoned the
Premises, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant's right to possession by written notice as provided in Section
17.2(b) above, and Landlord may enforce all its rights and remedies under this
Lease, including the right to recover Rent as it becomes due under this Lease.
(d)    Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement which may be granted by Law in the event of Tenant
being evicted or dispossessed for any cause or in the event of Landlord
obtaining possession of the Premises by reason of an Event of Default or
otherwise.
(e)    Notwithstanding any other provision of this Lease, a notice to Tenant
given under this Article shall be deemed given and served if served as provided
in Colo. Rev. Stat. §13-40-108.
(f)    No delay or omission in the exercise of any right or remedy of Landlord
upon any default by Tenant, and no exercise by Landlord of its rights pursuant
to Section 25.12 below to perform any duty which Tenant fails timely to perform,
shall impair any right or remedy or be construed as a waiver. No provision of
this Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord. The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.
17.3    Bankruptcy. The following provisions shall apply in the event of the
bankruptcy or insolvency of Tenant:

-31-



--------------------------------------------------------------------------------

(a)    In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.
(b)    Any election to assume this Lease under Chapter 11 or 13 of the
Bankruptcy Code by Tenant as debtor-in-possession or by Tenant's trustee (the
“Electing Party”) must provide for:
The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.
(c)    If the Electing Party has assumed this Lease or elects to assign Tenant's
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.
(d)    For the purposes hereof, “adequate assurance of future performance” means
that Landlord has ascertained that each of the following conditions has been
satisfied:
(i)    The assignee has submitted a current financial statement, certified by
its chief financial officer, which shows a net worth and working capital in
amounts sufficient to assure the future performance by the assignee of Tenant's
obligations under this Lease; and
(ii)    Landlord has obtained consents or waivers from any third parties which
may be required under a lease, mortgage, financing arrangement, or other
agreement by which Landlord is bound, to enable Landlord to permit such
assignment.
(e)    Landlord's acceptance of Rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord's consent, Landlord's right to terminate
this Lease for any transfer of Tenant's interest under this Lease without such
consent, or Landlord's claim for any amount of Rent due from Tenant.
17.4    Merger. The termination or mutual cancellation of this Lease shall not
work a merger, and such termination or mutual cancellation shall, at the option
of Landlord, either terminate all subleases and subtenancies or operate as an
assignment to Landlord of any or all of such subleases or subtenancies.
17.5    Accord and Satisfaction. No payment by Tenant or receipt by Landlord of
a lesser amount than any installment or payment of Rent due shall be deemed to
be other than on account of the amount due, and no endorsement or statement on
any check or any letter accompanying any check or payment of Rent shall be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord's right to recover the balance of such installment
or payment of Rent or pursue any other remedies available to Landlord. No
receipt of money by Landlord from Tenant after the termination of this Lease or
Tenant's right of possession of the Premises shall reinstate, continue or extend
the Lease Term. Receipt or acceptance of payment from anyone other than Tenant,
including an assignee of Tenant, is not a waiver of any breach of this Section
17, and Landlord may accept such payment on account of the amount due without
prejudice to Landlord's right to pursue any remedies available to Landlord.
17.6    Landlord's Default. Landlord shall be in default hereunder in the event
Landlord has not begun, within ten (10) days after the receipt by Landlord of
written notice from Tenant of the alleged failure to perform, and pursued with
reasonable diligence the cure of any failure of Landlord to meet its obligations
hereunder within (one hundred and eighty (180) days. Tenant hereby covenants
that, prior to the exercise of any statutory right(s) Tenant may have to
terminate or rescind this Lease (if any), it shall give each Superior Rights
Holder notice and a reasonable time to cure any default by Landlord in
accordance with the terms and conditions of Section 20.3 below.
17.7    Attorney's Fees. In the event any party brings any suit or other
proceeding with respect to the subject matter or enforcement of this Lease, the
prevailing party shall, in addition to such other relief as may be awarded, be
awarded reasonable attorneys' fees, expenses and costs.

-32-



--------------------------------------------------------------------------------

18.    HOLDING OVER. If Tenant or anyone claiming under Tenant shall remain in
possession of the Premises or any part thereof after the expiration or earlier
termination of this Lease without any agreement in writing between Landlord and
Tenant with respect thereto, then, prior to the acceptance of any payments for
Rent or use and occupancy by Landlord, the person remaining in possession shall
be deemed a tenant-at-sufferance. Landlord and Tenant hereby acknowledge that
Landlord may need the Premises after the expiration or earlier termination of
this Lease for other tenants and that the damages which Landlord may suffer as
the result of Tenant's holding-over cannot be determined as of the Effective
Date. Therefore, in the event that Tenant so holds over, Tenant shall pay to
Landlord in addition to all rental and other charges due and accrued under this
Lease prior to the date of termination, the Applicable Holdover Charge (as
defined below) for each month or portion thereof that Tenant retains possession
of the Premises, or any portion thereof, after the expiration or earlier
termination of this Lease (without reduction for any partial month that Tenant
retains possession). Without limiting the foregoing, Tenant shall also pay all
damages sustained by Landlord by reason of such retention of possession. The
provisions of this Section 18 shall not constitute a waiver by Landlord of any
re-entry rights of Landlord. “Applicable Holdover Charge” shall mean 125% of the
monthly rent payable for the month immediately preceding the holding over
(including increases for Operating Expenses which Landlord may reasonably
estimate) for the first ninety (90) days of holding over and thereafter 150% of
the monthly rent payable for the month immediately preceding the holding over
(including increases for Operating Expenses which Landlord may reasonably
estimate).
19.    SURRENDER AND NOTICE. Upon the expiration or earlier termination of this
Lease, Tenant shall surrender and vacate the Premises immediately and deliver
possession thereof to Landlord in a clean, good and tenantable condition,
ordinary wear and tear, and damage caused by Landlord excepted. Tenant shall
deliver to Landlord all keys to the Premises. Tenant shall remove from the
Premises all movable personal property of Tenant and Tenant's trade fixtures,
including, subject to Section 6.5, Designated Cabling. Tenant shall be entitled
to remove such Tenant Additions which at the time of their installation Landlord
and Tenant agreed may be removed by Tenant. Tenant shall also remove such other
Tenant Additions as required by Landlord, including any Tenant Additions
containing Hazardous Material. Tenant immediately shall repair all damage
resulting from removal of any of Tenant's property, furnishings or Tenant
Additions, shall close all floor, ceiling and roof openings, and shall restore
the Premises to a tenantable condition as reasonably determined by Landlord. If
any of the Tenant Additions which were installed by Tenant involved the lowering
of ceilings, raising of floors or the installation of specialized wall or floor
coverings or lights, then, at Landlord's request, Tenant shall also be obligated
to return such surfaces to their condition prior to the commencement of this
Lease. Tenant shall not be obligated to repair or restore any improvements,
fixtures or alterations existing as of the Lease execution, including raised
floors and internal stairwells. Tenant shall also be required to close any
staircases or other openings between floors, at Landlord's request. In the event
possession of the Premises is not delivered to Landlord when required hereunder,
or if Tenant shall fail to remove those items described above, Landlord may (but
shall not be obligated to), at Tenant's expense, remove any of such property and
store, sell or otherwise deal with such property as provided in Section 17.2(b),
and undertake, at Tenant's expense, such restoration work as Landlord deems
necessary or advisable.
20.    ESTOPPEL CERTIFICATES; SUBORDINATION AND ATTORNMENT; SNDA.
20.1    Estoppel Certificates. Within ten (10) days after request therefor by
Landlord, any Superior Rights Holder or any prospective mortgagee or owner,
Tenant agrees as directed in such request to execute an estoppel certificate,
binding upon Tenant, certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications, a description of such
modifications and that this Lease as modified is in full force and effect, (b)
the dates to which Rent has been paid, (c) that Tenant is in the possession of
the Premises if that is the case, (d) that Landlord is not in default under this
Lease, or, if Tenant believes Landlord is in default, the nature thereof in
detail, (e) that Tenant has no offsets or defenses to the performance of its
obligations under this Lease (or if Tenant believes there are any offsets or
defenses, a full and complete explanation thereof), (f) that the Premises have
been completed in accordance with the terms and provisions of this Lease, that
Tenant has accepted the Premises and the condition thereof and of all
improvements thereto and has no claims against Landlord or any other party with
respect thereto, (g) that if an assignment of rents or leases has been served
upon Tenant by a Superior Rights Holder, Tenant will acknowledge receipt thereof
and agree to be bound by the provisions thereof, (h) that Tenant will give to
each Superior Rights Holder copies of all notices required or permitted to be
given by Tenant to Landlord and (i) any other information reasonably requested.
At any time after Tenant's failure to deliver an estoppel certificate within
said 10-day period, Landlord may deliver an additional notice to Tenant
specifying that Tenant's failure to deliver an estoppel certificate within five
(5) business days shall constitute an Event of Default under the Lease. Tenant's
failure to deliver an estoppel certificate within such 5-business day period
shall be an Event of Default. In addition to any other remedy available to
Landlord, Landlord may impose a charge equal to $100.00 for each day that Tenant
fails to deliver an estoppel certificate.
20.2    Subordination and Attornment. Subject to Section 20.4 below, this Lease
is and shall be subject and subordinate at all times to (a) any ground or
underlying lease of either Building and/or the Building Complex, now or
hereafter existing, and all amendments, extensions, renewals and modifications
to any such lease (each, a “Superior

-33-



--------------------------------------------------------------------------------

Lease”), and (b) the lien of any mortgage or deed of trust now or hereafter
encumbering fee title to either Building and/or the Building Complex and/or the
leasehold estate under any Superior Lease, and all amendments, extensions,
renewals, replacements and modifications of such mortgage or deed of trust
and/or the obligation secured thereby (each, a “Superior Mortgage”), unless the
Superior Rights Holder expressly provides or elects that this Lease shall be
superior to such Superior Lease or Superior Mortgage. The lessor under a
Superior Lease is called a “Superior Lessor” and the mortgagee under a Superior
Mortgage is called a “Superior Mortgagee”. If any such Superior Mortgage is
foreclosed (including any sale of either Building and/or the Building Complex
pursuant to a power of sale), or if any such Superior Lease is terminated, upon
request of the Superior Rights Holder, Tenant shall attorn to the purchaser at
the foreclosure sale or to the ground lessor under such lease, as the case may
be; provided, however, that such purchaser or ground lessor shall not be (i)
bound by any payment of Rent for more than one month in advance except payments
in the nature of security for the performance by Tenant of its obligations under
this Lease; (ii) subject to any offset, defense or damages arising out of a
default of any obligations of any preceding Landlord; (iii) bound by any
amendment or modification of this Lease made without the written consent of the
Superior Rights Holder; or (iv) liable for any security deposits not actually
received in cash by such purchaser or ground lessor. This subordination shall be
self operative and no further certificate or instrument of subordination need be
required by any such Superior Rights Holder. In confirmation of such
subordination, however, Tenant shall execute promptly any reasonable certificate
or instrument that Landlord or any Superior Rights Holder may request. Tenant
hereby constitutes Landlord as Tenant's attorney in fact to execute such
certificate or instrument for and on behalf of Tenant upon Tenant's failure to
do so within fifteen (15) days of a request to do so. Upon request by such
successor in interest, Tenant shall execute and deliver reasonable instruments
confirming the attornment provided for herein.
20.3    Superior Rights Holder Protection. To the extent required by a SNDA (as
defined below), Tenant agrees (a) to give any Superior Rights Holder, by
registered or certified mail, a copy of any notice of default served upon
Landlord by Tenant, provided that prior to such notice Tenant has received
notice (by way of recording of an assignment of rents and leases, or otherwise)
of the address of such Superior Rights Holder, (b) that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then the
Superior Rights Holder shall have an additional thirty (30) days after receipt
of notice thereof within which to cure such default or if such default cannot be
cured within that time, then such additional notice time as may be necessary,
if, within such thirty (30) days, any Superior Rights Holder has commenced and
is diligently pursuing the remedies necessary to cure such default, and (c) this
Lease may not be modified or amended so as to reduce the Rent or shorten the
Lease Term, or so as to adversely affect in any other respect to any material
extent the rights of Landlord, nor shall this Lease be canceled or surrendered,
without the prior written consent, in each instance, of each Superior Rights
Holder.
20.4    SNDA. As used in this Lease, “SNDA” shall mean a subordination,
non-disturbance and attornment agreement (i) substantially in the form attached
hereto as Exhibit “F-1” or (ii) in a commercially reasonable form and reasonably
acceptable to Tenant and the applicable Superior Rights Holder.
(a)    In General. Landlord agrees to use reasonable efforts to obtain an SNDA
from the existing Superior Rights Holder in the form of Exhibit “F-2”.
Reasonable efforts of Landlord shall not require Landlord to incur any cost or
expense in excess of the Superior Rights Holders customary fee for providing its
standard form of SNDA or to incur any liability to obtain such agreement and
Tenant shall pay the Superior Rights Holder's legal fees in connection with the
SNDA. If the Superior Rights Holder declines to provide an SNDA substantially in
the form of Exhibit “F-2”, Landlord agrees to use reasonable efforts to obtain
an SNDA from the existing Superior Rights Holder in substantially the form
attached hereto as Exhibit “F-1” and Tenant agrees to execute such SNDA and
return same to Landlord for execution by the existing Superior Rights Holder.
Landlord shall use reasonable efforts to obtain and record an SNDA from each
future Superior Rights Holder. Landlord's failure to obtain an SNDA from a
Superior Rights Holder for Tenant shall have no effect on the rights,
obligations and liabilities of Landlord and Tenant or be considered to be a
default by Landlord hereunder.
(b)    Future Superior Rights Holders. Notwithstanding anything in this Section
20 to the contrary, this Lease shall not be subject to any Superior Lease or any
Superior Mortgage entered into after the Effective Date unless and until
Landlord has obtained and recorded a SNDA from the applicable Superior Rights
Holder in accordance with this Section 20.4.
(c)    Recording. Landlord shall record each SNDA within thirty (30) days after
Landlord has received a fully-executed original of the same in recordable form.

-34-



--------------------------------------------------------------------------------

21.    AUTHORITIES FOR ACTION AND NOTICES.
21.1    Landlord. Except as herein otherwise provided, Landlord may act in any
matter provided for herein by and through its Building Manager, or through any
other person who may from time to time be designated by Landlord in writing. All
notices or demands required or permitted to be given to Landlord hereunder shall
be in writing, and shall be deemed duly served upon (a) hand delivery or (b) one
day after being deposited with Federal Express, DHL Worldwide Express or another
reliable overnight courier service, and addressed to Landlord at the following
addresses:
CCP/MS SSIII DENVER TABOR
CENTER I PROPERTY OWNER LLC
    c/o Callahan Management, LLC
1200 17th Street
Suite 540
Denver, CO 80202
Attention: Property Manager
 
 
 
with required copies to:
CCP/MS SSIII DENVER TABOR
CENTER I PROPERTY OWNER LLC
c/o Callahan Capital Partners LLC
10 South Riverside Plaza
Suite 1250
Chicago, IL 60606
Attention: Stephen E. Budorick
 
and to:


Neal Gerber & Eisenberg, LLP
Two North LaSalle Street, Suite 1700
Chicago, IL 60602
Attn.: Audrey Selin
 
 
 
or at such other place(s) as Landlord shall designate in writing.



Tenant shall provide a copy of any notice with respect to the alleged default of
Landlord under this Lease to any Superior Rights Holder with a security interest
in the Buildings of which Tenant has received written notice (by way of
recording of an assignment of rents and leases, or otherwise).
21.2    Tenant. All notices or demands required to be given to Tenant hereunder
shall be in writing, and shall be deemed duly served upon (a) two days after
being deposited in the United States Mail, with proper postage prepaid,
certified or registered, return receipt requested, (b) hand delivery, or (c) one
day after being deposited with Federal Express, DHL Worldwide Express or another
reliable overnight courier service, and addressed to Tenant at:
c/o Bridgepoint Education, Inc.
13500 Evening Creek Drive, North, Suite 600
San Diego, CA 92128
Attn.: Vice President, Real Estate
Telephone: (858) 513-9240 ext. 3769
Telecopier: (877) 285-1165
 
with required copies to:
Bridgepoint Education, Inc.
13500 Evening Creek Drive, North, Suite 600
San Diego, CA 92128
Attn.: Senior Vice President/General Counsel
Telephone: (858) 668-2586 ext. 4019
Telecopier: (858) 408-2903
and to:
Procopio, Cory, Hargreaves & Savitch LLP
525 B Street, Suite 2200
San Diego, CA 92101
Attn: Thomas W. Turner, Jr., Esq.
Telephone: (619) 515-3276
Telecopier: (619) 235-0398
 
 
 
or at such other place(s) as Tenant shall designate in writing.



If Tenant fails to designate an address, such notice may be mailed to Tenant's
Premises in the Building.
21.3    In General. Either party shall have the right to designate in writing,
served as above provided, a different address to which notice is to be mailed.
The foregoing shall in no event prohibit notice from being given as provided in
Rule 4 of the Colorado Rules of Civil Procedure, as the same may be amended from
time to time.

-35-



--------------------------------------------------------------------------------

22.    RULES AND REGULATIONS.
22.1    Compliance with Rules and Regulations. Tenant agrees for itself and for
its Responsible Parties to comply with the rules and regulations listed on
Exhibit “G” attached hereto and with all reasonable modifications and additions
thereto which Landlord may make from time to time (collectively, the “Rules and
Regulations”); provided such modifications and additions adopted after the
Effective Date shall not impose any additional unreasonable burdens or
additional unreasonable liabilities on Tenant. Landlord shall not be liable to
Tenant for violation of the same by any other tenant, its servants, employees,
agents, visitors or licensees. Landlord shall use reasonable efforts to enforce
generally the Rules and Regulations in a uniform and non-discriminatory manner.
22.2    Notwithstanding anything to the contrary contained in the Rules and
Regulations, the following shall apply to Tenant: (i) with respect to Paragraph
5 of the Rules and Regulations, the term “locks” in the third line shall refer
to all door locks; (ii) with respect to the second sentence of Paragraph 7 of
the Rules and Regulations, Tenant may provide a general listing unless Landlord
expressly request a detailed listing; (iii) with respect to the fourth sentence
of Paragraph 7 of the Rules and Regulations, the following is added at the end
thereof, “except to the extent caused by the negligence or willful misconduct of
Landlord.”; (iv) with respect to Paragraph 11 of the Rules and Regulations,
Tenant may bring a service dog into the Mall Premises solely for the limited
purpose of participation in classroom demonstrations; (v) with respect to the
second sentence of Paragraph 14 of the Rules and Regulations, for purpose of
clarification, the Labor Disruption referred to therein shall be caused by
Tenant, its employees, agents or invitees or Tenant's activities or business
operations; (vi) with respect to the last sentence of Paragraph 15 of the Rules
and Regulations, Tenant may use more than its proportionate share of telephone
lines and other telecommunications facilities subject to Landlord's reasonable
approval; (vii) with respect to Paragraph 16 of the Rules and Regulations, the
vending machines referred to therein may be used exclusively by Tenant's
employees, agent s and invitees, provided that only beverages and pre-packaged
snacks and candies may be sold from such vending machines, and (viii) with
respect to Paragraph 25 of the Rules and Regulations, the incremental cost to
Landlord, as reasonably approved in advance by Tenant, to have cleaning work
performed outside the hours of 5:30 PM through 9:30 PM (the hours between 5:30
PM through 9:30 PM being referred to herein as “Normal Cleaning Hours”) shall be
paid by Tenant, provided however, if Tenant does not approve such cost or the
performance of such work outside of Normal Cleaning Hours, then Tenant shall be
obligated to comply with the provisions of Paragraph 25.
23.    [INTENTIONALLY OMITTED].
24.    BROKERAGE. Landlord and Tenant represent and warrant to each other that
it has dealt only with CB Richard Ellis (“Tenant's Broker”), as Tenant's
exclusive agent, and CB Richard Ellis (“Landlord's Broker,” and together with
Tenant's Broker, collectively, the “Brokers”), as Landlord's exclusive agent, in
the negotiation of this Lease. Landlord shall make payment of the brokerage fee
due to the Brokers pursuant to and in accordance with a separate agreement with
Landlord's Broker. Within thirty (30) days after Landlord pays such brokerage
fee to Tenant's Broker, Tenant shall, at Tenant's sole cost and expense, cause
Tenant's Broker to waive and release, pursuant to a signed instrument reasonably
satisfactory to Landlord, any and all lien rights that Tenant's Broker may have
in connection with this Lease, including, without limitation, any and all lien
rights pursuant to the Commercial Real Estate Brokers Commission Security Act,
Colo. Rev. Stat. §§ 38-22.5-101 et seq. Tenant hereby agrees to indemnify and
hold the Landlord Parties harmless of and from any and all Claims (a) by reason
of any claim of, or liability to, any other broker or other person claiming
through Tenant and arising out of or in connection with the negotiation,
execution and delivery of this Lease or (b) arising from Tenant's breach of this
Section 24. Landlord hereby agrees to indemnify and hold Tenant harmless of and
from any and all Claims (i) by reason of any claim of, or liability to, any
other broker or other person claiming through Landlord and arising out of or in
connection with the negotiation, execution and delivery of this Lease or (ii)
arising from Landlord's breach of this Section 24.
25.    GENERAL PROVISIONS.
25.1    Landlord's Reserved Rights. Landlord shall have the following rights
exercisable without notice to Tenant and without liability to Tenant for damage
or injury to persons, property or business and without being deemed an eviction
or disturbance of Tenant's use or possession of the Premises or giving rise to
any claim for offset or abatement of Rent: (a) To change any Building's and/or
the Building Complex's name or street address upon thirty (30) days' prior
written notice to Tenant; (b) To install, affix and maintain all signs on the
exterior and/or interior of the Buildings and the Building Complex; (c) To
designate and/or approve prior to installation, all types of signs, window
shades, blinds, drapes, awnings or other similar items, and all internal
lighting that may be visible from the exterior of the Premises; (d) Upon
reasonable notice to Tenant, to display the Premises to prospective purchasers
or lenders at reasonable hours at any time during the Lease Term and to
prospective tenants at reasonable hours during the last eighteen (18) months of
the

-36-



--------------------------------------------------------------------------------

Lease Term; (e) To grant to any party the exclusive right to conduct any
business or render any service in or to the Buildings and/or the Building
Complex, provided such exclusive right shall not operate to prohibit Tenant from
using the Premises for the Permitted Use; and (f) To close the Buildings after
Ordinary Business Hours, except that Tenant shall be entitled to admission at
all times, under such regulations as Landlord prescribes for security purposes.
Wherever this Lease requires Landlord to provide a customary service or to act
in a reasonable manner (whether in incurring an expense, establishing a rule or
regulation, providing an approval or consent, or performing any other act), this
Lease shall be deemed also to provide that whether such service is customary or
such conduct is reasonable shall be determined by reference to the practices of
owners of buildings that are comparable to the Building in size, age, class,
quality and location.
25.2    Financial Reports. Upon the request of Landlord, Tenant shall provide an
annual financial report and balance sheet (collectively, “Financial Reports”) to
Landlord for Tenant's preceding fiscal year; provided, however, (a) Tenant shall
not be required to provide Financial Reports more than once per Lease Year
(except to the extent required by any Superior Rights Holder or prospective
purchaser of any Building ) and (b) upon Tenant's request, Landlord shall sign
and deliver a reasonable confidentiality agreement with respect to the Financial
Reports; provided, further, however, that Tenant shall not be required to
provide Financial Reports so long as Tenant is a publicly-traded company, (ii)
Tenant is in compliance with the financial reporting requirements from time to
time established by the United States Securities and Exchanges Commission and
(iii) an Event of Default is not continuing under this Lease.
25.3    Governing Law; No Jury Trial; Venue; Jurisdiction. This Lease shall be
construed in accordance with the laws of the State of Colorado, without giving
effect to conflict of laws principles. Each party hereto (which includes any
assignee, successor, heir or personal representative of a party) shall not seek
a jury trial, hereby waives trial by jury, and hereby further waives any
objection to venue in the County in which the Buildings are located, and agrees
and consents to personal jurisdiction of the courts of the State of Colorado, in
any action or proceeding or counterclaim brought by any party hereto against the
other on any matter whatsoever arising out of or in any way connected with this
Lease.
25.4    Force Majeure. Any obligation of either party hereunder, other than the
obligation to pay money, which is delayed or not performed due to acts of God,
strike, riot, war, weather, failure to obtain labor and materials at a
reasonable cost, or any other reason beyond the control of such party
(collectively, “Force Majeure”), shall not constitute a default hereunder and
shall be performed within a reasonable time after the end of such cause for
delay or nonperformance; provided, however, an event of Force Majeure shall not
relieve Tenant of its obligation to make timely payments of Rent due hereunder.
25.5    Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future Laws effective during the Lease
Term, then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby; and it is also the
intention of the parties to this Lease that in lieu of each clause or provision
of this Lease that is illegal, invalid or unenforceable, there shall be added as
a part of this Lease a legal, valid and enforceable clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible.
25.6    Binding Effect. Subject to the terms of Section 16 above, all terms,
conditions and covenants to be observed and performed by the parties hereto
shall be applicable to and binding upon their respective heirs, administrators,
executors, successors and assigns.
25.7    Headings. The headings and captions in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe, or describe the
scope or intent of this Lease.
25.8    Entire Agreement; Amendments. This Lease and the Attachments (as defined
below) attached hereto contain the entire agreement between Landlord and Tenant
concerning the Premises and there are no other agreements, either oral or
written, and no other representations or statements, either oral or written, on
which Landlord or Tenant has relied. No amendment or modification of this Lease
shall be valid or binding unless expressed in writing and executed by Landlord
and Tenant.
25.9    Time is of the Essence. Time is of the essence hereof.
25.10    Authority. Each party, and the individuals executing this Lease on
behalf thereof, represents to the other party that it has full power and
authority to enter into, execute and deliver this Lease. Tenant shall, on or
before the Effective Date, provide Landlord with a resolution of Tenant's board
of directors (or such other evidence as is reasonably

-37-



--------------------------------------------------------------------------------

satisfactory to Landlord) evidencing that Tenant, and the individual executing
this Lease on behalf of Tenant, is authorized to enter into, execute and deliver
this Lease.
25.11    Joint and Several; Multiple Tenants. If more than one Person signs this
Lease as Tenant (each, a “Tenant Party”), the obligations hereunder imposed
shall be joint and several. The violation of this Lease by any Tenant Party is a
violation by Tenant. Requests and notices from Landlord to any Tenant Party
constitute notice to Tenant. A notice from, consent by (including consent for
entry into the Premises) or action taken by any Tenant Party is a notice from,
consent by, or action of Tenant.
25.12    Landlord's Right to Perform Tenant Duties. If Tenant fails timely to
perform any of its duties under this Lease or any of the Attachments, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be Additional Rent under this Lease and shall be due and payable upon
demand by Landlord.
25.13    Security System. Landlord shall, as an Operating Expense, throughout
the Lease Term provide industry standard level of security patrol and security
system to the Buildings; provided, however, Landlord shall not be responsible
for damage or injury to Tenant or its Responsible Parties due to the failure,
action or inaction of such patrol or system.
25.14    No Light, Air or View Easements. Any diminution or shutting off of
light, air or view by any structure which may be erected on lands of or adjacent
to the Building Complex shall in no way affect this Lease or impose any
liability on Landlord.
25.15    No Recording. Except as set forth in Section 20.4(d) above, Tenant
shall not record this Lease or a memorandum hereof without the prior written
consent of Landlord. Any such unauthorized recording shall be an Event of
Default for which there shall be no cure or grace period.
25.16    Survival. The waivers of claims or rights, the releases and the
obligations of Landlord and Tenant under this Lease to indemnify, protect,
defend and hold harmless any parties shall survive the expiration or termination
of this Lease, and so shall all other obligations or agreements which by their
terms survive expiration or termination of this Lease.
25.17    No Option. The submission of this document for examination and review
does not constitute an option, an offer to lease space in either Building or an
agreement to lease. This document shall have no binding effect on the parties
unless and until executed by both Landlord and Tenant and will be effective only
upon Landlord's execution of the same.
25.18    Counterparts. This Lease may be executed in counterparts and shall
constitute an agreement binding on all parties notwithstanding that all parties
are not signatories to the original or the same counterpart provided that all
parties are furnished a copy or copies thereof reflecting the signature of all
parties. Transmission of a facsimile or by email of a pdf copy of the signed
counterpart of the Lease shall be deemed the equivalent of the delivery of the
original, and any party so delivering a facsimile or pdf copy of the signed
counterpart of the Lease by email transmission shall in all events deliver to
the other party an original signature promptly upon request.
25.19    Attachments. The addenda, exhibits, riders and schedules set forth
below shall be deemed to be a part of this Lease and are hereby incorporated
herein (collectively, “Attachments”):
RIDER 1
 
—
 
ADDITIONAL PROVISIONS
EXHIBIT “A-1” through “A-4”
 
—
 
DEPICTIONS OF THE PREMISES
EXHIBIT “A-5” through “A-6”
 
—
 
DEPICTIONS OF THE EXPANSION PREMISES
EXHIBIT “A-7” through “A-12”
 
—
 
DEPICTIONS OF THE REFUSAL PREMISES
EXHIBIT “B-1”
 
—
 
LANDLORD BASE BUILDING WORK
EXHIBIT “B-2”
 
—
 
WORK LETTER
EXHIBIT “B-3”
 
—
 
TENANT STANDARDS
EXHIBIT “C”
 
—
 
PARKING RULES AND REGULATIONS
EXHIBIT “D”
 
—
 
COMMENCEMENT DATE LETTER
EXHIBIT “E”
 
—
 
JANITORIAL SPECIFICATIONS




-38-



--------------------------------------------------------------------------------

EXHIBIT “F”
 
—
 
FORM OF SNDA
EXHIBIT “G”
 
—
 
RULES AND REGULATIONS
EXHIBIT “H”
 
—
 
THE SIGNAGE PLAN
EXHIBIT “I”
 
—
 
ACCESS BY SUITE 120 TENANT
EXHIBIT “J”
 
—
 
PROHIBITED USES



25.20    Tenant Publicly Traded. Landlord acknowledges and agrees that, as of
the Effective Date: (a) Bridgepoint is a publicly-traded company with securities
registered under the Securities and Exchange Act of 1934, as amended, (b) Tenant
may deem this Lease (together with its exhibits) to be a material contract that
needs to be filed as an exhibit to one or more of Tenant's public filings with
the Securities and Exchange Commission (“SEC”), in which case Tenant will file
this Lease (together with its exhibits) as an exhibit to one or more of Tenant's
public filings with the SEC, with such redactions of competitively sensitive
information in such exhibit to the extent Tenant deems advisable and appropriate
under published SEC guidance (provided that Tenant will use best efforts to
obtain a grant of confidential treatment from the SEC for competitively
sensitive information contained in this Lease, including any such information
identified by Landlord as being competitively sensitive); and (c) the execution
of this Lease by Tenant may be an event requiring disclosure under applicable
SEC rules and regulations, including disclosure in a Current Report on Form 8-K.
Notwithstanding the foregoing, Tenant agrees that it shall not make any
disclosure of information found in the Lease that Landlord has identified as
being competitively sensitive information, without prior consultation with
Landlord.
25.21    Not an Offer. Neither Landlord nor Tenant shall be bound by this Lease
until the Lease has been executed and delivered by each party to the other
party.
[signature pages follow]





-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.
LANDLORD:
 
 
 
CCP/MS SSIII Denver Tabor Center I Property Owner LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Stephen E. Budorick
 
Name:
Stephen E. Budorick
 
Its:
Vice President
 





TENANT:
 
 
 
BRIDGEPOINT EDUCATION, INC.,
 
a Delaware corporation
 
 
 
 
 
By:
/s/ Andrew S. Clark
 
Name:
Andrew S. Clark
 
Title:
President and CEO
 
 
 
 
By:
/s/ Diane L. Thompson
 
Name:
Diane L. Thompson
 
Title:
Senior Vice President, Secretary and
General Counsel
 
 
 






-40-



--------------------------------------------------------------------------------




RIDER 1
ADDITIONAL PROVISIONS
THIS RIDER 1 TO LEASE (this “Rider 1”) is attached to and made a part of that
certain Lease dated as of August 8, 2011 (the “Lease”), by and between CCP/MS
SSIII DENVER TABOR CENTER I PROPERTY OWNER LLC, a Delaware limited liability
company (“Landlord”), and BRIDGEPOINT EDUCATION, INC., a Delaware corporation
(“Tenant”), for the Premises described in the Lease.
26.    RIDER 1. Capitalized terms used in this Rider 1 shall have the meanings
set forth in the Lease, except as otherwise specified herein and except for
terms capitalized in the ordinary course of punctuation. This Rider 1 forms a
part of the Lease. Should any inconsistency arise between this Rider 1 and any
other provision of the Lease as to the specific matters which are the subject of
this Rider 1, the terms and conditions of this Rider 1 shall control. All of the
rights, options and concessions set forth in this Rider 1, except the signage
rights set forth in Section 31 hereof, are personal to the Tenant first named
above (together with any assignee that assumes this Lease pursuant to Permitted
Transfer, collectively, “Original Tenant”), and may only be exercised and/or
utilized by Original Tenant (and not any assignee, sublessee or other transferee
of Original Tenant's interest in the Lease). Except as set forth in Section 31
hereof, all references to “Tenant” in this Rider 1 shall mean Original Tenant
only. Time is of the essence of this Rider 1.
27.    ABATED RENT; CAP ON CONTROLLABLE OPERATING EXPENSES.
27.1    Abated Rent; Rent Credit Option.
(a)    So long as an Event of Default is not continuing under the Lease,
Tenant's obligation to pay Base Rent and Tenant's Pro Rata Share of Operating
Expenses for the Premises shall be abated during the following periods (each, an
“Abated Rent Period,” and, collectively, the “Abated Rent Periods”):
Tenant's obligation to pay Base Rent and Tenant's Pro Rata Share of Operating
Expenses for Phase 1 shall be fully abated during the first [***] months of the
Lease Term, commencing as of the Commencement Date and ending on and including
the date immediately preceding the [***] month anniversary of the Commencement
Date;
Tenant's obligation to pay Base Rent and Tenant's Pro Rata Share of Operating
Expenses for Suite 200 of the Mall Premises (which is part of Phase 2) shall be
fully abated during [***] months of the Lease Term, commencing as of the Phase 2
Commencement Date and ending on and including the date immediately preceding the
[***] month anniversary of the Phase 2 Commencement Date; and
Tenant's obligation to pay Base Rent and Tenant's Pro Rata Share of Operating
Expenses for the Tower Premises (which is part of Phase 2) shall be fully abated
during [***] months of the Lease Term, commencing as of the Phase 2 Commencement
Date and ending on and including the date immediately preceding the [***] month
anniversary of the Phase 2 Commencement Date.
(b)    Such abatement shall apply to Base Rent and Tenant's Pro Rata Share of
Operating Expenses payable under the Lease during the Abated Rent Periods. Base
Rent and Tenant's Pro Rata Share of Operating Expenses for any calendar month in
which an Abated Rent Period expires shall be prorated based upon the number of
days in the applicable month, and all such Base Rent and Tenant's Pro Rata Share
of Operating Expenses shall be due and payable for the actual days that elapse
during the remainder of the month in which such Abated Rent Period expires. If
Tenant breaches the Lease at any time during the Lease Term and such breach is
not cured within the applicable cure period, then the unamortized amount of Base
Rent and Tenant's Pro Rata Share of Operating Expenses which would otherwise
have been due and payable during the Abated Rent Periods shall immediately
become due and payable by Tenant as Additional Rent. The payment by Tenant of
all abated Rent shall not limit or affect any of Landlord's other rights and
remedies under the Lease, or at law or in equity. During the Abated Rent
Periods, only the applicable Base Rent and Tenant's Pro Rata Share of Operating
Expenses shall be abated, and all other costs and charges specified in the Lease
shall remain due and payable pursuant to the Lease.
(c)    At any time prior to the expiration of the Abated Rent Periods, Landlord
shall have the right (the “Rent Credit Option”), but not the obligation, in lieu
of the abatement of Rent set forth in this Rider 1, to disburse to Tenant, in
lump sum or monthly installments, an amount equal to the Rent that would have
otherwise been abated or partially abated pursuant to this Rider 1 . So long as
Landlord exercises the Rent Credit Option and actually disburses
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

R1-1



--------------------------------------------------------------------------------




said amount, (i) the abatement of Rent set forth in this Rider 1 shall be of no
further force or effect and (ii) Tenant shall pay all Rent at the time and in
the manner set forth in the Lease. Tenant shall reasonably cooperate with
Landlord, including reasonable amendments to this Lease, to permit Landlord to
exercise the Rent Credit Option in a manner reasonably required by Landlord or
any Superior Rights Holder; provided, however, in no event shall the exercise of
the Rent Credit Option reduce the net rent concession granted to Tenant pursuant
to this section of Rider 1.
27.2    Controllable Operating Expenses.
(a)    Controllable Operating Expenses. “Controllable Operating Expenses” shall
mean all Operating Expenses, excepting and excluding the following: (i) Taxes;
(ii) Energy Expenses, (iii) Insurance Expenses, and (iv) snow, ice and debris
removal expenses.
(b)    Cap On Controllable Operating Expenses. Notwithstanding anything to the
contrary contained herein, Tenant's Pro Rata Share of Controllable Operating
Expenses for the second (2nd) full Lease Year shall be capped at an amount equal
to one hundred five percent (105 %) of Tenant's Pro Rata Share of Controllable
Operating Expenses payable for the first full Lease Year (annualized, if
Tenant's Pro Rata Share of Controllable Operating Expenses is not payable
pursuant to this Lease for any portion of the first full Lease Year) (such
amount shall constitute the "Cap Amount" for the second [2nd] Lease Year). For
each Lease Year and Partial Lease Year thereafter, Tenant's Pro Rata Share of
Controllable Operating Expenses shall be capped at an amount equal to one
hundred five percent (105%) of the Cap Amount for the immediately preceding
Lease Year (which shall constitute the "Cap Amount" for such Lease Year). Tenant
shall pay the actual amount of Tenant's Pro Rata Share of Operating Expenses
that are not Controllable Operating Expenses (“Uncapped Expenses”) throughout
the Term of this Lease and said Uncapped Expenses shall not be subject to the
cap described in this grammatical paragraph.
28.    OPTION TO RENEW.
28.1    Grant of Option. Subject to the terms and conditions of this Rider 1,
Tenant shall have two (2) options (each, a “Renewal Option”) to renew the Lease
for consecutive additional periods of sixty (60) months each (each, a “Renewal
Term,” and, collectively, the “Renewal Term”). There shall be no additional
renewal terms beyond the Renewal Terms set forth herein. Tenant must exercise
each Renewal Option by giving Landlord written notice (the “Option Exercise
Notice”) of its election to do so no later than nine (9) months, and no earlier
than twenty-one (21) months, prior to the expiration of the then-current Lease
Term. If Tenant fails to timely deliver the Option Exercise Notice in strict
accordance with this Rider 1 and the notice provisions of the Lease, then Tenant
shall be deemed to have waived its extension rights, as aforesaid, and Tenant
shall have no further right to renew the Lease.
28.2    Terms and Conditions of Option. Each Renewal Term shall be on all the
terms and conditions of the Lease, except that Landlord shall have no additional
obligation for free rent, rent abatement, leasehold improvements or for any
other tenant inducements for the Renewal Term, and Base Rent and Operating
Expenses shall be adjusted to Market Rent (as defined below).
28.3    Market Rent. “Market Rent” means the annual amount per square foot
(inclusive of Operating Expenses) that a willing tenant would pay and a willing
landlord would accept in arm's length bona fide negotiations, for a renewal
lease of premises of like quality, excluding the value of any improvements or
additions installed at Tenant's sole cost and expense, on the same terms and
conditions in the Buildings or in any other building in the Denver Central
Business District (“CBD”) of like quality and location for the specified period
of time, and upon comparable lease transactions. Market Rent may vary between
the Mall Premises and the Tower Premises, for all purposes of this Section 28.
28.4    “Baseball” Arbitration. Within thirty (30) days following Landlord's
receipt of Tenant's Option Exercise Notice, Landlord shall initially deliver to
Tenant a designation of Market Rent (“Landlord's Market Rent Designation”), and
Landlord shall furnish data in support of such designation. Within thirty (30)
days after receipt of Landlord's Market Rent Designation, Tenant shall elect, in
writing, either (i) to accept Landlord's Designation (an “Acceptance Notice”),
(ii) to withdraw the exercise of its option to renew (a “Withdrawal Notice”) or
(iii) to submit the determination of market rent to “baseball” arbitration in
accordance with subsections (b) through (f) below (the “Arbitration Notice”).
Tenant's failure to timely deliver either an Acceptance Notice, a Withdrawal
Notice or an Arbitration Notice shall be deemed at Tenant's election to deliver
an Arbitration Notice. Upon the timely giving of an Acceptance Notice or an
Arbitration Notice, the Lease Term shall be deemed extended without the need for
further act or deed of either party. Following Tenant's delivery of an
Arbitration Notice, Landlord and Tenant shall attempt to agree upon such Market
Rent using their good faith efforts. If Landlord and Tenant fail to reach
agreement within fifteen (15) days following Tenant's delivery of an Arbitration

R1-2



--------------------------------------------------------------------------------




Notice (“Outside Agreement Date”), then each party shall place in a separate
sealed envelope their final proposal as to Market Rent and such determination
shall be submitted to “baseball” arbitration in accordance with subsections (b)
through (f) below.
(a)    In the event that Landlord fails to timely generate the initial written
notice of Landlord's Market Rent Designation which triggers the negotiation
period of this Section, then Tenant may commence such negotiations by providing
the initial Market Rent notice, in which event Landlord shall have fifteen (15)
days (“Landlord's Review Period”) after receipt of Tenant's notice of the
proposed Market Rent within which to accept such proposal. In the event Landlord
fails to accept in writing such Market Rent proposed by Tenant, then such
proposal shall be deemed rejected, and Landlord and Tenant shall attempt in good
faith to agree upon Market Rent using good faith efforts. If Landlord and Tenant
fail to reach agreement within fifteen (15) days following Landlord's Review
Period (which shall be, in such event, the “Outside Agreement Date” in lieu of
the above definition of such date), then each party shall place in a separate
sealed envelope their final proposal as to the Market Rent and such
determination shall be submitted to arbitration in accordance with subsections
(b) through (f) below.
(b)    Landlord and Tenant shall meet with each other within five (5) business
days after the Outside Agreement Date and exchange the sealed envelopes and then
open such envelopes in each other's presence. If Landlord and Tenant do not
mutually agree upon the Market Rent within one (1) business day after the
exchange and opening of envelopes, then, within ten (10) business days after the
exchange and opening of envelopes, Landlord and Tenant shall agree upon and
jointly appoint a single arbitrator who shall by profession be a real estate
broker who shall have been active over the 10-year period ending on the date of
such appointment in the leasing of office projects in the CBD. Neither Landlord
nor Tenant shall consult with such arbitrator, directly or indirectly, as to his
or her opinion as to Market Rent prior to the appointment. The determination of
the arbitrator shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Market Rent is the closest to the actual Market Rent as
determined by the arbitrator, taking into account the requirements of this
Section. Such arbitrator may hold such hearings and require such briefs as the
arbitrator, in his or her sole discretion, determines is necessary. In addition,
Landlord or Tenant may submit to the arbitrator, with a copy to the other party,
within ten (10) business days after the appointment of the arbitrator any market
data and additional information that such party deems relevant to the
determination of the Market Rent (“MR Data”) and the other party may submit a
reply in writing within five (5) business days after receipt of such MR Data.
(c)    The arbitrator shall, within thirty (30) days after his or her
appointment, reach a decision as to whether the parties shall use Landlord's or
Tenant's submitted Market Rent, and shall notify Landlord and Tenant of such
determination.
(d)    The decision of the arbitrator shall be binding upon Landlord and Tenant.
(e)    If Landlord and Tenant fail to agree upon and appoint an arbitrator, then
the appointment of the arbitrator shall be made by the Presiding Judge of the
Denver County District Court, or, if he or she refuses to act, by any judge
having jurisdiction over the parties.
(f)    The cost of arbitration shall be paid by Landlord and Tenant equally.
28.5    Limitations; Termination of Option to Renew. Tenant shall have the right
to renew the Lease for the entire Premises hereunder or for only a portion
thereof, provided that in each instance such portion is (a) not less than 20,000
rentable square feet in the aggregate, and (b) in the event that Tenant is
renewing with respect to only a portion of the Premises on any applicable floor,
(1) the remaining portion on such floor (“Remaining Premises”) must be
contiguous space, (2) both the Remaining Premises and the non-renewed space on
such floor (“Reduction Space”) must be marketable, as reasonably determined by
Landlord, (3) both the Remaining Premises and the Reduction Space must have
ready access to the then current corridor and elevator lobby without extension
or reconfiguration of the corridor or creation of a connecting corridor or
reconfiguration of any portion of the Remaining Premises or the Reduction Space
and (4) both the Remaining Premises and the Reduction Space must satisfy
configuration and code specifications as determined in Landlord's reasonable
judgment. In the event the proposed Reduction Space is not acceptable to
Landlord due to a failure to satisfy one or more of the conditions set forth
above, Landlord and Tenant shall negotiate in good faith to determine the
appropriate Reduction Space. In the event of a renewal of this Lease with
respect to only a portion of the Premises, Tenant shall no longer have any
renewal rights with respect to the Reduction Space. In the event Tenant
subleases fifty percent (50%) or more of the Premises (other than a Permitted
Transfer), the option to renew shall be extinguished. The renewal option granted
herein shall terminate as to the entire Premises upon the failure by Tenant to
timely exercise its option to renew at the times and in the manner set forth in
this Rider 1. Tenant shall not have the option to renew, as provided in this
Rider 1, if, as of the date of the Option Exercise Notice, or as of the
scheduled

R1-3



--------------------------------------------------------------------------------




commencement date of the Renewal Term, an Event of Default is continuing. Tenant
shall be obligated to either install or demise a common corridor for the
Reduction Space and the Remaining Premises if necessary to provide access or, at
Landlord's election, to reimburse Landlord for the costs incurred by Landlord to
install or demise such common corridor.
28.6    Self-Operative; Amendment to Lease. Notwithstanding the fact that, upon
Tenant's delivery of an Acceptance Notice or an Arbitration Notice, the renewal
of the Lease Term shall be self executing, Landlord and Tenant shall, promptly
following Tenant's delivery of an Acceptance Notice or an Arbitration Notice,
execute one or more amendments to the Lease reflecting such additional term, and
any required adjustments due to any decrease in the size of the Premises.
28.7    Subordinate to Superior Rights. Intentionally omitted.
29.    EXPANSION OPTION.
29.1    Right of Expansion. Subject to the terms and conditions of this Rider 1,
Landlord hereby grants to Tenant a right of expansion with respect to the
following portions of the Buildings (individually and collectively, “Expansion
Space”):
BUILDING
 
SUITE NUMBER
 
RENTABLE AREA
 
Tabor Center Mall
 
217
 
4,899
 
Tabor Center Tower
 
1,100
 
20,894
 



29.2    Exercise for Mall Expansion Space. With respect to the Expansion Space
located in Tabor Center Mall (the “Mall Expansion Space”), as depicted on
Exhibit “A-5” attached hereto, Tenant shall have the right to add the Mall
Expansion Space to the Premises, effective not later than the eighteenth (18th)
full calendar month after the Commencement Date. Tenant shall exercise its
option to add the Mall Expansion Space to the Premises (the “Mall Expansion
Option”) by giving Landlord written notice (the “Mall Expansion Notice”) of its
election to do so no later than nine (9) full calendar months prior to the
addition of the Mall Expansion Space to the Premises. If Tenant fails to timely
deliver the Mall Expansion Notice in strict accordance with this Rider 1 and the
notice provisions of the Lease, then Tenant shall be deemed to have waived its
expansion rights with respect to the Mall Expansion Space, as aforesaid, and
Tenant's right with respect to the Mall Expansion Space shall revert to a Right
of First Refusal on the same terms and conditions illustrated below in Section
30. In the event that Tenant properly exercises the Mall Expansion Option, all
terms and conditions of this Lease shall apply to the Mall Expansion Space as
part of the Premises, except as otherwise set forth in this Rider 1, provided
that (a) the Base Rent for the Mall Expansion Space shall be on a per rentable
square foot basis, at the then applicable Tabor Center Mall Base Rental Rate,
(b) Tenant shall receive a tenant improvement allowance for the Mall Expansion
Space in an amount equal to [***] per rentable square foot multiplied by a
fraction, the numerator of which is the number of full calendar months remaining
in the Lease Term on the date that the Mall Expansion Space is added to the
Premises and the denominator of which is 129, (c) Tenant shall receive an
abatement of Base Rent and Operating Expenses with respect to the Mall Expansion
Space in an amount equal to six (6) months multiplied by a fraction, the
numerator of which is the number of full calendar months remaining in the Lease
Term on the date that the Mall Expansion Space is added to the Premises and the
denominator of which is 129, (d) Base Operating Expenses shall continue to be
those for calendar year 2012, (e) Tenant's Pro Rata Share shall be adjusted
accordingly, and (f) the limitations set forth in Section 29.5 of this Rider 1
shall apply. Notwithstanding anything herein to the contrary, Landlord shall
have the right to reduce the square footage of the Mall Expansion Space in the
event that in performing Landlord's Base Building Work, Landlord expands the
size of the public restrooms on the second floor retail level of Tabor Center
Mall. In such event, Landlord shall so notify Tenant and provide an updated
Exhibit “A-5” to be substituted for the current Exhibit “A-5” in this Lease and
this Lease shall be deemed amended to reflect the new rentable area of the Mall
Expansion Space and the new Exhibit “A-5”.
29.3    Exercise for Tower Expansion Space. With respect to the Expansion Space
located in Tabor Center Tower (the “Tower Expansion Space”), as depicted on
Exhibit “A-6” attached hereto, Tenant shall have the right to add the Tower
Expansion Space to the Premises, with a delivery date of December 1, 2012
(provided, however, that in the event Tenant desires to add the Tower Expansion
Space, Landlord shall use reasonable efforts to deliver the Tower Expansion
Space sooner, in the event that the current tenant of the Tower Expansion Space
vacates such space early). Tenant shall exercise its option to add the Tower
Expansion Space to the Premises (the “Tower Expansion Option”) by giving
Landlord written notice (the “Tower Expansion Notice”) of its election to do so
not later than December 31, 2011. If Tenant fails to timely deliver the Tower
Expansion Notice in strict accordance with this Rider 1 and the notice
provisions of the Lease, then Tenant shall be deemed to have waived its
expansion rights with respect to the Tower Expansion
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

R1-4



--------------------------------------------------------------------------------




Space, as aforesaid, and Tenant right with respect to the Tower Expansion Space
shall revert to a Right of First Refusal on the same terms and conditions
illustrated below in Section 30. In the event that Tenant properly exercises the
Tower Expansion Option, all terms and conditions of this Lease shall apply to
the Tower Expansion Space as part of the Premises, except as otherwise set forth
in this Rider 1, provided that (a) the Base Rent for the Tower Expansion Space
shall be on a per rentable square foot basis, at the then applicable Tabor
Center Tower Base Rental Rate, (b) Tenant shall receive a tenant improvement
allowance for the Tower Expansion Space equal to [***] per rentable square foot
multiplied by a fraction, the numerator of which is the number of full calendar
months remaining in the Lease Term on the date that the Tower Expansion Space is
added to the Premises and the denominator of which is 129, (c) Tenant shall
receive an abatement of Base Rent and Operating Expenses with respect to the
Tower Expansion Space equal to nine (9) months multiplied by a fraction, the
numerator of which is the number of full calendar months remaining in the Lease
Term on the date that the Tower Expansion Space is added to the Premises and the
denominator of which is 129, (d) Base Operating Expenses shall continue to be
those for calendar year 2012, (e) Tenant's Pro Rata Share shall be adjusted
accordingly, and (f) the limitations set forth in Section 29.5 of this Rider 1
shall apply.
29.4    Subordinate to Superior Rights. Notwithstanding the foregoing, such
expansion rights of Tenant shall be subject to the following existing rights of
current tenants in the Building Complex (the “Superior Expansion Space Right
Holder”): Hogan Lovells (and its successors and assigns) has an ongoing right of
first refusal with respect to certain space on the 11th floor of Tabor Center
Tower and ViaWest has the right to renew its lease with respect to the space it
currently occupies for an additional five years.
29.5    Other Terms and Conditions. Tenant shall take each Expansion Space in
its “AS IS” condition, and, except as expressly set forth in this Rider 1,
Landlord shall have no obligation for free rent, leasehold improvements or for
any other tenant inducements for any Expansion Space. The term of the Lease for
the applicable Expansion Space, and Tenant's obligation to pay Rent for such
Expansion Space, shall commence upon the date that Landlord delivers such
Expansion Space to Tenant and shall terminate on the Expiration Date.
29.6    Limitations. Tenant shall not have the right to lease any Expansion
Space, if, as of the date of the attempted exercise of any Expansion Option by
Tenant, or as of the scheduled date of delivery of such Expansion Space to
Tenant, an Event of Default is continuing.
29.7    Amendment to Lease. If Tenant timely exercises Tenant's right to lease
any Expansion Space as set forth herein, Landlord and Tenant shall, within
fifteen (15) days after Tenant's receipt of an initial amendment draft from
Landlord, execute an amendment to the Lease for such Expansion Space upon the
terms and conditions as set forth in this Rider 1.
30.    RIGHT OF FIRST REFUSAL.
30.1    Grant of Right of First Refusal. If at any time during the initial Lease
Term any lease for any portion of the (i) approximately 4,899 rentable square
feet of space known as Suite No. 217 on the second (2nd) floor of the Tabor
Center Mall, shown on the demising plan attached hereto as Exhibit “A-7” (the
“217 Refusal Space”), (ii) approximately 7,476 rentable square feet of space
known as Suite No. 2-180 on the second (2nd) floor of the Tabor Center Mall,
shown on the demising plan attached hereto as Exhibit “A-8” (the “2-180 Refusal
Space”), (iii) approximately 21,191 rentable square feet of space known as Suite
No. 600 on the sixth (6th) floor of the Tabor Center Tower, shown on the
demising plan attached hereto as Exhibit “A-9” (the “600 Refusal Space”), (iv)
approximately 21,193 rentable square feet of space known as Suite No. 900 on the
ninth (9th) floor of the Tabor Center Tower, shown on the demising plan attached
hereto as Exhibit “A-10” (the “900 Refusal Space”), (v) approximately 21,192
rentable square feet of space known as Suite No. 1000 on the tenth (10th) floor
of the Tabor Center Tower, shown on the demising plan attached hereto as Exhibit
“A-11” (the “1000 Refusal Space”), or (vi) approximately 21,383 rentable square
feet of space known as Suite No. 2700 on the twenty seventh (27th) floor of the
Tabor Center Tower, shown on the demising plan attached hereto as Exhibit “A-12”
(the “2700 Refusal Space”) (each of the 217 Refusal Space and the 2-180 Refusal
Space being referred to herein as the “Mall Refusal Spaces”; the 600 Refusal
Space, the 900 Refusal Space, and the 1000 Refusal Space being herein referred
to as the “Tower Refusal Spaces”; and each of the 217 Refusal Space, the 2-180
Refusal Space, the 600 Refusal Space, the 900 Refusal Space, the 1000 Refusal
Space and the 2700 Refusal Space being referred to herein as a “Refusal Space”),
shall expire and if Landlord intends to enter into a lease for any such Refusal
Space (“Proposed Lease”) with any party other than the party currently occupying
or leasing such Refusal Space, then Landlord shall first offer to Tenant the
right to lease such Refusal Space as part of the Premises upon the terms and
conditions of the Proposed Lease (the “Right of First Refusal”). Tenant's Right
of First Refusal shall be exercised as follows: when Landlord has a prospective
tenant, other than the party then occupying or leasing such Refusal Space, (the
“Prospect”) interested in leasing such Refusal Space, Landlord shall advise
Tenant (the “Advice”) of the terms and conditions under
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

R1-5



--------------------------------------------------------------------------------




which Landlord is prepared to lease such Refusal Space to such Prospect, which
terms and conditions shall be prorated to reflect the remaining term of the
Lease (including any then-exercised Renewal Option or any Renewal Option
required to be exercised as provided for under Section 30.2 of this Rider 1),
and Tenant may lease the Refusal Space, under such terms, by providing Landlord
with written notice of exercise (the “Notice of Exercise”) within five (5)
business days after the date of the Advice. Tenant shall be deemed to have
declined to exercise this Right of First Refusal if its Notice of Exercise is
delayed or if the Notice of Exercise changes any term or condition of the
Advice. Notwithstanding the foregoing, Tenant shall have no such Right of First
Refusal and Landlord need not provide Tenant with an Advice if:
(a)    an Event of Default by Tenant exists at the time that Landlord would
otherwise deliver the Advice; or
(b)    the Premises, or any portion thereof (other than pursuant to a Permitted
Transfer), is sublet at the time Landlord would otherwise deliver the Advice; or
(c)    the Lease has been assigned (other than pursuant to a Permitted Transfer)
prior to the date Landlord would otherwise deliver the Advice; or
(d)    such Refusal Space is not intended for the exclusive use of Tenant during
the Lease Term; or
(e)    Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice.
30.2    Terms for Refusal Space.
(a)    The term for the applicable Refusal Space shall commence upon the
commencement date stated in the Advice (the “Refusal Space Commencement Date”)
and shall be co-terminus with the Lease Term. Upon the Refusal Space
Commencement Date, such Refusal Space shall be considered a part of the
Premises. In the event that Tenant provides a Notice of Exercise with respect to
an Advice within the final three (3) years of the Lease Term, it shall also be
required to exercise the next applicable Renewal Option, if any, as to the
applicable Refusal Space only.
(b)    Tenant shall pay Base Rent and Operating Expenses for the applicable
Refusal Space in accordance with the terms and conditions of the Advice and,
except as otherwise set forth herein, all of the terms stated in the Advice
shall govern Tenant's occupancy of such Refusal Space; provided, however, all
other non-conflicting terms and conditions of the Lease shall govern Tenant's
occupancy of such Refusal Space.
(c)    With respect to the Mall Refusal Spaces, in the event that Tenant
provides a Notice of Exercise with respect to an Advice within eighteen (18)
months of the Commencement Date, the Base Rent for a Mall Refusal Space shall be
on a per rentable square foot basis, at the then applicable Phase 1 Mall
Premises Base Rental Rate, (b) Tenant shall receive a tenant improvement
allowance for such Mall Refusal Space equal to [***] per rentable square foot
multiplied by a fraction, the numerator of which is the number of full calendar
months remaining in the Lease Term on the Refusal Space Commencement Date and
the denominator of which is 129, (c) Tenant shall receive an abatement of Base
Rent and Operating Expenses with respect to such Mall Refusal Space equal to
[***] months multiplied by a fraction, the numerator of which is the number of
full calendar months remaining in the Lease Term on the Refusal Space
Commencement Date and the denominator of which is 129, and (d) Tenant's Pro Rata
Share shall be adjusted accordingly.
(d)    With respect to the Tower Refusal Spaces (which does not include the 2700
Refusal Space), in the event that Tenant provides a Notice of Exercise with
respect to an Advice within fifteen (15) months of the Commencement Date, the
Base Rent for such Tower Refusal Space shall be on a per rentable square foot
basis, at the then applicable Tower Premises Base Rental Rate, (b) Tenant shall
receive a tenant improvement allowance for such Tower Refusal Space equal to
[***] per rentable square foot multiplied by a fraction, the numerator of which
is the number of full calendar months remaining in the Lease Term on the Refusal
Space Commencement Date and the denominator of which is 129, (c) Tenant shall
receive an abatement of Base Rent and Operating Expenses with respect to such
Refusal Space equal to [***] months multiplied by a fraction, the numerator of
which is the number of full calendar months remaining in the Lease Term on the
Refusal Space Commencement Date and the denominator of which is 129, and (d)
Tenant's Pro Rata Share shall be adjusted accordingly.
(e)    The applicable Refusal Space (including improvements and personalty, if
any) shall be accepted by Tenant in its as is condition and as-built
configuration existing on the Refusal Space Commencement Date, unless the Advice
specifies work to be performed by Landlord in such Refusal Space, in which case
Landlord shall perform such
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

R1-6



--------------------------------------------------------------------------------




work in such Refusal Space. Except as expressly set forth in this Section 30,
Landlord shall have no additional obligation for free rent, rent abatement,
leasehold improvements or for any other tenant inducements for any Refusal
Space. If Landlord is delayed delivering possession of such Refusal Space due to
the holdover or unlawful possession of such space by any party, Landlord shall
use reasonable efforts to obtain possession of such Refusal Space, and the
Refusal Space Commencement Date shall be postponed until the date Landlord
delivers possession of such Refusal Space to Tenant free from occupancy by any
party.
(f)    Landlord reserves the right upon receipt of the Notice of Exercise to
request Tenant's current financial records in a form reasonably acceptable to
Landlord, to review Tenant's current financial condition and to adjust the
security required under the Advice as reasonably determined by Landlord.
Notwithstanding the foregoing, if Tenant is a publicly traded company, Landlord
will obtain such financial information through Tenant's public filings.
30.3    Termination of Right of First Refusal. The rights of Tenant hereunder
with respect to each Refusal Space shall terminate upon the earlier to occur of
(a) the date that is two (2) years prior to the Expiration Date (provided,
however, that Tenant's Right of First Refusal shall not be deemed terminated by
this Section 30.3 if Tenant agrees to exercise a Renewal Option in Section 28 of
this Rider 1), (b) Tenant's failure to exercise its Right of First Refusal
within the five (5) business day period provided in Section 30.1 above and
another party leases such space, only rights pertaining to such specific
“Refusal Space” shall be terminated; and (c) the date Landlord would have
provided Tenant an Advice if Tenant had not been in violation of one or more of
the conditions set forth in Section 30.1 above. Notwithstanding subsections (b
and (c) above, if Landlord does not enter into a lease for the applicable
Refusal Space within six (6) months after the date of the Advice, or the lease
for such Refusal Space shall expire, then Tenant shall once again have a Right
of First Refusal with respect to such Refusal Space.
30.4    Subordination. Notwithstanding anything herein to the contrary, Tenant's
Right of First Refusal is subject and subordinate to (a) any tenant leasing all
or any portion of same floor as the applicable Refusal Space as of the Effective
Date; (b) the expansion rights (whether such rights are designated as a right of
first offer, right of first refusal, expansion option or otherwise) of any
tenant of the Building Complex regarding the Refusal Spaces existing on the
Effective Date; (c) the right of Landlord to lease the 2700 Refusal Space to
First Western Financial; and (d) Landlord's right to retain the use of the space
for its own internal use, including, but not limited to, use by an affiliate or
subsidiary of Landlord or use as a management office. If Landlord provides
Tenant with an Advice for any applicable Refusal Space that contains expansion
rights (whether such rights are described as an expansion option, right of first
refusal, right of first offer or otherwise) with respect to any other Refusal
Space (such other Refusal Space subject to such expansion rights is referred to
herein as the “Encumbered Refusal Space”) and Tenant does not exercise its Right
of First Refusal to lease the Refusal Space described in the Advice, Tenant's
Right of First Refusal with respect to the Encumbered Refusal Space shall be
subject and subordinate to all such expansion rights contained in the Advice.
30.5    Subordinate to Superior Rights. Notwithstanding the foregoing, such
Right of First Refusal of Tenant shall be subject to the following existing
rights of current tenants in the Building Complex (the “Superior Expansion Space
Right Holder”): Hogan Lovells (and its successors and assigns) has an ongoing
right of first refusal with respect to space on the 11th floor of Tabor Center
Tower.
30.6    Limitations. Tenant shall not have the right to lease any Refusal Space,
if, as of the date of the attempted exercise of a Right of First Refusal by
Tenant, or as of the scheduled date of delivery of such Refusal Space to Tenant,
an Event of Default is continuing.
30.7    Amendment to Lease. If Tenant timely exercises its right to lease any
Refusal Space as set forth herein, Landlord and Tenant shall, within fifteen
(15) days of receipt of an initial amendment draft from Landlord, execute an
amendment to the Lease for such Refusal Space upon the terms and conditions as
set forth in the Advice and this Rider 1.
31.    SIGNAGE
31.1    Exterior Signage. So long as (i) no Event of Default has occurred and is
continuing; (ii) Tenant leases and occupies at least Suite 110 (as shown on
Exhibit “A-1”) and Suite 350 (as shown on Exhibit “A-3”) in the Tabor Mall
Center, and (iii) Tenant installs the Ground Level Sign (as hereinafter defined)
and the Parapet Signage within 24 months following the date of this Lease,
Tenant shall have the right to install and maintain one exterior sign above the
16th Street mall entrance in the location shown on Exhibit H (the “Ground Level
Sign”) and two exterior signs on the building parapet on both corners above the
outdoor deck near the D&F Tower in the locations shown on Exhibit H
(collectively, the “Parapet Signage”, and together with the Ground Level Sign,
the “Exterior Signage”), each of which will only display

R1-7



--------------------------------------------------------------------------------




the name and logo shown on the sign plan on Exhibit H or otherwise approved by
Landlord. The size, design, appearance and location of the Exterior Signage
shall be subject to the approval of Landlord, which approval shall not be
unreasonably withheld or delayed, and the approval of the City of Denver and any
other applicable governmental authorities, and Tenant shall be responsible for
obtaining and maintaining all necessary permits and approvals in connection with
the Exterior Signage. All costs in connection with the Exterior Signage,
including any costs for the design, installation, supervision of installation,
wiring, maintenance, repair and removal of the Exterior Signage, will be at
Tenant's expense. Tenant shall maintain the Exterior Signage in first class
condition. No more than one (1) name shall be on each of the Exterior Signage
and Tenant may not change the name on the Exterior Signage without Landlord's
prior approval, which approval Landlord may withhold if it deems it appropriate
and reasonable with respect to the Building Complex. Upon termination of the
Lease or Tenant's right to possession of the Premises, at Tenant's cost, Tenant
shall remove the Exterior Signage and restore the Building Complex to the
condition it was in prior to installation of the Exterior Signage, ordinary wear
and tear excepted. If any one or more of the conditions set forth in
subparagraphs (i) - (iii) above are no longer satisfied, then Landlord shall
have the right to require Tenant to remove the Exterior Signage for the period
during which such condition is not satisfied and restore the Building Complex to
the condition it was in prior to installation of the Exterior Signage, at
Tenant's cost (or if Tenant fails to remove the Exterior Signage within ten (10)
days after written request from Landlord, then Landlord may remove the Exterior
Signage and restore the Building Complex and Tenant shall pay Landlord all costs
related thereto, as Additional Rent. The portions of the Building Complex upon
which the Exterior Signage is or will be located is referred to herein
collectively as the “Signage License Area.” Landlord makes no representation or
warranty as to the fitness for any purpose of the Signage License Area and shall
have no liability of any kind or nature directly or indirectly arising from or
related to the Signage, except to the extent caused by Landlord. Notwithstanding
anything in this Rider 1 to the contrary, in no event may the Exterior Signage
or the installation thereof penetrate the Building's roof, the roof's membrane,
nor any marble or other specialty stone located in or on the Building Complex.
31.2    Directory Board and Directional Suite Signage.
(a)    Directory Board and Directional Suite Signage. Landlord shall provide
directory board signage on the directory board (the “Directory Board”) located
in the lobby of the Tabor Center Tower and directional suite signage, if
appropriate, on each floor of the Premises (the “Directional Suite Signage”).
Tenant shall have the right, throughout the Lease Term, to have its name located
on the Directory Board (“Tenant's Directory Board Signage”) and Directional
Suite Signage (“Tenant's Directional Suite Signage”). The Directory Board may be
static or electronic.
(b)    Building Standard. In order to insure the consistent quality and
appearance of the Building, the style, color and items to be used in the
construction and installation of Tenant's Directory Board Signage and Tenant's
Directional Suite Signage shall be made in Landlord's reasonable discretion.
(c)    Revisions. Any necessary revision to Tenant's Directory Board Signage and
Tenant's Directional Suite Signage will be made by Landlord, at Tenant's sole
cost and expense, within a reasonable time after written notice from Tenant of
the change making the revision necessary.
32.    Telecommunications and roof rights. Landlord acknowledges that Tenant
shall have the right to locate one (1) satellite dish not to exceed twenty-four
(24) inches in diameter (the “Telecommunication Equipment”) on the roof of the
Building (as used in this Section 32, “Building” shall mean the Tabor Center
Tower only). In addition, Tenant shall have the right to locate the necessary
cables from the Telecommunications Equipment (collectively, the “Cables”) in and
through the risers (the “Risers”) of the Building to the Premises. Landlord is
willing to permit Tenant to use at least its pro rata share of the Risers to
accommodate its Cables and to allow Tenant to place the Telecommunications
Equipment on the roof only upon the terms and conditions set forth in this
Section 32.
32.1    Grant of Telecommunications License.
(a)
Grant of Rooftop License. Landlord grants to Tenant a non-exclusive license for
the Lease Term, for the purpose of maintaining and operating the
Telecommunications Equipment (“Rooftop License”) on a portion of the roof of the
Building in a location reasonably designated by Landlord from time-to-time (the
“Telecommunications License Area”).


R1-8



--------------------------------------------------------------------------------




(b)
Grant of Riser License. Landlord grants to Tenant a non-exclusive license
(“Riser License” and, together with the Rooftop License, collectively, the
“Telecommunications License”) for the Lease Term, for the purpose of maintaining
and operating the Cables. The Telecommunications Equipment and the Cables,
together with any Related Equipment (as hereinafter defined), are sometimes
referred to in this Section 32 collectively as “Tenant's Telecommunications
Property”.

(c)
No Assignment. No third party (other than an occupant of the Premises permitted
pursuant to Section 16 of this Lease, may use Tenant's Telecommunications
Property nor may Tenant receive any fees or other payment for the use of
Tenant's Telecommunications Property or the Telecommunications License.

(d)
Disclaimer. Landlord makes no representation or warranty as to the fitness for
any purpose of the Telecommunications License Area or the Risers and shall have
no liability of any kind or nature directly or indirectly arising from or
related to Tenant's Telecommunications Property or the Related Equipment (as
defined below).

32.2    Installation. Tenant shall cause the installation of the
Telecommunications Equipment and the Cables by a contractor reasonably approved
by Landlord, if at all; provided, however, any roof penetrations shall be made
by Landlord's roofing contractor. All installation expenses shall be at Tenant's
sole cost and expense, subject to the Allowance set forth in Exhibit “B-2” to
the Lease, if applicable. Installation expenses shall include, but not be
limited to, all of the incremental costs related to repairing or replacing the
roof or the Risers of the Building in conjunction with such installation and the
cost of installation of walkways providing access to the Telecommunications
Equipment (collectively, the “Walkways”). Prior to commencing the installation
of Tenant's Telecommunications Property and any related equipment, conduits,
cables and materials located on the Telecommunications License Area, the Risers
or in other parts of the Building (collectively, the “Related Equipment”),
Tenant shall submit plans and specifications regarding installation of Tenant's
Telecommunications Property and any Related Equipment to Landlord for review and
reasonable approval. Tenant shall have a reasonable right of access to the
chases and electrical closets located in the Building for purposes of
installing, repairing and maintaining the Related Equipment; provided, however,
such access shall be subject to the prior reasonable approval of Landlord. The
Related Equipment to be installed in electrical closets shall not occupy more
than a reasonable number of cubic inches. The plans and specifications shall
include load factors, electrical platforms leading to Tenant's
Telecommunications Property and any other specifications as Landlord may
require. Tenant agrees that Landlord may require certain aesthetic
specifications concerning the appearance of Tenant's Telecommunications Property
and any Related Equipment, which specifications shall be in the reasonable
discretion of Landlord.
32.3    Telecommunications License Term. Tenant's right to use the
Telecommunications License Area and the Risers shall commence on the date on
which Tenant commences installation of Tenant's Telecommunications Property or
any of the Related Equipment, but in no event earlier than the Commencement
Date, and shall terminate upon the termination of the Lease, as such Lease Term
may be extended or renewed, unless earlier terminated.
32.4    Removal. On or before thirty (30) days following the end of the Lease
Term, the Telecommunications Equipment, the Cables, the Walkways and the Related
Equipment shall be removed by Tenant at its expense, using a contractor
reasonably approved by Landlord, and Tenant shall reimburse Landlord for the
actual, reasonable third party costs of repair of any damage to the Building,
the Risers and the roof caused by the removal thereof.
32.5    Reroofing and Repair. Tenant acknowledges that Landlord may repair or
install a new roof on the Building from time-to-time during the Lease Term.
Landlord, its roofing contractor or consultant and Tenant shall coordinate the
repair and/or reroofing of the roof of the Building and Tenant shall pay in
advance on demand all reasonable increases in costs of repair or reroofing
arising from or related to the Telecommunications Equipment, the Cables, the
Walkways and the Related Equipment. Furthermore, to the extent that the
Telecommunications Equipment, the Cables, the Walkways or any Related Equipment
need to be dismantled, relocated, repaired or replaced in conjunction with such
reroofing or repair, Tenant shall perform the same through a contractor
reasonably approved by Landlord, all reasonable costs and expenses shall be
borne by Tenant, and Landlord shall have no liability in connection therewith,
including, without limitation, any interruption in service.
32.6    Permits. Prior to commencing the installation of the Telecommunications
Equipment, the Cables, the Walkways and/or the Related Equipment, Tenant shall,
at Tenant's sole cost and expense, obtain each and every permit, including
building permits and approvals of any applicable architectural control
committee, for the same and deliver permits and approvals to Landlord; provided,
however, Landlord shall, at no cost to Landlord, use reasonable efforts to

R1-9



--------------------------------------------------------------------------------




assist Tenant in obtaining the necessary permits and approvals. Landlord makes
no representations or warranties with respect to zoning or any other approvals.
If Tenant cannot obtain such necessary permits or such permits affect the
Building or the Telecommunications License Area in any way by means of
additional unreasonable requirements, then the Telecommunications License shall
be deemed null and void and of no further force and effect, unless Landlord in
writing waives the conditions set forth herein.
32.7    Repair and Maintenance. Tenant agrees that it shall keep and maintain
the Telecommunications Equipment, the Cables, the Walkways and the Related
Equipment in good condition and repair, at Tenant's sole cost and expense, in
such a manner so as not to conflict or interfere with the use of other
facilities installed in the Building and consistent with first-class office
buildings in Colorado. Tenant shall notify Landlord of any maintenance of
Tenant's Telecommunications Property to be conducted and Landlord shall have the
reasonable right to approve such persons in advance of the work being performed.
Furthermore, Tenant agrees that it shall not damage nor shall it permit any
damage to the roof, the Telecommunications License Area, the Risers or the
Building in conjunction with Tenant's Telecommunications Property and the
Related Equipment.
32.8    Compliance with Law and Warranties. Tenant, at Tenant's sole cost and
expense, agrees to keep, maintain and operate Tenant's Telecommunications
Property, the Walkways and the Related Equipment in accordance with all
applicable laws, rules, regulations, statutes, ordinances or other requirements
of any kind or nature of any governmental or quasi-governmental authority or the
requirements of Landlord's insurance underwriters and in compliance with any
roofing warranties.
32.9    Alterations and Mechanic's Liens. Tenant shall not, without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
make any alterations, improvements or additions to Tenant's Telecommunications
Property, the Related Equipment or any other materials related thereto. Tenant
agrees that it shall not alter, add to or move the Tenant's Telecommunications
Property, the Walkways or Related Equipment without Landlord's consent, which
consent shall not be unreasonably withheld, conditioned or delayed. In the event
that Tenant desires to perform any alterations, improvements, additions, repairs
or other work on Tenant's Telecommunications Property, the Walkways or the
Related Equipment, Tenant shall first submit to Landlord a written request
therefor outlining the repairs, alterations, or other matters which Tenant is
requesting Landlord's consent. The work necessary to perform any of the repairs
or alterations under this Section 32 shall be done by employees or contractors
approved in advance by Landlord subject to written contracts containing all
conditions Landlord may reasonably impose, including insurance provisions.
Subject to the waiver of subrogation set forth in the Lease, Tenant agrees that
it shall defend and hold the Landlord Parties and the Building harmless from all
costs, damages, liens, for labor, services or materials related to any work done
on the additions by Tenant.
32.10    Damage by Tenant. Subject to the waiver of subrogation set forth in the
Lease, which is incorporated herein by reference, if the Building, the Building
Complex, elevators, boilers, engines, pipes, electrical apparatus, or any other
elements of the Building or the Building roof or any portion thereof, become
damaged or destroyed through any act of Tenant, Tenant Related Parties, or
anyone permitted by Tenant to be working in the Building or on Tenant's
Telecommunications Property, the Walkways or the Related Equipment, whether or
not such act was a result of the negligence or willful misconduct of Tenant or
any such party, then the cost of any repairs, replacements, alterations and all
damages incurred by Landlord shall be borne by Tenant who shall, within thirty
(30) days of demand, pay the same to Landlord.
32.11    Tenant's Insurance. Tenant shall with respect solely to Tenant's
Telecommunications Property, during the entire Lease Term, at its sole cost and
expense, obtain, maintain, and keep in full force and effect such insurance as
it is required to maintain under the Lease with coverages, amounts, with
companies and in form reasonably acceptable to Landlord naming Landlord, the
property manager, and any mortgagee of each of the Buildings as additional
insureds. If the cost of Landlord's insurance increases as a result directly or
indirectly of the Telecommunications License, Tenant's Telecommunications
Property or the Related Equipment, then Tenant shall pay the costs of such
increases directly to Landlord upon demand.
32.12    Indemnification; Release. From and after the date hereof, Tenant hereby
agrees to indemnify, defend, and save the Landlord Parties harmless from and
against all claims, demands, liability, loss, cost, damage, or expense,
including attorneys' fees, incurred by or asserted against the Landlord Parties
as a result of or arising out of the Telecommunications License, including,
without limitation, the installation, use or existence of the Telecommunications
Equipment, the Walkways and Related Equipment by Tenant or Tenant Related
Parties, except to the extend caused by the negligence or willful misconduct of
Landlord or its agents. This indemnity shall survive expiration or termination
of the Telecommunications License and/or the Lease. Tenant hereby irrevocably
releases the Landlord Parties, from any

R1-10



--------------------------------------------------------------------------------




claims, damages, expenses or costs of any kind or nature, whether known or
unknown, arising from or related to the Telecommunications License, it being
understood and agreed that the Telecommunications Equipment and the Related
Equipment are at the sole risk, cost and expense of Tenant; provided, however,
that nothing herein shall be deemed an indemnity or release by Tenant with
respect to the negligence or willful misconduct of Landlord or any of the
Landlord Parties. The foregoing indemnification and release shall in no way
limit Tenant's indemnification and release obligations under the Lease.
32.13    Default; Remedies. Any breach of the terms of the Telecommunications
License shall be considered a default under the Lease, subject to the applicable
notice and cure provisions under the Lease.
33.    Tenant's license property; the license areas. The Signage and Tenant's
Telecommunications Property are referred to herein, collectively, as “Tenant's
License Property.” The Signage License Area and the Telecommunications License
Area are referred to herein, collectively, as the “License Areas.”
34.    aCCESS BY SUITE 120 TENANT. Tenant hereby acknowledges and agrees that
the tenant (the “Suite 120 Tenant”) in Suite 120 of the Tabor Center Mall
Building shall have access to portions of the Premises (as depicted on Exhibit
“I” attached to the Lease) as are necessary to conduct quarterly cleaning of the
kitchen vent shaft and in the event of an emergency where access to such area is
required. The Suite 120 Tenant shall not access the Premises or clean the vent
shaft during Ordinary Business Hours without prior notice to Tenant and the
Suite 120 Tenant must be accompanied by a representative of Tenant or by a
member of Landlord's maintenance or security personnel. The Suite 120 Tenant
shall not perform quarterly cleaning of the vent shaft within Ordinary Business
Hours unless approved by Tenant.
[The remainder of this page intentionally left blank]



R1-11



--------------------------------------------------------------------------------








EXHIBIT “A-1”
DEPICTIONS OF THE PREMISES
(Tabor Center Mall, Suite 110)[bpitaborcentermallsuite110.jpg]


[The remainder of this page intentionally left blank]
EXHIBIT “A-1” – PAGE 1





A-1-1



--------------------------------------------------------------------------------




EXHIBIT “A-2”
DEPICTIONS OF THE PREMISES
(Tabor Center Mall, Suite 200)[bpitaborcentermallsuite200.jpg]


[The remainder of this page intentionally left blank]
EXHIBIT “A-2” – PAGE 1





A-2-1



--------------------------------------------------------------------------------




EXHIBIT “A-3”
DEPICTIONS OF THE PREMISES
(Tabor Center Mall, Suite 350)[bpitaborcentermallsuite350.jpg]
[The remainder of this page intentionally left blank]
EXHIBIT “A-3” – PAGE 1





A-3-1



--------------------------------------------------------------------------------




EXHIBIT “A-4”


DEPICTIONS OF THE PREMISES
(Tabor Center Tower, Suite 500)
[bpitaborcentertowersuite500.jpg]
[The remainder of this page intentionally left blank]
EXHIBIT “A-4” – PAGE 1

A-4-1



--------------------------------------------------------------------------------




EXHIBIT “A-5”
DEPICTIONS OF THE EXPANSION PREMISES
(Tabor Center Mall, Suite 217)[bpitaborcentermallsuite217.jpg]
[The remainder of this page intentionally left blank]
EXHIBIT “A-5” – PAGE 1



A-5-1



--------------------------------------------------------------------------------






EXHIBIT “A-6”
DEPICTIONS OF THE EXPANSION PREMISES
(Tabor Center Tower, Suite 1100)


[bpitaborcentertowersuite1100.jpg]
[The remainder of this page intentionally left blank]




EXHIBIT “A-6” – PAGE 1



A-6-1



--------------------------------------------------------------------------------








EXHIBIT “A-7”
DEPICTIONS OF THE REFUSAL PREMISES
(Tabor Center Mall, Suite 217)[bpitaborcentermallsuite217a.jpg]
[The remainder of this page intentionally left blank]
EXHIBIT “A-7” – PAGE 1





A-7-1



--------------------------------------------------------------------------------




EXHIBIT “A-8”
DEPICTIONS OF THE REFUSAL PREMISES
(Tabor Center Mall, Suite 2-180)[bpitaborcentermallsuite2180.jpg]
[The remainder of this page intentionally left blank]
EXHIBIT “A-8” – PAGE 1





A-8-1



--------------------------------------------------------------------------------




EXHIBIT “A-9”
DEPICTIONS OF THE REFUSAL PREMISES
(Tabor Center Tower, Suite 600)


[bpitaborcentertowersuite600.jpg]


[The remainder of this page intentionally left blank]
EXHIBIT “A-9” – PAGE 1

A-9-1



--------------------------------------------------------------------------------




EXHIBIT “A-10”
DEPICTIONS OF THE REFUSAL PREMISES
(Tabor Center Tower, Suite 900)


[bpitaborcentertowersuite900.jpg]


[The remainder of this page intentionally left blank]
EXHIBIT “A-10” – PAGE 1

A-10-1



--------------------------------------------------------------------------------




EXHIBIT “A-11”
DEPICTIONS OF THE REFUSAL PREMISES
(Tabor Center Tower, Suite 1000)


[bpitaborcentertowersuite1000.jpg]
[The remainder of this page intentionally left blank]
EXHIBIT “A-11” – PAGE 1

A-11-1



--------------------------------------------------------------------------------




EXHIBIT “A-12”
DEPICTIONS OF THE REFUSAL PREMISES
(Tabor Center Tower, Suite 2700)
[bpitaborcentertowersuite2700.jpg]


[The remainder of this page intentionally left blank]
EXHIBIT “A-12” – PAGE 1

A-12-1



--------------------------------------------------------------------------------



EXHIBIT “B-1”
LANDLORD'S BASE BUILDING WORK
a.    Removal of waste lines, data & electrical conduits as necessary to provide
construction ready conditions for Tenant's planned work, including any floor
restoration.
b.    Replacement of floor expansion joint cover in Suite 350 in Tabor Center
Mall to make area construction-ready.
c.    Demolish existing trench drain in Suite 350 in Tabor Center Mall, and
restore floor conditions related to this demolished infrastructure.
d.    Installation of an additional exit stair in Suite 350 and Suite 110 in
Tabor Center Mall to address requirements of current building code.
e.    If necessary, creation of an additional emergency egress route on the
first floor below Suite 350 in Tabor Center Mall to address requirements of
current building codes.
f.    Complete any modifications required to the public restrooms on the second
floor retail level of Tabor Center Mall that may be requested by the City and
County of Denver in conjunction with the creation of the office space on that
level, including, without limitation, any expansion of such restrooms into the
Mall Expansion Space.
g.    Provide an appropriate gas meter to service Suite 350 in Tabor Center
Mall.
h.    Installation of clerestory windows in Suite 200 on the 2nd floor retail
level exterior façade in Tabor Center Mall.
i.    Installation of all equipment and software necessary to provide code
compliant smoke control and HVAC system operating control in all suites leased
by Tenant.
j.    Re-commission escalators in Suite 350 in Tabor Center Mall to prepare for
new occupancy of the Premises.
k.    Install heat reflecting window film on the southeast and southwest window
elevations in the entire Premises leased by Tenant.
l.    Existing concrete floors will be smooth trowel finished to facilitate the
installation of glue-down carpet or other floor finishes without additional
patching by Tenant. The floor should be made level and finished in accordance
with ACI Standard Specification 117. Floors flatness within the Premises shall
have a Ff25 finish (1/4 inch in 10 feet #) laterally, non-cumulative throughout
the Premises, not to exceed two inches between any two points on the floor and
free of cracks greater than one-eighth inch (1/8”) in width and without height
differential on either side of the crack.
The foregoing Landlord Base Building Work shall be performed by Landlord in a
good and workmanlike manner.



B-1-1



--------------------------------------------------------------------------------

EXHIBIT “B-2”
WORK LETTER
THIS WORK LETTER (this “Work Letter”) is attached to and made a part of that
certain Lease dated as of August 8, 2011 (the “Lease”), by and between CCP/MS
SSIII DENVER TABOR CENTER I PROPERTY OWNER LLC, a Delaware limited liability
company (“Landlord”), and BRIDGEPOINT EDUCATION, INC., a Delaware corporation
(“Tenant”), for the Premises described in the Lease. As used in this Work
Letter, the “Premises” shall be deemed to mean the Premises, as initially
defined in the attached Lease.
1.    This Work Letter shall set forth the obligations of Landlord and Tenant
with respect to the improvements to be performed in the Premises for Tenant's
use. All improvements described in the Plans to be constructed in and upon the
Premises by Landlord are hereinafter referred to as the “Landlord Work”. It is
agreed that construction of the Landlord Work will be completed at Tenant's sole
cost and expense, subject to the Allowance (as defined below). Landlord shall
enter into a direct contract for the Landlord Work with a general contractor
selected by Landlord, which general contractor shall be subject to the prior
written approval of Tenant, which approval shall not be unreasonably withheld,
conditioned or delayed. In addition, Landlord shall have the right to select
and/or approve of any subcontractors used in connection with the Landlord Work,
which subcontractors shall be subject to the prior written approval of Tenant,
which approval shall not be unreasonably withheld, conditioned or delayed.
Tenant and Landlord agree that Landlord is not responsible and is not performing
any alterations, repairs or improvements in the Premises with respect to the
telephone and data cabling, infrastructure (e.g., coring the floors, or making
structural alterations to the Premises), or any HVAC supplemental cooling, if
any, nor shall Landlord be responsible for purchasing or installing furniture or
equipment in the Premises. Tenant shall give its approval or disapproval (with
reasons for such disapproval) of a contractor or subcontractor within five (5)
business days after request. Failure by Tenant to respond within such five (5)
day period shall be deemed approval.
Landlord shall cause the IDF Rooms in Phase 1 to be substantially completed no
less than three (3) weeks prior to Substantial Completion of the remainder of
the Landlord Work with respect to Phase 1, subject to Tenant Delay and Force
Majeure, in order that Tenant will have access thereto during the Phase 1 Early
Entry Period under Section 2.5 of the Lease. Landlord shall cause the IDF Rooms
in Phase 2 to be substantially completed no less than three (3) weeks prior to
Substantial Completion of the remainder of the Landlord Work with respect to
Phase 2, subject to Tenant Delay and Force Majeure, in order that Tenant will
have access thereto during the Phase 2 Early Entry Period under Section 2.6 of
the Lease.


2.    Tenant, at Tenant's expense, shall cause its space planner (whom Landlord
shall have previously approved in writing) to prepare a complete and detailed
space plan of the Premises depicting all office layouts and setting forth all
specifications for materials and finishes therein, including wall finishes,
floor finishes, office layout, furniture and partition layout, telephone lines,
data lines, electrical outlets, and other miscellaneous decorative appointments
("Space Plans"), which Space Plans shall incorporate to the extent applicable
the “Tenant Standards” attached hereto as Exhibit “B-3”. The Space Plans shall
be delivered to Landlord no later than thirty (30) days following Tenant's
execution of the Lease. Landlord shall indicate its approval or disapproval of
the Space Plans within five (5) business days after receipt, with specific
details of the points that are disapproved and suggested changes ("Disapproved
Details"). With respect to the Disapproved Details, Tenant shall, within three
(3) business days of receipt of Landlord's disapproval, revise the Space Plans
in a manner designed to eliminate Landlord's disapproval. Landlord shall again
review the revised Space Plans within three (3) business days of receipt of the
revised Space Plans. Landlord's disapproval shall not be based upon anything
included in the Tenant Standards. The foregoing process shall continue until
Landlord has approved the Space Plans. Failure of either party to respond within
the time period required shall be deemed approval.
Based upon the Space Plans approved by Landlord, Landlord will cause the final
architectural, electrical and mechanical construction drawings, plans and
specifications (called “Plans”) necessary to construct the Landlord Work to be
prepared at Tenant's expense. Within ten (10) days after the Effective Date,
Tenant shall notify Landlord of the architect it has selected to prepare the
Plans, which architect shall be subject to Landlord's prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Landlord shall give its approval or disapproval (with reasons for such
disapproval) of the architect within five (5) business days after notice.
Failure by Landlord to respond within such five (5) day period shall be deemed
approval. If Landlord disapproves of Tenant's selection, Landlord and Tenant
shall work together in good faith to agree promptly on an architect acceptable
to both parties. Landlord shall enter into a direct contract for the Plans with
the approved architect (the “Architect”). The Plans shall be (i) provided to
Tenant not more than thirty (30) days following Landlord's approval of the Space
Plans or the approval of the Architect, whichever is the later to occur. Tenant
shall indicate its approval or disapproval of the Plans within five (5) business
days after receipt, including any reasonable Disapproved Details thereto.
Landlord shall cause the Plans to be modified to the extent Tenant's comments
are reasonable and feasible, as reasonably determined by Landlord, and submit
the revised Plans to Tenant for approval, which approval or disapproval shall be
given within three

B-2-1



--------------------------------------------------------------------------------

(3) business days. Tenant shall not unreasonably withhold, condition or delay
its approval of the Plans. This process shall continue until Landlord and Tenant
have approved the Plans. Failure by Tenant to approve, or disapprove together
with its Disapproved Details, as the case may be, of the Plans within the
applicable time period provided above shall be deemed approval by Tenant of the
Plans. The Plans shall incorporate the Tenant Standards and shall not be
disapproved by Tenant unless the Tenant Standards are not fully incorporated
therein. The Plans shall be subject to Landlord's approval and the approval of
all local governmental authorities requiring approval of the Landlord Work or
the Plans. Landlord agrees not to unreasonably withhold its approval of the
Space Plans or the Plans; provided, however, that Landlord shall not be deemed
to have acted unreasonably if it withholds its approval of the Space Plans or
the Plans because, in Landlord's reasonable opinion: the Landlord Work as shown
is likely to adversely affect Building Systems and Equipment, the structure of
the Building or the safety of the Building or its occupants; the Landlord Work
as shown might impair Landlord's ability to furnish services to Tenant or other
tenants; the Landlord Work would increase the cost of operating any of the
Buildings or the Building Complex beyond the normal operating costs for the
Premises; the Landlord Work would violate any governmental laws, rules or
ordinances (or interpretations thereof); the Landlord Work contains or uses
hazardous or toxic materials or substances; the Landlord Work would adversely
affect the appearance of one or both of the Buildings; or the Landlord Work
might adversely affect another tenant's premises. The foregoing reasons,
however, shall not be exclusive of the reasons for which Landlord may withhold
consent, whether or not such other reasons are similar or dissimilar to the
foregoing. To the extent that changes are required to the Plans (or the Landlord
Work) by Landlord or by any local governmental official, the Plans shall be
amended at Tenant's expense in accordance with the changes so required.
Landlord approval of the Plans shall in no way be deemed to be (i) an acceptance
or approval of any element therein contained which is in violation of any
applicable laws, ordinances, regulations or other governmental or insurance
requirements, or (ii) an assurance that work done pursuant to the Plans will
comply with all applicable laws (or with the interpretations thereof) or satisfy
Tenant's objectives and needs. If Landlord shall provide full MEP engineering
services to Tenant, the cost of such services shall be paid from the Allowance.
3.    Tenant shall be responsible for all elements of the Space Plans and the
Plans (including, without limitation, compliance with law, functionality of
design, the structural integrity of the design, the configuration of the
Premises and the placement of Tenant's furniture, appliances and equipment), and
Landlord's approval of the Space Plans and the Plans shall in no event relieve
Tenant of the responsibility therefor. All contracts with the Architect(s) and
engineers with respect to the Plans shall specifically provide that Tenant is a
third-party beneficiary to Landlord's rights under the subject contracts with
respect to the following: use of instruments of service (and indemnifications
with respect to the same), design professionals' obligation to respond to
requests for information, design professionals' insurance and indemnification,
and any and all guarantees or warranties related thereto such that said benefits
shall inure to the benefit of both Landlord and Tenant, as their respective
interests may appear, and can be directly enforced by either. Tenant agrees to
remain solely responsible for the timely preparation and submission of the Space
Plans and for all elements of the design of the Plans and for all costs related
to the Space Plans and the Plans. Tenant has assured itself by direct
communication with the Architect and any engineers that the final approved Plans
for the Premises can be delivered to Landlord on or before the date that is
sixty (60) days after the full execution and delivery of this Lease (the “Plans
Due Date”), provided that Tenant promptly furnishes the Space Plans and complete
information concerning its requirements to the Architect and engineers as and
when requested by them. Tenant covenants and agrees to devote such time as may
be necessary in consultation with the Architect and engineers to enable them to
complete and submit the Plans within the required time limit. Time is of the
essence in respect of preparation and submission of Space Plans and the Plans.
If the Plans are not fully completed and approved by the Plans Due Date, Tenant
shall be responsible for one day of Tenant Delay (as defined in the Lease to
which this Exhibit is attached) for each day during the period beginning on the
day following the Plans Due Date and ending on the date completed Plans are
approved.
4.    If, prior to commencement of the Landlord Work, Landlord's estimated cost
of performing the Landlord Work shall exceed the Allowance, Landlord, prior to
commencing any construction of Landlord Work, shall submit to Tenant a written
estimate setting forth the anticipated cost of the Landlord Work, including but
not limited to, labor and materials, contractor's fees and permit fees and all
costs related to the Plans. Within three (3) business days thereafter, Tenant
shall either notify Landlord in writing of its approval of the cost estimate, or
specify its objections thereto and any desired changes to the proposed Landlord
Work. If Tenant notifies Landlord of such objections and desired changes, Tenant
shall work with Landlord to reach a mutually acceptable alternative cost
estimate. Failure of Tenant to approve or object within such three (3) business
days shall be deemed approval. The cost of the Landlord Work may include,
without limitation, (1) costs of labor, hardware, equipment and materials,
contractors' charges for overhead and fees, and so-called "general conditions"
(including rubbish removal, utilities, freight elevators, hoisting, field
supervision, building permits, occupancy certificates, inspection fees, utility
connections, bonds, insurance, sales taxes, and the like) and (2) costs of the
Space Plans and the Plans, including, without limitation, all revisions thereto,
and engineering reports, or other studies, reports or tests, air balancing or
related work in connection therewith.

B-2-2



--------------------------------------------------------------------------------

5.    If Landlord's estimate and/or the actual cost of performing the Landlord
Work shall exceed the Allowance (such amounts exceeding the Allowance being
herein referred to as the “Excess Costs”), Tenant shall pay to Landlord such
Excess Costs, plus any applicable state sales or use tax thereon, upon demand,
less a ten percent (10%) hold back, which shall be payable by Tenant to Landlord
within five (5) business days after Substantial Completion of the Landlord Work.
The statements of costs submitted to Landlord by the Architect and engineers and
Landlord's contractors shall be conclusive for purposes of determining the
actual cost of the items described therein. The amounts payable by Tenant
hereunder constitute Rent (which, notwithstanding anything set forth in the
Lease to the contrary, shall not be subject to any abatement) payable pursuant
to the Lease, and the failure to timely pay same constitutes an Event of Default
under the Lease.
6.    If Tenant shall request any change, addition or alteration in any of the
Plans after approval by Landlord, Landlord shall have such revisions to the
drawings prepared, and Tenant shall reimburse Landlord for the cost thereof,
plus any applicable state sales or use tax thereon, upon demand. Promptly upon
completion of the revisions, Landlord shall notify Tenant in writing of the
increased cost which will be chargeable to Tenant by reason of such change,
addition or deletion. Tenant, within two (2) Business Days, shall notify
Landlord in writing whether it desires to proceed with such change, addition or
deletion. In the absence of such written authorization, Landlord shall have the
option to continue work on the Premises disregarding the requested change,
addition or alteration, or Landlord may elect to discontinue work on the
Premises until it receives notice of Tenant's decision, in which event Tenant
shall be responsible for any Tenant Delay in completion of the Premises
resulting therefrom. If such revisions result in a higher estimate of the cost
of construction and/or higher actual construction costs which exceed the
Allowance, such increased estimate or costs shall be deemed Excess Costs
pursuant to Paragraph 4 hereof and Tenant shall pay such Excess Costs, plus any
applicable state sales or use tax thereon, upon demand.
7.    Following approval of the Plans and the payment by Tenant of the required
portion of the Excess Costs, if any, Landlord shall cause the Landlord Work to
be constructed substantially in accordance with the approved Plans. Landlord
shall notify Tenant of substantial completion of the Landlord Work.
8.    Landlord, provided Tenant is not in Default, agrees to provide Tenant with
an allowance (the “Allowance”) in an amount not to exceed, (a) with respect to
that portion of the Premises located in Tabor Center Mall, [***] (i.e., [***]
per rentable square foot of the Mall Premises), and (b) with respect to that
portion of the Premises located in Tabor Center Tower, [***] (i.e., [***] per
rentable square foot of the Tower Premises), to be applied toward the cost of
the Landlord Work in the Premises. If the Allowance shall not be sufficient to
complete the Landlord Work in the Premises, Tenant shall pay the Excess Costs,
plus any applicable state sales or use tax thereon, as prescribed in Paragraph 4
above. Any portion of the Allowance which exceeds the cost of the Landlord Work
and is not used for Alterations to the existing Premises or is otherwise
remaining after September 1, 2012 shall accrue to the sole benefit of Landlord,
it being agreed that Tenant shall not be entitled to any credit, offset,
abatement or payment with respect thereto; provided however so long as there is
no Event of Default by Tenant and Landlord receives written notice from Tenant
not less than thirty (30) days prior to the period in which the unused credit is
to be applied, Landlord shall apply up to [***] per rentable square foot of the
Premises of unused Allowance (i) against the subsequent installments of Base
Rent and Operating Expenses next coming due under the Lease, or (ii) to
reimburse Tenant for costs of moving and telecommunications cabling. Landlord
shall not charge any construction management fee for Landlord's oversight of the
Landlord Work. The Allowance for the Mall Premises and the Tower Premises may be
fungible.
9.    Tenant waives all claims against Landlord relating to any defect,
including, without limitation, any latent defects in the Landlord Work.
Notwithstanding the foregoing or any contrary provision of the Lease, if, within
11 months after Substantial Completion of the Landlord Work, Tenant provides
notice to Landlord of any latent defect in the Landlord Work, Landlord shall, at
its option, either (a) assign to Tenant any right Landlord may have under the
Construction Contract (defined below) to require the Contractor (as defined
below) to correct, or pay for the correction of, such latent defect, or (b) at
Tenant's expense, use reasonable efforts to enforce such right directly against
the Contractor for Tenant's benefit. As used herein, “Construction Contract”
means the construction contract between Landlord and the general contractor (the
“Contractor”) pursuant to which the Landlord Work will be constructed.
10.    Tenant shall be entitled to inspect the Landlord Work as it progresses at
times acceptable to Landlord and with a representative of Landlord present.
Tenant shall send a representative to the scheduled construction meetings
throughout the construction project. Notwithstanding anything to the contrary
contained in the Lease, any notice given in connection with the Work or matters
set forth in this Work Letter by Landlord to Tenant shall be given to Linda
Thomas, Director of Facilities, 1515 Arapahoe Street, Tower 3, Suite 1100,
Denver, CO. 80202, Phone: 563-242-4023 x 7715, Fax: _none_, Cell: 563.249.8739;
Email: Linda.thomas@bridgepointeducation.com and by Tenant to Landlord shall be
given to Phil McCormac, Senior Project Manager, Callahan Management, 950
Seventeenth Street, Suite 2060, Denver, Colorado 80202, Phone: 303.628.1087 Fax:
303.628.7380 Cell: 720.641.4611, Email: phil.mccormac@callahan-management.com,
and can be communicated to such individual verbally, telephonically, or in
writing, by email or facsimile transmission, or by the other means of delivery
specified in the Lease. At any time after Substantial Completion of the
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

B-2-3



--------------------------------------------------------------------------------

Landlord Work, Landlord may enter the Premises to complete punchlist items, and
such entry by Landlord or its agents, employees or contractors for such purpose
shall not constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any abatement or diminution of rent, or relieve Tenant from
any of its obligations under the Lease, or impose any other liability upon
Landlord or its agents, employees or contractors.
11.    The liability of Landlord hereunder or under any amendment hereto or any
instrument or document executed in connection herewith shall be limited as
provided in Section 13.4 of the Lease.
12.    This Exhibit shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
[signature page follows]
EXHIBIT “B-2” - PAGE 4



B-2-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as of the
Effective Date of the Lease.
LANDLORD:
CCP/MS SSIII Denver Tabor Center I Property Owner LLC,
a Delaware limited liability company
By:
/s/ Stephen E. Budorick
Name:
Stephen E. Budorick
Its:
Vice President





[Tenant’s signature page follows]


LANDLORD’S SIGNATURE PAGE

B-2-5



--------------------------------------------------------------------------------



TENANT:
BRIDGEPOINT EDUCATION, INC.,
a Delaware corporation


By:
/s/ Andrew S. Clark
 
 
Name:
Andrew S. Clark
 
 
Title:
President and CEO
 
 
 
 
 
 
 
 
 
 
By:
/s/ Diane L. Thompson
 
 
Name:
Diane L. Thompson
 
 
Title:
 Senior Vice President, Secretary and
 General Counsel
 
 

 


TENANT’S SIGNATURE PAGE



B-2-6



--------------------------------------------------------------------------------

EXHIBIT “B-3”
THE TENANT STANDARDS
The following standards may be modified by Tenant subject to Landlord’s
approval.
[bridgepointfacilitieslogo.jpg]
Standard Operating Procedures
100-96.XX
 
Revised: 2011-07-20

[Building Standards SOP]


Contents
 
1. Purpose
2
2. Policy
2
3. Construction & Finish Standards
2
3.2 Section 2 Finishes and Materials
3
3.1 Section 2: Finishes and Materials
3
 
 
 
 
 
 
 
 




B-3-1



--------------------------------------------------------------------------------




1. Purpose
The Interior Design Department is dedicated to providing an aesthetically
pleasing and functional environment for all employees.

To ensure consistency in corporate aesthetics, this Building Standards reference
manual was created to set forth company policy regarding building materials and
construction standards.
 

2. Policy
The buildings standards reference manual demonstrates BPE’s common building and
construction practices as well as BPE’s standards regarding finishes and
materials.

The buildings standards reference manual offers a flexible approach to ensuring
BPE’s corporate aesthetic is implemented. It is not uncommon for manufacturers
to discontinue products or material finishes listed in Section 2, or that a
better, more cost effective product to become available. In this situation, the
Interior Design Department will find an appropriate alternate.
By following the Buildings Standards reference manual, alternate finishes may be
implemented as long as they reflect BPE’s corporate aesthetic. This continuity
is assured by requiring all finishes to be approved by the BPE Interior Design
Department.
 

3. Procedure
Building Standards are divided into 2 sections:

Section 1- Construction Standards will illustrate minimum quality construction
standards. This section will cover General Requirements per building as well as
a more detailed approach into each construction discipline.
Section 2- Finishes and Materials will list the most common finishes and
materials used between buildings.
 



















3.1 Section 1 Construction
Standards- General Notes



2
Revised: 20 July 2011





--------------------------------------------------------------------------------




GENERAL NOTES PER BUILDING
 
I.
OVERALL REQUIREMENTS PER BUILDING/FLOOR (Based on 20,000-25,000 floor plate
size)
 
 
A.
Two wellness rooms with cabinet, sink and under-counter fridge. Fridge by BPE.
 
 
B.
One Leadership Room with specialty lighting, AV requirements, ceiling and
feature wall/s design.
 
 
C.
One Cafeteria with specialty lighting, ceiling “clouds” and finishes. Design by
BPE.
 
 
D.
Rubber base throughout, (U.O.N.). Wood base in elevator lobbies and corporate
and executive lobbies.
 
 
E.
“Canyon walls” at offices with wall mounted light fixture behind each reveal:
Lightolier wall sconce: Architectural Decorative Soli 48024ALU (Corporate and
Executive floors only).
 
 
F.
Insulation in interior partitions (R-11 Batt type fiberglass insulation between
studs in partition cavity Thermal or Sound).
 
 
G.
62” x 24” Clerestory windows at every private office with aluminum frames (vs.
sidelights).
 
 
H.
Hard-lid soffit around core on all floors.
 
 
I.
VCT tile in storage and support rooms (SDT in MDF and IDF rooms).
 
 
J.
One core drill or wall J-box per 5-6 Herman Miller Canvas workstations.
 
 
K.
Mud ring to pull phone and data lines. Data/conduit wiring by BPE vendor. Coring
by electrician.
 
 
L.
Ceramic/Porcelain flooring at cafeteria and kitchen/serving line. Specialty
Vinyl in Biz Hubs.
 
 
M.
Tenant to approve zoning plan of HVAC system.
 
 
N.
Two feature walls with approximately 125-130 sf of specialty material per floor
selected by BPE.
 
 
O.
Card readers at all entry points, storage rooms and Executive offices. Locations
by BPE.
 
 
P.
Standard Private Office size - (165-180 sf)
 
 
Q.
Three storage rooms per Admissions floor - 150-170 s.f. each
 
 
R.
3-5 storage rooms per Corporate floor - 125-150 sf each
 
 
S.
(1) IDF room per floor and (1) MDF per building. Rooms must include 24/7 air
with humidity control, UPS, Fire suppression, cabling and power.
 
 
T.
IDF's: One per floor (stacked if possible), as close to the center of the
building as possible. Specifications to be provided by BTS. Fire suppression
system required.
 
 
U.
MDF's: MDF: On one of the middle floors, as close as possible to the center of
the floor, A/C with humidity control, power outlets from A & B UPS,  Energen or
equivalent fire suppression system, same sf and power requirements as specified
by BTS.
 
 
V.
See supplemental drawings for general overall requirements.
 
 
**Formal request docuements will be provided by BTS(IT).




B-3-3



--------------------------------------------------------------------------------




BIZ HUBS/COPY ROOMS
 
I.
Two “Biz Hub/copy rooms” with sink, as well as, plumbing for coffee machine and
water cooler.
 
II.
(1) approx. 220-250 sf and (1) approx. 450-480 sf
 
 
Faucet: Chicago Faucet GN8AE3JKCP. Fitting Chicago Faucets 895-317E29XK
 
 
Sink: Just, DL-ADA - Series-A-18 GA
 
III.
Dedicated power outlet in Biz Hubs for copier, fridge and microwaves where
noted.
 
IV.
Plastic laminate cabinets and specialty vinyl flooring - VF1. Hafele pulls for
upper and lower cabinetry on Admissions and Corporate Floors: Liberty P01013
Steel Bar Pull. Pull for Executive floors: Hafele 115.70.002.
 
V.
Every floor requires a storage room attached to BizHub.
 
VI.
Water line and electrical outlet for water filtration system.
CONFERENCE ROOMS
 
I.
Recessed projection units & screens in every conference room. BPE to provide
unit and installationlabor, LL to provide wiring, enclosure, etc. (See BTS's SOP
for standard requirements)
 
II.
Four conference rooms per floor: two rooms need to accommodate 12-15 employees
and two rooms to accommodate 20-25 employees.
 
III.
Two floor core locations per conference room for table AV and power.
 
IV.
Broadloom carpet with inset at all conference rooms. CPT 6 and CPT 7 for
Admissions and Corporate Floors. CPT 11 and CPT 12 for Executive floors.
 
V.
Dual fabric shades with blackout-housed in the pocket. Motorized shades in all
conference rooms.
 
VI.
Specialty lighting at dropped hard lid soffit & cove. All dimmable and
controlled by Lutron Grafik Eye-Series 3000 with 4 zones - Model # QSGRJ-4P-TWH.
All interfaces to be located in ceiling.
 
VII.
Hard lid detail to extend/drop down to adjacent wall to create a feature in each
conference room.
 
VIII.
J-box at one conference room wall for AV and power.
 
IX.
Built-in wood credenzas to hold AV equipment with heat ventilation and Quartz or
natural stone top in executive floor.
ELEVATOR LOBBIES
 
I.
Upgraded flooring materials
 
 
A.
Admission Floor CPT1, CPT2 and CPT4
 
 
B.
Corporate Floor CT4 & CPT5
 
II,
Wood or stainless steel base.
 
III.
Wood paneling and back painted glass on elevator lobby walls.
 
IV.
5/8" Wood Paneling - Sapele to match control sample.
 
 
A.
5/8" Wood Paneling - Light Beech to match existing
 
 
B.
1/4" Backpainted Tempered Glass. Pulp Studios, Ref# LIBP to match Moneta Gold.


B-3-4



--------------------------------------------------------------------------------




 
V.
Herculite glass doors with ladder pulls at Corporate and Executive floors only.
Pulls: Elmes Code# G52-01-023-L1200
 
VI.
Hard lid ceiling w/soffit detail with specialty lighting “Focal Point” 4”x5'
Recessed Linear flush lens fluorescent with electronic ballast - Avenue B
#FAVB-FL-1T5HO-1C-277-S-F
 
VII.
Soffit details require LED cove lighting - Maxim Lighting, 53454 StarStrand
240", Ultima Star 24, 3500K
FITNESS ROOM
 
I.
Rubber flooring throughout. Thicker density at free weight area. (RF 1 and RF
2).
 
II.
Power and cabling for 3-4 wall mounted LCD screens. Screens by BPE.
 
III.
Speaker system in ceiling.
 
IV.
Floor to ceiling mirrored wall.
 
V.
2 to 3 floor outlets.
 
VI.
3 to 4 convenience outlets.
 
VII.
Plumbing for water cooler.
FITNESS ROOM RESTROOMS
 
I.
Scope of Work: The contractor shall provide all required design, labor,
materials, equipment and contractor's services necessary for complete and safe
installation of Plumbing Work in conformity with requirements of all Authorities
having jurisdiction. The architect/designer shall prepare documents as necessary
for permit and construction.
 
 
A.
Tile Walls and Flooring: CT6, CT7, CT8, CT9, CT10
 
 
B.
Stone counters: ST1
 
II.
Wall Hung Toilet/Urinal
 
 
A.
Kohler #K-4330W w/green handle for dual flush
 
 
B.
Urinal, Kohler #K-4960-ET
 
III.
Sink/Faucet
 
 
A.
Kohler Undercounter #K-2611-SU
 
 
B.
Sloan Faucet #EAF-200 Electronic w/instahot
 
IV.
Partitions/Accessories
 
 
A.
Stainless steel partitions. BPE to approve manufacturer.
 
 
B.
Bobrick #B3803 Paper Towel/Trash receptacle
 
 
C.
Bobrick #B357 Tissue and Seat Cover Holder, shared
 
 
D.
Bobrick #B-35903 Paper Towel Dispenser
 
 
E.
Bobrick #B-76717 Coat Hook
 
V.
4-5 showers per restroom.
 
VI.
Dressing room with bench, vanity c-top and full size mirror
 
VII.
3-4 GFI outlets above c-top


B-3-5



--------------------------------------------------------------------------------




 
VIII.
15-20 lockers per restroom
 
 
 
 
 
 
 
 
 
 
 
 
BUILDING CORE RESTROOMS
 
I.
Scope of Work: The contractor shall provide all required design, labor,
materials, equipment and contractor's services necessary for complete and safe
installation of Plumbing Work in conformity with requirements of all Authorities
having jurisdiction. The architect/designer shall prepare documents as necessary
for permit and construction.
 
 
A.
Tile Walls and Flooring: CT6, CT7, CT8, CT9, CT10
 
 
B.
Stone counters: ST1
 
II.
Wall Hung Toilet/Urinal
 
 
A.
Kohler #K-4330W w/green handle for dual flush
 
 
B.
Urinal, Kohler #K-4960-ET
 
III.
Sink/Faucet
 
 
A.
Kohler Undercounter #K-2611-SU
 
 
B.
Sloan Faucet #EAF-200 Electronic w/instahot
 
IV.
Partitions/Accessories
 
 
A.
Stainless steel partitions. BPE to approve manufacturer.
 
 
B.
Bobrick #B3803 Paper Towel/Trash receptacle
 
 
C.
Bobrick #B357 Tissue and Seat Cover Holder, shared
 
 
D.
Bobrick #B-35903 Paper Towel Dispenser
 
 
E.
Bobrick #B-76717 Coat Hook
TRAINING ROOMS
 
I.
Five to six 900-1000 sf training rooms with seating capacity for up to 30
people.
 
II.
Teacher's desk with moveable podium. Podium to hold AV rack. Rack by BPE.
 
III.
Floor core at teacher's station: FSR Metal Products Group, FL-500P-4”. AV uses a
5 gang connection plate at all podium and teachers station locations (this takes
up I side of the fsr box)
 
IV.
Six floor cores to accommodate power, data and/or AV requirements. FSR Metal
Products Group, FL-500P-4”.
 
V.
One recessed Auto Tension Da-Lite 106” screen with pole mounted projection
system in (training rooms only).
 
VI.
Tenant to provide unit and installation labor, LL to provide wiring, enclosure,
etc. (See BTS's SOP for standard requirements).
 
VII.
12-16' of Egan (or Equal) wall-track system with tackboard and whiteboard at
each training room. If


B-3-6



--------------------------------------------------------------------------------




 
 
alternate is submitted, BPE must approve.
 
VIII.
One 150 sf storage room per training room.
 
IX.
Provide one Catering kitchen near all Training Rooms if all training rooms are
located on one floor. Catering room will have similar specs as Biz Hubs. Add
floor drain for ice Manitowoc B420 ice machine.
 
X.
Sound system with ceiling speakers.
 
XI.
Carpet CPT1, CPT2 & CPT3. Pattern to be designed by BPE.
 
XII.
Cabling for training tables.
 
XIII.
Dual shade with black-out throughout.
 
 
Product:
Mecho Shade Thermoveil 1000 Series Dense Vertical Weave -1011 Porcelain -3%
 
 
Product:
Mecho Shade Equinox Blackout 0100, Shadecloth 100 Series -0102 Alabaster


LEADERSHIP ROOM
 
I.
Stadium seating for 250-300 people
 
II.
Four 5500 Lumin projectors with lifts and four 16X9 Tension Screen 119”
 
III.
FSR floor boxes to accommodate power, data and/or AV requirements.
 
IV.
Sound system with ceiling speakers.
 
V.
AMX Ni4100 touch panel. Provide j-box for power and AV requirements.
 
VI.
Lutron Grafik Eye lighting control.
 
VII.
2-3 ceiling mounted plasma screens (confidence monitors).
 
VIII.
Provide one Catering kitchen adjacent to Leadership Room with similar specs as
in Biz Hub. Add floor drain for ice machine Manitowoc B420/B422 ice bin. Kitchen
in Leadership Room with one linen closet 10' W x 3' D
 
IX.
Floating feature wall at front of room with specialty finishes such as Modular
Arts. Interlamm, 3Form or Concertex -Nappa Tile wall covering. See elevation
below for overall concept of feature wall. Wall to be illuminated by specialty
lighting.
[bpilighting.jpg]
 
X.
Specialty ceiling treatment (higher NRC rated acoustical tile ceiling system
with lighting).
 
XI.
Specialty lighting, inclusive of theatrical lighting and lighting controls
(combination of indirect lighting with recessed can lighting. Theatrical light
fixtures and installation by BPE. Basic line voltage wiring to standards
electrical boxes by LL).
 
XII.
Dual shade with black-out throughout.


B-3-7



--------------------------------------------------------------------------------




 
1.
Product: Mecho Shade Thermoveil 1000 Series Dense Vertical Weave -1011 Porcelain
-3%


 
2.
Product: Mecho Shade Equinox Blackout 0100, Shadecloth 100 Series -0102
Alabaster
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE FLOOR
I.
GENERAL NOTES
 
A.
Two feature walls with specialty finishes such as Modular Arts, Interlamm,
3Form, or equal. Approximate size of feature walls to be 14' W x 9' H. Provide
specialty lighting.
 
B.
Carpet tiles: Constantine Metro, Peachtree and Piedmont.
 
C.
Floor cores for executive assistant desks
 
D.
Two storage rooms with VCT1 and VCT 2
 
E.
One Biz Hub with vinyl planks: VF1
 
F.
“Canyon walls” at offices with wall mounted light fixture behind each reveal:
Lightolier wall sconce: Architectural Decorative Soli 48024ALU
 
G.
Wood base throughout, except storage/copy rooms and biz hubs.
II.
CONFERENCE ROOMS
 
A.
3 conference rooms. 1 large 550 sf conference room and 2 small 300 sf conference
rooms.
 
B.
Large conference room to have AV capabilities.
 
C.
Dropped soffit detail with LED cove lighting and linear fixtures: CR: Focal
Point, Avenue B narrow 3" slot, T5/T5HO fluorescent with 2-MR16 halogen lamps.
 
D.
Two floor cores per room for electrical, data, phone and A/V.
 
E.
Recessed screen and projector lift.
 
F.
Broadloom carpet with inset. CPT 12 and CPT 13.
 
G.
Wood built-in credenza with stone top
 
H.
AV/data/power location behind credenza for AV rack.
 
I.
Motorized dual shade with blackout.
 
 
a.
Product: Mecho Shade Thermoveil 1000 Series Dense Vertical Weave -1011
Porcelain -3%
 
 
b.
Product: Mecho Shade Equinox Blackout 0100, Shadecloth 100 Series -0102
Alabaster
III.
CEO OFFICE
 
A.
Approximately 450 square feet.
 
B.
Marble Border at floor-18”x18” Emperador Dark tiles (approx. 190-200 sf of
tile). Broadloom carpet insets: CPT 14
 
C.
5-6" Dark Espresso Walnut wood base w/bevel edge detail


B-3-8



--------------------------------------------------------------------------------




 
D.
Hard lid ceiling with soffit detail and specialty lighting
 
E.
Lightolier Vetro 6” CFLD6A01
 
F.
Speaker locations for sound system. Final locations to be approved by BPE.
 
G.
Flush face Linear Diffusers, ½” slot, steel.
 
H.
Two floor core locations to provide AV, data & power - (1) for desk and (1) for
conference table.
 
I.
Two wall locations to provide AV, data and power - (1) credenza and (1) buffet
credenza.
 
J.
Mecho motorized fabric shades housed in the pocket.
 
K.
J-box in wall behind buffet credenza for AV and power and backing in wall for
LCD screen.
 
L.
4'-5' Art Niche with marble top and specialty down-light.
 
M.
Card reader access controller for office door
IV.
10-12 EXECUTIVE OFFICES
 
A.
Approximately 250-300 sf each
 
B.
Carpet tiles: CPT 10
 
C.
5-6” Dark Espresso Walnut wood base w/bevel edge detail.
 
D.
One floor core locations to provide data and power - (1) for desk. Final
locations by BPE.
 
E.
Two wall locations to provide data and power - (1) credenza and (1) meeting
area.
 
F.
Mecho fabric shades housed in shade pockets.
 
G.
Card reader access controlled office doors
V.
EXECUTIVE LOUNGE
 
A.
Full decorative glass door with stainless ladder pull. Meltdown-MD-218, weave
with acid etch.
 
B.
Laminate casework with standard Hafele pull and granite counters
 
C.
Center island with IceStone counter and bar seating capabilities for 3-4 people.
Built in storage below counter and 2 built in trash bins.
 
D.
Decorative pendants above island: Vistosi pendant: Damasco 1 C suspension.
Color: topaz
 
E.
Appliances to include:
 
 
A.
Refrigerator-Bottom mount freezer: Viking DDBB363 Designer Series, Built-in 36”
W.
 
 
B
Dishwasher: Asko D3252FI with custom front panel to match adjacent cabinetry
finish
 
 
C.
Convection Microwave oven: Viking DMOC205 with trim kit
 
F.
Built in credenza to match kitchen casework
 
G.
One floor core locations to provide data and power - (1) for center island
 
H.
One wall locations to provide AV, data and power - (1) credenza
 
I.
J-box in wall behind buffet credenza for AV and power and backing in wall for
LCD Screen
 
J.
Oceanside glass tile backsplash or equal
 
K.
Porcelain tile at kitchen: CT4 and CT5
 
L.
Broadloom carpet: CPT 13


B-3-9



--------------------------------------------------------------------------------




VI.
BOARDROOM
 
A.
850-900 sf to accommodate 25'W x 12' D conference table.
 
B.
60-75 sf Rear Projection Room WITH 100” video wall and exhaust fan. Room and
ceiling to be painted black. Exterior wall of RPS room to have floor to ceiling
wood cladding.
 
C.
Hard-lid ceiling with soffit detail throughout with LED cove lighting.
 
D.
100-150 sf of 9Wood Wood grill ceiling. Style: 1124-4 in Quarter Sapele with
blackout mesh.
 
E.
Built-in wood credenzas with stone top on 2 walls. One unit to have built-in
refrigerated drawers: Sub-zero 700BR Integrated with custom front panels to
match adjacent cabinetry.
 
F.
Fabric wrapped acoustical panels above credenza. Fabric: Luna, Pearls, SPL-851,
Opale.
 
G.
J-box for AV rack to be installed on two walls behind built-in credenzas
 
H.
Audio visual capabilities, camera and screen by BPE.
 
I.
Ceiling speakers. Locations by BPE.
 
J.
Broadloom carpet with inset. CPT 11 and CPT 12
 
 
 
 
VII.
CATERING KITCHEN
 
 
 
 
A.
175-200 sf kitchen to service Board room only
 
B.
Laminate casework and standard Hafele pulls on upper and lower cabinetry.
 
C.
Floor drain for ice machine: Manitowoc #B420/B422 Ice bins
 
D.
Bosch or Asko dishwasher with custom front panel to match adjacent cabinetry
finish.
 
E.
Cubby for microwave
 
F.
Bottom freezer refrigerator: GE Profile PFSS9PKY in stainless steel
 
G.
Wood vinyl planks: VF 1
 
H.
 
 
VIII.
EXECUTIVE RESTROOMS
 
A.
Cable mounted mirrors to ceiling and c-top
 
B.
Upgraded granite c-tops
 
C.
Oceanside or equal glass tile behind mirrors
 
D.
Kohler sinks: K-2907-4U-96, Biscuit -96
 
E.
Electronic Faucet: Kohler K-13460, stainless steel
 
F.
One shower, dressing room and 6 lockers per restroom
IX.
ELEVATOR LOBBY
 
A.
Upgraded lobby finishes.
 
B.
Decorative low voltage pendants: Tech Lighting, Mini Soda, 700-FK-SDA-A-S.
Location and overall design by BPE.


B-3-10



--------------------------------------------------------------------------------




 
C.
Stone Flooring: Field: Travertine 18”x24” Vein cut walnut plank. Sample to be
approved by BPE.
 
 
Accent: Limestone inset: 6”x24” Chocolate Brown. Sample to be approved by BPE.
 
 
Carpet 9 and 10 at seating area
 
D.
Accent Glass: Ellen Blakely, Grecian Spa. Filed glass: Pulp, custom blue: match
BM HC-148. Ref:
 
 
Jamestown Blue/Metallic.
 
E.
5-6” wood base
 
F.
Wood paneling, back painted glass panels and specialty accent tiles
 
G.
Specialty ceiling in lobby with pendant lighting, soffits with LED accenting
lighting
 
H.
Reception Station with wood and natural stone.
 
I.
BPE signage above reception desk, mounted on feature wall.
GENERAL REQUIREMENTS FOR KITCHEN/CAFETERIA/SERVING LINE
*Criteria based on a 5,000 sf/3,000 gallon grease trap facility
Quantity
Description
1
Remote refrigeration condenser rack for outdoor application, 208-230V/60HZ/3PH,
serving the following items://A. Item #17, Walk-in freezer, 2.5 HP, compressor
3AB031E//B. Item #20, Walk-in cooler, 1.3HP, compressor KAG010E//C. Item #23,
Walk-in cooler, 1.3HP, compressor KAG010E//D. Items #144, 146, 151, Drop-in cold
pans, 1.0HP, compressor KAR010E//E. Items #158, 159, 162, 163, Drop-in cold
pans, 2.0HP, compressor KAK021E//F. Items #164, 165, Air screens, 3.5HP,
compressor ZS26K4E//G. Item #167, Frost top, 0.8HP, compressor KAM007E//A11
evaporator coils are supplied with thermostats, liquid line solenoid valves, and
thermostatic expansion valves factory installed.//AU low temperature systems
include suction line accumulators factory installed.
Optional one (1) year service/labor warranty
 
 
1
Mop Hanger
 
 
1
Mopsink storage cabinet, stainless steel, wall mounted, 36” long with single
intermediate/shelf, G.C. to provide wall backing for support.
 
 
5
Standard Wire Shelf, 18W x 42L, (4) plastic split sleeves, antimicrobial freezer
wire, NSF for coolers, freezers & wet environments.
 
 
4
Stationary Post, 86-3/8H, numbered on 1” increments, double grooved every 5”,
antimicrobial freezer wire, NSF for coolers, freezers & wet environments.
 
 
1
Hand Sink, wall model, 14” wide x 10” front-to-back x 5” deep bowl,
 
20 gauge stainless steel construction, splash mounted faucet, basket
 
drain, soap and towel dispenser, wall bracket
 
Floor trough, 18”x84” w/ 3” drain, custom fabricated stainless steel
 
Trough with s/s grates per plan and details.
 
 
1
Insurice 2000 Twin System, 1/2 micron pre-coat filtration, (2)


B-3-11



--------------------------------------------------------------------------------




 
12000 cartridges, w/self-contained scale inhibitor feed, for cubes up
 
to 1,450 lbs/day or flakers up to 2,200 lbs/day, pressure gauge,
 
flushing valve, flow rate: 3.34 GPM
 
 
1
S-Series Ice Maker, cube-style, air-cooled, self-contained condenser, up to
1450-lb approximately 24 hours, stainless steel finish, dice size cubes
 
 
1
Ice Bin, w/first-in first-out ice storage, approximately 1114 lb ice storage
capacity, welded s/s construction, adjustable s/s legs, for use with 48” ice
machine
 
 
1
Ice Deflector, required on Manitowoc B-Style bins or non-Manitowoc bins
 
 
4
Standard Wire Shelf, 24W x 48L, (4) plastic split sleeves, antimicrobial freezer
wire, NSF for coolers, freezers & wet environments
 
 
8
Standard Wire Shelf, 24W x 60L, (4) plastic split sleeves, antimicrobial freezer
wire, NSF for coolers, freezers & wet environments
 
 
8
Standard Wire Shelf, 24W x 60L, (4) plastic split sleeves, antimicrobial freezer
wire, NSF for coolers, freezers & wet environments
 
 
12
Stationary Post, 74-3/8H, numbered on 1” increments, double grooved evenly 5”,
antimicrobial freezer wire, NSF for coolers, freezers & wet environments
 
 
32
S-Hook to join wire shelves- Epoxy coated for use in cooler or freezer
 
 
1
Walk-in freezer w/ light, part of the following: Walk-in Cooler/Freezer, (items
# 16, 19 & 22), Approx. Dims: 8'-0” x 31'-0” x 9'-0. 1174 sq. M-Panel
Construction://4” polyurethane foam insulation packed to a 2.3-lb. density with
a high-density urethane perimeter. Interior cam locks to all wall, ceiling, and
floor panels. Interior and exterior joints sealed by NSF approved gaskets. 5V2”
Freezer ceiling and walls//Panel Finishes://Interior ceiling: Stucco embossed
white galvanized steel//Interior wall: Stucco embossed white galvanized
steel//Exposed exterior: Stucco embossed galvanized steel // Unexposed exterior:
Stucco embossed galvanized steel//Flooring (freezer only): Insulation only,
concrete and wearing surface by others//Panel Accessories://Matching vertical
trim. (3) Vapor proof fluorescent light fixtures. Matching closure panels.
Matching cove base.//Door Features ://(3) 34” x 78” Flush-fitting, self-closing
door with replaceable magnetic gasket and adjustable dual wiper blades. 2 Hinges
and locking handle with inside release. Hydraulic door closer, pre-wired
exterior light-switch, and one thermometer per compartment. Heated door opening
and heated pressure relief vent for freezer only.//Door Accessories://Stainless
steel cladding interior and exterior. Aluminum tread plate kick plates interior
and exterior
 
 
4
Standard Wire Shelf, 24W x 36L, (4) plastic split sleeves, antimicrobial freezer
wire, NSF for coolers, freezers & wet environments
 
 
4
Standard Wire Shelf, 24W x 48L, (4) plastic split sleeves, antimicrobial freezer
wire, NSF for coolers, freezers & wet environments


B-3-12



--------------------------------------------------------------------------------




8
Standard Wire Shelf, 24W x 60L, (4) plastic split sleeves, antimicrobial freezer
wire, NSF for coolers, freezers & wet environments
 
 
12
Stationary Post, 74-3/8H, numbered on 1” increments, double grooved every 5”,
antimicrobial freezer wire, NSF for coolers, freezers & wet environments
 
 
16
S-Hook to join wire shelves-Epoxy coated for use in cooler or freezer
 
 
4
Standard Wire Shelf, 24W x 48L, (4) plastic split sleeves antimicrobial freezer
wire, NSF for coolers, freezers & wet environments
 
 
12
Standard Wire Shelf, 24W x 60L, (4) plastic split sleeves, antimicrobial freezer
wire, NSF for coolers, freezers & wet environments
 
 
12
Stationary Post, 74-3/8H, numbered on 1” increments, double grooved every 5”,
antimicrobial freezer wire, NSF for coolers, freezers & wet environments
 
 
16
S-Hook to join wire shelves-Epoxy coated for use in cooler or freezer
 
 
10
Standard Wire Shelf, 18W x 36L, (4) plastic split sleeves, chrome
 
finish, NSF for dry & heated environments
 
 
5
Standard Wire Shelf, 18W x 42L, (4) plastic split sleeves, chrome
 
finish, NSF for dry & heated environments
 
 
20
Standard Wire Shelf, 18W x 48L, (4) plastic split sleeves, chrome
 
finish, NSF for dry & heated environments
 
 
5
Standard Wire Shelf, 18W x 72L, (4) plastic split sleeves, chrome
 
finish, NSF for dry & heated environments
 
 
24
Stationary Post, 86-3/8H, numbered on 1” increments, double grooved every 5”,
chrome finish, NSF for dry & heated environments
 
 
40
S-Hook to join wire shelves-Zinc
 
 
1
Stainless steel wail flashing 20 GA. with clips including item# 49,88,129
 
 
1
Double width stainless steel work table at diewall, with integrated welded
double prep sink on the PREP area side, with one prep sink, one hand sink and
two drawers on the COOK LINE side, field verification and drawings are required.
(Diewall by G.C.) [Price includes #31.1, #31.2 & #31.3]
 
 
1
Double Overshelf w/ diewall cap, custom fabricated s/s per plans and details,
size to be 18W x 15'6L. [Price includes #33]
 
 
1
Custom s/s chase, fabricate minimum 16 GA. s/s, provide from top of counter to
ceiling. Include access panel.


B-3-13



--------------------------------------------------------------------------------




1
Commercial Food Processor, 3 qt. grey ABS bowl w/handle kidney-shaped opening,
vegetable prep attachment, continuous feed, bowl attachment designed for
vertical cutting and mixing, on/off & pulse switch, 2 plates, 120V, 60 HZ, 7
amps, 1 HP, 1725 RPM
 
 
1
Manual Slicer, 13” diameter Precise Edge knife, top mounted knife sharpener,
stainless steel construction, gear-driven, antimicrobial protection, knife cover
interlock, dual gear thickness adjustment, EZ-Glide table, open base design,
ETL, NSF, 1/2 Hp, 115/60/1, 7 amps
 
 
1
Vertical Mixer, 30 qt., floor model, 3-speed, #12 hub, include; s/s safety
guard, bowl, 15 min. timer, dough hook, whip & beater, rigid cast iron body,
safety interlocked bowl guard & bowl lift, high torque transmission, NSF, ETL,
1-1/2 HP
 
 
1
Deck Mixing Faucet, with swing nozzle, 12” swing nozzle, 8” centers on deck
faucet with 1/2” IPS CC male inlets, lever handles
 
 
1
Deck Mixing Faucet, with swing nozzle, 6” swing nozzle, 8” centers on deck
faucet with 1/2” IPS CC male inlets, lever handles
 
 
1
Deck Mixing Faucet, 4” centers with 1/2” IPS eccentric flanged female inlets,
lever handles
 
 
1
Swing Nozzle, 6” (deduct cost of standard nozzle)
 
 
2
Union Coupling Inlets, male 1/2” IPS inlet, 1” long
 
 
1
Paper Towel Dispenser, Wall Mounted, above #31 (double width work
 
table)
 
 
5
Standard Wire Shelf, 18W x 60L, (4) plastic split sleeves, chrome finish, NSF
for dry & heated environments
 
 
4
Stationary Post, 86-3/8H, numbered on 1” increments, double grooved every 5”,
chrome finish, NSF for dry & heated environments Stainless steel wall panels
with clips.
 
 
1
Type I Grease Exhaust Hood w/ Lights. Listed UL Exhaust Hood; 18 Gauge Type #300
Series Stainless Steel; Capture-Jet Fan Technology; T.A.B. (Test Air Balance)
Ports; KSA S/S Filters (93-98% Efficient on Particulate in the 5-10 Micron Range
Based on ASTM-F2519-05; Exhaust Volume Based on ASTM-F1704-05 and F2474-05; KSA
Filter Removal Tool.//Ansul Pre-Pipe; All Stainless Steel; Switch Panel (1 Light
Switch, 1 Fan Switch, & 1 Pilot Light); Recessed Incandescent Light, pes
3.//Includes hood hanging materials, hood skirts if required.
 
 
1
Volume Damper, Vertical KBD Model; 16 GA Galvanized Outer Shell Construction; 18
GA 304 SS Inner Shell Construction. Manual Balancing Damper (8” Tall)
 
 
1
Type 1 Grease Exhaust Hood with Lights. Listed UL Exhaust Hood; 18 Gauge Type
#300 Series Stainless Steel; Capture-Jet Fan Technology; T.A.B. (Test Air
Balance) Ports; KSA S/S Filters (93-98% Efficient on Particulate in the 5-10
Micron Range Based on ASTM-F2519-05; Exhaust Volume Based on ASTM-F1704-05 and
F2474-05; KSA Filter Removal Tool.//All Stainless


B-3-14



--------------------------------------------------------------------------------




 
Steel; Recessed Incandescent Light, pes2;//Included hood hanging materials, hood
skirts if required.
 
 
1
Volume Damper, Vertical KBD Model; 16 GA Galvanized Outer Shell Construction; 18
GA 304 SS Inner Shell Construction. Manual Balancing Damper (8" Tall)
 
 
1
Hood skirts and hanging materials for hood # 44, 44.1, 74, 86, 102, 118, 130
 
 
1
Ansul R-102 Fire Suppression System w/ Pull Station, including installation
labor, miscellaneous materials, and the manufactures equipment for the hoods.
 
 
3
Safety System Moveable Gas Connector Kit, 3/4" inside diameter, 48" long,
covered with stainless steel braid, coated with blue antimicrobial PVC, 1 Snap
Fast QD 1 full port valve, (2) 90° elbows, coiled restraining cable with
hardware, limited lifetime warranty
 
 
4
Safety System Moveable Gas Connector Kit, 1/2" inside diameter, 48" long,
covered with stainless steel braid, coated with blue antimicrobial PVC, 1 Snap
Fast QD 1 full port valve, (2) 90° elbows, coiled restraining cable with
hardware, limited lifetime warranty
 
 
1
Titan 36" Heavy Duty Range, gas, (6) 12" 35,000 BTU open burners, standard oven
base with s/s oven liner, 2 chrome plated oven racks, 6: high s/s legs, 245,000
BTU
 
 
1
Tilting Kettle, gas, 20-gallon capacity, crank tilt, 2/3 jacket, 316 s/s liner,
floor mounted control console supports, s/s construction, bullet feet,
electronic ignition, 50 PSI, 0 - 2000' elevation, 72,000BTU (2)
 
 
1
Faucet, double pantry with swing spout, for DEE & DH 20-40 gallon floor model
kettles
 
 
1
Cover, lift-off, (#31) for (D, DT, DL, DLT, DEE & DH) 20 gallon
floor model kettles
 
 
1
Kettle start-up, first unit, net
 
 
1
Eclipse Ergonomic Braising Pan, gas, 30-gallon capacity, 10” deep pan, 38” pan
height, manual tilt, standard etch marks, faucet bracket, round tubular open leg
base, s/s construction, bullet feet, elec. spark ignition, 104,000 BTU/hr
 
 
1
Pan Carrier, universal style, fits all size and type braising pans (except
TD/FPC)
 
 
1
Faucet, double pantry with swing spout & riser, left or right-sided mounting
 
 
1
Braising pan start-up, first unit, net
 
 
1
Smart Steam 100 Convection Steamer, gas, double-stacked, open leg stand bullet
feet, (3) 12 x 20 x 2-1/2" pans capacity per compartment, boilder less, s/s
interior & exterior, single water connection, 54,000 BTU, each (B/I)


B-3-15



--------------------------------------------------------------------------------




1
Smart Steam water treatment kit
Steamer start-up, first unit, net
 
 
1
Steamer start-up, first unit, net
 
 
1
Convection Oven, gas, double-deck, extra depth, solid state manual controls,
single speed fans, (5) racks & (11) positions, dependent s/s solid doors, s/s
front, sides & top, 6” s/s legs, flue connector, 60,000 BTU each
 
 
1
Custom fabricated stainless steel work table with hand sink. 16 GA. top with 18
GA. under shelf fully welded to tubular legs with s/s adjustable bullet feet.
Fabricate per plan and specifications, shop drawing and field measurement
required.
 
 
1
Deck Mixing Faucet, with swing nozzle, 6” swing nozzle, 8” centers on deck
faucet with 1/2” IPS CC male inlets, lever handles
 
 
1
Soap & Towel Dispenser, for 17” wide hand sinks
 
 
1
Custom Fabricated wall shelf: 16 GA. 304 stainless steel, 12” wide x length on
plan. 14 GA. stainless steel knife brackets mounted 48” on center Max. Mounting
hardware to be #14 stainless steel truss head screws. G.C. to provide backing
for support. Shop Drawing required
 
 
1
Value Line Refrigerator, Reach-in, two-section, self-contained refrigeration,
aluminum exterior & interior, s/s. front & doors, standard depth cabinet,
full-height doors, exterior dial-type thermometer, 5” casters, ENERGY STAR®, 1/3
HP
 
 
5
Standard Wire Shelf, 18W x 48L, (4) plastic split sleeves, chrome finish, NSF
for dry & heated environments
 
 
4
Stationary Post, 86-3/8H, numbered on 1” increments, double grooved every 5”,
chrome finish, NSF for dry & heated environments
 
 
2
Locker, five tier, single wide, (5) 12” x 15” x 12H doors, beige powder coated
paint finish, finger pull, 6” legs
 
 
1
Heated Cabinet, mobile, insulated, bottom mount forced-air heat system,
universal slides hold (12) 12”x20” or (6) 18”x26” pans at 3-1/2” spacing, slides
adjustable in 1-1/2” increments, stainless steel construction, 5” swivel
casters, 120v, 1650w, 13.7amps, 60hz, LPH, ENERGY STAR®
 
 
5
Standard Wire Shelf, 24W x 48L, (4) plastic split sleeves, chrome finish, NSF
for dry & heated environments
 
 
5
Standard Wire Shelf, 24W x 72L, (4) plastic split sleeves, chrome finish, NSF
for dry & heated environments
 
 
6
Stationary Post, 86-3/8H, numbered on 1” increments, double grooved every 5”,
chrome finish, NSF for dry & heated environments
 
 
10
S-Hook to join wire shelves-Zinc


B-3-16



--------------------------------------------------------------------------------




1
Wall Shelf and pot rack, 16 GA. s/s, custom fabricated per plans and details.
 
 
1
3-compartment pot washing sink & soiled dish landing, s/s custom fabricated, (3)
20”x20”xl2D tubs, w/ integrated 18” min. drain board each side, s/s legs and
cross rails, drain indirectly to floor sink, field verification and drawing
required [Price includes #70.1 and #70.2]
 
 
1
Easy lnstall Pre-Rinse Unit, wall mount, base faucet w/spring check cart. &
lever handles, 2” diameter. flanges w/1/2” NPT female eccentric flanged inlets,
35-1/2H, 15” overhang, 8-1/4” clear, 18” riser, B-0107 spray valve, B-0044-H
flex s/s hose, 6” wall bracket
 
 
1
Installation Kit, 1/2” NPT nipple, lock nut and washer, short El 1/2” NPT female
x male
 
 
1
Add-on Faucet, less nozzle, for pre-rinse units
 
 
1
Swing Nozzle, 14” (deduct cost of standard nozzle)
 
 
1
Easy lnstall Pre-Rinse Unit, wall mount, base faucet w/spring check cart. &
lever handles, 2” diameter. flanges w/1/2” NPT female eccentric flanged inlets,
35-1/2H, 15” overhang, 8-1/4” clear, 18” riser, B-0107 spray valve, B-0044-H
flex s/s hose, 6” wall bracket
 
 
1
Type II Steam Hood. NSF Listed; 18 Gauge Type #304 Stainless Steel; All
Stainless Steel w/Baffles; Includes hood hanging materials and hood skirts if
required.
 
 
1
Dishwasher, door type, high temperature sanitizing w/built-in booster heater,
straight-thru design, 60 racks/hour, external Poly Pro Scrap accumulator, s/s
construction, electric tank heat, auto fill, includes (1) open & (1) peg rack,
ENERGY STAR®
 
 
1
Drain water tempering kit (factory installed only)
 
 
1
Custom fabricated clean dish table 14 a. stainless steel top sloped to dish
machine. 1-5/8” diameter s/s tubular legs and welded 18GA. s/s under shelf.
Fabricate per plans and details. Field verify, shop drawing required.
 
 
1
Custom Fabricated wall shelf: 16 GA. 304 stainless steel, 12” wide x length on
plan. 14 GA. stainless steel knife brackets mounted 48” on center Max. Mounting
hardware to be #14 stainless steel truss head screws. G.C. to provide backing
for support. Shop Drawing required
 
 
1
Deck Mixing Faucet, 4” centers with 1/2” IPS eccentric flanged female inlets,
lever handles
 
 
1
Swing Nozzle, 6” (deduct cost of standard nozzle)
 
 
2
Union Coupling Inlets, male 1/2” IPS inlet, 1” long
 
 
1
Soap Dispenser, wall mounted
 
 
1
Paper Towel Dispenser-Wall Mounted


B-3-17



--------------------------------------------------------------------------------




1
Value Line Refrigerated Counter, two-section, with doors, stainless steel top,
rear splash, front, interior bottom & sides, aluminum back rear-mounted
self-contained refrigeration, 6” casters, 1/3 HP
 
 
1
Value Line Refrigerated Counter, Pizza Top, two-section, with doors, stainless
steel top with refrigerated pan rail, stainless top, ends & front, ABS interior,
side-mounted self-contained refrigeration, 1/3 HP, cutting board
 
 
1
Back service counter w/ integral hand sink, stainless steel w/ 6” backsplash &
6” side splash, direct drain at hand sink [Price includes #84.1]
 
 
1
Pizza Pro Dough Press, counter model, manual operation, heated upper platen,
microprocessor, programmable w/digital read-out, on/off switch, up to 18”
diameter, 1450w
 
 
1
Ventless Hood, limited type 1 hood for use with specific UL listed appliances,
s/s hood with 3-stage filtration: s/s baffle filter for large grease particles,
electrostatic air cleaning filter and disposable charcoal odor filter, use with
electric ovens & conveyor ovens max. 50kw, rotisseries max. 6.2kw UL, CUL, NSF
 
 
1
ILS (Interlocking system)
 
 
1
Ansul R-102 Fire Suppression System Electric system, duct system
 
 
2
Lincoln Impinger® Countertop Oven, electric, single deck, w/extended 50"
conveyor, standard CTI, UL/CSA, 208 V, 29 amps, 1 Ph, 60 Hz, 3 wires, 6 KW
 
 
1
Pro-Max® Double Panini” Grill, electric, (1) 14”x28” fixed lower grill, (2)
hinged upper grills, grooved cast iron grill plates, thermostatic control with
off position, stainless steel front & sides, adjustable feet, 7200w
 
 
1
Manual Slicer, 13” diameter Precise Edge knife, top mounted knife sharpener,
stainless steel construction, gear-driven, antimicrobial protection, knife cover
interlock, dual gear thickness adjustment, EZ-Glide table, open base design,
ETL, NSF, 1/2 Hp, 115/60/1, 7 amps
 
 
1
Tempered glass display case, custom fabricated, with mid-shelf
 
 
1
Counter top for Daily fresh display, Deli/Panini, Pizza, International, material
based on Icestone, Tuscan Sunset, with tray slides and 3” eased edge and
stainless steel strips
 
 
1
Custom fabricated service counter at pizza, stainless steel cabinet and doors
with stainless steel top, 4” backsplash with 4” with curb and diewall, finished
back, field verification and shop drawing required
 
 
1
Millwork finish panels at service cabinet for #94, approx. 39'LF LP panel
w/reveal lines, includes s/s reveal and acrylic reveal, one section plywood sub
top at cabinet approx. 39'LF, one section plywood sub top & brackets at tray
rail approx. 28'LF. NIC s/s trim at panel top, NIC S/S tray boxes


B-3-18



--------------------------------------------------------------------------------




1
Tray slide, Material based on Icestone, Tuscan Sunset, with 3” edge and with
stainless steel strips.
 
 
1
Sneeze guard, custom fabricated s/s with 1”x2” rectangular tubing uprights, 1/2”
tempered glass, beveled and polished exposed glass edges, mounting flange, 54”
max. Post spacing, NSF standard 2 construction. Includes the following sections:
//l. Grille - full service type//2. Salsa - self service type//3. Mexican / hot
 
 
1
Entree - full service type 4. Pizza / International - full service type//5. Deli
/ Panini - full service type//6. Salad Bar - self service type//7. Beverage /
Desserts - self service type//8. Soup - self service type
 
 
1
Value Line Refrigerated Counter, Sandwich Top, two-section, with doors, 12-pan
opening, 10” cutting board, stainless top, front, interior bottom & sides,
aluminum back, rear-mounted self-contained refrigeration, 6” casters, 1/5 HP
 
 
1
Casters, 3” diameter 4” OA height (set of 4)
 
 
1
Toast-Qwik® Conveyor Toaster, horizontal conveyor, countertop design, all bread
types toaster, approx. 14 slice capacity/min, electronic controls, color guard
sensing system, 3.3 kW
 
 
1
Cayenne® Heated Shelf, left aligned, 60L, two-zone heat control,
thermostatically controlled maintains even & accurate temperature, stainless
steel outer construction, smooth top with welded corners, aluminum core provides
even heat distribution, 120V, 905W, 7.5A, 5-15P plug, 20W (front zone 13.4W,
back zone 6.6W), total height 5.7H (includes 4” foot), UL, CUL, NSF, USA made
 
 
1
Cayenne® Heat Strip, 60” Hard Wired, High Wattage, one-year parts & labor
warranty, additional one-year parts warranty on cal-rod element, UL, CUL, NSF,
USA made
 
 
1
Type I grease exhaust hood w/ lights. Listed UL Exhaust Hood; 18 Gauge Type #300
Series Stainless Steel; Capture-Jet Fan Technology; T.A.B. (Test Air Balance)
Ports; KSA S/S Filters (93-98% Efficient on Particulate in the 5-10 Micron Range
Based on ASTM-F2519-05; Exhaust Volume Based on ASTM-F1704-05 and F2474-05; KSA
Filter Removal Tool;//Ansul Pre-Pipe; All Stainless Steel; Finished Stainless
Steel Back; Switch Panel (1 Light Switch, 1 Fan Switch, & 1 Pilot Light);
Recessed Incandescent Light, pes 2;//Includes hood hanging materials, hood skirt
if required.
 
 
1
Volume Damper, Vertical KBD Model; 16 GA Galvanized Outer Shell Construction; 18
GA 304 SS Inner Shell Constructions. Manual Balancing Damper (8” Tall)
 
 
1
Ansul R-102 Fire Suppression System w/Pull Station, including installation
labor, miscellaneous materials, and the manufactures equipment for the hoods.
 
 
1
Supreme Step-Up Hotplate, counter model, gas, 12” wide, (1) 20,000 BTU front
burners, (1) 20,000 BTU elevated back burners, infinite manual controls, safety
pilots, 4” adjustable s/s legs, 30,000 BTU


B-3-19



--------------------------------------------------------------------------------




 
 
1
Value Line Refrigerated Counter, Sandwich Top, single-section, with door,
stainless steel top with eight-pan opening, stainless steel exterior, 3”
casters, rear-mounted self-contained refrigeration, Energy Star rated, 1/5 HP,
ABS interior
 
 
1
5” casters - set of four
 
Supreme Step-Up Hotplate, counter model, gas, 12” wide, (1) 20,000 BTU front
burners, (1) 20,000 BTU elevated back burners, infinite manual controls, safety
pilots, 4” adjustable s/s legs, 30,000 BTU
 
 
1
Counter top for Grille area, material based on Icestone, Tuscan Sunset, with
tray slides and 3” eased edge and stainless steel strips
 
 
1
Stainless steel service counter cabinet, 14 ga s/s top, w/ galvanized curb and
utility diewall. Field verification and drawing required.
 
 
1
Millwork finish panels at service cabinet for #112.1, approx. 21 'LF LP panel
w/reveal lines, includes s/s reveal and acrylic reveal, one section plywood sub
top at cabinet approx. 21' LF, one section plywood sub top & brackets at tray
rail approx. 21'LF. NIC s/s trim at panel top, NIC S/S tray boxes
 
 
1
3-Pan NSF7 Refrigerated Cold Pan Modular Drop-In, 18-8 s/s, drip-free flange,
polyurethane foam insulation., 6-5/8” deep well, 1/4 HP compressor, 120V, 4.9A,
5-15P plug, OA dim 41-l/2”x26”, cutout dim 40-3/4”x25-l/4”, 7/8” corner radius,
display area length 37-1/2”, 5 business day lead time, USA made
 
 
1
Supreme Hotplate, counter model, gas, 12” wide, (2) 20,000 BTU burner, infinite
manual controls, safety pilots, 4” adjustable s/s legs, 40,000 BTU
 
 
1
Supreme Griddle, counter model, gas, 36” wide x 24” x 1” thick smooth highly
polished steel griddle plate, w/3” high s/s rear & side splash, thermostatic
controls, safety pilots, legs, 72,000 BTU
 
 
1
Supreme Char broiler, counter model, gas, 48” wide, built-in grease channels,
infinite manual controls, adjustable legs, 120,000 BTU
 
 
1
Spec Line Refrigerated Counter, Griddle Stand, two-section, with drawers,
stainless steel top, exterior & interior, side-mounted self-contained
refrigeration, 1/4 HP, dial thermometer
 
 
1
6” Casters, set of four w/5” wheel- includes credit for legs
 
 
1
Cabinet base extension, custom fabricated stainless steel to extend #117 to 96.
 
 
1
Type I Grease Exhaust Hood w/ Lights. Listed UL Exhaust Hood; 18 Gauge Type #300
Series Stainless Steel; Capture-Jet Fan Technology; T.A.B. (Test Air Balance)
Ports; KSA S/S Filters (93-98% Efficient on Particulate in the 5-10 Micron Range
Based on ASTM-F2519-05; Exhaust Volume Based on ASTM-F1704-05 and F2474-05; KSA
Filter Removal Tool;//l 8” Customer & Operator Side, Center 72” AFF;//Ansul
Pre-Pipe; All Stainless Steel; Switch Panel (1 Light


B-3-20



--------------------------------------------------------------------------------






 
Switch, 1 Fan Switch, & 1 Pilot Light); Recessed Incandescent Light, pes
6;//Includes hood hanging materials, hood skirts if required.
 
 
1
Volume Damper, Vertical KBD Model; 16 GA Galvanized Outer Shell Construction; 18
GA 304 SS Inner Shell Construction. Manual Balancing Damper (8” Tall)
 
 
1
Ansul R-102 Fire Suppression System w/ Pull Station, including installation
labor, miscellaneous materials, and the manufactures equipment for the hoods.
 
 
1
Single Pantry Faucet, with swing nozzle, deck mounted, 6” swing nozzle, single
shank with 1/2” NPS thread, 1/4” IPS union type tailpiece, lever handle, C”
(ORH)
 
 
1
2-Well Hot Modular Drop-In W/Thermostatic Controls & Manifold Drains, drip-free
flange, ind. drain shutoffs, 6-3/8” DP wells operate moist/dry, dial controls,
1000W per well, 208-240V, 7.2-8.3A, 6-15P plug, OA 28-l/4”x26”, cutout
27-1/2”x25-l/4”, 7/8” corner radius
 
 
1
Back service counter w/ integral hand sink, stainless steel w/ 6” backsplash &
6” side splash, direct drain at hand sink, G.C. to provide and install soap &
single-service towel dispensers [Price includes #122.1]
 
 
1
Deck Mixing Faucet, 4” centers with 1/2” IPS eccentric flanged female inlets,
lever handles
 
 
1
Swing Nozzle, 6” (deduct cost of standard nozzle)
 
 
2
Union Coupling Inlets, male 1/2” IPS inlet, 1” long
 
 
1
Soap Dispenser, wall mounted
 
 
1
Paper Towel Dispenser-Wall Mounted
 
 
1
Wall Shelf, 16 GA. stainless steel, 12” wide x length on plan, with hidden
brackets, custom fabricated per plan and details, G.C. to provide backing for
support
 
 
1
Value Line Freezer, Reach-in, single-section, self-contained refrigeration,
aluminum interior & exterior, s/s front & doors, std depth cabinet, full-height
door, exterior dial-type thermometer, ENERGY STAR®, 1/3 hp
 
 
1
Solstice High Efficiency Fryers, gas (2) 50 lb oil cap. full tanks, solid state
thermostats, boil out & melt cycle, drain valve interlock, matchless ignition,
self-clean burner, downdraft protection, drawer filtration, s/s tank, front &
sides, total 160,000 BTU (-FF), ENERGY STAR©
 
 
1
Built-in bread & batter unit w/dump station to the left side of the two fryers
 
 
1
PFW-1 Built-in food warmer, 750 watts
 
 
1
Type 1 back shelf type grease exhaust hood. Listed UL Exhaust Hood; 18 Gauge
Type #300 Series Stainless Steel; Capture-Jet Fan Technology; T.A.B. (Test Air
Balance) Ports; Incandescent Lights; KSA S/S Filters (93-98% Efficient on
Particulate in the 5-10 Micron Range


B-3-21



--------------------------------------------------------------------------------




 
Based on ASTM-F2519-05; Exhaust Volume Based on ASTM-F1704-05 and F2474-05; KSA
Filter Removal Tool;//Ansul Pre-Pipe; All Stainless Steel; Switch Panel (1 Light
Switch, 1 Fan . Switch, & 1 Pilot Light); //Includes hood hanging materials,
hood skirt if required.
 
 
1
Volume Damper, Vertical KBD Model; 16 GA Galvanized Outer Shell Construction; 18
GA 304 SS Inner Shell Construction; Manual Balancing Damper (8” Tall)
 
 
1
Toast-Qwik® Conveyor Toaster, horizontal conveyor, countertop design, all bread
types toaster, approximately 14 slice capacity/min, electronic controls, color
guard sensing system, 3.3 KW
 
 
1
Wall Shelf, 16 GA. stainless steel, 12” wide x length on plan, with hidden
brackets, custom fabricated per plan and details, G.C. to provide backing for
support
 
 
1
Back service counter, custom stainless steel per plan and details, G.C. to
provide backing for support [Price includes #133.1]
 
 
1
Spec Line Heated Cabinet, Reach-in, single-section, std depth cabinet, exterior
digital thermometer, adjustable wire shelves, cylinder locks, full-height,
stainless steel exterior, aluminum interior, adjustable s/s legs
 
 
1
Casters in lieu of legs - set of four 6” high w/ 5” wheel, swiveling with side
brakes
 
 
1
Service counter top & edge, custom fabricated per plan and details [Price
includes #138.1]
 
 
1
Deck Mixing Faucet, 4” centers with 1/2” IPS eccentric flanged female inlets,
lever handles
 
 
1
Swing Nozzle, 6” (deduct cost of standard nozzle)
 
 
2
Union Coupling Inlets, male 1/2” IPS inlet, 1” long
 
 
1
Soap Dispenser, wall mounted
 
 
1
Paper Towel Dispenser-Wall Mounted
 
 
1
Value Line Refrigerator, Reach-in, single-section, self-contained refrigeration,
aluminum sides & interior, s/s front & doors, std depth cabinet, full-height
door, exterior dial-type thermometer, casters with brakes, ENERGY STAR®, 1/3 HP
 
 
1
4-Pan NSF7 Refrigerated Cold Pan Modular Drop-In, Modified For Remote - No
Compressor Or Mounting Brackets, 18-8 s/s, drip-free flange, polyurethane foam
insulation, 6-5/8” deep well, 1/3 HP compressor, 120V, 5.9A, 5-15P plug, OA dim
54-3/4”x26”, cutout dim 54”x25-l/4”, 7/8” corner radius, display area length
50-1/4”, 5 business day lead time, USA made
 
 
1
Counter top for Salsa, Mexican, Hot Entree, material based on Icestone, Tuscan
Sunset, with tray slides and 3” eased edge and stainless steel strips
 
 
1
Stainless steel service counter cabinet, 14 gas s/s top, w/ galvanized curb and
utility diewall.


B-3-22



--------------------------------------------------------------------------------




 
Field verification and drawing required. [Price includes #150]
 
 
1
Millwork finish panels at service cabinet for #145.1, approx, 34'LF LP panel
w/reveal lines, includes s/s reveal and acrylic reveal, one section plywood sub
top at cabinet approx. 34'LF, one section plywood sub top & brackets at tray
rail approx. 34'LF. NIC s/s trim at panel top, NIC S/S tray boxes
 
 
1
3-Pan NSF7 Refrigerated Cold Pan Modular Drop-In, Modified For Remote - No
Compressor Or Mounting Brackets, 18-8 s/s, drip-free flange, polyurethane foam
insulation, 6-5/8” deep well, 1/4 HP compressor, 120V, 4.9A, 5-15P plug, OA dim
41 -l/2”x26”, cutout dim 40-3/4”x25-l/4”, 7/8” corner radius, display area
length 37-1/2”, 5 business day lead time, USA made
 
 
1
3-WELL HOT MODULAR DROP-IN W/THERMOSTATIC CONTROLS & MANIFOLD DRAINS, drip-free
flange, ind. drain shutoffs 6-3/8D wells operate moist/dry, dial controls, 1000W
per well, 208-240V, 10.8-12.5A, 6-20P plug, OA 41-l/2”x26,cutout
40-3/4”x25-l/4”, 7/8” corner radius
 
 
1
Single Pantry Faucet, with swing nozzle, deck mounted, 6” swing nozzle, single
shank with 1/2” NPS thread, 1/4” IPS union type tailpiece, lever handle, C”
(ORH)
 
 
1
Pro-Max® Two-Sided Grill, electric, 14”xl4” fixed lower grill, hinged upper
grill, HD smooth cast aluminum grill plates, thermostatic control, rear grease
receptacle, stainless steel front & sides, 1800w


 
 
1
Single Pantry Faucet, with swing nozzle, deck mounted, 6” swing nozzle, single
shank with 1/2” NPS thread, 1/4” IPS union type tailpiece, lever handle, C”
(ORH)
 
 
1
4-Well Hot Mod Drop-In W/Thermostatic Control & Manifold Drains, drip-free
flange, ind. drain shutoff, 6-3/8” deep wells operate moist/dry, dial controls,
1000W per well, 208-240V, 14.4-16.7A, 6-30P plug, OA 54-3/4”x26”, cutout
54”x25-l/4”, 7/8” corner radius
 
 
1
Volume damper
 
 
1
Counter top for Salad Bar, material based on Zodiac, Caroli Red 06, with tray
slides and 3” eased edge and stainless steel strips
 
 
1
Salad bar, 1 section cabinet approx. 1 l'Lx5'Dx approx. 30'LF IP panels with
reveal lines includes s/s reveal lines (no Acrylic), one section plywood sub top
at cabinet, one section plywood sub top and brackets @ tray rail approx. 36'LF,
NIC s/s tray boxes.
 
 
1
4-Pan NSF7 Refrigerated Cold Pan Modular Drop-In, Modified For Remote - No
Compressor Or Mounting Brackets, 18-8 s/s, drip-free flange, polyurethane foam
insulation, 6-5/8” deep well, 1/3 HP compressor, 120V, 5.9A, 5-15P plug, OA dim
54-3/4”x26”, cutout dim 54”x25-l/4”, 7/8” corner radius, display area length
50-1/4”, 5 business day lead time, USA made
 
 
1
4-Pan NSF7 Refrigerated Cold Pan Modular Drop-In, Modified For Remote - No
Compressor Or Mounting Brackets, 18-8 s/s, drip-free flange, polyurethane foam
insulation, 6-5/8” deep well, 1/3 HP compressor, 120V, 5.9A, 5-15P plug, OA dim
54-3/4”x26”, cutout dim 54”x25-


B-3-23



--------------------------------------------------------------------------------




 
1/4”, 7/8” corner radius, display area length 50-1/4”, 5 business day lead time,
USA made
 
 
1
4-Pan NSF7 Refrigerated Cold Pan Modular Drop-In, Modified For Remote - No
Compressor Or Mounting Brackets, 18-8 s/s, drip-free flange, polyurethane foam
insulation, 6-5/8” deep well, 1/3 HP compressor, 120V, 5.9A, 5-15P plug, OA dim
54-3/4”x26”, cutout dim 54”x25-l/4”, 7/8” corner radius, display area length
50-1/4”, 5 business day lead time, USA made
 
 
1
4-Pan NSF7 Refrigerated Cold Pan Modular Drop-In, Modified For Remote - No
Compressor Or Mounting Brackets, 18-8 s/s, drip-free flange, polyurethane foam
insulation, 6-5/8” deep well, 1/3 HP compressor, 120V, 5.9A, 5-15P plug, OA dim
54-3/4”x26”, cutout dim 54”x25-l/4”, 7/8” corner radius, display area length
50-1/4”, 5 business day lead time, USA made
 
 
1
Oasis® Self-Service Refrigerated Open Air Screen Case, 71L, 81H, self-contained
Breeze refrigeration system, (4)non-lit adjustable metal shelves (15D), top
light, black interior, (2) full end panels, 4D removable wall spacer brackets,
casters
 
 
1
Interior: Stainless steel, in lieu of standard black
 
 
1
Header: Stainless steel (straight header style required)
 
 
1
Upper front panel: Flat, Stainless steel
 
 
1
Lower base: Stainless steel
 
 
1
Left end panel: Full Mirrored interior w/stainless steel exterior
 
 
1
Right end panel: Full Mirrored interior w/stainless steel exterior
 
 
1
Rear loading hinged doors, locking
 
 
1
Add Lights to standard shelves (4)
 
 
1
Security cover: Removable Locking
 
 
1
Oasis® Self-Service Refrigerated Open Air Screen Case, 71L, 81H, self-contained
Breeze refrigeration system, (4)non-lit adjustable metal shelves (15D), top
light, black interior, (2) full end panels, 4D removable wall spacer brackets,
casters
 
 
1
Interior: Stainless steel, in lieu of standard black
 
 
1
Header: Stainless steel (straight header style required)
 
 
1
Upper front panel: Flat, Stainless steel
 
 
1
Lower base: Stainless steel
 
 
1
Left end panel: Full Mirrored interior w/stainless steel exterior


B-3-24



--------------------------------------------------------------------------------




1
Right end panel: Full Mirrored interior w/stainless steel exterior
 
 
1
Rear loading hinged doors, locking
 
 
1
Add Lights to standard shelves (4)
 
 
1
Security cover: Removable Locking
 
 
1
Countertop for Beverage, Desserts Counter, material based on Icestone, Tuscan
Sunset, with tray slides and 3” eased edge and stainless steel strips
 
 
1
Beverage counter. One section cabinet 23'6” Lx 2'6Dx 3'H, 12 each LP doors, no
reveal lines, one section plywood sub top at cabinet, one section plywood sub
top & brackets @ tray rail approx. 23'6” L, NIC brushed s/s trim.
 
 
1
4-Pan Frost Top Modular Drop-In, Modified For Remote - No Compressor Or Mounting
Brackets, 18-8 s/s, recessed drip flange with drain, 1/3 HP compressor, 120V,
5.9A,
 
5-15P plug, Overall dim 54-3/4”x26”, cutout dim 52-l/2”x23-3/4”, 7/8” corner
radius, display area length 48-3/4”, 5 business day lead time
 
 
1
Horizon Satellite-Fill Ice Maker, air-cooled, self-contained condenser, for
Vision low-profile ice and beverage dispensers, up to 1100 lb production of
Chewblet® ice in 24 hrs., 208-230/60/1 Water filter system (one per icemaker)
for 1000 and 1400 series machines
 
 
1
Horizon Satellite-Fill Ice Maker, air-cooled, self-contained condenser, for
Vision low-profile ice and beverage dispensers, up to 1100 lb production of
Chewblet® ice in 24 hrs., 208-230/60/1
 
 
1
Water filter system (one per icemaker) for 1000 and 1400 series machines
 
 
1
Counter top for Soup area, material based on Icestone, Tuscan Sunset, with tray
slides and 3” eased edge and stainless steel strips
 
 
1
One section cabinet 4'9Lx2'Dx3'H, 3 each LP doors, no reveal lines, one section
plywood sub top at cabinet, one section plywood sub top & brackets @ tray rail
approx. 4'9” L, NIC brushed S/S trim.
 
 
1
Pot Filler Faucet, deck-mounted, double-joint nozzle, 24” long, with insulated
off-on control valve at outlet, 1/2” IPS female inlet, adjustable flange
 
 
3
Soup Well, Modular Drop-In W/Infinite Control, holds one 11 qt inset, sis well,
3/4” drain, power cord, control cord for remote installation, diameter over
flange 12-13/16”, cutout diameter 12-1/4”, well outer diameter 12”, 120V, 720W,
6.0A, 5-15P, UL, CUL, NSF4, USA made
 
 
1
Counter top for P.O.S stations, material based on Icestone, Tuscan Sunset, with
tray slides and 3” eased edge and stainless steel strips


B-3-25



--------------------------------------------------------------------------------




1
Two each POS counters, approx. 3'6Lx3'Dx3'H, 1 drawer and 2 doors per cabinet,
no reveal lines, 4 each H/D casters per unit, 1 each section plywood sub top per
unit, 2 each section plywood sub top & brackets at tray rail approx. 8'LF
 
 
1
LP top for item #190.1, one section 12': x 2D with back and end splashed.
 
 
1
Condiment counter, one section cabinet 12'Lx2'Dx2'10H, 6 each LP clad doors, no
reveal lines, one each LP condiment rails 5'L, one each plywood sub top at
cabinet Subtotal -material
 
 
1
(a) Install 2 walk-in coolers and 1 walk-in freezer, 1 rx40'x8' high with all
necessary trim and enclosures and 120 day labor warranty//(b) Install insulated
sub-floor for freezer//(c) Install, start up and adjust Coldzone rack system
items A thru G with line sets already installed and 120 day labor warranty
 
 
1
Option 1-year labor warranty
 
 
1
Drilling pilot holes for sneeze guards and sneeze guard lighting wiring through
Icestone counter tops
 
 
1
Install Hood # 44, 44.1, 74, 86, 102, 118, 130, wall flashings, hood skirts,
sneeze guards, custom fabricated stainless steel and buy out equipment including
item# 94.A. 84.1, 133.1, 138.1 and 122.1
 
 
1
Stage and delivery
 
 
1
Install all millwork units including item# 94.2, 112.2, 145.2, 157.1, 166.1,
180.1, 185.1, 190.1. 190.
INTERIOR PARTITIONS
 
I.
DEMISING PARTITIONS
 
 
A.
3 5/8" x 25 min. gauge metal studs @ 16" on center.
 
 
 
 
 
 
B.
5/8” gypsum wallboard one layer each side of studs.
 
 
 
 
 
 
C.
From floor slab to underside of concrete and metal deck floor/roof structure.
 
 
 
 
 
 
D.
Two rows of continuous acoustical sealant - top and bottom racks.
 
 
 
 
 
 
E.
R-8 Batt type fiberglass insulation between studs in partition cavity.
 
 
 
 
 
 
F.
Partition taped smooth and sanded to level 4 finish to receive paint or wall
covering.
 
 
 
 
 
 
G.
Fire caulk @ partition and metal deck as required by City of San Diego.
 
 
 
 
 
 
H.
Provide minimum opening above ceiling as required for return air, with sound
boots.
 
 
 
 
 
 
I.
Provide diagonal bracing at staggered as required by code.
 
 
 
 
 
 
J.
No back-to-back electric or data outlets.
 
 
 
 
 
 
K.
Provide screw-on corner beads at all corners.


B-3-26



--------------------------------------------------------------------------------




 
II.
ONE-HOUR WALL
 
 
1.
Same as demising partition with fire dampers as required for penetrations and
return air.
 
 
 
Type X 5/8" wallboard shall be fire taped where fire ratings are required.
 
III.
TYPICAL INTERIOR PARTITION
 
 
A.
3 5/8” - 25 gauge metal studs 24” on center maximum terminating at twelve (12)
inches above suspended ceiling (20 gauge when supporting wall mounted cabinets
or equipment). Extend to underside of concrete at Executive offices only.
 
 
 
 
 
 
B.
5/8” Gypsum wallboards one layer each side of studs.
 
 
 
 
 
 
C.
Intended for 9'-0” ceiling height (U.O.N.).
 
 
 
 
 
 
D.
Provide diagonal bracing per code.
 
 
 
 
 
 
E.
R-8 Batt type fiberglass insulation between studs in partition cavity.
 
 
 
 
 
 
F.
Partition taped smooth and sanded to level 4 finish to receive paint or wall
covering.
 
 
 
 
 
 
G.
Provide screw-on corner beads at all corners.
 
 
 
 
 
 
H.
No back-to-back electric or data outlets.
 
IV.
PERIMETER DRYWALL (where required)
 
 
A.
5/8” gypsum wallboard, one layer on existing framing per plans. Batt insulation
to remain.
 
 
 
 
 
 
B.
Height - floor slab to 12” above ceiling, where occurs. Extend to underside of
concrete at Executive offices only.
 
 
 
 
 
 
C.
Provide seal with caulk between gypsum board and window mullion if it is
required.
 
 
 
 
 
 
D.
Gypsum wallboard taped smooth and sanded to level 4 finish to receive paint or
wall covering.
 
 
 
 
 
 
E.
Provide screw-on corner beads at all corners.
 
V.
COLUMN FURRING
 
 
A.
5/8” gypsum wallboard, one layer on 2 ½” 25 gauge studs.
 
 
 
 
 
 
B.
Height - floor slab to 12” above ceiling grid or to the deck above. Extend to
underside of concrete at Executive offices only.
 
 
 
 
 
 
C.
Gypsum wallboard taped smooth and sanded to level 4 finish to receive paint or
wall covering.
 
 
 
 
 
 
D.
Provide screw-on corner beads at all corners.
 
VI.
GLASS PARTITION & CLERESTORY WINDOWS
 
 
A.
1” W x ¾” H continuous, satin chrome finish aluminum “U” channel, top anchored
to grid every 24” and anchored directly to slab at bottom. Allow for floor
deflection in sizing glass. Clear silicone caulk typical head and sill condition
provide neoprene setting blocks. 3/8” clear tempered glass, butt-joined,
polished edges.
 
 
 
 
 
 
B.
62” x 24” Clerestory windows at each office with satin chrome frame.


B-3-27



--------------------------------------------------------------------------------




DOORS, FRAMES, HARDWARE AND INTERIOR WINDOWS
 
 
I.
WOOD DOORS
 
 
 
A.
Tenant Entry and Interior Door:
 
 
 
1.
Manufacturer:
Marshfield or Equal
 
 
2.
Species:
Clear Maple. Finish to be approved by Interior Design Department
 
 
3.
Cut:
Quartered
 
 
4.
Finish:
Clear finish: 0-95
 
 
5.
Note:
Solid core 3'-0” x 8'-0” x 1 ¾” doors. Doors shall match existing core doors in
finish, material and appearance. Undercut doors ½” and finish all edges
including top and bottom
 
 
6.
Rating:
20-minute/per code
 
 
7.
Location:
Tenant Entry door at 1-Hour Corridor
 
 
 
 
 
 
 
II.
DOOR FRAMES
 
 
 
A.
60 Minute Frame
 
 
 
1.
Manufacturer:
Dual Lock
 
 
 
2.
Product:
Avalon Phoenix
 
 
 
3.
Finish:
Powder clear
 
 
 
4.
Label:
60-minute
 
 
 
5.
Location:
1-Hour Stair enclosure, 1-Hour Passageway and Enclosure
 
 
 
 
 
 
 
 
B.
20 Minute Frame
 
 
 
1.
Manufacturer:
Dual Lock
 
 
 
2.
Product:
Avalon Eagle
 
 
 
3.
Finish:
Powder Clear
 
 
 
4.
Label:
20-minute
 
 
 
5.
Location:
1-Hour Corridor
 
 
 
 
 
 
 
 
 
C.
Non-Rated Frame
 
 
 
1.
Manufacturer:
Dual Lock
 
 
 
2.
Product:
Avalon Eagle
 
 
 
3.
Finish:
Powder Clear
 
 
 
4.
Label:
Non-rated
 
 
 
5.
Location:
Interior Tenant Doors
 
 
 
 
 
 
 


B-3-28



--------------------------------------------------------------------------------




 
III.
DOOR HARDWARE
 
 
 
A.
Single Tenant Entry Door at 1-Hour Passageway and 1-Hour Corridor:
 
 
Qty.
Subtype
Item Description
 
 
 
4 pr
Hinge
Ives, 3CB1 4. 5 x 4.5 NRP, 630
 
 
 
1
Office lockset
Falcon, LM521-DG, 626 less cylinder
 
 
 
 
 
with Schlage Mortise cylinder 30-008 by Falcon cam, Keyway: “Everest” C.
 
 
1
Closer
Door-o-Matic, SC81FC-DS, 689
 
 
 
 
 
 
 
 
 
B.
Double Tenant Entry Doors
 
 
 
 
 
 
 
 
Qty.
Subtype
Item Description
 
 
 
8 pr
Hinge
Ives, 3CB1 4. 5 x 4.5 NRP, 630
 
 
 
1
Office Lockset
Falcon, LM521-DG, 626 less cylinder
 
 
 
 
 
with Schlage Mortise cylinder 30-008 by Falcon cam, Keyway: “Everest” C.
 
 
1 set
Auto Flush Bolts
Ives, FB31P, 630
 
 
 
1
Dust Proof Strike
Ives, DP1, 626
 
 
 
2
Floor Stop
Ives, FS441, 626
 
 
 
2
Closers
Door-o-Matic, SC81FC-DS, 689
 
 
 
1
Coordinator
Ives, COR52-FL20 w/ MB, 628
 
 
 
1
Astragal
PEMKO, 355CS (Cut for Flush Bolts Face).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C.
Single Tenant Doors (non-rated)
 
 
 
 
 
 
 
 
 
Qty.
Subtype
Item Description
 
 
 
4 pr
Hinge
Ives, 3CB1 4. 5 x 4 NRP, 652
 
 
 
1
Latch set
Schlage, L9010 93A, 62
 
SUSPENDED ACOUSTICAL CEILING
 
I.
Suspended Ceiling System
 
 
A.
Product:
Armstrong, Cirrus 2'x2' with beveled tegular edge. Grid: Superfine XL 9/16”
exposed tee system
 
 
B.
Dimension:
24” x 24”
 
 
 
C.
Color:
Matte white
 
 
 
D.
Note:
Steel T-bar grid system with wire suspension and seismic bracing per code.
 
 
E.
Location:
Typical U. N.O.
 
 
 
F.
Mounting Ht:
9”-0” above finished floor (match existing), unless noted otherwise.
 
II.
Floating Hard Lids - All conference rooms and building core with a level 4
finish and flat finish paint and LED cove lighting.


B-3-29



--------------------------------------------------------------------------------




CABINETS
 
I.
High-pressure plastic laminate top and backsplash (Wilsonart, Nevamar or
Formica) on 1-1/2” thick MDF substrate. All exposed sides and fronts of cabinets
to be high-pressure plastic laminate on ¾” MDF substrate. Interior cabinet &
adjustable shelves to be low pressure laminate (Black Melamine) on ¾” MDF
substrate. All edge banding to be 1mm PVC with color to match adjacent.
 
 
 
 
 
 
II.
Hardware:
 
 
 
 
A.
Door and drawer pulls: Hafele 115.70.002 (Executive Floor) or Liberty Steel Bar
Pulls P0103 (Admissions and Corporate Floors)
 
 
 
 
 
 
 
 
B.
No Blum box hardware
 
WINDOW COVERINGS
 
I.
Exterior Window Covering @ private offices and open office: Fabric shade
 
 
A.
Product:
Mecho Shade Thermoveil 1000 Series Dense Vertical Weave
 
 
B.
Color:
1011 Porcelain
 
 
 
C.
Opening:
    3%
 
 
II.
Exterior Window Covering @ Conference Rooms & Training Rooms: Dual
Fabric/Blackout shade
 
 
A.
Product:
Mecho Shade Thermoveil 1000 Series Dense Vertical Weave
 
 
A.
Color:
1011 Porcelain
 
 
 
B.
Opening:
     3%
 
 
 
C.
Product:
Mecho Shade Equinox Blackout 0100, Shadecloth 100 Series
 
 
D.
Color:
0102 Alabaster
 
FIRE/LIFE/SAFETY
 
II.
Fire Sprinkler Heads
 
 
 
 
A.
Sprinklers shall be U.L. listed, factory approved and provided in accordance
with Uniform Fire Code requirements as enforced by the local jurisdiction.
 
 
B.
Heads to be white pendant pop-down reliable, model G-1 concealed automatic
sprinkler head.
 
 
C.
Location of sprinkler heads to be approved by the architect. Sprinkler heads
shall be located in the center of ceiling tile
 
 
D.
All final sprinkler locations to be approved by Client.
 
II.
Smoke Detector
 
 
 
 
A.
Smoke detectors shall be U.L. Listed and Factory approved. Manufacturer make and
model shall match detectors currently installed.
 
 
B.
Install where applicable per code, location to be approved by Architect and
Client.


B-3-30



--------------------------------------------------------------------------------




 
II.
Exit Signs
 
 
 
 
A.
Manufacturer:
Lithonia Lighting, edge lit exits, recessed ceiling mounted LED housing, green
letters on a clear panel background or equivalent.
 
III.
Fire Extinguisher and Cabinet
 
 
 
A.
Manufacturer:
J.L. Industries
 
 
B.
Cabinet:
Ambassador #1017-V-10,
 
 
C.
Options:
FE Letters in Red or FE Letters Vertical on Glass
 
 
D.
Extinguisher:
2A10BC
 
 
 
E.
Note:
Paint cabinet to match adjacent wall location of cabinets per plan.
HEATING, VENTILATION, AIR CONDITIONING, & PLUMBING
 
I.
Scope of work: The contractor shall provide all required labor, materials,
equipment and contractor's services necessary for complete and safe installation
of Heating, Ventilating, Air Conditioning (HVAC), Plumbing, and Fire Protection
Work in conformity with requirements of all Authorities having jurisdiction. The
consulting engineer shall prepare documents, including California's Title 24
calculations, as necessary for permit and construction.
 
II.
The building HVAC system shall be capable of supporting the final occupancy load
that is contemplated on Lessee's future occupancy load projections.
 
 
I.
The Architect and Engineering Consultants shall design the HVAC system as
required for a complete operating system to meet the following criteria. If
independent peer review is required by Tenant (BPE), Tenant will pay consulting
fee for review:
 
 
 
a)
Zone temperatures shall maintain between 70°F and 75°F for outside design
conditions as indicated below.
 
 
 
b)
Provide fresh air ventilation to meet ASHRAE requirements and local state codes.
 
III.
Provide digital control system equipment with room sensors in lieu of
thermostats in each zone with reset buttons, and all necessary interfaces as
required for connection to the existing Direct Digital Control (DDC) building
management system.
 
IV.
Provide temperature controls utilizing programmable electronic (or sensors)
thermostats by a centralized BMS with remote sensors.
 
V.
Outside Design conditions shall be indicated in the ASHRAE latest fundamentals
“Weather Data” for the city with the closest proximity to this facility
utilizing the following frequency levels: Winter: 99% design dry-bulb/ Summer:
1% design dry-bulb and 2.5% wet-bulb
 
VI.
Plans shall indicate locations of all units, ductwork, VAV boxes, and supply and
return diffusers and


B-3-31



--------------------------------------------------------------------------------




 
 
grilles, controls, and exhaust fans.
 
VII.
After completion of all HVAC work, the contractor is to perform commissioning of
the entire system servicing Lessee's space in accordance with SHRAE and NEBB
standards. Each piece of equipment shall be checked for proper installation and
operation. The Contractor shall balance all systems and provide Lessee's Project
Director with a copy of the balancing report indicating the system is within 10%
of design.
 
VIII.
Provide space temperature control during the period Lessee's move in furniture
and fixtures.
 
IX.
DO not locate any HVAC equipment or units above the ceiling of the Server
Room(s) other than those specifically designed to serve that space.
 
X.
Provide a one (1) year warranty and complete maintenance for one (1) year
including all parts and labor on all HVAC equipment.
 
XI.
The basic installation for tenant suite shall include complete heating,
ventilating, and air conditioning systems, outside air distribution, and relief
air distribution for a typical standard office environment during normal office
hours. The T.I. contractor shall furnish and install all materials and equipment
necessary to provide complete and operational air conditioning systems in the
tenant space, including but not limited to the following:
 
 
I.
Requirements shall be in accordance with Title 24 and all other applicable
codes.
 
 
II.
Diffusers core shall have curved, adjustable blades, and shall be capable of
delivering 1-way, 2-way, 3-way, or 4-way horizontal ceiling patterns and shall
be adjustable to obtain a downward airflow pattern. Diffuser must have high
anti-smudge characteristics with center aspiration.
 
 
III.
Material shall be steel. Finish shall be standard white baked enamel.
 
 
IV.
Perforated ceiling diffusers shall be tested in accordance with ANSI/ASHRAE
Standard 70-1991. Sound data for diffusers shall be calculated in accordance
with International Standard ISO 3741 comparison method.
 
XII.
Ductwork:
 
 
 
 
A.
Supply ducts, return ducts, and exhaust ducts plenum chambers, housing, and
panels shall be fabricated from zinc-coated (galvanized) steel sheets conforming
to the latest ASTM Specification A-653. Zinc-coating shall be of the
“commercial” class.
 
 
B.
Insulated low-pressure flexible duct shall be a factory fabricated assembly
consisting of a zinc-coated spring steel helix, non-perforated inner liner
consisting of a zinc-coated wrapped with a nominal 1½” thick fiberglass
insulation. The assembly shall be sheathed in vapor barrier jacket. The
composite assembly, including insulation and vapor barrier, shall meet the Class
1 requirements of flame spread of 25 or less, smoke developed of 50 or less as
set forth in NFPA Bulletin 90-A and be labeled by Underwriters' Laboratories,
Inc.


B-3-32



--------------------------------------------------------------------------------




 
 
C.
Flexible ducts shall be installed in a fully extended condition free of sags and
kinks, using only the minimum length required to make the connection. Where
horizontal support is required, flexible duct shall be suspended on 36” centers
with a minimum of ¾” wide flat banding material. All joints and connections
shall be made in accordance with the recommendations of Underwriters'
Laboratories, Inc. for jointing material. Connections to rigid sheet metal shall
be made with minimum ½”' wide collar positively clamped and secured with screws
or other approved fastening.
 
 
D.
Flexible ducts shall be supported with 2” wide, 28-gage steel collar attached to
the structure with an approved duct hanger. Installation shall minimize sharp
radius turns or offsets.
 
 
E.
Maximum length of flexible duct shall be 8' 0”.
 
 
F.
Water source heat pump supply and return air plenums shall be sized to deliver
airflow at a maximum velocity of 1000 ft/min.
 
 
G.
Ductwork fabrication and installation shall conform to the recommendation of the
latest edition of the Duct Construction Standards Metal and Flexible as
published by the Sheet Metal and Air Conditioning Contractors National
Association, Inc. (SMACCNA).
 
 
H.
Ductwork Insulation
 
 
 
1.
Install thermal insulation on clean, dry surfaces after testing, inspection, and
approval in strict accordance with the manufacturers' recommendations.
 
 
 
2.
All insulation shall meet Title 24 requirements.
 
 
 
3.
Insulate all concealed supply and return air ducts with flexible glass fiber
insulation with factory applied reinforced foil-kraft facing. Manville R-series,
Microlite, or approved equal. Thickness shall be lined with 1½” minimum
thickness, density 1.0 pcf. Insulation seams shall be taped.
 
XIII.
HVAC Units
 
 
 
 
A.
WSHP: Carrier standard efficiency model 50RHC(12.0 EER Minimum) or approved
equal, suspended above ceiling with horizontal inlet and discharge, with factory
autoflow control hose kit, overflow condensate switch, and solenoid shut-off
valves. Solenoid valve shall be Belimo or owner approval equal and shall be
fully compatible with the building automation system (BAS).
 
 
B.
Size and location per mechanical engineering plans.
 
 
 
1.
Testing & Balancing
 
 
 
C.
At the completion of each tenant improvement, an independent test and balance
agency, certified by AABC or NEBB, shall provide a complete test and balance
document verifying that the specified performance is being achieved.
 
 
 
1.
Structural Calculations
 
 
 
D.
Where it is required by code, mechanical units shall require structural
engineering calculations for city approval.


B-3-33



--------------------------------------------------------------------------------




CABLING
 
I.
Scope of Work: The contractor shall provide all requirements as specified below
to accommodate cabling for Owner's selected vendor.
 
II.
Each Workstation shall receive:
 
 
F.
(2) Category 5e, 4 pair cables
 
 
G.
(1) 1 ¼” conduit required for every four workstations
 
III.
Each Reception Desk shall receive:
 
 
A.
(2) Category 5e, 4 pair cables
 
 
B.
(1) ¾” conduit required for desk
 
IV.
Each Office shall receive:
 
 
A.
Two locations, as specified on plan, each with (2) Category 5e, 4 pair cables
 
 
B.
(1) 1 ¾” conduit stub from box to ceiling
 
V.
Each Reception/Waiting Area shall receive:
 
 
A.
(2) Category 5e, 4 pair cables
 
 
B.
(1) ¾” conduit required for specified location
 
VI.
Each Conference Room or Training Room shall receive:
 
 
A.
(4) Category 5e, 4 pair cable within each table floor box (quantity of table
floor boxes determined by table size and usage).
 
 
B.
(1) 1” conduit stub for each table floor box
 
VII.
Each Bizhub shall receive:
 
 
A.
(2) Category 5e, 4 pair cables behind the actual printer
 
 
B.
(1) ¾” conduit stub from box and standard height to ceiling
 
 
C.
(2) Category 5e, 4 pair cables required for single gang cut in box for
“Equitrac” card reader installed at 43” high. (Printer location determined
during planning phase)
 
 
D.
(1) ¾” conduit stub for gang box to ceiling required for “Equitrac”.
 
VIII.
If Conference Room Scheduler (Room Wizard) is required:
 
 
A.
(2) Category 5e, 4 pair cables required at door entrance of Conf. Room
 
 
B.
(1) ¾” conduit stub from box to ceiling
 
 
 
 
IX.
Each IDF and MDF shall receive the following equipment:
 
 
A.
45 Cisco 3750 switches
 
 
B.
(2) Cisco 4506 switches
 
 
C.
(50) WAPS
 
 
D.
(2) Cisco 5508 WLAN controllers
 
 
E.
Servers and storage for DNS,DHCP,DC.
 
 
F.
ACS software
 
 
G.
See supplemental documents for overall requirements for IDF rooms
***Formal request documents will be submitted by BTS (IT)


B-3-34



--------------------------------------------------------------------------------




AUDIO VISUAL REQUIREMENTS
 
I.
Scope of Work: The contractor shall provide all requirements as specified below
to accommodate audio visual requirements listed below:
 
A.
Medium Conference Room (12-15 employees):
 
 
 
1.
(1) 84” Da-Lite Tensioned Advantage Electrol Screen
 
 
2.
(1) LCD Projector Ceiling Mount w/lift - motorized
 
 
3.
(1) MLC Control - Extron 104 IP Plus
 
 
4.
Ceiling speakers
 
 
5.
VGA w/audio at Table 192 interface
 
 
6.
House PC 109 Interface
 
 
7.
Data/Power and Analog phone line at conf. table
 
 
8.
J-box to accommodate rack for Sound Station 2 w/display (installed in owner
supplied credenza)
 
B.
Large Conference Room (18-20 employees):
 
 
9.
(1) 100” Da-Lite Tensioned Advantage Electrol Screen
 
 
10.
(1) LCD Projector Ceiling Mount w/lift - motorized
 
 
11.
(1) MLC Control - Extron 104 IP Plus
 
 
12.
Ceiling speakers
 
 
13.
VGA w/audio at Table 192 interface
 
 
14.
House PC 109 Interface
 
 
15.
Data/Power and Analog phone line at conf. table
 
 
16.
J-box to accommodate rack for Sound Station 2 w/display (installed in owner
supplied credenza)
 
C.
Video Conference Room (20-25 employees):
 
 
17.
(1) 100” Da-Lite Tensioned Advantage Electrol Screen
 
 
18.
(1) LCD Projector Ceiling Mount w/lift - motorized
 
 
19.
(1) AMX Ni3100 Touch Panel w/wm docking station
 
 
20.
Ceiling speakers
 
 
21.
VGA w/audio at Table 192 interface
 
 
22.
House PC 109 Interface
 
 
23.
Data/Power and Analog phone line at conf. table
 
 
24.
J-box to accommodate rack for Sound Station 2 w/display (installed in owner
supplied credenza)
 
 
25.
HD Codec
 
 
26.
Wall mounted Polycom HDX EagleEye Camera


B-3-35



--------------------------------------------------------------------------------




 
 
27.
Hard wired for video conferencing
 
 
28.
Audio Processor and MX396 Shure table mics
 
 
29.
Switcher for router
PLUMBING
 
I.
Scope of Work: The contractor shall provide all required design, labor,
materials, equipment and contractor's services necessary for complete and safe
installation of Plumbing Work in conformity with requirements of all Authorities
having jurisdiction. The contractor or consulting engineer shall prepare
documents as necessary for permit and construction.
 
 
A.
Plumbing Biz Hub Sink and Faucet
 
 
 
 
1. Faucet:
Chicago Faucet GN8AE3JKCP. Fitting: Chicago Faucets 895-317E29XK
 
 
 
2. Double Sink:
Just, DL-ADA - Series-A-18 GA
 
 
II.
Tenant suite shall be provided with individual, electric, instantaneous-type hot
water heaters.
ELECTRICAL
 
I.
Scope of Work: The contractor shall provide all required design, labor,
materials, equipment and contractor's services necessary for complete and safe
installation of Heating, Ventilating, Air Conditioning (HVAC), Plumbing, and
Fire Protection Work in conformity with requirements of all Authorities have
jurisdiction. The contractor shall prepare design-build documents, including
California's Title 24 calculations, as necessary for permit and construction. If
peer review is required by Tenant (BPE), Tenant will pay consulting fee for
review.
 
 
A.
Provide all emergency lighting, exit signs, fire alarm speakers, strobes, etc.,
as required by local and state building codes and in compliance with the
American with Disabilities Act (ADA), local and state accessibility requirements
and NFPA.  All emergency and egress lighting shall be on the emergency power
system where applicable or have emergency battery power.
 
 
B.
The following shall be the minimum number of outlets provided for each work
area, unless otherwise noted.
 
 
 
1.
Workstations: (2) duplexes- 1 for convenience and 1 for PC
 
 
 
2.
Private Office: (3) duplexes- 2 for convenience and 1 for PC
 
 
 
3.
Exec. Office: (4) duplexes- 3 for convenience and 1 for PC
 
 
 
4.
Corridors/Open Areas: 120 V duplex to accommodate cleaning service equipment so
cleaners can reach all areas utilizing a 50' cord.
 
 
C.
Electrical stub outs for Exterior Signage.
 
 
 
 
 
 
 
 
D.
Standard tenant light fixture:
 
 
1.
2x2 Recessed Indirect with 2 lamps
 
 
 
Fixture - Lithonia - 2AVG 317 MDR MVOLT GEB10RS


B-3-36



--------------------------------------------------------------------------------




 
 
 
Lamp - Sylvania - Octron XPS F017/835XPS/ECO
 
 
 
Ballast - Sylvania - Prostart PSX QTP 3x32T8/UNV PSX
 
 
 
 
 
 
 
 
2.
2x4 Single Recessed Indirect with 2 lamps
 
 
 
Fixture - Lithonia - 2AVG 232 MDR MVOLT GEB10RS
 
 
 
Lamp -  Sylvania - Octron XPS F032/835XPS/ECO
 
 
 
Ballast - Sylvania - Prostart PSX QTP 3x32T8/UNV PSX
 
 
 
 
 
 
 
 
3.
6” Recessed Downlight
 
 
 
Fixture - Calculite Compact Fluorescent open downlight 8051
 
 
 
Lamp - Sylvania - CF32DT/E/IN/EOL ECO
 
 
 
Ballast - QTP2x26CF/UNV
 
 
 
Finish: CCD Comfort Clear Diffuse
 
 
 
Flange: Polished
 
 
 
 
 
 
4.
Linear downlights
 
 
 
Fixture - Focal Point, Avenue B, MR16
 
 
 
Location - Conference rooms
 
 
 
 
 
 
5.
Linear downlights
 
 
 
Fixture - Focal Point, Avenue B, Flush lens
 
 
 
Location - Biz Hubs/Elevator Lobbies
 
 
 
 
 
 
6.
Controls
 
 
 
All fixtures inside conference rooms dimmed and controlled by Lutron's Grafik
Eye 3000 series control that is interfaces with AV equipment and lighting.
 
 
 
 
 
 
 
 
7.
Wall switches and receptacles: Leviton, Decora Series, color: white. Install
vertically.
EXTERIOR SIGNAGE
 
I.
Building design to accommodate all necessary access points, structural supports
and electrical infrastructure to allow industry standard installation practices.
 
II.
BPE requires that exterior signage be the maximum allowed by the Sign Code.
 
III.
BPE requires exterior building signs on every qualifying elevation and high rise
signage when available by code.
 
IV.
BPE requires building entrance identification. All sign types must be maximum
height, square footage and quantities allowed by code. In all sign types
internal illumination is required unless prohibited by code.
SECURITY
 
 
A.
Scope of Work: The contractor shall provide all requirements as specified below
to accommodate Owner's security system comprised of a Brivo Access Control
System, utilizing HID Slimline II -card readers, except where noted, and contact
sensors for each door with a reader


B-3-37



--------------------------------------------------------------------------------




 
 
 
and electronic locking hardware. The Camera system is Internet Protocol (IP)
based, utilizing Dell custom rack mounted servers at each location with
formulated calculation on needed Terabyte storage capacity. Indoor Cameras are
AXIS M3014 Mini Dome. The system is powered over the Ethernet (POE). Each camera
will capture at a minimum resolution of 720p and use H.264 compression. The
server is to be placed in the MDF room of each facility. Specific architecture
to be provided by selected vendor so as to minimally impact owner's broadband
Internet network.
 
 
B.
General Assembly Space - First Floor
 
 
 
a)
20+ doors with badge readers, sensors and electronic latching equipment
 
 
 
b)
Elevators with badge readers and cable runs
 
 
 
c)
20+ Cameras for entry, IDF, Fitness, Cafeteria, Corridors, Mailroom, etc.
 
 
 
 
 
 
 
 
C.
Admission Space -with balcony space
 
 
 
a)
10+ doors with badge readers, sensors and electronic latching equipment
 
 
 
b)
8-10 Cameras for entry and IDF
 
 
 
 
 
 
 
 
D.
Admission Space- without balcony space
 
 
 
a)
5+ doors with badge readers, sensors and electronic latching equipment
 
 
 
b)
5+ cameras for entry and IDF
 
 
 
 
 
 
 
 
E.
Corporate Space
 
 
 
 
 
a)
10+ doors with badge readers, sensors and electronic latching equipment
 
 
 
b)
5+ cameras for entry and IDF
 
 
 
 
 
 
 
 
F.
Executive Space
 
 
 
 
 
a)
10+ doors with badge readers (special painted faceplate to match wall), sensors
and electronic latching equipment
 
 
 
b)
10+ cameras for entry to include stairwells and IDF
 
 
 
 
 
 
 
 
G.
General Specifications:
 
 
 
a)
(1) UPS for Dell Custom Servers with redundant power sources.
 
 
 
b)
Prox Point Plus reader specified for Executive Floors or when flush plated
readers are required.
 
 
 
c)
Thinline II reader (standard)
 
 
 
d)
Schlage Hardware Trim style #17with #626 Satin Chromium Plated finish
 
 
 
e)
(1) conduit and j-box required per electronic latching door hardware
 
 
 
f)
Cores between floors, as well as, sleeves through firewalls for cable runs and
connections.




--------------------------------------------------------------------------------



3.2 Section 2 Finishes and Materials

B-3-38



--------------------------------------------------------------------------------




FLOOR COVERING
Product
Manufacturer
Pattern-Color
 
Remarks
Carpet Tile
Mohawk
Custom Jacket (Light) -B7012
34oz carpet tiles.
 
 
 
 
¼ turn installation
CPT1
Lees
Custom Jacket (Dark no stripe) - C0573
U.O.N.
 
 
 
 
 
CPT2
Lees
Custom Jacket (Dark w/red stripe) - C0980(33%tiles in box have red)
 
 
 
 
 
 
CPT3
Lees
GT012-402 - Dolman
 
 
 
 
 
 
CPT4
Lees
Symphonic Pulse, #371 Suite
 
 
 
 
 
 
CPT5
Karastan
 
 
 
Broadloom carpet
 
 
 
34oz carpet rolls Conference rooms only. Border carpet with a different pattern
for inset under conference table.
 
 
 
 
CPT6
Mohawk-Lees
(Border Carpet)
Truth in Color - GL-020, 534 Coffee Bean
 
 
 
 
CPT7
Atlas Carpet Mills
(Inset Carpet)
Contempo - CT08 Honey Nut
 
 
 
 
 
CPT8
Mohawk-Karastan
(Border Carpet)
Groovin - DC084, 898 Penny Loafers
 
Executive floor
 
 
 
34oz carpet tiles.
Carpet tile
 
 
 
¼ turn installation U.O.N.
CPT 9
Constantine
Nexus C390C96, Peachtree and Piedmont
 
 
 
 
 
 
CPT 10
Shaw Contract
Dissolve, 59556. Color:111
 
Executive floor
 
 
 
34oz carpet rolls Conference rooms only. Border carpet with a different pattern
for inset under conference table.
Broadloom carpet
 
 
 
 
 
 
 
CPT 11
Mohawk-Lees
(Border Carpet)
Truth in Color - GL020, 544 Chocolate
 
 
 
 
CPT 12
Bentley Prince Street
(Inset Carpet)
Building Eutopia, Birchcreek
 
 
 
 
 
 
CPT 13
Karastan
Symphonic Pulse, KC155, Staccato
 
 
 
 
 
 
CPT 14
Karastan
Pascal, Café Au Lait
 
Ceramic/Porcelain tile and stone
 
 
 
Through color.
CT1
Arizona Tile
Fibra Silk, 12x24 (field)
 
 
 
 
 
 
CT2
Arizona Tile
Fibra Suede (accent)
 


B-3-39



--------------------------------------------------------------------------------




CT3
Dal-Tile Quarry Tile
#0T08 Sahara Sand (kitchen)
 
 
 
 
 
 
CT4
Caesar Ceramiche
Absolute - Golden Coast (field)
 
 
 
 
 
 
CT5
Caesar Ceramiche
Absolute - Piasentina Reale (accent)
 
 
 
 
 
 
CT6
Arizona Tile
Metalwood "Iridio" 12"x24", 1/8" max. grout line
 
 
 
 
 
 
CT7
Arizona Tile
Metalwood, "Bronzo" 12"x24", 1/8" max. grout line
 
 
 
 
 
 
CT8
Arizona Tile
Metalwood "Iridio" 3.5"x24", 1/8" max. grout line
 
 
 
 
 
 
CT9
Arizona Tile
Metalwood, "Bronzo" 12"x24", 1/8" Bullnose
 
Glass Tile
 
 
 
 
 
 
 
GT1
Ann Sacks
Erin Adams Glass - "Zen Weave", V1214 (1-4 colors), Glaze Color series in
12"x12" interlocking netted sheets
 
Rubber Flooring
 
 
Fitness Room
 
 
 
 
RF1
Ecosurface Recycled Rubber
#806 Bedrock
 
RF2
EcoMax 3.2 mm thick (UNO)
#810 Rollin Stone
 
VCT
 
 
Storage Rooms
 
 
 
 
VCT1
Mannington Commercial
#183 Prairie Sand
 
 
 
 
 
VCT2
Mannington Commercial
#219 Toffee
 
VCT-SDT
Armstrong
Imperial Texture, Standard Excelon, 51950 Marble Beige
IDF, MDF
Wood Vinyl floor
 
 
 
Biz Hubs
VF 1
Parterre, vinyl wood planks
Ipe Ebony Ipe´ 11505
4" x 36" x 3mm
 
Rubber base
 
 
 
Throughout UON Continuous Roll
RB1
Johnsonite
#120 Silk
 
 
 
 
 
 
 
RB2
Roppe
#631 Sahara
 
 
 
 
 
 
 
RB3
Burke
#201 Chocolate
 
 
MILLWORK
High pressure plastic laminate
 
 
 
Millwork c-tops and faces UON


B-3-40



--------------------------------------------------------------------------------




PL1
Formica
#7813-SP Cardboardz Solid
 
 
 
 
 
PL2
Formica
#3698-58 Beluga Beige
 
 
 
 
 
PL3
Nevamar
#WZ0028PV Kona Blend
 
 
 
 
 
PL4
Nevamar
#3698-58 Beluga Beige
 
 
 
 
 
PL5
Pionite
AG031 First N Main
 
Quartz counter tops
Caesar stone or Icestone
TBD
For reception desk and cafeteria counter tops
Stone
 
 
 
 
 
 
 
ST1
Tutto Marmo
Chroma BQ2050P, Eclipse Polished
¾” Slab
 
 
 
 
ST2
Cosmos Granite
Brushed and/or Polished
3 cm
PAINT
Interior paint
 
 
 
Eggshell/Loglow throughout UON
P1
Sherwin Williams
Dover White
#SW 6385
 
 
 
 
 
 
P2
Sherwin Williams
Latte
#SW 6108
 
 
 
 
 
 
P3
Sherwin Williams
Vanillin
#SW 6371
 
 
 
 
 
 
P4
Frazee
Chablis
# CL 2763M
 
 
 
 
 
 
P5
Sherwin Williams
Compatible Cream
#SW 6387
 
 
 
 
 
 
P6
Sherwin Williams
Hopsack
#SW 6109
 
 
 
 
 
 
P7
Sherwin Williams
Buff
#SW 7683
 
 
 
 
 
 
P8
Sherwin Williams
Sable
#SW 6083
 
 
 
 
 
 
P9
Sherwin Williams
Meadowlark
#SW 7522
 
 
 
 
 
 
P10
Frazee
Lava Cake
CLC 1289N
 
 
 
 
 
 
P11
Sherwin Williams
Crème
SW 7556
 
FEATURE WALLS
Specialty finish product
3form/Moz Metal or equal
TBD
 
2 feature walls per floor. Design should be different at each floor as specified
by Design Department.




B-3-41



--------------------------------------------------------------------------------




SUPLEMENTAL BTS (IT) REQUIREMENTS

[bpibtsrequirements.jpg]









B-3-42



--------------------------------------------------------------------------------






[bpibtsrequirementspg2.jpg]



B-3-43



--------------------------------------------------------------------------------






[bpibtsrequirementspg3.jpg]

B-3-44



--------------------------------------------------------------------------------








[bpibtsrequirementspg4.jpg]

B-3-45



--------------------------------------------------------------------------------






[bpibtsrequirementspg5.jpg]





B-3-46



--------------------------------------------------------------------------------






[bpibtsrequirementspg6.jpg]



B-3-47



--------------------------------------------------------------------------------








[bpibtsrequirementspg7.jpg]

B-3-48



--------------------------------------------------------------------------------










[bpibtsrequirementspg8.jpg]

B-3-49



--------------------------------------------------------------------------------

EXHIBIT “C”
PARKING RULES AND REGULATIONS
As used in this Exhibit, “you” refers to Tenant.
1.    Access Card. Your access card may only be used for the entrance and exit
only of the vehicle used by you. If violation of this policy occurs, the daily
maximum rate will be charged on the first offense; future violations by the same
individual will result in immediate termination of the parking privileges for
such individual.
2.    Payment Terms. Monthly rate for parking is due and payable on or before
the first (1st) day of each month, in advance without demand. If the monthly
charge is not paid when due, the prevailing daily posted parking rate will be
charged. No deductions or allowances from the monthly rate will be made for days
you do not use the location. Parking commenced between the 1st and 14th will be
charged the full monthly fee. Parking commenced between the 15th and end of the
month will be charged one half of the monthly fee.
3.    Display of Parking Permit; No Bailment. If a monthly permit is supplied by
Central Parking System or a successor parking operator (“CPS”) (One permit per
vehicle), it must be clearly displayed at all times while in the parking
facility. Prevailing daily parking rate will be charged when the permit is not
displayed on the vehicle. CPS will endeavor to provide your first permit within
24 hours after execution of this Agreement. You understand that you are only
purchasing a license to park and that, irrespective of CPS taking possession,
dominion and control of your car, NO BAILMENT IS HEREBY CREATED. The
relationship between CPS and Tenant is defined as Licensor-Licensee and NOT
Bailor-Bailee and, as such, no presumption of negligence shall be held as
against CPS Parties (defined in Section 6 below) in a court of law. In the event
of loss, theft or damage to your vehicle, you will retain the burden of proving
negligence as against CPS Parties. In the event that you desire to engage CPS as
Bailor-Bailee, you shall be required to pay an additional fee, acknowledgement
of which shall be evidenced in writing.
4.    Parking Permit Limitations. The permit is valid ONLY during the month
indicated on the face of the permit and ONLY for the facility at which it was
issued. A new permit must be obtained by the first day of each month. Vehicles
with invalid permits will be charged the daily rate. Refunds will not be issued.
Permit is not valid for stadium or special events. Permit is not transferable.
5.    Valet Parking (if applicable). If CPS parks your vehicle for you, CPS
Parties will not be responsible for theft of or damage to, any contents in your
vehicle (including but not limited to radar detectors, car phones and sound
systems, etc). Provide the attendant only the ignition key to your vehicle, and
if separate from the ignition key, the key to the driver's side door of your
vehicle.
6.    Customer Responsibility. CPS, the owner or manager of the parking
facility, and each of their employees, contractors, parent companies,
subsidiaries and affiliates (“CPS Parties”) are not insurers, and shall not be
responsible for any vehicle loss, collision, fire, theft, accident, loss or
damage to the vehicle or its contents or for any other damage to you or your
property. In no event will CPS Parties assume liability for damage or injury
sustained through faulty brakes or other vehicle equipment failure, your failure
to set brakes properly or for improper vehicle maintenance. However, CPS shall
be responsible for such loss or damage only if it results from CPS's negligence
or the negligence of CPS's employees, occurring within the scope of their
employment, to the extent that it is responsible under the law: but CPS does not
waive any defenses to such claim including, but not limited to, contributory
negligence, comparative negligence or any other defense or remedy available
under the law. CPS Parties' maximum liability for loss or damage to property by
theft, fire, explosion or otherwise shall be limited to $25,000.00 unless
additional fee is paid when vehicle first parks and receipt is issued for same
pursuant to law. You agree to defend, indemnify and hold CPS Parties harmless
from and against any action, claim, loss, cost, damage or injury arising from
your negligence, recklessness or carelessness, including, without limitation by
specification, property damage and/or injury or death to any person or persons.
7.    Default. If you shall be in default for a period of five (5) days for
non-payment of parking charges or charges for other supplies or services
furnished to such vehicle by CPS, CPS is authorized at its option to place your
vehicle on a transient ticket basis; to immobilize the vehicle (at your expense)
and/or to open the vehicle to secure it or transfer it; to hold the vehicle
and/or transfer such vehicle to another location with you remaining responsible
and liable for all parking fees at such location, or to a location authorized
and/or designated by applicable law at your expense and you are responsible for
any damage to vehicle in relocation and/or securing the same. If your default
for non-payment as set forth above shall continue for a period in excess of ten
(10) days, then, and in such event, CPS may, at its option, charge interest on
the amount owed, such interest to be set at the highest legally permitted rate
as designated by applicable law, said interest to commence on the first day of
the month for which charges have not been paid.

C-1



--------------------------------------------------------------------------------

8.    Return of Access Cards and Permits. In order to cancel your account, all
access cards and permits must be returned to CPS. You must obtain a dated
receipt upon the return, which includes all tag numbers, access card numbers
returned. The receipt must be signed by CPS employee accepting the items.
9.    Payment Options. You have the following payment options: check, credit
card or ACH Debit. Payments should be made to the lockbox address (if
applicable) or via the web at www.parking.com. No cash is accepted as a form of
monthly payment. Payment by check will result in an additional processing fee in
an amount no less than $2.25 per check. All individual customers are required to
establish automatic payment (credit card or ACH Debit) via the web at
www.parking.com (“website”).
10.    Payment Due Date; Late Fees; Collection. Payments are due on the 1st day
of each month and considered late as of the 5th day of the month. CPS reserves
the right to charge a late fee based on a per parker charge in an amount no less
than $25.00 per parker (depending on location). You agree to pay all costs of
collection, including court costs, reasonable attorney fees and expenses.
11.    Vehicle Repairs; Towing. No vehicle repair is allowed inside the parking
facility. You must notify the manager of the parking facility if your vehicle is
being towed out.
12.    No Vehicle Storage. No vehicles are allowed to be stored in the parking
facility for more than 5 consecutive business days without exiting the facility.
In case of such occurrence, the manager of the parking facility must be
notified. Any vehicle stored in the parking facility over 5 days without
notification is subject to towing at the vehicle owner's expense.
13.    Additional Fees (Minimum Amounts): $15 for each returned check; $25
non-refundable access card activation fee; $25 for replacement of a lost access
card.
14.    Parking Facility Rules: In addition to the rules set forth herein, Tenant
agrees to adhere to any other regulations of the parking facility, such as hours
of operation, rate structure, speed, payment options, etc. promulgated by
Landlord from time to time. Failure to comply with any such terms may result in
the forfeiture of the monthly license fee paid for such month.
15.    Superseding Laws: Applicable Federal, State and local laws and parking
terms per the Lease may supersede one or more of the provisions contained
herein.





C-2



--------------------------------------------------------------------------------

EXHIBIT “D”
COMMENCEMENT DATE LETTER
[DATE]
BRIDGEPOINT EDUCATION, INC.
_______________________
_______________________
_______________________
Re: Commencement Letter with respect to that certain Lease dated as of
__________________, by and between CCP/MS SSIII Denver Tabor Center I Property
Owner LLC, a Delaware limited liability company (as Landlord), and BRIDGEPOINT
EDUCATION, INC., a Delaware corporation (“Tenant”)
Dear ___________________
Capitalized terms used but not defined herein shall have the meanings set forth
in the Lease. In accordance with the terms and conditions of the above
referenced Lease, Tenant accepts possession of the Premises and agrees:
1.    The Commencement Date of the Lease is _________________________.
2.    The Phase 2 Commencement Date of the Lease is _________________________.
3.    The Expiration Date of the Lease is ____________________________.
Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.
Tenant's failure to execute and return this letter, or to provide written
objection to the statements contained in this letter, within thirty (30) days
after the date of this letter shall be deemed an approval by Tenant of the
statements contained herein.
[signature page follows]
EXHIBIT “D” - PAGE 1



D-1



--------------------------------------------------------------------------------

Agreed and Accepted:
TENANT:
LANDLORD:
 
 
BRIDGEPOINT EDUCATION, INC.,
 
CCP/MS SSIII Denver Tabor Center I Property Owner LLC,
a Delaware corporation
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
By:
[EXHIBIT - DO NOT SIGN]
 
 
 
Name:
 
 
By:
[EXHIBIT - DO NOT SIGN]
Title:
 
 
Name:
 
 
Title:
 

 
EXHIBIT “D” - PAGE 2



D-2



--------------------------------------------------------------------------------

EXHIBIT “E”
JANITORIAL SPECIFICATIONS
SCOPE & SCHEDULE OF WORK
All Properties:
I.    SCOPE
1.
Coverage: The contractor shall perform the following specified services
throughout the entire premises, including all office space, lobbies, corridors,
sidewalks, plaza areas, basement areas, stairways, fire towers, lavatories,
passageways, service and utility areas, and elevator cabs, and shall render
cleaning of Tenant's lunch areas, computer rooms and other areas if Owner is
obligated to maintain such areas.

2.
Quality: The intent of this specification is that the Contractor will provide
cleaning services of a character customarily provided in first-class office
buildings in Denver, Colorado, whether such services are included in the
specifications or are special services requested by the Owner or a Tenant of the
Owner. Owner is to be the sole judge of said quality and required frequency of
services to be provided herein.

II.    GENERAL
1.
Schedule: All nightly cleaning services shall be performed four (4) nights per
week, Monday through Thursday. Day services shall be performed on Sundays.
Nightly cleaning operations will begin after 6:00 p.m. and be completed by 3:00
am. Sunday cleaning will begin after 7:00 am and be completed by 3:00 pm. No
services shall be provided on legal holidays. Legal holidays are defined as
follows: New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day and Christmas Day.

2.
Supervision: Contractor shall employ competent supervisory personnel and place a
qualified non-working night foreman for the property who will be capable of and
will provide all reports required by Owner. The Supervisor shall provide
schedules of all periodic cleaning, inspect the Buildings on a regular basis,
investigate all Tenant complaints, report all items needing repair or
maintenance and generally supervise the entire cleaning of the Buildings. The
Supervisor will also see to it that all Contractor Employees report repairs
needed or any other unusual or unsafe condition they encounter.

3.
Personnel: Contractor shall employ on the premises only persons skilled and
trained in all the work assigned to them. Contractor shall promptly furnish
qualified substitutes for any Contractor Employees that, in the sole opinion of
the Owner, are unsatisfactory. All Contractor personnel shall be bonded, and
Contractor shall pay all wages, payroll taxes and insurance, and all payments
required by union contract, if any. Contractor Employees must be at least
eighteen years of age.

4.
Uniforms and Equipment: Contractor shall furnish proper machinery and uniforms
for the satisfactory performance of all services. Owner shall have the right to
determine what is satisfactory performance. All Contractor personnel shall be
properly uniformed and display identification of the Contractor at all times.
Owner shall have the right to select and/or approve uniforms worn by personnel
in the Buildings.

5.
Rules: Contractor shall at all times maintain good order among its Personnel and
shall insure compliance with building rules and regulations, copies of which
will be provided by the Owner from time to time.

6.
Security: While cleaning the tenanted areas, Contractor's personnel will work
behind locked doors and will not admit anyone into the suite, except authorized
Contractor or Owner personnel, or Tenants that have keys to the suite. On
completion of duties, all lights will be turned off, doors locked, and offices
left in a neat and orderly condition. Contractor will promptly notify Owner of
any irregularities.


E-1



--------------------------------------------------------------------------------

7.
MSDS Information: Contractor will keep two sets of MSDS information sheets at
the Buildings, one of which will be in the management office.

8.
Keys: Keys will not be removed from the premises without prior written
permission of Owner.

III.    GENERAL OFFICE AREAS
A.
Daily Services - Five days per week

1.
Wastebaskets emptied and replaced with new liners as necessary. Care will be
exercised in noting items in containers that are obviously not trash and to only
throw away other items that are clearly marked as trash. Pick up all recycle
from centralized bins in Tenant space to centralized locations nightly.

2.
Tops of furniture, file, tables, etc., dusted - only when free of papers,
folders, etc.

3.
General floor area policed for scraps of paper, paper clips, etc.

4.
Tile floors swept and/or dust mopped with chemically treated dust mop. Damp-mop
spots and spillage. For medical usage, damp mop with disinfectant and tile
floors nightly. Scuffs marks on floor removed nightly.

5.
Carpeted floors spots cleaned and vacuumed in traffic areas - fully vacuumed if
required. Spot clean carpet as needed.

6.
Doors, glass and light switches spot-cleaned to remove smudges and finger marks.

7.
Finger marks cleaned from both sides of glass doors.

8.
All lights turned out and all doors locked upon leaving each day.

9.
Clean all sinks and countertops in kitchen areas, exam rooms and labs. Personal
items, equipment, food, etc. will not be touched.

B.
Weekly Services

1.
All furniture dusted completely - tops of desks, tables, credenzas, etc., should
be free of all work papers, folders, etc. Dust chair legs and bases of all
furniture.

2.
Telephones wiped clean.

3.
Smudges and finger marks removed from walls, partition glass, etc.

4.
Lint brushed from seats, backs of upholstered chairs, sofas, etc.

5.
Carpeted areas thoroughly vacuumed. Edge vacuum.

6.
Office areas should be policed to assure quality of cleaning service.

7.
Wet-mop all resilient floor tile.

C.
Quarterly

1.
Clean all high glass including but not limited to clerestory, sidelights and
entry doors.

D.
Periodic Services

1.
High dusting of corners, ledges, tops of drapes, ceiling diffusers, etc. will be
performed on an as-needed basis, not less frequently than every 90 days.

2.
Chair pads will be cleaned underneath once per month.


E-2



--------------------------------------------------------------------------------

3.
Tile floors will be spray buffed monthly and cleaned and re-waxed every 6
months.

IV.    LOBBY AND ENTRANCES, ELEVATORS, CORRIDORS, STAIRWAYS
A.
Daily Service - Five days per week

1.
Main lobby and all elevator service lobbies vacuumed and stairs mopped as
needed. Mats to be vacuumed nightly. Lobby carpet and elevator carpet to be spot
cleaned nightly.

2.
All bare floor areas swept or dust mopped. All scuff marks removed from tiled
areas.

3.
All office entrance doors, doors to restrooms, doors to stairways, elevator
doors, and doors facing elevator cabs spot cleaned.

4.
Elevator door treads kept free of debris, cleaned and polished.

5.
Any spillage spot mopped.

6.
Building directories spot cleaned, interiors dusted, and glass cleaned.

7.
All drinking fountains cleaned, including sides, and polished as needed.

8.
Fire hose and extinguisher cabinets cleaned inside and out.

9.
Interior fire stairs to be policed nightly and swept weekly and mopped as
necessary. Handrails to be dusted weekly.

10.
Wash all entrance glass, doorframes and thresholds, wipe down brass or other
necessary surfaces.

11.
Police planters for trash.

12.
Dust, spot clean and wash all main lobby walls and seating areas as necessary.

B.
Weekly

1.
Damp mop all hard surfaces using proper product for hard surface cleaning to
avoid streaking and scratching.

2.
Thoroughly clean furniture in seating areas.

3.
Dust convectors.

4.
Dust high and low areas.

5.
Vacuum carpet corners and edges as needed.

C.
Monthly

1.
Rotary shampoo or steam extract elevator lobbies and entrance mats.

2.
Clean exterior metal surfaces on entrance doors and around lobby windows and
buff with a dry cloth as necessary.

D.
Quarterly

1.
Dust and wash air conditioning supply and exhaust outlets in elevator lobbies.

2.
Machine scrub, mop and refinish hard floor.

3.
Wash convectors.


E-3



--------------------------------------------------------------------------------

V.    GENERAL
A.
Policing of areas under desks, behind furniture and in areas where dirt can
collect over a period of time should be checked monthly and cleaned as needed.

B.
Janitor closets and storage areas should be maintained in a neat and orderly
manner at all times.

C.
Any condition of the Buildings requiring repair or attention should be brought
to the notice of the Building Manager as soon as possible.

D.
The Building Manager should be notified when restroom supplies need reordering.
Ordering is limited to two times per month.

E.
Janitor will not be responsible to remove materials from desks, shelves,
counters, files, or any other areas for purpose of cleaning. Owner is not
responsible for damaged or lost materials of Tenant caused by Janitor.

F.
Janitor is responsible for removing any items larger than that which can be
contained in a standard size wastebasket provided the items are clearly marked
"TRASH" by the Tenant and left in a conspicuous area.

VI.    PUBLIC AREAS (including but not limited to elevator lobbies, corridors,
and all heavy traffic areas)
A.
Nightly

1.
Carpeted Floors. All carpeted floors are to be vacuumed and edged with an edging
tool, moving all sand urns, furniture and accessories. Baseboards will be wiped
with a treated dust cloth after vacuuming. Carpet and baseboards will be spot
cleaned nightly when necessary. If Contractor is unable to remove spots,
Contractor will inform the Building Manager in contact book. Clip any fraying
carpet. Report any tripping hazards to the Building Manager immediately.

2.
Uncarpeted Floors. All hard-surfaced floors are to be mopped with a dust mop and
maintained as needed to preserve and retain uniformly bright appearance, with
particular attention to edges, corners and behind doors. All spills and stains
will be removed with damp mop or cloth. Baseboards will be wiped down with
treated dust cloth.

3.
Walls. All walls will be spot-cleaned to remove all smudges, stains and hand
marks, using only clean water or mild cleansing agent when necessary. When soap
or cleaner is used, the wall will be rinsed with clear water and dried. No
abrasive cleaner will be used.

4.
Service Car Areas. The corridor area in front of each service car landing is to
be protected each night by covering carpet with a protective drop cloth. Any
spots or stains on carpet are to be cleaned immediately.

5.
Doors and Jambs. All doors and jambs will be spot-cleaned to remove any hand
marks, stains, spills or smudges. Use only clear water or a mild cleansing agent
where necessary. Rinse with clear water and dry. Door edges and jambs will be
dusted where necessary. When completed, doors and jambs shall have a uniformly
clean appearance.

6.
Glass Doors and Partitions. All glass doors, glass sidelights and partitions,
including any directory glass, will be spot-cleaned to remove any finger marks,
smudges or stains and will be left in a uniformly clean and bright condition,
free of all dust and streaks.

7.
Miscellaneous Metalwork. All metalwork, such as mail chutes, door hardware and
frames, metal lettering, and other metal accessories will be wiped clean and
buffed with a dry cloth and left in uniformly clean and bright condition, free
of all dust and streaks.

8.
Elevator Doors. Elevator doors and frames will be wiped down and buffed with a
dry cloth, removing all dust, marks, and stains and left in a uniformly clean
and bright condition. Elevators


E-4



--------------------------------------------------------------------------------

will be wiped clean and all dirt and debris removed from door tracks, using
vacuum and edging tool.
9.
Dusting. All furniture, accessories, ledges and other horizontal surfaces, will
be dusted using a treated dust cloth. All surfaces are to be left in a clean,
dust-free condition. Spot cleaning will be performed as necessary.

10.
Furniture and Miscellaneous. All furniture is to be wiped, using a treated dust
cloth, paying particular attention to legs and surfaces near the floor. Vinyl or
leather surfaces are to be dusted and spot cleaned where necessary; cloth is to
be vacuumed as necessary.

B.
Weekly

1.
Uncarpeted Floors. All hard surfaced floors will be wet-mopped, dried and spray
buffed. All wax and marks will be removed from baseboards. Floors and baseboards
are to be left in a uniformly bright, clean condition.

2.
Carpeted Floors. All carpeted floors will be vacuumed to remove all embedded
dirt and grit and restore pile to a uniformly upright condition. Vacuum all
carpet corners and edges.

3.
Glass Partitions and Doors. All interior glass (excluding perimeter windows)
will be thoroughly cleaned and left in a uniformly bright, clean condition.

C.
Monthly

1.
High Dusting. All high dusting beyond the reach of the normal day-to-day dusting
will be accomplished monthly. This will include, but will not be limited to, all
ledges, charts, picture frames, graphs, air diffusers and other horizontal
surfaces.

2.
Doors and Jambs. All painted doors and jambs will be washed down with clean
water, using a mild cleansing agent where necessary, rinsed with clean water and
dried, leaving no streaks, marks or smudges.

D.
Quarterly

1.
Uncarpeted Floors. If floor tile product requires scheduled waxing, all hard
surface floors are to be stripped; removing all wax and other coatings, down to
the bare clean and dry floor surface, removing any marks or stains. Floors will
then be refinished and polished and left in a uniformly bright, clean condition.
All finish spills and splashes will be completely removed from baseboards,
walls, doors and frames.

E.
Biannually

1.
Air Diffusers. All air diffusers will be thoroughly washed and dried and left in
clean condition as often as necessary.

F.
Annually

1.
Light Fixtures. All light fixtures will be inspected and cleaned on an as needed
basis removing any debris or spots as needed.




E-5



--------------------------------------------------------------------------------

VII.    RESTROOMS/LOCKER ROOMS
A.
Nightly

1.
Floors and Tile. Floors will be swept clean and wet-mopped using an owner
approved Green Seal or Environmentally Preferred disinfectant cleaner. The
floors will then be mopped dry and all watermarks and stains wiped from walls
and metal partitions.

2.
Metal Fixtures. All mirrors, powder shelves, bright work (including exposed
piping below wash basins), towel dispensers, receptacles and any other metal
accessories will be washed and polished. Contractor shall use only non-abrasive,
non-acidic material to avoid damage to metal fixtures.

3.
Ceramic Fixtures. Scour, wash and disinfect all basins, bowls and urinals with
an owner approved Green Seal or Environmentally Preferred disinfectant cleaner,
including tile walls near urinals. Special attention must be taken to inspect
and clean areas of difficult access, such as the underside of toilet bowl rings
and urinals, to prevent building up of calcium and iron oxide deposits. Wash
both sides of all toilet seats with an owner approved Green Seal or
Environmentally Preferred disinfectant cleaner and wipe dry.

4.
Walls and Metal Partitions. Damp wipe all metal toilet partitions and modesty
screens and tiled walls using an owner approved Green Seal or Environmentally
Preferred disinfectant cleaner. All surfaces are to be wiped dry so that all
wipe marks are removed and surfaces have a uniformly bright appearance. The top
edges of all partitions, ledges and mirror tops will be dusted.

5.
Empty All Receptacles. Waste, sanitary napkins, ashtrays, etc.

6.
All Dispensers to be filled. Fill toilet paper, toilet seat cover, hand towel,
soap, hand lotion, hand sanitizer and sanitary napkin dispensers as necessary.
Replace lined disposal bags in sanitary napkin receptacles.

7.
Toilet seats. Lids or seats on all toilets will be left in a raised position.
All mop sinks, locker areas and other service areas will be cleaned thoroughly
and all cleaning equipment neatly stored in a central location.

B.
Weekly

1.
Wipe clean switch plates, kick plates, handles, etc.

2.
Detail scrub all shower stalls.

C.
Monthly

1.
Clean air-supply and exhaust grills.

2.
Wash all restroom partitions and doors.

D.
Quarterly

1.
Machine-strip and refinish all hard floors.

2.
Wash all walls, as needed.

VIII.    ELEVATORS
A.
Daily

1.
Vacuum elevator cab carpets.

2.
Wipe down doors inside and outside and buff with a dry cloth.


E-6



--------------------------------------------------------------------------------

3.
Wipe down elevator cab walls and buff with a dry cloth. Use Windex or like
product on mirror glass wall.

4.
Clean push buttons in cab and in corridor and all metal bright work.

5.
Remove all unauthorized marks and writing from the sides of elevator cabs.

6.
Report all mechanical deficiencies or damage to supervisor.

B.
Weekly

1.
Vacuum, clean and polish door tracks and thresholds.

C.
Monthly

1.
Machine-scrub or steam-extract elevator carpet.

2.
Dust elevator-ceiling lenses.

IX.    STAIRWAYS
A.
Daily

1.
Clean stairways to remove debris, gum and foreign matter. Sweep as needed.

2.
Report any deficiencies to supervisor.

B.
Weekly

1.
Dust railings and sweep floors.

C.
Monthly

1.
Wipe all ledges and handrails of dust.

2.
Sweep and wet mop stairs and landings.

D.
Quarterly

1.
Wipe clean exit lights.

2.
Damp mop stairways.

3.
Strip and wax tile landings, if applicable.

X.    LOADING DOCK
A.
Daily

1.
Sweep ramps, loading bays and parking areas for trash and cigarette butts.

B.
Weekly

1.
Weekly or as needed, power wash trash compactor or trash bin bay.








E-7



--------------------------------------------------------------------------------

EXHIBIT “F-1”
LENDER'S FORM OF SNDA
Recording Requested by
and when Recorded return to:


WELLS FARGO BANK, N.A.
Commercial Mortgage Servicing
1901 Harrison Street, 2nd Floor
Oakland, CA 94612


Attention:    CMS Lease Reviews
Loan No.:    ___________________    


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Tenant's Trade Name:                                             
NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE SECURITY
DOCUMENTS (DEFINED BELOW).


THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of _______________, 2___, by and between
___________________________________ (“Tenant”), and The Bank of New York Trust
Company, National Association, as Trustee for Morgan Stanley Capital I Inc.,
Commercial Mortgage Pass Through Certificates, Series 2007-IQ14 (“Lender”).
R E C I T A L S
A.
___________________________________ (“Owner”) is the owner of the land and
improvements commonly known as and more specifically described in Exhibit A
attached hereto (“Property”).

B.
Tenant is the lessee under a lease dated _______________, 2___, executed by
Owner (or its predecessor in interest), as landlord, and Tenant, as tenant (as
the same may have been amended, the “Lease”), covering certain premises (the
“Premises”) compromising all or a part of the Property.

C.
Lender is the current holder of a mortgage loan (the “Loan”) previously made to
Owner, evidenced by a note (the “Note”) and secured by, among other things: (a)
a first mortgage, deed of trust or deed to secure debt encumbering the Property
(the “Mortgage”); and (b) a first priority assignment of leases and rents on the
Property (the “Assignment of Leases and Rents”) contained in the Mortgage or in
a separate document. The Mortgage and the Assignment of Leases and Rents are
collectively referred to as the “Security Documents.” The Note, the Security
Documents and all other documents executed in connection with the Loan are
collectively referred to as the “Loan Documents.”

D.
Tenant has requested Lender's agreement that if Lender forecloses the Mortgage
or otherwise exercises Lender's remedies under the Security Documents, Lender
will not disturb Tenant's right to quiet possession of the Premises under the
terms of the Lease.

E.
Lender is willing to so agree on the terms and conditions provided in this
Agreement, including, without limitation, Tenant's agreement to subordinate the
Lease and attorn to Lender as provided herein.

NOW, THEREFORE, for mutual consideration, including the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

F-1-1



--------------------------------------------------------------------------------

1.
SUBORDINATION. The Lease is and shall remain unconditionally subject and
subordinate to (a) the liens or charges imposed by the Security Documents, (b)
all currently outstanding or future advances secured by the Security Documents,
and (c) all renewals, amendments, modifications, consolidations, replacements
and extensions of the Security Documents. The subordination described herein is
intended by the parties to have the same force and effect as if the Security
Documents and such renewals, modifications, consolidations, replacements and
extensions of the Security Documents had been executed, acknowledged, delivered
and recorded prior to the Lease and any amendments or modifications thereof.

2.
NON-DISTURBANCE. If Lender exercises any of its rights under the Security
Documents, including any right of entry on the Property pursuant to the Mortgage
or upon a foreclosure of or deed in lieu of foreclosure of the Mortgage, Lender
shall not disturb Tenant's right of quiet possession of the Premises under the
terms of the Lease, so long as Tenant is not in default under this Agreement or
in default beyond any applicable grace period under the Lease.

3.
ATTORNMENT. Notwithstanding anything to the contrary contained in the Lease,
should title to the Premises and the landlord's interest in the Lease be
transferred to Lender or any other person or entity by foreclosure of or deed
in-lieu of foreclosure of the Mortgage, Tenant shall, for the benefit of Lender
or such other person or entity, effective immediately and automatically upon the
occurrence of any such transfer, attorn to Lender or such other person or entity
as landlord under the Lease and shall be bound under all provisions of the Lease
including, but not limited to, the obligation to pay all rent required to be
paid by Tenant pursuant to the terms of the Lease, for the remainder of the
Lease term.

4.
PROTECTION OF LENDER. If Lender succeeds to the interest of landlord under the
Lease, Lender shall not be: (a) liable for any act or omission of any previous
landlord under the Lease; (b) subject to any offsets or defenses which Tenant
may have against any previous landlord under the Lease; (c) bound by any payment
of rent or additional rent which Tenant might have paid for more than one month
in advance of the due date under the Lease to any previous landlord; (d)
obligated to make any payment to Tenant which any previous landlord was required
to make before Lender succeeded to the landlord's interest; (e) accountable for
any monies deposited with any previous landlord (including security deposits),
except to the extent such monies are actually received by Lender; (f) bound by
any amendment or modification of the Lease or any waiver of any term of the
Lease made without Lender's written consent; (g) bound by any surrender or
termination of the Lease made without Lender's written consent (unless effected
unilaterally by Tenant pursuant to the express terms of the Lease); (h)
obligated to complete any improvement or construction on the Property or to pay
or reimburse Tenant for any tenant improvement allowance, construction allowance
or leasing commissions; (i) liable for any default of any previous landlord
under the Lease; (j) bound by any provision in the Lease granting Tenant a
purchase option or first right of refusal or offer with regard to the Property.
Furthermore, notwithstanding anything to the contrary contained in this
Agreement or the Lease, upon any such succession, the Lease shall be deemed to
have been automatically amended to provide that Lender's obligations and
liabilities under the Lease shall be limited solely to Lender's interest, if
any, in the Property, and the proceeds from any sale or disposition of the
Property by Lender (collectively, “Lender's Interest”) and, following such
succession, Tenant shall look exclusively to Lender's Interest for the payment
or discharge of any obligations of Lender under the Lease.

5.
LENDER'S RIGHT TO CURE. Tenant shall deliver to Lender a copy of any notice of
any default(s) by landlord under the Lease in the same manner as, and whenever,
Tenant shall give any such notice to Owner, and no such notice shall be deemed
given to Owner unless and until a copy of such notice shall have been so
delivered to Lender. Lender shall have the right to remedy, or cause to be
remedied, any default by Owner under the Lease, and, for such purpose Tenant
grants Lender such additional period of time as may be reasonable to enable
Lender to remedy, or cause to be remedied, any such default in addition to the
period given to Owner for remedying, or causing to be remedied, any such
default. Tenant shall accept performance by Lender of any covenant or condition
to be performed by Owner under the Lease with the same force and effect as
though performed by Owner. No default by Landlord under the Lease shall exist or
shall be deemed to exist (a) so long as Lender, in good faith, shall have
commenced to cure such default within the above-referenced time period and shall
be prosecuting the same to completion with reasonable diligence, subject to
force majeure, or (b) if possession of the Premises is required in order to cure
such default, or if such default is not susceptible of being cured by Lender, so
long as Lender, in good faith, shall have notified Tenant that Lender intends to
institute enforcement proceedings under the Security Documents, and, thereafter,
so long as such proceedings shall have been instituted and shall be prosecuted
with reasonable diligence. Lender shall have the right, without notice to Tenant
or Tenant's consent, to foreclose the Mortgage or to accept a deed in lieu of
foreclosure of the Mortgage or otherwise realize upon the Mortgage or to
exercise any other remedies under the Security Documents or state law.


F-1-2



--------------------------------------------------------------------------------

6.
ASSIGNMENT OF LEASES AND RENTS. Tenant consents to the Assignment of Leases and
Rents and acknowledges Lender shall have no duty, liability or obligation
whatsoever under the Lease or any extension or renewal thereof, either by virtue
of said assignment or by any subsequent receipt or collection of rents
thereunder, unless Lender shall specifically undertake such liability in writing
or unless Lender or its designee or nominee becomes, and then only with respect
to periods in which Lender or its designee or nominee becomes, the fee owner of
the Premises. Upon Tenant's receipt of a written notice from Lender of a default
by Owner under the Loan, Tenant shall thereafter, if requested by Lender, pay
rent to Lender in accordance with the terms of the Lease. Lender's delivery of
such notice to Tenant, or Tenant's compliance therewith, shall not be deemed to
(a) cause Lender to succeed to or assume any obligations or responsibilities of
Owner under the Lease or (b) relieve Owner of any of its obligations under the
Lease.

7.
INSURANCE PROCEEDS AND CONDEMNATION AWARDS. Notwithstanding anything to the
contrary contained in this Agreement or the Lease, the terms of the Loan
Documents shall continue to govern with respect to the disposition of any
insurance proceeds or condemnation awards, and any obligations of Owner to
restore the Property following a casualty or condemnation shall, insofar as they
apply to Lender, be limited to the amount of any insurance proceeds or
condemnation awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards. Following the
foreclosure or deed in lieu of foreclosure of the Mortgage, the provisions of
this section shall remain in full force and effect unless and until fee title to
the Premises becomes vested in a person or entity other than (a) the holder of
the Loan at the time of such foreclosure or deed in lieu of foreclosure or (b) a
parent, subsidiary or affiliate of such holder.

8.
ASSIGNMENT OF LEASE BY TENANT. Tenant shall not assign any right or interest of
Tenant under the Lease (except for an assignment that is permitted under the
Lease without Owner's consent), without Lender's prior written consent.

9.    MISCELLANEOUS.
9.1
Heirs, Successors and Assigns. The covenants herein shall be binding upon, and
inure to the benefit of, the heirs, successors and assigns of the parties
hereto. The term “Lender” as used herein includes any successor or assign of the
named Lender herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a deed in lieu of foreclosure, and their successors and assigns, trustees and
agents, as well as any single purpose entity established by Lender to take title
to the Property by reason of such foreclosure or deed in lieu of foreclosure.
The terms “Tenant” and “Owner” as used herein include any successor or assign of
the named Tenant and Owner herein, respectively; provided, however, that such
reference to Tenant's or Owner's successors and assigns shall not be construed
as Lender's consent to any assignment or other transfer by Tenant or Owner.

9.2
Addresses; Request for Notice. All notices and other communications that are
required or permitted to be given to a party under this Agreement shall be in
writing and shall be sent to such party, either by personal delivery, by
overnight delivery service, by certified first class mail, return receipt
requested, or by facsimile transmission, to the address or facsimile number
below. All such notices and communications shall be effective upon receipt of
such delivery or facsimile transmission. The addresses and facsimile numbers of
the parties shall be:

Tenant:
 
Lender:
 
 
 
 
 
Wells Fargo Bank, N.A., as Master Servicer
 
 
Attn: Lease Reviews
 
 
1901 Harrison Street, 2nd Floor
 
 
Oakland, California 94612
 
 
FAX No.: 510-446-4468

FAX No.:


provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.
9.3
Entire Agreement. This Agreement constitutes the entire agreement between Lender
and Tenant with regard to the subordination of the Lease to the Security
Documents and the rights and obligations of Tenant and Lender as to the subject
matter of this Agreement, and shall supersede and cancel, but only insofar as
would affect the priority between the Security Documents and the Lease, any
prior agreements as to such subordination,


F-1-3



--------------------------------------------------------------------------------

including, without limitation, those provisions, if any, contained in the Lease
which provide for the subordination of the Lease to a deed or deeds of trust, a
mortgage or mortgages, a deed or deeds to secure debt or a trust indenture or
trust indentures.
9.4
Disbursements. Lender, in making disbursements of any funds pursuant to the Loan
Documents, is under no obligation to, nor has Lender represented that it will,
monitor or control the application of such funds by the recipient and any
application of such funds, including, without limitation, any application of
such funds for purposes other than those provided for in the Loan Documents,
shall not defeat this agreement to subordinate in whole or in part.

9.5
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
and be construed as one and the same instrument.

9.6
Section Headings. Section headings in this Agreement are for convenience only
and are not to be construed as part of this Agre¬ement or in any way limiting or
ap¬plying the provisions hereof.

9.7
Attorneys' Fees. If any legal action, suit or proceeding is commenced between
Tenant and Lender regarding their respective rights and obligations under this
Agreement, the prevailing party shall be entitled to recover, in addition to
damages or other relief, costs and expenses, attorneys' fees and court costs
(including, without limitation, expert witness fees). As used herein, the term
“prevailing party” shall mean the party which obtains the principal relief it
has sought, whether by compromise settlement or judgment. If the party which
commenced or instituted the action, suit or proceeding shall dismiss or
discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party.

9.8
Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

9.9
Termination; Amendment. Neither this Agreement nor any of the terms hereof may
be terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

9.10
Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to or in connection with this Agreement, the relationship of
the parties or the interpretation and enforcement of the rights and duties of
the parties shall be governed by the law of the state where the Property is
located, without regard to any conflicts of law principles.

9.11
Authority. Tenant and all persons executing this Agreement on behalf of Tenant
jointly and severally represent and warrant to Lender that such persons are
authorized by Tenant to do so and that such execution hereof is the binding act
of Tenant enforceable against Tenant.

9.12
Form of Agreement. Owner and Tenant acknowledge that Wells Fargo Bank, N.A.
enters into numerous agreements of this type on a regular basis, both in its own
capacity and as a commercial mortgage servicer on behalf of other lenders, and
that the specific provisions contained in any agreement of this type entered
into by Wells Fargo Bank, N.A. will vary depending on numerous
transaction-specific factors, including, without limitation, the borrowers, loan
documents, tenants, leases, servicers, servicing agreements and property and
market conditions involved in the transaction. Accordingly, Owner and Tenant
further acknowledge that the specific provisions contained in this Agreement
will not necessarily be acceptable to Wells Fargo Bank, N.A. in connection with
any other transaction.


F-1-4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
LENDER:
The Bank of New York Trust Company, National Association,
as Trustee for Morgan Stanley Capital I Inc., Commercial
Mortgage Pass Through Certificates, Series 2007-IQ14
By:
Wells Fargo Bank, National Association, as Wells Fargo
Master Servicer under the Pooling and Servicing Agreement
dated as of May 1, 2007, among MORGAN STANLEY CAPITAL
I INC., as Depositor, CAPMARK FINANCE INC., as Capmark
Master Servicer, PRUDENTIAL ASSET RESOURCES, INC., as
Prudential Master Servicer, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Well Fargo Master Servicer, CENTERLINE
SERVICING INC., as Special Servicer, BANK OF AMERICA,
NATIONAL ASSOCIATION, as successor by merger to LASALLE
BANK NATIONAL ASSOCIATION, as Paying Agent, Certificate
Registrar, Authenticating Agent and Custodian, THE BANK OF
NEW YORK TRUST COMPANY, NATIONAL ASSOCIATION, as Trustee.
 





 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Title:
 
 



TENANT:
 
 
 
 
 
 
By:
 
 
 
 
 
Its:
 
 

The undersigned Owner hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement and the acknowledgement contained in
Section 9.12 of the foregoing Agreement.
OWNER:
 
 
 
 
 
 
By:
 
 
 
 
 
Its:
 
 




F-1-5



--------------------------------------------------------------------------------



IT IS RECOMMENDED THAT, PRIOR TO EXECUTING THIS AGREEMENT, THE PARTIES CONSULT
WITH THEIR ATTORNEYS WITH RESPECT HERETO.
ALL SIGNATURES MUST BE ACKNOWLEDGED.
STATE OF ______________________    )
) SS.
COUNTY OF ____________________    )
On ____________________, 20____, personally appeared the above named
________________________ ___________________, a ________________ of WELLS FARGO
BANK, NATIONAL ASSOCIATION, acting in its authorized capacity as Master Servicer
for and on behalf of ______________________, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF ________________________ COMMERCIAL MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES ________, and acknowledged the
foregoing to be the free act and deed of said association, before me.
    
Notary Public
My commission expires: _____________________
____________________, ss.
On ___________________, 20____, personally appeared the above named
___________________, the _______________________, of ____________________ and
acknowledged the foregoing to be the free act and deed of said
_______________________, before me.
    
Notary Public
My commission expires: _____________________
____________________, ss.
On ____________________, 20____, personally appeared the above named
________________________, the ___________________________, of
________________________________ and acknowledged the foregoing to be the free
act and deed of said _________________, before me.
    
Notary Public
My commission expires: _____________________
 



F-1-6



--------------------------------------------------------------------------------



EXHIBIT A
(Description of Property)


EXHIBIT A to SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT dated as of
____________________, executed by ___________, as “Tenant”, and
_________________________ “Lender.”
All that certain land located in the County of ____________________, State of
_____________________, described as follows:




















Loan No. _______________________



F-1-7



--------------------------------------------------------------------------------



EXHIBIT “F-2”
TENANT'S COMMENTS ON LENDER'S FORM OF SNDA
Recording Requested by
and when Recorded return to:


WELLS FARGO BANK, N.A.
Commercial Mortgage Servicing
1901 Harrison Street, 2nd Floor
Oakland, CA 94612


Attention:CMS Lease Reviews
Loan No.:___________________
 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Tenant's Trade Name: BRIDGEPOINT EDUCATION    
NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE SECURITY
DOCUMENTS (DEFINED BELOW).


THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of _______________, 2___,2011, by and between
___________________________________Bridgepoint Education, Inc., a Delaware
corporation (“Tenant”), and The Bank of New York Trust Company, National
Association, as Trustee for Morgan Stanley Capital I Inc., Commercial Mortgage
Pass‑Through Certificates, Series 2007-IQ14 (“Lender”).
R E C I T A L S
A.
___________________________________CCP/MS SSIII Denver Tabor Center 1 Property
Owner, LLC, a Delaware limited liability company (“Owner”) is the owner of the
land and improvements commonly known as Tabor Center Office Building located at
1201 16th Street, Denver, CO 80202 and the land and improvements commonly known
as the Tabor Center Mall located at 1200 17th Street, Denver, CO, 80202 and more
specifically described in Exhibit A attached hereto (“Property”).

B.
Tenant is the lessee under a lease dated _______________, 2___,2011, executed by
Owner (or its predecessor in interest), as landlord, and Tenant, as tenant (as
the same may have been amended, the “Lease”), covering certain premises (the
“Premises”) compromising all or a part of the Property.

C.
Lender is the current holder of a mortgage loan (the “Loan”) previously made to
Owner, evidenced by a noteone or more promissory notes in the original principal
amount of Three Hundred Million Dollars ($300,000,000) (the “Note”) and secured
by, among other things: (a) a first mortgage, deed of trust or deed to secure
debt encumbering the Property, dated March 29,


F-2-1



--------------------------------------------------------------------------------

2007 and recorded April 6, 2007 in the Official Records of the County of Denver,
State of Colorado (the “Mortgage”); and (b) a first priority assignment of
leases and rents on the Property (the “Assignment of Leases and Rents”)
contained in the Mortgage or in a separate document. The Mortgage and the
Assignment of Leases and Rents are collectively referred to as the “Security
Documents.” The Note, the Security Documents and all other documents executed in
connection with the Loan are collectively referred to as the “Loan Documents.”
D.
Tenant has requested Lender's agreement that if Lender forecloses the Mortgage
or otherwise exercises Lender's remedies under the Security Documents, Lender
will not disturb Tenant's right to quiet possession of the Premises under the
terms of the Lease.

E.
Lender is willing to so agree on the terms and conditions provided in this
Agreement, including, without limitation, Tenant's agreement to subordinate the
Lease and attorn to Lender as provided herein.

NOW, THEREFORE, for mutual consideration, including the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.
SUBORDINATION. The Lease is and shall remain unconditionally (except as set
forth in this Agreement) subject and subordinate to (a) the liens or charges
imposed by the Security Documents, (b) all currently outstanding or future
advances secured by the Security Documents, and (c) all renewals, amendments,
modifications, consolidations, replacements and extensions of the Security
Documents. TheSubject to the terms and conditions of this Agreement, the
subordination described herein is intended by the parties to have the same force
and effect as if the Security Documents and such renewals, modifications,
consolidations, replacements and extensions of the Security Documents had been
executed, acknowledged, delivered and recorded prior to the Lease and any
amendments or modifications thereof.



2.
NON-DISTURBANCE. If Lender exercises any of its rights under the Security
Documents, including any right of entry on the Property pursuant to the Mortgage
or upon a foreclosure of or deed in lieu of foreclosure of the Mortgage, Lender
shall not disturb Tenant's right of quiet possession of the Premises under the
terms of the Lease and Lender shall recognize and accept Tenant as tenant under
the Lease subject to the provisions of the Lease and, should have Landlord's
interest in the Lease be transferred to Lender or any person or entity (“New
Owner”) by or in-lieu of judicial or non-judicial foreclosure of the Mortgage,
New Owner agrees that the leasehold interest of Tenant under the Lease shall not
be terminated by reason of such foreclosure, the Lease shall continue in full
force and effect and New Owner shall recognize and accept Tenant as tenant under
the Lease subject to the provisions of the Lease, so long as Tenant is not in
default under this Agreement or in default beyond any applicable gracenotice and
cure period under the Lease.



3.
ATTORNMENT. Notwithstanding anything to the contrary contained in the Lease,
should title to the Premises and the landlord's interest in the Lease be
transferred to Lender or any other person or entity by foreclosure of or deed
in-lieu of foreclosure of the MortgageNew Owner, Tenant shall, for the benefit
of Lender or such other person or entityNew Owner, effective immediately and
automatically upon the occurrence of any such transfer, attorn to Lender or such
other person or entityNew Owner as landlord under the Lease and shall be bound
under all provisions of the Lease including, but not limited to, the obligation
to pay all rent required to be paid by Tenant pursuant to the terms of the
Lease, for the remainder of the Lease term.



4.
PROTECTION OF LENDER. If LenderNew Owner succeeds to the interest of landlord
under the Lease, Lender shall not be: (a) liable for any act or omission of any
previous landlord under the Lease; (b) subject to any offsets or defenses which
Tenant may have against any previous landlord under the Lease; (c except to the
extent a failure to perform by such landlord is continuing; (b) bound by any
payment of rent or additional rent which Tenant might have paid for


F-2-2



--------------------------------------------------------------------------------

more than one month in advance of the due date under the Lease to any previous
landlord; (dc) obligated to make any payment to Tenant which any previous
landlord was required to make before LenderNew Owner succeeded to the landlord's
interest; (ed) accountable for any monies deposited with any previous landlord
(including security deposits), except to the extent such monies are actually
received by Lender; (fe) bound by any amendment or modification of the Lease or
any waiver of any term of the Lease made without Lender's written consent; (gf)
bound by any surrender or termination of the Lease made without Lender's written
consent (unless effected unilaterally by Tenant pursuant to the express terms of
the Lease); (h) obligated to complete any improvement or construction on the
Property or to pay or reimburse Tenant for any tenant improvement allowance,
construction allowance or leasing commissions; (i(h) liable for any default of
any previous landlord under the Lease; (j(i) bound by any provision in the Lease
granting Tenant a purchase option or first right of refusal or offer to purchase
with regard to the Property. Furthermore, notwithstanding anything to the
contrary contained in this Agreement or the Lease, upon any such succession, the
Lease shall be deemed to have been automatically amended to provide that
Lender's obligations and liabilities under the Lease shall be limited solely to
Lender's interest, if any, in the Property, and the proceeds from any sale or
disposition of the Property by Lender (collectively, “Lender's Interest”) and,
following such succession, Tenant shall look exclusively to Lender's Interest
for the payment or discharge of any obligations of Lender under the Lease.


5.
LENDER'S RIGHT TO CURE. Tenant shall deliver to Lender a copy of any notice of
any default(s) by landlord under the Lease in the same manner as, and whenever,
Tenant shall give any such notice to Owner, and no such notice shall be deemed
given to Owner unless and until a copy of such notice shall have been so
delivered to Lender. Lender shall have the right to remedy, or cause to be
remedied, any default by Owner under the Lease, and, for such purpose Tenant
grants Lender such additional period of time as may be reasonable to enable
Lender to remedy, or cause to be remedied, any such default in addition to the
period given to Owner for remedying, or causing to be remedied, any such default
until an outside date of one hundred eighty (180) days after Lender's receipt of
notice of such matter. Tenant shall accept performance by Lender of any covenant
or condition to be performed by Owner under the Lease with the same force and
effect as though performed by Owner. No default by Landlord under the Lease
shall exist or shall be deemed to exist (a) so long as Lender, in good faith,
shall have commenced to cure such default within the above-referenced time
period and shall be prosecuting the same to completion with reasonable
diligence, subject to force majeure, provided such matter is cured within one
hundred eighty (180) days after Lender's receipt of notice of such matter, or
(b) if possession of the Premises is required in order to cure such default, or
if such default is not susceptible of being cured by Lender, so long as Lender,
in good faith, shall have notified Tenant that Lender intends to institute
enforcement proceedings under the Security Documents, and, thereafter, so long
as such proceedings shall have been instituted and shall be prosecuted with
reasonable diligence so long as Lender has cured such matter within one hundred
eighty (180) days after Lender's receipt of notice thereof. Lender shall have
the right, without notice to Tenant or Tenant's consent, to foreclose the
Mortgage or to accept a deed in lieu of foreclosure of the Mortgage or otherwise
realize upon the Mortgage or to exercise any other remedies under the Security
Documents or state law.



6.
ASSIGNMENT OF LEASES AND RENTS. Tenant consents to the Assignment of Leases and
Rents and acknowledges Lender shall have no duty, liability or obligation
whatsoever under the Lease or any extension or renewal thereof, either by virtue
of said assignment or by any subsequent receipt or collection of rents
thereunder, unless Lender shall specifically undertake such liability in writing
or unless Lender or its designee or nominee becomes, and then only with respect
to periods in which Lender or its designee or nominee becomes, the fee owner of
the Premises. Upon Tenant's receipt of a written notice from Lender of a default
by Owner under the Loan, Tenant shall thereafter, if requested by Lender, pay
rent to Lender in accordance with the terms of the Lease. Lender's delivery of
such notice to Tenant, or Tenant's compliance therewith, shall not be deemed to
(a) cause Lender to succeed to or assume any obligations or responsibilities of
Owner under the Lease or (b) relieve Owner of any of its obligations under the


F-2-3



--------------------------------------------------------------------------------

Lease.


7.
INSURANCE PROCEEDS AND CONDEMNATION AWARDS. Notwithstanding anything to the
contrary contained in this Agreement or the Lease, the terms of the Loan
Documents shall continue to govern with respect to the disposition of any
insurance proceeds or condemnation awards, and any obligations of Owner to
restore the Property following a casualty or condemnation shall, insofar as they
apply to Lender, be limited to the amount of any insurance proceeds or
condemnation awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards. Following the
foreclosure or deed in lieu of foreclosure of the Mortgage, the provisions of
this section shall remain in full force and effect unless and until fee title to
the Premises becomes vested in a person or entity other than (a) the holder of
the Loan at the time of such foreclosure or deed in lieu of foreclosure or (b) a
parent, subsidiary or affiliate of such holder. Notwithstanding the foregoing,
if (a) a fire or other casualty occurs at the Property, (b) Landlord is
obligated under Section 14 of the Lease to repair and restore the Property
damaged by such casualty and (c) Lender receives insurance proceeds as a result
of such casualty, then Lender agrees to make such insurance proceeds available
to Landlord to repair and restore the Property in accordance with the terms and
conditions of Section 14 of the Lease.



8.
ASSIGNMENT OF LEASE BY TENANT. Tenant shall not assign any right or interest of
Tenant under the Lease (except for an assignment that is permitted under the
Lease without Owner's consent), without Lender's prior written consent.



9.
MISCELLANEOUS.



9.1
Heirs, Successors and Assigns. The covenants herein shall be binding upon, and
inure to the benefit of, the heirs, successors and assigns of the parties
hereto. The term “Lender” as used herein includes any successor or assign of the
named Lender herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a deed in lieu of foreclosure, and their successors and assigns, trustees and
agents, as well as any single purpose entity established by Lender to take title
to the Property by reason of such foreclosure or deed in lieu of foreclosure.
The terms “Tenant” and “Owner” as used herein include any successor or assign of
the named Tenant and Owner herein, respectively; provided, however, that such
reference to Tenant's or Owner's successors and assigns shall not be construed
as Lender's consent to any assignment or other transfer by Tenant or Owner.



9.2
Addresses; Request for Notice. All notices and other communications that are
required or permitted to be given to a party under this Agreement shall be in
writing and shall be sent to such party, either by personal delivery, by
overnight delivery service, by certified first class mail, return receipt
requested, or by facsimile transmission, to the address or facsimile number
below. All such notices and communications shall be effective upon receipt of
such delivery or facsimile transmission. The addresses and facsimile numbers of
the parties shall be:






F-2-4



--------------------------------------------------------------------------------

Tenant:
 
 
Lender:
 
 
 
Wells Fargo Bank, N.A., as Master Servicer
 
 
 
 
 
 
 
 
 
 
 
 
Attn: Lease Reviews
 
 
 
 
 
 
 
 
 
1901 Harrison Street, 2nd Floor
 
 
 
 
 
 
Oakland, California 94612
FAX No.:
c/o Bridgepoint Education, Inc.
 
FAX No.: 510-446-4468
13500 Evening Creek Drive North, Suite 600
 
 
San Diego, CA 92128
 
 
Attn: Vice President, Real Estate
 
 
Telephone: (858) 513-9240 ext. 3769
 
 
Fax: (877)287-1165
 
 



With required copies to:
Bridgepoint Education, Inc.
13500 Evening Creek Drive, North, Suite 600
San Diego, CA 92128
Attn.: Senior Vice President/General Counsel
Telephone: (858) 668-2586 ext. 4019
Telecopier: (858) 408-2903


and to:


Procopio, Cory, Hargreaves & Savitch LLP
525 B Street, Suite 2200
San Diego, CA 92101
Attn: Thomas W. Turner, Jr., Esq.
Telephone: (619) 515-3276
Telecopier: (619) 235-0398
 



provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.
9.3
Entire Agreement. This Agreement constitutes the entire agreement between Lender
and Tenant with regard to the subordination of the Lease to the Security
Documents and the rights and obligations of Tenant and Lender as to the subject
matter of this Agreement, and shall supersede and cancel, but only insofar as
would affect the priority between the Security Documents and the Lease, any
prior agreements as to such subordination, including, without limitation, those
provisions, if any, contained in the Lease which provide for the subordination
of the Lease to a deed or deeds of trust, a mortgage or mortgages, a deed or
deeds to secure debt or a trust indenture or trust indentures.



9.4
Disbursements. Lender, in making disbursements of any funds pursuant to the Loan
Documents, is under no obligation to, nor has Lender represented that it will,
monitor or control the application of such funds by the recipient and any
application of such funds, including, without limitation, any application of
such funds for purposes other than those provided for in the Loan Documents,
shall not defeat this agreement to subordinate in whole or in part.



9.5
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
and be


F-2-5



--------------------------------------------------------------------------------

construed as one and the same instrument.


9.6
Section Headings. Section headings in this Agreement are for convenience only
and are not to be construed as part of this Agreement or in any way limiting or
applying the provisions hereof.



9.7
Attorneys' Fees. If any legal action, suit or proceeding is commenced between
Tenant and Lender regarding their respective rights and obligations under this
Agreement, the prevailing party shall be entitled to recover, in addition to
damages or other relief, costs and expenses, attorneys' fees and court costs
(including, without limitation, expert witness fees). As used herein, the term
“prevailing party” shall mean the party which obtains the principal relief it
has sought, whether by compromise settlement or judgment. If the party which
commenced or instituted the action, suit or proceeding shall dismiss or
discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party.



9.8
Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.



9.9
Termination; Amendment. Neither this Agreement nor any of the terms hereof may
be terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.



9.10
Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to or in connection with this Agreement, the relationship of
the parties or the interpretation and enforcement of the rights and duties of
the parties shall be governed by the law of the state where the Property is
located, without regard to any conflicts of law principles.



9.11
Conflict. To the extent there is any conflict between the terms of the Mortgage
and the terms of this Agreement, the terms of this Agreement shall control.



9.12
9.11 Authority. TenantThe parties executing this Agreement and all persons
executing this Agreement on behalf of Tenantthereof jointly and severally
represent and warrant to Lenderthe other parties hereto that such persons are
authorized by Tenantthe party for whom they are executing to do so and that such
execution hereof is the binding act of Tenant, and enforceable against
Tenantsuch party.



9.13
9.12 Form of Agreement. Owner and Tenant acknowledge that Wells Fargo Bank, N.A.
enters into numerous agreements of this type on a regular basis, both in its own
capacity and as a commercial mortgage servicer on behalf of other lenders, and
that the specific provisions contained in any agreement of this type entered
into by Wells Fargo Bank, N.A. will vary depending on numerous
transaction-specific factors, including, without limitation, the borrowers, loan
documents, tenants, leases, servicers, servicing agreements and property and
market conditions involved in the transaction. Accordingly, Owner and Tenant
further acknowledge that the specific provisions contained in this Agreement
will not necessarily be acceptable to Wells Fargo Bank, N.A. in connection with
any other transaction.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

F-2-6



--------------------------------------------------------------------------------

LENDER:
The Bank of New York Trust Company, National Association, as Trustee for Morgan
Stanley Capital I Inc., Commercial Mortgage Pass Through Certificates, Series
2007-IQ14
By:
Wells Fargo Bank, National Association, as Wells Fargo Master Servicer under the
Pooling and Servicing Agreement dated as of May 1, 2007, among MORGAN STANLEY
CAPITAL I INC., as Depositor, CAPMARK FINANCE INC., as Capmark Master Servicer,
PRUDENTIAL ASSET RESOURCES, INC., as Prudential Master Servicer, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Well Fargo Master Servicer, CENTERLINE SERVICING
INC., as Special Servicer, BANK OF AMERICA, NATIONAL ASSOCIATION, as successor
by merger to LASALLE BANK NATIONAL ASSOCIATION, as Paying Agent, Certificate
Registrar, Authenticating Agent and Custodian, THE BANK OF NEW YORK TRUST
COMPANY, NATIONAL ASSOCIATION, as Trustee.

By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 



TENANT:
    
Bridgepoint Education, Inc., a Delaware corporation
By:
 
 
 
Its:
 

By:
 
 
 
Its:
 



    

F-2-7



--------------------------------------------------------------------------------

The undersigned Owner hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement and the acknowledgement contained in
Section 9.12 of the foregoing Agreement.
OWNER:
CCP/MS SSIII Denver Tabor Center I Property Owner LLC,
a Delaware limited liability company
By:
 
Name:
Stephen E. Budorick
Its:
Vice President

IT IS RECOMMENDED THAT, PRIOR TO EXECUTING THIS AGREEMENT, THE PARTIES CONSULT
WITH THEIR ATTORNEYS WITH RESPECT HERETO.
ALL SIGNATURES MUST BE ACKNOWLEDGED.
STATE OF ______________________    )
) SS.
COUNTY OF ____________________    )
On ____________________, 20____, personally appeared the above named
________________________ ___________________, a ________________ of WELLS FARGO
BANK, NATIONAL ASSOCIATION, acting in its authorized capacity as Master Servicer
for and on behalf of ______________________, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF ________________________ COMMERCIAL MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES ________, and acknowledged the
foregoing to be the free act and deed of said association, before me.
Notary Public
 
 
 
My commission expires:
 

____________________, ss.
On ___________________, 20____, personally appeared the above named
___________________, the _______________________, of ____________________ and
acknowledged the foregoing to be the free act and deed of said
_______________________, before me.
Notary Public
 
 
 
My commission expires:
 

____________________, ss.
On ____________________, 20____, personally appeared the above named
________________________, the ___________________________, of
________________________________ and acknowledged the foregoing to be the free
act and deed of said _________________, before me.
Notary Public
 
 
 
My commission expires:
 


F-2-8



--------------------------------------------------------------------------------

EXHIBIT A
(Description of Property)


EXHIBIT A to SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT dated as of
____________________, 2011, executed by ___________, as “Tenant”, Bridgepoint
Education, Inc., a Delaware corporation, as “Tenant”, CCP/MS SSIII DENVER TABOR
CENTER I PROPERTY OWNER LLC, a Delaware limited liability company, as
“Landlord,” and _________________________ “Lender.”
All that certain land located in the County of ____________________Denver, State
of _____________________Colorado, described as follows:




















Loan No. _______________________









F-2-9



--------------------------------------------------------------------------------

EXHIBIT “G”
RULES AND REGULATIONS
This Exhibit is attached to and made a part of the Lease by and between CCP/MS
SSIII DENVER TABOR CENTER I PROPERTY OWNER LLC, a Delaware limited liability
company (“Landlord”), and BRIDGEPOINT EDUCATION, INC., a Delaware corporation
(“Tenant”), for space in (i) the Building located at 1201 16th Street, Denver,
Colorado and known as the Tabor Center Mall, and (ii) the Building located at
1200 17th Street and commonly known as Tabor Center Office Building or Tabor
Center Tower.
The following rules and regulations shall apply, where applicable, to the
Premises, the Buildings, the parking facilities (if any), the Building Complex
and the appurtenances. In the event of a conflict between the following rules
and regulations and the remainder of the terms of the Lease, the remainder of
the terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.
1.    Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant's employees to loiter in Common Areas or elsewhere about
the Buildings or the Building Complex.
2.    Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agents, employees or invitees, shall be
paid for by Tenant, and Landlord shall not be responsible for the damage.
3.    No signs, advertisements or notices shall be painted or affixed to
windows, doors or other parts of the Building, except those of such color, size,
style and in such places as are first approved in writing by Landlord. All
tenant identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant's cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord's prior approval, which approval shall not be unreasonably withheld.
4.    Landlord may provide and maintain in the main lobby of the Tabor Center
Tower an alphabetical directory board or other directory device listing tenants
and no other directory shall be permitted unless previously consented to by
Landlord in writing.
5.    Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord's prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant's cost and Tenant
shall not make any duplicate keys. All keys and combinations to all safes shall
be delivered to Landlord at the expiration or early termination of the Lease.
6.    All contractors, contractor's representatives and installation technicians
performing work in the Building shall be subject to Landlord's prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord's standard rules, regulations, policies and procedures,
which may be revised from time to time.
7.    Movement in or out of the Buildings of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord's prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting from the activity. If equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, or loss or injury.
8.    Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld. Damage to the Buildings by the installation,
maintenance, operation, existence or removal of property of Tenant shall be
repaired at Tenant's sole expense.

G-1



--------------------------------------------------------------------------------

9.    Corridor doors, when not in use, shall be kept closed.
10.    Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Buildings,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Buildings or Building Complex that might, in Landlord's
sole opinion, constitute a nuisance.
11.    No animals, except those assisting handicapped persons, shall be brought
into the Buildings or Building Complex or kept in or about the Premises.
12.    No inflammable, explosive or dangerous fluids or substances shall be used
or kept by Tenant in the Premises, Buildings or about the Building Complex,
except for those substances as typically found in similar premises for cleaning
or general office purposes and are being used by Tenant in a safe manner and in
accordance with all applicable Laws. Tenant shall not, without Landlord's prior
written consent, use, store, install, spill, remove, release or dispose of,
within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable Environmental Law which may now or
later be in effect. Tenant shall comply with all Laws pertaining to and
governing the use of these materials by Tenant and shall remain solely liable
for the costs of abatement and removal.
13.    Tenant shall not use or occupy the Premises in any manner or for any
purpose which might injure the reputation or impair the present or future value
of the Premises, the Buildings or Building Complex. Tenant shall not use, or
permit any part of the Premises to be used for lodging, sleeping or for any
illegal purpose.
14.    Tenant shall not take any action which would violate Landlord's labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord's or any other tenant's or occupant's
business or with the rights and privileges of any person lawfully in the
Building ("Labor Disruption"). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the date of the commencement of the Term be
extended as a result of the above actions.
15.    Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord's prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.
16.    Tenant shall not operate or permit to be operated a coin or token
operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant's employees.
17.    Bicycles and other vehicles are not permitted inside the Building or on
the walkways outside the Building, except in areas designated by Landlord.
18.    Landlord may from time to time adopt systems and procedures for the
security and safety of the Buildings and the Building Complex, its occupants,
entry, use and contents. Tenant, its agents, employees, contractors, guests and
invitees shall comply with Landlord's systems and procedures.
19.    Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord's sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.
20.    Tenant shall not canvass, solicit or peddle in or about the Buildings or
the Building Complex.
21.    Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other

G-2



--------------------------------------------------------------------------------

part of the Building. Landlord shall have the right to designate the Building
(including the Premises) as a non-smoking building.
22.    Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.
24.    Deliveries to and from the Premises shall be made only at the times in
the areas and through the entrances and exits designated by Landlord. Tenant
shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.
25.    The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.
26.    Tenant shall not (i) suffer, allow or permit any vibration, noise, odor
or flashing or bright lights to emanate from the Premises, (ii) solicit business
or distribute or cause to be distributed, in the Common Areas any handbills,
promotional materials or other advertising, or (iii) conduct or permit any other
activities in the Premises that might constitute a nuisance. Loading and
unloading of goods shall be done only at the times, in the areas and through the
entrances designated by Landlord.
27.    If any lights, machines, equipment or methods of operation are used by
Tenant in the Premises which materially affect the temperature otherwise
maintained by the heating, ventilation and air-conditioning system of the
Buildings or generate substantially more heat in the Premises than would be
generated by lighting standard to the Buildings in which that portion of the
Premises is located and normal tenant use, Landlord shall have the right to
install any machinery and equipment which Landlord deems necessary to restore
the temperature balance in any affected part of the Building. The reasonable
cost thereof, including the cost of installation and any additional cost of
operations and maintenance occasioned thereby, shall be paid by Tenant to
Landlord upon demand.





G-3



--------------------------------------------------------------------------------

EXHIBIT “H”
SIGNAGE PLAN


[bpisignageplan1.jpg]


[bpisignageplan2.jpg] [bpisignageplan3.jpg]



H-1



--------------------------------------------------------------------------------

EXHIBIT “I”
ACCESS BY SUITE 120 TENANT




[bpiaccessbysuite120tenant.jpg]

I-1



--------------------------------------------------------------------------------



EXHIBIT “J”
PROHIBITED USES
This Exhibit is attached to and made a part of that certain Lease dated as of
August ___, 2011 (the “Lease”), by and between CCP/MS SSIII DENVER TABOR CENTER
I PROPERTY OWNER LLC, a Delaware limited liability company (“Landlord”), and
BRIDGEPOINT EDUCATION, INC., a Delaware corporation (“Tenant”), for the Premises
described in the Lease.
1.    A “Competing Restaurant”. A Restaurant = sells food for on-premises
consumption and provides sit down table service utilizing waiters. A “Competing
Restaurant” is either: (i) > = 4,000 sf and serves a multi-faceted eclectic (as
opposed to a narrowly focused) menu in a casual dining atmosphere, and the
average food check (excluding alcoholic beverages, taxes, and tips) payable per
customer (adjusted each year based on the CPI) is between $10-18. The Oct. CPI
for 1997 was 161.6, Oct. 2005 is 199.2, therefore 2006 average food check is
adjusted to $12.33 - $22.19; (ii) Sells more than 3 varities of cheesecake
(exclusive of toppings); or (iii) Sells 10 varieties of desserts (excluding ice
cream). Exclusive does not apply to (a) Restaurants specializing primarily in
ethnic cuisine or cuisines of one particular U.S. region; (b). Entertainment
theme restaurants (ex. Dave & Busters); (c) Sports bars; or (d) Fine dining,
nightclub dining, or restaurants selling primarily steak and seafood.
2.    An Irish/Celtic themed restaurant & bar, sports bar or any of the
following: Hooter's, Twin Peaks, Bone Daddy's, Buffalo Wild Wings, Fox & Hound,
Fox Sports Grill.
3.    Any space with frontage on the 16th St. Mall on the East Block of the
Tabor Center (excluding the Palm and Green Fine Salad and the West Block of the
building) shall not be leased to a competitor. Competitor = primary use is to
operate as an Atlanta Bread Company, Au Bon Pain, Bear Rock Café, Big Sky Bakery
and Café, Blimpie Subs and Salads, Boudin Bakery, Breadsmith, Briazz, Brueggers
Bagel Bakery, Café de France, Café Express, Celebrity Bakery and Café, Champagne
Bakery Café, Chesapeake Bagel Bakery, Cosi, Einstein Bros. Bagels, Firehouse
Bakery and Coffee House, Jason's Deli, Jerry's Famous Deli, La Madeleine, La
Brea Bakery, Montana Mills, New World and Manhattan Bagels, Panera Bread,
Paradise Bakery& Café, Potbelly Sandwich Works, Pret A Manager, Quizno's Subs,
Sopraffina, Subway, or Vie de France.
4.    Operation of a full service day spa providing hair, nail, pedicure and
massage services and the retail sale of health and beauty products associated
with the operation of the day spa.
5.    Full service Asian concept restaurant of > 2,500 sf. Exclusive does not
apply to the Food Court or to a Panda Express (whether or not they are in the
Food Court).
6.    A sit down restaurant primarily selling pizza.
7.    A health or fitness club or for the commercial provision of exercise or
fitness classes.



J-1

